UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:October 31 Date of reporting period: July 31, 2010 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (99.4%) 1 Australia (23.8%) BHP Billiton Ltd. 6,582,117 238,933 Commonwealth Bank of Australia 3,009,119 143,559 Westpac Banking Corp. 5,837,485 126,941 Australia & New Zealand Banking Group Ltd. 4,967,938 103,948 National Australia Bank Ltd. 4,156,857 94,820 Woolworths Ltd. 2,431,911 56,756 Wesfarmers Ltd. 1,971,316 55,535 Rio Tinto Ltd. 854,605 54,852 Westfield Group 4,299,718 47,561 Woodside Petroleum Ltd. 1,067,050 40,284 CSL Ltd. 1,091,647 32,729 QBE Insurance Group Ltd. 2,009,987 30,379 Newcrest Mining Ltd. 947,599 28,164 Telstra Corp. Ltd. 8,534,265 24,873 Origin Energy Ltd. 1,721,395 24,066 Macquarie Group Ltd. 656,099 22,150 Foster's Group Ltd. 3,791,072 19,795 Santos Ltd. 1,634,208 19,707 AMP Ltd. 4,023,267 19,330 Suncorp-Metway Ltd. 2,495,807 18,927 Orica Ltd. 709,053 16,164 Stockland 4,679,439 16,076 Amcor Ltd. 2,397,822 14,259 Brambles Ltd. 2,773,612 13,570 Insurance Australia Group Ltd. 4,084,365 12,641 AGL Energy Ltd. 881,393 11,796 Coca-Cola Amatil Ltd. 1,103,185 11,451 Transurban Group 2,499,957 10,115 AXA Asia Pacific Holdings Ltd. 2,024,413 9,949 * Fortescue Metals Group Ltd. 2,438,620 9,499 Incitec Pivot Ltd. 3,193,522 9,418 GPT Group 3,455,032 8,956 ASX Ltd. 338,403 8,862 * Asciano Group 5,746,641 8,818 Wesfarmers Ltd. Price Protected Shares 298,669 8,433 Computershare Ltd. 873,069 8,001 WorleyParsons Ltd. 376,085 7,880 BlueScope Steel Ltd. 3,589,191 7,723 TABCORP Holdings Ltd. 1,188,441 7,369 Cochlear Ltd. 110,545 7,068 OneSteel Ltd. 2,599,202 7,048 ^ Leighton Holdings Ltd. 263,176 7,033 Mirvac Group 5,840,575 7,021 Toll Holdings Ltd. 1,299,184 6,997 Lend Lease Group 1,057,503 6,978 Dexus Property Group 9,321,179 6,885 * OZ Minerals Ltd. 6,104,760 6,826 Goodman Group 12,213,356 6,803 Sonic Healthcare Ltd. 721,776 6,738 Alumina Ltd. 4,769,470 6,719 Crown Ltd. 883,761 6,379 Metcash Ltd. 1,497,220 6,028 Intoll Group 4,421,462 5,872 CFS Retail Property Trust 3,438,447 5,852 Tatts Group Ltd. 2,498,381 5,539 ^ Fairfax Media Ltd. 4,144,039 5,532 Boral Ltd. 1,396,615 5,365 Bendigo and Adelaide Bank Ltd. 684,548 5,081 * James Hardie Industries SE 850,874 5,028 * Qantas Airways Ltd. 2,183,431 4,893 * Arrow Energy Ltd. 1,146,212 4,853 * Paladin Energy Ltd. 1,335,744 4,666 CSR Ltd. 2,965,556 4,625 MAp Group 1,453,341 3,900 Sims Metal Management Ltd. ADR 235,750 3,777 ^ Harvey Norman Holdings Ltd. 1,047,223 3,316 Billabong International Ltd. 399,440 3,295 Goodman Fielder Ltd. 2,706,213 3,267 MacArthur Coal Ltd. 251,708 2,860 Caltex Australia Ltd. 266,252 2,474 ^ Aristocrat Leisure Ltd. 783,379 2,407 SP AusNet 2,632,863 1,901 Energy Resources of Australia Ltd. 132,230 1,652 Sims Metal Management Ltd. 82,407 1,327 Hong Kong (7.1%) Sun Hung Kai Properties Ltd. 2,767,121 40,713 Hong Kong Exchanges and Clearing Ltd. 2,005,146 33,022 Cheung Kong Holdings Ltd. 2,726,408 32,958 CLP Holdings Ltd. 3,773,547 27,885 Hutchison Whampoa Ltd. 4,178,599 27,648 Hong Kong & China Gas Co. Ltd. 8,444,173 21,117 Hang Seng Bank Ltd. 1,498,169 20,767 Li & Fung Ltd. 4,446,681 20,462 BOC Hong Kong Holdings Ltd. 7,267,992 18,688 Swire Pacific Ltd. 1,511,227 18,395 Hang Lung Properties Ltd. 4,072,242 17,019 Hongkong Electric Holdings Ltd. 2,724,665 16,505 Wharf Holdings Ltd. 2,703,792 14,813 Esprit Holdings Ltd. 2,260,300 14,205 Henderson Land Development Co. Ltd. 2,108,034 13,127 Bank of East Asia Ltd. 2,972,822 11,695 Link REIT 4,310,976 11,205 MTR Corp. 2,806,103 9,868 Hang Lung Group Ltd. 1,576,181 9,257 New World Development Ltd. 4,979,545 8,917 Kerry Properties Ltd. 1,397,740 7,057 Sino Land Co. Ltd. 3,344,114 6,334 * Sands China Ltd. 3,943,200 6,113 Wheelock & Co. Ltd. 1,788,647 5,579 *,^ Wynn Macau Ltd. 3,058,400 5,226 Shangri-La Asia Ltd. 2,552,085 5,175 Cathay Pacific Airways Ltd. 2,312,220 5,156 Yue Yuen Industrial Holdings Ltd. 1,459,217 4,747 Hysan Development Co. Ltd. 1,229,187 3,827 Wing Hang Bank Ltd. 349,393 3,777 ASM Pacific Technology Ltd. 388,441 3,552 Hopewell Holdings Ltd. 1,113,323 3,519 * Orient Overseas International Ltd. 426,565 3,336 Cheung Kong Infrastructure Holdings Ltd. 886,854 3,324 NWS Holdings Ltd. 1,644,015 3,077 *,^ Foxconn International Holdings Ltd. 4,205,816 2,961 Television Broadcasts Ltd. 554,897 2,575 Lifestyle International Holdings Ltd. 1,140,544 2,377 * Mongolia Energy Co. Ltd. 6,052,219 2,288 PCCW Ltd. 7,344,653 2,259 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 399,606 62 Japan (63.4%) Toyota Motor Corp. 5,410,083 189,915 Mitsubishi UFJ Financial Group Inc. 24,973,720 123,719 Honda Motor Co. Ltd. 3,238,854 102,472 Canon Inc. 2,223,559 96,315 Sumitomo Mitsui Financial Group Inc. 2,634,761 81,201 Takeda Pharmaceutical Co. Ltd. 1,471,417 67,521 Tokyo Electric Power Co. Inc. 2,388,264 65,503 Mizuho Financial Group Inc. 39,250,613 63,627 Sony Corp. 1,970,329 61,643 Mitsubishi Corp. 2,661,772 57,447 Nintendo Co. Ltd. 194,661 54,343 Panasonic Corp. 3,849,011 50,860 NTT DoCoMo Inc. 30,172 47,935 Softbank Corp. 1,592,431 47,504 Fanuc Ltd. 375,939 44,379 Mitsui & Co. Ltd. 3,408,380 43,729 East Japan Railway Co. 666,937 42,863 Nippon Telegraph & Telephone Corp. 1,018,923 42,379 Toshiba Corp. 7,896,214 41,308 Shin-Etsu Chemical Co. Ltd. 805,281 40,011 Komatsu Ltd. 1,860,778 38,987 Nomura Holdings Inc. 6,929,554 38,967 Tokio Marine Holdings Inc. 1,420,288 38,830 * Nissan Motor Co. Ltd. 4,876,032 37,333 Hitachi Ltd. 8,860,404 36,772 Seven & I Holdings Co. Ltd. 1,511,179 36,070 Kansai Electric Power Co. Inc. 1,484,865 35,960 Nippon Steel Corp. 10,011,270 34,147 Mitsubishi Electric Corp. 3,789,896 32,970 Mitsubishi Estate Co. Ltd. 2,319,005 32,657 Chubu Electric Power Co. Inc. 1,298,533 32,149 Astellas Pharma Inc. 886,568 29,985 Kyocera Corp. 318,844 28,407 Japan Tobacco Inc. 8,824 28,399 FUJIFILM Holdings Corp. 908,094 28,279 JFE Holdings Inc. 903,516 27,943 KDDI Corp. 5,717 27,871 Denso Corp. 953,340 27,296 Fujitsu Ltd. 3,651,530 25,877 Kao Corp. 1,058,897 25,039 Daiichi Sankyo Co. Ltd. 1,320,104 24,537 Mitsui Fudosan Co. Ltd. 1,642,322 24,303 Central Japan Railway Co. 2,951 24,003 * JX Holdings Inc. 4,401,939 23,845 MS&AD Insurance Group Holdings 1,058,262 23,418 Sumitomo Corp. 2,205,907 23,412 ITOCHU Corp. 2,951,727 22,973 Tokyo Gas Co. Ltd. 5,034,233 22,829 Bridgestone Corp. 1,274,632 22,774 Mitsubishi Heavy Industries Ltd. 5,949,617 22,264 Dai-ichi Life Insurance Co. Ltd. 15,674 22,242 Kirin Holdings Co. Ltd. 1,640,261 21,858 Sharp Corp. 1,959,523 21,452 Hoya Corp. 854,265 20,277 Asahi Glass Co. Ltd. 1,976,824 20,132 Nidec Corp. 213,331 20,056 Murata Manufacturing Co. Ltd. 397,267 19,632 Secom Co. Ltd. 411,392 18,899 Keyence Corp. 81,379 18,710 Ricoh Co. Ltd. 1,313,880 18,146 Tohoku Electric Power Co. Inc. 839,505 18,098 Tokyo Electron Ltd. 336,985 18,074 Kubota Corp. 2,268,452 17,921 Terumo Corp. 331,306 17,402 Marubeni Corp. 3,242,703 17,398 Sumitomo Electric Industries Ltd. 1,481,291 17,277 Daikin Industries Ltd. 460,540 17,095 Eisai Co. Ltd. 495,095 16,878 Kyushu Electric Power Co. Inc. 745,051 16,840 * NKSJ Holdings Inc. 2,773,190 16,210 ORIX Corp. 205,620 16,144 Sumitomo Metal Industries Ltd. 6,607,423 15,956 Fast Retailing Co. Ltd. 104,021 15,638 Sumitomo Trust & Banking Co. Ltd. 2,796,449 15,476 Shiseido Co. Ltd. 684,492 15,272 Mitsui OSK Lines Ltd. 2,250,308 15,209 Toray Industries Inc. 2,830,172 15,153 TDK Corp. 241,784 14,569 Daiwa Securities Group Inc. 3,264,398 14,114 Osaka Gas Co. Ltd. 3,815,164 14,081 SMC Corp. 105,906 13,999 NEC Corp. 5,115,035 13,783 Sumitomo Metal Mining Co. Ltd. 1,028,122 13,674 Asahi Breweries Ltd. 759,711 13,448 Suzuki Motor Corp. 639,474 13,385 ^ Sumitomo Chemical Co. Ltd. 3,089,177 13,378 Dai Nippon Printing Co. Ltd. 1,100,691 13,286 ^ Resona Holdings Inc. 1,193,029 13,057 Asahi Kasei Corp. 2,478,989 12,949 Nippon Yusen KK 2,999,747 12,671 Aeon Co. Ltd. 1,179,095 12,620 Sumitomo Realty & Development Co. Ltd. 700,920 12,602 West Japan Railway Co. 3,339 12,346 Ajinomoto Co. Inc. 1,305,475 12,343 Mitsubishi Chemical Holdings Corp. 2,359,054 12,142 Rohm Co. Ltd. 192,480 12,130 Chugoku Electric Power Co. Inc. 582,994 12,073 Shionogi & Co. Ltd. 584,563 11,951 T&D Holdings Inc. 535,270 11,680 Olympus Corp. 426,387 11,434 Odakyu Electric Railway Co. Ltd. 1,229,915 11,222 Nitto Denko Corp. 324,201 11,216 Bank of Yokohama Ltd. 2,405,400 11,070 Nikon Corp. 629,860 10,971 Yahoo! Japan Corp. 28,442 10,908 Yamada Denki Co. Ltd. 161,349 10,890 Rakuten Inc. 14,112 10,804 ^ Inpex Corp. 2,153 10,532 Aisin Seiki Co. Ltd. 375,414 10,447 Shikoku Electric Power Co. Inc. 349,877 10,309 ^ Kintetsu Corp. 3,185,138 10,257 Kobe Steel Ltd. 4,882,025 10,219 Hankyu Hanshin Holdings Inc. 2,241,467 10,129 Sekisui House Ltd. 1,126,495 9,978 JS Group Corp. 491,939 9,913 * Mitsubishi Motors Corp. 7,595,141 9,885 Konica Minolta Holdings Inc. 940,468 9,851 Shizuoka Bank Ltd. 1,183,162 9,831 Yamato Holdings Co. Ltd. 782,014 9,694 Unicharm Corp. 81,028 9,621 Omron Corp. 399,255 9,602 Tokyu Corp. 2,228,850 9,586 Toyota Industries Corp. 351,235 9,445 Panasonic Electric Works Co. Ltd. 735,122 9,319 Daiwa House Industry Co. Ltd. 943,530 9,266 Tobu Railway Co. Ltd. 1,601,988 9,179 Chiba Bank Ltd. 1,494,620 9,121 Toppan Printing Co. Ltd. 1,096,764 9,026 NTT Data Corp. 2,479 9,019 Nippon Electric Glass Co. Ltd. 683,006 8,680 Nippon Building Fund Inc. Class A 1,011 8,604 Keihin Electric Express Railway Co. Ltd. 921,193 8,576 Japan Real Estate Investment Corp. 961 8,491 Kuraray Co. Ltd. 676,465 8,463 Daito Trust Construction Co. Ltd. 153,969 8,393 NGK Insulators Ltd. 495,978 8,368 Oriental Land Co. Ltd. 98,202 8,203 Dentsu Inc. 327,222 8,158 OJI Paper Co. Ltd. 1,672,340 8,071 Hokkaido Electric Power Co. Inc. 359,531 7,700 Chugai Pharmaceutical Co. Ltd. 439,724 7,695 Hokuriku Electric Power Co. 346,391 7,666 Keio Corp. 1,137,085 7,644 Ibiden Co. Ltd. 251,869 7,502 Mazda Motor Corp. 2,976,482 7,188 Electric Power Development Co. Ltd. 229,134 7,089 Kawasaki Heavy Industries Ltd. 2,787,339 6,958 Isetan Mitsukoshi Holdings Ltd. 732,991 6,924 Chuo Mitsui Trust Holdings Inc. 1,954,996 6,921 Ono Pharmaceutical Co. Ltd. 166,150 6,865 Isuzu Motors Ltd. 2,332,729 6,851 Nippon Express Co. Ltd. 1,669,712 6,770 Advantest Corp. 313,827 6,765 JGC Corp. 406,396 6,699 Shimano Inc. 130,020 6,591 * Yamaha Motor Co. Ltd. 503,921 6,512 Mitsubishi Tanabe Pharma Corp. 440,608 6,444 Fuji Heavy Industries Ltd. 1,155,534 6,349 Hirose Electric Co. Ltd. 62,722 6,338 Toyota Tsusho Corp. 415,251 6,307 Nitori Co. Ltd. 73,152 6,302 Makita Corp. 219,061 6,301 Fukuoka Financial Group Inc. 1,514,418 6,296 Sumitomo Heavy Industries Ltd. 1,067,274 6,244 Sony Financial Holdings Inc. 1,705 6,177 NSK Ltd. 864,240 6,134 Kurita Water Industries Ltd. 221,118 6,117 JSR Corp. 350,151 6,107 Japan Steel Works Ltd. 620,632 5,996 Benesse Holdings Inc. 135,229 5,975 * Mitsubishi Materials Corp. 2,186,805 5,817 Teijin Ltd. 1,829,481 5,812 MEIJI Holdings Co. Ltd. 134,704 5,780 Sega Sammy Holdings Inc. 387,798 5,703 Sekisui Chemical Co. Ltd. 843,896 5,694 * Sanyo Electric Co. Ltd. 3,614,914 5,690 Trend Micro Inc. 192,656 5,681 * Kawasaki Kisen Kaisha Ltd. 1,319,270 5,623 Furukawa Electric Co. Ltd. 1,245,157 5,537 * All Nippon Airways Co. Ltd. 1,635,688 5,530 Showa Denko KK 2,786,976 5,507 Yakult Honsha Co. Ltd. 189,363 5,475 Obayashi Corp. 1,271,262 5,415 Lawson Inc. 117,034 5,372 Bank of Kyoto Ltd. 634,188 5,283 *,^ Elpida Memory Inc. 348,509 5,234 Kyowa Hakko Kirin Co. Ltd. 509,854 5,227 Joyo Bank Ltd. 1,288,017 5,203 SBI Holdings Inc. 39,186 5,199 Taisho Pharmaceutical Co. Ltd. 264,761 5,153 Sankyo Co. Ltd. 105,220 5,145 Nippon Paper Group Inc. 193,103 5,138 Hisamitsu Pharmaceutical Co. Inc. 130,690 5,080 Mitsui Chemicals Inc. 1,704,812 5,041 TonenGeneral Sekiyu KK 556,300 5,018 Brother Industries Ltd. 462,993 4,962 Stanley Electric Co. Ltd. 284,955 4,924 Jupiter Telecommunications Co. Ltd. 4,773 4,892 Santen Pharmaceutical Co. Ltd. 144,538 4,838 Hachijuni Bank Ltd. 843,180 4,815 Toyo Seikan Kaisha Ltd. 296,938 4,768 Denki Kagaku Kogyo KK 945,643 4,762 ^ GS Yuasa Corp. 730,998 4,719 Nippon Meat Packers Inc. 357,426 4,689 Ube Industries Ltd. 1,875,684 4,686 THK Co. Ltd. 236,416 4,648 IHI Corp. 2,592,195 4,557 Amada Co. Ltd. 697,398 4,545 Nisshin Seifun Group Inc. 371,334 4,536 Taiyo Nippon Sanso Corp. 516,193 4,505 Suzuken Co. Ltd. 128,550 4,494 FamilyMart Co. Ltd. 124,822 4,460 Nissin Foods Holdings Co. Ltd. 127,080 4,440 Daihatsu Motor Co. Ltd. 374,646 4,407 Dena Co. Ltd. 157,700 4,393 Shimizu Corp. 1,161,867 4,380 Hokuhoku Financial Group Inc. 2,458,083 4,342 * Sumco Corp. 226,945 4,295 J Front Retailing Co. Ltd. 949,113 4,284 Mitsubishi Gas Chemical Co. Inc. 757,093 4,241 Iyo Bank Ltd. 477,864 4,230 Toho Gas Co. Ltd. 825,831 4,166 Gunma Bank Ltd. 775,254 4,155 NTN Corp. 939,901 4,069 Hitachi Chemical Co. Ltd. 204,357 4,058 Takashimaya Co. Ltd. 521,981 4,045 NGK Spark Plug Co. Ltd. 313,963 4,044 ^ Japan Retail Fund Investment Corp. Class A 3,144 4,037 Mitsubishi UFJ Lease & Finance Co. Ltd. 114,629 4,022 Taisei Corp. 2,013,639 4,020 Chugoku Bank Ltd. 342,088 3,982 Toyo Suisan Kaisha Ltd. 184,498 3,981 Oracle Corp. Japan 74,787 3,960 Nomura Research Institute Ltd. 198,960 3,949 Shimamura Co. Ltd. 43,577 3,943 Kajima Corp. 1,658,173 3,937 Sojitz Corp. 2,461,078 3,903 Yamaguchi Financial Group Inc. 417,052 3,896 Hiroshima Bank Ltd. 984,205 3,866 Hitachi Construction Machinery Co. Ltd. 189,938 3,860 Nishi-Nippon City Bank Ltd. 1,326,688 3,854 Kamigumi Co. Ltd. 486,548 3,814 Shimadzu Corp. 495,941 3,792 Daicel Chemical Industries Ltd. 535,140 3,782 Sysmex Corp. 65,800 3,777 TOTO Ltd. 549,738 3,749 Credit Saison Co. Ltd. 291,512 3,695 Rinnai Corp. 68,736 3,682 JTEKT Corp. 379,917 3,677 Minebea Co. Ltd. 664,016 3,669 Suruga Bank Ltd. 407,422 3,665 Hitachi Metals Ltd. 321,331 3,647 Kansai Paint Co. Ltd. 425,664 3,615 77 Bank Ltd. 676,424 3,585 Kaneka Corp. 579,582 3,579 Alfresa Holdings Corp. 76,579 3,531 Tsumura & Co. 117,113 3,518 Aeon Mall Co. Ltd. 159,020 3,484 Ushio Inc. 204,175 3,462 Yamaha Corp. 310,426 3,440 Toho Co. Ltd. 204,374 3,378 USS Co. Ltd. 44,991 3,371 Casio Computer Co. Ltd. 467,122 3,353 MediPal Holdings Corp. 288,308 3,341 Seiko Epson Corp. 254,894 3,341 Yaskawa Electric Corp. 443,873 3,337 NOK Corp. 203,742 3,330 Namco Bandai Holdings Inc. 368,564 3,296 Sumitomo Rubber Industries Ltd. 333,045 3,292 Kikkoman Corp. 307,537 3,251 Keisei Electric Railway Co. Ltd. 538,950 3,249 Tokyu Land Corp. 890,540 3,233 Nissan Chemical Industries Ltd. 271,840 3,224 Idemitsu Kosan Co. Ltd. 42,921 3,197 Toyoda Gosei Co. Ltd. 126,575 3,158 Air Water Inc. 284,107 3,088 Mitsui Mining & Smelting Co. Ltd. 1,129,223 3,087 Nippon Sheet Glass Co. Ltd. 1,254,696 3,084 Marui Group Co. Ltd. 438,187 3,074 Tokuyama Corp. 612,282 3,066 Fuji Electric Holdings Co. Ltd. 1,101,927 3,062 Yamazaki Baking Co. Ltd. 236,113 2,993 Japan Prime Realty Investment Corp. 1,307 2,947 Sapporo Hokuyo Holdings Inc. 622,005 2,946 Citizen Holdings Co. Ltd. 482,627 2,894 McDonald's Holdings Co. Japan Ltd. 129,399 2,891 Mitsui Engineering & Shipbuilding Co. Ltd. 1,389,352 2,888 Asics Corp. 291,772 2,873 UNY Co. Ltd. 367,200 2,834 Nomura Real Estate Office Fund Inc. Class A 535 2,823 Konami Corp. 181,575 2,797 Cosmo Oil Co. Ltd. 1,155,406 2,751 Showa Shell Sekiyu KK 371,985 2,738 Koito Manufacturing Co. Ltd. 188,000 2,736 Tosoh Corp. 1,010,152 2,698 Daido Steel Co. Ltd. 556,706 2,658 NHK Spring Co. Ltd. 285,269 2,619 Nisshinbo Holdings Inc. 251,166 2,596 Mabuchi Motor Co. Ltd. 51,233 2,573 Dowa Holdings Co. Ltd. 489,095 2,569 Obic Co. Ltd. 13,576 2,563 Hitachi High-Technologies Corp. 134,033 2,562 Mitsumi Electric Co. Ltd. 153,266 2,559 Mitsubishi Logistics Corp. 222,466 2,553 Mizuho Securities Co. Ltd. 1,125,149 2,553 Yokogawa Electric Corp. 424,014 2,502 * Mizuho Trust & Banking Co. Ltd. 2,934,452 2,471 Tokyo Tatemono Co. Ltd. 758,732 2,469 Sapporo Holdings Ltd. 498,117 2,393 Square Enix Holdings Co. Ltd. 123,475 2,375 Tokyo Steel Manufacturing Co. Ltd. 196,201 2,344 Kinden Corp. 259,192 2,336 Hakuhodo DY Holdings Inc. 46,047 2,336 Dainippon Sumitomo Pharma Co. Ltd. 309,847 2,320 Nisshin Steel Co. Ltd. 1,374,901 2,305 Taiheiyo Cement Corp. 1,692,576 2,293 Nomura Real Estate Holdings Inc. 185,217 2,277 Hino Motors Ltd. 509,656 2,237 Japan Petroleum Exploration Co. 55,641 2,188 Chiyoda Corp. 304,000 2,185 Seven Bank Ltd. 1,187 2,182 Itochu Techno-Solutions Corp. 57,327 2,093 Toyota Boshoku Corp. 129,985 2,053 Yamato Kogyo Co. Ltd. 84,052 2,044 Otsuka Corp. 30,832 2,008 Coca-Cola West Co. Ltd. 108,171 1,959 ^ Senshu Ikeda Holdings Inc. 1,252,100 1,833 Maruichi Steel Tube Ltd. 91,480 1,822 NTT Urban Development Corp. 2,242 1,817 Shinko Electric Industries Co. Ltd. 131,566 1,737 ^ Shinsei Bank Ltd. 1,847,892 1,700 Ito En Ltd. 106,554 1,673 Canon Marketing Japan Inc. 117,590 1,597 ABC-Mart Inc. 48,836 1,585 Aeon Credit Service Co. Ltd. 156,103 1,560 Jafco Co. Ltd. 60,661 1,431 ^ Nissha Printing Co. Ltd. 52,600 1,425 Matsui Securities Co. Ltd. 235,898 1,391 ^ Acom Co. Ltd. 77,383 1,342 Fuji Media Holdings Inc. 912 1,322 Aozora Bank Ltd. 963,514 1,277 New Zealand (0.3%) Fletcher Building Ltd. 1,191,812 6,583 Telecom Corp. of New Zealand Ltd. 3,712,212 5,355 Auckland International Airport Ltd. 1,806,910 2,599 Contact Energy Ltd. 598,054 2,477 Sky City Entertainment Group Ltd. 1,118,222 2,462 Singapore (4.8%) Singapore Telecommunications Ltd. 15,621,220 35,905 DBS Group Holdings Ltd. 3,358,727 35,648 United Overseas Bank Ltd. 2,392,395 34,999 Oversea-Chinese Banking Corp. Ltd. 4,771,983 31,756 Keppel Corp. Ltd. 2,507,123 17,250 CapitaLand Ltd. 5,006,028 14,612 Singapore Airlines Ltd. 1,049,290 12,072 Wilmar International Ltd. 2,504,176 11,568 * Genting Singapore PLC 11,888,522 11,136 City Developments Ltd. 1,071,551 9,557 Singapore Exchange Ltd. 1,680,107 9,484 Singapore Press Holdings Ltd. 2,973,084 9,042 Fraser and Neave Ltd. 1,920,771 7,770 Singapore Technologies Engineering Ltd. 3,245,691 7,749 Noble Group Ltd. 5,839,054 7,108 CapitaMall Trust 4,355,977 6,129 SembCorp Industries Ltd. 1,920,370 5,971 Golden Agri-Resources Ltd. 13,059,926 5,535 Jardine Cycle & Carriage Ltd. 208,229 5,491 ^ Olam International Ltd. 2,384,126 4,941 SembCorp Marine Ltd. 1,628,414 4,803 Ascendas Real Estate Investment Trust 2,944,826 4,598 ComfortDelgro Corp. Ltd. 3,684,723 4,347 Keppel Land Ltd. 1,408,000 4,196 CapitaMalls Asia Ltd. 2,646,000 4,154 Yangzijiang Shipbuilding Holdings Ltd. 2,877,000 3,073 UOL Group Ltd. 929,345 2,706 *,^ Neptune Orient Lines Ltd. 1,758,688 2,660 ^ Cosco Corp. Singapore Ltd. 1,961,007 2,372 StarHub Ltd. 1,162,945 2,020 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 699,582 57 Total Common Stocks (Cost $8,270,785) Market Value Coupon Shares ($000) Temporary Cash Investments (1.7%) 1 Money Market Fund (1.5%) 2,3 Vanguard Market Liquidity Fund 0.297% 103,032,478 103,032 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 4 Fannie Mae Discount Notes 0.301% 11/3/10 4,000 3,998 4,5 Federal Home Loan Bank 0.301% 11/19/10 4,000 3,998 4,5 Freddie Mac Discount Notes 0.245% 9/21/10 3,000 2,999 4,5 Freddie Mac Discount Notes 0.331% 12/15/10 1,000 999 Total Temporary Cash Investments (Cost $115,023) Total Investments (101.1%) (Cost $8,385,808) Other Assets and Liabilities-Net (-1.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $61,923,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $65,496,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $4,998,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the Pacific Stock Index Fund fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also may enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) Topix Index September 2010 309 30,201 (68) S&P ASX 200 Index September 2010 147 14,847 (141) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Pacific Stock Index Fund At July 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 9/15/10 JPY 2,710,525 USD 31,290 877 9/22/10 AUD 16,723 USD 15,041 808 AUDAustralian dollar. JPYJapanese yen. USDU.S. dollar. At July 31, 2010, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,777 6,599,550  Temporary Cash Investments 103,032 11,994  Futures ContractsLiabilities 1 (582)   Forward Currency ContractsAssets  1,685  Total 106,227 6,613,229  1 Represents variation margin on the last day of the reporting period. E. At July 31, 2010, the cost of investment securities for tax purposes was $8,389,472,000. Net unrealized depreciation of investment securities for tax purposes was $1,671,119,000, consisting of unrealized gains of $282,547,000 on securities that had risen in value since their purchase and $1,953,666,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard European Stock Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (99.5%) 1 Austria (0.5%) Erste Group Bank AG 366,730 14,677 OMV AG 288,006 9,630 Telekom Austria AG 634,944 8,167 Voestalpine AG 210,851 6,741 * IMMOFINANZ AG 1,897,663 6,239 Verbund AG 144,301 5,120 ^ Raiffeisen International Bank Holding AG 104,294 4,731 Vienna Insurance Group 74,210 3,519 Belgium (1.5%) Anheuser-Busch InBev NV 1,389,472 73,605 Delhaize Group SA 195,357 14,423 * KBC Groep NV 309,796 13,636 Groupe Bruxelles Lambert SA 154,654 12,006 Ageas 4,328,456 11,859 Solvay SA Class A 113,520 11,108 Belgacom SA 292,597 10,500 Umicore 223,075 7,523 Colruyt SA 29,015 7,148 UCB SA 193,127 6,228 * Dexia SA 1,061,905 5,193 Mobistar SA 51,512 2,970 Cie Nationale a Portefeuille 52,512 2,514 Denmark (1.6%) Novo Nordisk A/S Class B 839,735 71,850 AP Moller - Maersk A/S Class B 2,549 21,478 * Danske Bank A/S 876,594 20,586 * Vestas Wind Systems A/S 393,403 19,092 Carlsberg A/S Class B 205,507 18,192 Novozymes A/S 88,155 11,252 AP Moller - Maersk A/S 1,054 8,660 DSV A/S 399,828 7,129 Coloplast A/S Class B 43,765 4,543 *,^ William Demant Holding AS 45,351 3,321 Tryg AS 49,001 2,976 Finland (1.6%) Nokia Oyj 7,222,506 68,013 Fortum Oyj 857,569 19,925 Sampo Oyj 812,039 19,836 UPM-Kymmene Oyj 1,006,727 14,609 Kone Oyj Class B 296,162 13,516 Metso Oyj 244,685 9,647 Stora Enso Oyj 1,109,665 8,981 Wartsila Oyj 150,814 7,942 Nokian Renkaat Oyj 206,703 5,798 Elisa Oyj 254,846 5,053 Kesko Oyj Class B 128,165 4,970 Outokumpu Oyj 245,393 4,070 ^ Neste Oil Oyj 247,713 3,654 Orion Oyj Class B 179,627 3,468 Pohjola Bank PLC 265,931 3,300 Rautaruukki Oyj 161,115 3,109 Sanoma Oyj 153,645 3,055 France (15.4%) Total SA 4,069,102 205,415 BNP Paribas 1,825,541 124,790 Sanofi-Aventis SA 2,030,688 118,049 GDF Suez 2,392,890 79,320 France Telecom SA 3,568,503 74,638 Societe Generale 1,210,645 69,529 Danone 1,120,168 62,791 Air Liquide SA 543,384 61,047 AXA SA 3,306,511 60,707 LVMH Moet Hennessy Louis Vuitton SA 472,470 57,575 Vivendi SA 2,369,031 56,822 Carrefour SA 1,154,814 53,092 Schneider Electric SA 455,376 52,413 ArcelorMittal 1,653,576 50,624 L'Oreal SA 461,289 48,349 Vinci SA 838,669 40,598 Unibail-Rodamco SE 175,649 34,629 Cie de St-Gobain 741,163 31,545 Pernod-Ricard SA 380,993 29,784 Cie Generale d'Optique Essilor International SA 394,888 24,699 Credit Agricole SA 1,783,974 24,349 Cie Generale des Etablissements Michelin Class B 284,625 21,661 EDF SA 499,390 21,219 Lafarge SA 386,611 21,051 Alstom SA 397,106 20,773 Vallourec SA 210,340 20,457 PPR 146,701 19,639 Bouygues SA 444,665 18,767 * European Aeronautic Defence and Space Co. NV 783,668 18,569 Veolia Environnement 667,988 17,732 Hermes International 102,082 17,497 * Renault SA 371,992 16,633 SES SA 574,630 14,189 Cap Gemini SA 283,236 13,464 * Alcatel-Lucent 4,494,141 13,423 Christian Dior SA 122,072 13,214 Technip SA 188,430 12,543 Sodexo 180,924 11,391 Publicis Groupe SA 245,819 11,085 STMicroelectronics NV 1,222,140 10,036 Suez Environnement Co. 515,933 9,599 Casino Guichard Perrachon SA 107,231 9,343 Accor SA 281,420 9,105 * Natixis 1,671,231 8,903 * Peugeot SA 291,097 8,632 Safran SA 318,933 8,606 Lagardere SCA 225,958 8,319 Legrand SA 251,495 8,186 Dassault Systemes SA 112,886 7,336 Eutelsat Communications 189,350 6,998 SCOR SE 316,235 6,936 Groupe Eurotunnel SA 911,927 6,703 CNP Assurances 286,604 5,918 Thales SA 172,008 5,809 Bureau Veritas SA 93,738 5,662 Klepierre 173,783 5,546 * Cie Generale de Geophysique-Veritas 274,703 5,303 * Edenred 284,003 4,996 Neopost SA 59,490 4,600 Fonciere Des Regions 47,040 4,294 ICADE 44,961 4,274 Aeroports de Paris 57,465 4,232 Imerys SA 72,881 4,231 ^ Eiffage SA 77,932 3,929 * Air France-KLM 259,961 3,878 Societe BIC SA 51,341 3,820 * Atos Origin SA 86,664 3,720 Gecina SA 35,852 3,667 Societe Television Francaise 1 224,047 3,563 ^ Eurazeo 55,741 3,548 * JC Decaux SA 127,791 3,278 Eramet 10,142 2,804 Metropole Television SA 124,150 2,751 ^ Iliad SA 31,065 2,736 PagesJaunes Groupe 239,777 2,656 BioMerieux 22,777 2,313 Ipsen SA 56,643 1,881 Germany (12.0%) Siemens AG 1,584,038 154,951 E.ON AG 3,466,879 103,695 BASF SE 1,767,997 103,383 Allianz SE 873,730 101,466 Bayer AG 1,591,638 91,620 * Daimler AG 1,569,013 84,761 Deutsche Bank AG 1,195,290 83,463 SAP AG 1,651,478 75,447 Deutsche Telekom AG 5,457,006 73,360 RWE AG 805,363 56,882 Muenchener Rueckversicherungs AG 380,314 52,774 Linde AG 324,813 38,189 Volkswagen AG Prior Pfd. 327,753 34,725 Bayerische Motoren Werke AG 639,213 34,406 Deutsche Post AG 1,634,089 28,473 Deutsche Boerse AG 375,963 26,344 Adidas AG 403,830 21,905 Fresenius Medical Care AG & Co. KGaA 375,916 20,619 ThyssenKrupp AG 646,482 19,257 MAN SE 204,552 19,048 Henkel AG & Co. KGaA Prior Pfd. 344,531 17,111 K&S AG 275,403 14,663 * Infineon Technologies AG 2,084,540 14,107 Metro AG 251,054 13,946 HeidelbergCement AG 272,205 13,736 * Commerzbank AG 1,360,441 12,315 Beiersdorf AG 193,309 11,449 Merck KGaA 124,017 11,052 Fresenius SE Prior Pfd. 154,360 10,974 Henkel AG & Co. KGaA 248,901 10,324 * Daimler AG 166,896 9,025 Porsche Automobil Holding SE Prior Pfd. 167,531 8,521 * QIAGEN NV 443,892 8,255 * Deutsche Lufthansa AG 441,470 7,200 GEA Group AG 315,829 7,168 * Continental AG 96,621 6,167 Hochtief AG 87,168 5,656 Hannover Rueckversicherung AG 114,956 5,501 * Deutsche Postbank AG 169,863 5,427 Salzgitter AG 80,480 5,391 ^ Volkswagen AG 56,507 5,359 RWE AG Prior Pfd. 76,276 4,959 Wacker Chemie AG 30,416 4,890 Fresenius SE 54,322 3,799 Bayerische Motoren Werke AG Prior Pfd. 100,438 3,686 Fraport AG Frankfurt Airport Services Worldwide 70,157 3,647 Celesio AG 146,259 3,418 Puma AG Rudolf Dassler Sport 9,993 2,927 United Internet AG 230,908 2,863 * TUI AG 267,807 2,828 Suedzucker AG 127,066 2,451 Greece (0.5%) * National Bank of Greece SA 962,204 14,051 Coca Cola Hellenic Bottling Co. SA 351,873 8,298 * Alpha Bank AE 974,923 7,408 OPAP SA 429,708 6,360 Bank of Cyprus Public Co. Ltd. 1,098,122 5,900 * EFG Eurobank Ergasias SA 617,191 4,752 * Piraeus Bank SA 647,064 4,281 Public Power Corp. SA 223,210 3,551 * National Bank of Greece SA ADR 1,065,857 3,091 Hellenic Telecommunications Organization SA 253,965 2,071 Hellenic Telecommunications Organization SA ADR 428,385 1,752 Ireland (0.5%) CRH PLC 1,336,936 27,873 Kerry Group PLC Class A 266,562 8,476 * Governor & Co. of the Bank of Ireland 6,639,628 7,227 * Elan Corp. PLC 943,706 4,462 * Ryanair Holdings PLC ADR 113,867 3,410 ^ WPP PLC ADR 40,001 2,133 *,^ Anglo Irish Bank Corp. Ltd. 2,503,596 708 * Ryanair Holdings PLC 133,763 670 CRH PLC 7,832 162 Italy (4.6%) ENI SPA 5,012,271 102,425 UniCredit SPA 29,684,287 83,019 Enel SPA 12,687,678 62,202 Intesa Sanpaolo SPA (Registered) 14,829,139 48,944 Assicurazioni Generali SPA 2,249,441 45,218 Telecom Italia SPA (Registered) 18,088,980 23,023 Fiat SPA 1,477,457 18,922 Saipem SPA 511,290 18,368 Tenaris SA 913,221 18,241 Snam Rete Gas SPA 2,743,704 12,872 Unione di Banche Italiane SCPA 1,167,642 12,524 Telecom Italia SPA (Bearer) 11,576,443 12,032 Terna Rete Elettrica Nazionale SPA 2,503,764 10,407 Atlantia SPA 459,820 9,003 Mediaset SPA 1,381,560 8,879 Finmeccanica SPA 776,569 8,525 * Mediobanca SPA 905,868 8,128 Parmalat SPA 3,303,365 7,994 Banco Popolare SC 1,227,024 7,807 Prysmian SPA 347,453 5,872 Luxottica Group SPA 222,381 5,782 * Banca Monte dei Paschi di Siena SPA 4,245,048 5,571 Intesa Sanpaolo SPA (Bearer) 1,802,318 4,674 Banca Popolare di Milano Scarl 749,535 3,965 A2A SPA 2,103,948 3,155 Pirelli & C SPA 449,242 3,139 * Autogrill SPA 220,285 2,725 Exor SPA 123,351 2,461 Banca Carige SPA 1,088,337 2,446 Mediolanum SPA 429,041 1,891 Netherlands (4.1%) Unilever NV 3,134,974 92,208 * ING Groep NV 7,381,851 70,791 Koninklijke Philips Electronics NV 1,870,227 58,140 Koninklijke KPN NV 3,138,635 43,614 Koninklijke Ahold NV 2,294,891 29,469 Akzo Nobel NV 447,412 26,330 ASML Holding NV 815,279 26,167 Heineken NV 473,055 21,411 TNT NV 716,507 21,357 * Aegon NV 3,018,796 18,133 Reed Elsevier NV 1,330,027 17,220 Koninklijke DSM NV 296,285 14,049 Wolters Kluwer NV 561,204 11,327 * Randstad Holding NV 210,936 9,472 Heineken Holding NV 210,796 8,265 Fugro NV 127,820 6,750 Corio NV 111,755 6,560 Koninklijke Vopak NV 134,669 5,472 Koninklijke Boskalis Westminster NV 131,995 5,452 SBM Offshore NV 314,241 4,961 Delta Lloyd NV 143,400 2,761 ASML Holding NV ADR 17,494 563 * Aegon NV 1,765 11 Norway (1.2%) Statoil ASA 2,148,960 43,463 Telenor ASA 1,599,762 24,620 DnB NOR ASA 1,888,428 23,368 Yara International ASA 362,686 13,617 Seadrill Ltd. 542,321 12,538 Orkla ASA 1,484,270 12,285 ^ Norsk Hydro ASA 1,702,224 9,129 Aker Solutions ASA 316,538 4,097 *,^ Renewable Energy Corp. ASA 949,879 2,606 Portugal (0.4%) Portugal Telecom SGPS SA 1,131,877 12,454 EDP - Energias de Portugal SA 3,351,725 11,021 Galp Energia SGPS SA Class B 443,441 7,251 Banco Espirito Santo SA 1,009,196 4,826 Banco Comercial Portugues SA 5,396,009 4,658 Jeronimo Martins SGPS SA 423,940 4,631 * EDP Renovaveis SA 415,843 2,484 Cimpor Cimentos de Portugal SGPS SA 385,039 2,340 Brisa Auto-Estradas de Portugal SA 346,935 2,263 Spain (5.9%) Banco Santander SA 15,846,316 205,861 Telefonica SA 7,774,398 176,054 Banco Bilbao Vizcaya Argentaria SA 6,854,580 91,919 Iberdrola SA 7,594,550 53,439 Repsol YPF SA 1,410,584 33,260 Inditex SA 420,665 27,828 ^ ACS Actividades de Construccion y Servicios SA 272,063 11,788 ^ Banco Popular Espanol SA 1,682,828 11,119 ^ Banco de Sabadell SA 1,846,500 10,485 Abertis Infraestructuras SA 568,438 9,594 Red Electrica Corp. SA 210,475 9,200 Criteria Caixacorp SA 1,605,669 7,833 Ferrovial SA 847,276 7,416 Gas Natural SDG SA 442,673 7,391 Enagas 343,275 6,326 Iberdrola Renovables SA 1,646,241 5,754 Mapfre SA 1,455,539 4,788 ^ Acciona SA 48,892 4,304 ^ Zardoya Otis SA 268,949 4,194 ^ Bankinter SA 550,388 4,115 Acerinox SA 189,996 3,257 * Gamesa Corp. Tecnologica SA 372,203 3,244 Telefonica SA ADR 44,539 3,048 * Iberia Lineas Aereas de Espana SA 892,376 3,029 ^ Grifols SA 266,490 2,969 Indra Sistemas SA 172,158 2,808 ^ Banco de Valencia SA 428,399 2,571 Gestevision Telecinco SA 187,917 2,153 ^ Fomento de Construcciones y Contratas SA 72,683 1,887 Sweden (4.6%) Telefonaktiebolaget LM Ericsson Class B 5,804,942 64,053 Nordea Bank AB 6,225,819 62,135 Hennes & Mauritz AB Class B 1,966,670 61,994 TeliaSonera AB 4,334,082 31,339 Svenska Handelsbanken AB Class A 943,649 27,041 * Volvo AB Class B 2,099,717 26,168 Sandvik AB 1,943,965 25,123 Atlas Copco AB Class A 1,297,823 21,226 Skandinaviska Enskilda Banken AB Class A 2,710,633 18,604 Investor AB Class B 874,082 16,466 Svenska Cellulosa AB Class B 1,097,008 15,824 * Swedbank AB Class A 1,364,952 15,579 SKF AB 754,442 14,395 Millicom International Cellular SA 146,112 13,531 Assa Abloy AB Class B 597,343 13,205 Skanska AB Class B 764,596 12,931 Scania AB Class B 612,630 11,292 Atlas Copco AB Class B 748,028 11,159 Swedish Match AB 456,787 10,783 Tele2 AB 599,967 10,643 Electrolux AB Class B 465,625 10,390 Alfa Laval AB 648,558 10,046 Getinge AB 381,881 8,456 Kinnevik Investment AB Class B 416,792 7,824 Boliden AB 526,231 6,257 Securitas AB Class B 611,492 6,208 Modern Times Group AB Class B 97,166 6,093 Husqvarna AB 792,714 5,597 Ratos AB 193,559 5,526 SSAB AB Class A 344,803 4,992 Holmen AB 101,413 2,662 SSAB AB Class B 158,061 2,033 Switzerland (11.9%) Nestle SA 6,675,690 329,959 Novartis AG 4,062,398 197,486 Roche Holding AG 1,352,587 175,872 * UBS AG 6,955,325 118,068 Credit Suisse Group AG 2,166,125 98,185 ABB Ltd. 4,247,029 85,730 Zurich Financial Services AG 284,274 66,343 Syngenta AG 182,013 40,200 Cie Financiere Richemont SA 1,004,967 39,236 Holcim Ltd. 473,817 31,642 Swiss Reinsurance Co. Ltd. 678,469 31,243 Swatch Group AG (Bearer) 59,570 18,460 Swisscom AG 44,773 16,768 SGS SA 10,520 14,780 Julius Baer Group Ltd. 397,302 13,893 Givaudan SA 14,808 13,658 Synthes Inc. 115,139 13,252 Geberit AG 75,438 12,336 Adecco SA 236,022 12,034 Kuehne & Nagel International AG 103,390 11,092 Sonova Holding AG 89,038 10,805 Schindler Holding AG (Bearer) 93,008 8,342 * Actelion Ltd. 194,941 7,886 Baloise Holding AG 95,872 7,682 Sika AG 3,945 7,430 Lonza Group AG 86,794 6,749 Swiss Life Holding AG 58,246 6,120 *,^ Logitech International SA 347,305 5,464 Lindt & Spruengli AG 219 5,361 Swatch Group AG (Registered) 83,661 4,705 GAM Holding Ltd. 396,181 4,583 Aryzta AG 97,792 3,995 Nobel Biocare Holding AG 235,007 3,959 Lindt & Spruengli AG 1,662 3,744 Schindler Holding AG 41,435 3,639 Pargesa Holding SA 52,003 3,573 Straumann Holding AG 15,038 3,297 Aryzta AG 57,243 2,342 * UBS AG 51,025 866 United Kingdom (33.2%) HSBC Holdings PLC 33,542,889 341,104 Vodafone Group PLC 96,049,166 223,956 BP PLC 34,375,181 219,832 GlaxoSmithKline PLC 9,994,728 174,504 Rio Tinto PLC 2,788,868 144,339 AstraZeneca PLC 2,796,109 140,196 Royal Dutch Shell PLC Class B 5,190,016 137,116 British American Tobacco PLC 3,844,002 132,252 BHP Billiton PLC 4,248,969 130,165 Royal Dutch Shell PLC Class A 4,328,822 119,357 Barclays PLC 22,020,350 114,050 Standard Chartered PLC 3,899,194 112,654 BG Group PLC 6,498,619 104,219 * Anglo American PLC 2,534,540 100,218 Tesco PLC 15,372,940 94,272 Diageo PLC 4,821,217 83,669 * Lloyds Banking Group PLC 77,256,933 83,385 Unilever PLC 2,473,632 70,279 Royal Dutch Shell PLC Class A 2,497,351 68,778 Xstrata PLC 3,957,837 62,958 Reckitt Benckiser Group PLC 1,180,080 57,861 Imperial Tobacco Group PLC 1,963,402 55,558 SABMiller PLC 1,827,691 55,492 National Grid PLC 6,675,575 53,474 Centrica PLC 9,884,394 47,112 Prudential PLC 4,874,424 42,419 BT Group PLC 14,937,379 33,372 BAE Systems PLC 6,792,864 33,304 Tullow Oil PLC 1,704,335 32,920 Rolls-Royce Group PLC 3,569,019 32,481 Scottish & Southern Energy PLC 1,777,060 30,921 Compass Group PLC 3,599,751 29,929 Aviva PLC 5,331,457 29,855 * Royal Bank of Scotland Group PLC 32,609,985 25,530 Shire PLC 1,082,877 24,769 British Sky Broadcasting Group PLC 2,190,243 24,434 Pearson PLC 1,565,717 24,343 WPP PLC 2,216,421 23,569 Reed Elsevier PLC 2,330,843 20,196 Old Mutual PLC 10,482,647 19,872 * Cairn Energy PLC 2,683,390 19,656 Experian PLC 1,984,577 19,549 WM Morrison Supermarkets PLC 4,103,607 17,064 Marks & Spencer Group PLC 3,057,102 16,524 International Power PLC 2,926,823 16,410 Legal & General Group PLC 11,249,841 15,793 Randgold Resources Ltd. 174,261 15,647 Kingfisher PLC 4,567,366 15,427 Smith & Nephew PLC 1,717,933 14,948 Land Securities Group PLC 1,457,017 13,992 Standard Life PLC 4,293,373 13,618 Capita Group PLC 1,205,493 13,600 RSA Insurance Group PLC 6,570,862 13,139 Smiths Group PLC 749,392 13,118 ARM Holdings PLC 2,525,326 12,988 J Sainsbury PLC 2,308,687 12,453 Vodafone Group PLC ADR 525,198 12,332 * Wolseley PLC 545,811 12,311 Next PLC 361,204 12,175 United Utilities Group PLC 1,320,952 12,125 British Land Co. PLC 1,664,202 12,056 Aggreko PLC 500,878 12,042 Carnival PLC 324,647 11,725 Antofagasta PLC 756,395 11,718 Man Group PLC 3,321,046 11,314 BP PLC ADR 293,298 11,283 Associated British Foods PLC 685,438 11,039 G4S PLC 2,702,300 10,971 Burberry Group PLC 830,619 10,970 Johnson Matthey PLC 411,476 10,913 * Autonomy Corp. PLC 419,122 10,814 ^ Resolution Ltd. 2,786,103 10,406 Petrofac Ltd. 496,596 9,734 Inmarsat PLC 836,054 9,672 Sage Group PLC 2,517,145 9,435 Severn Trent PLC 454,239 9,330 Vedanta Resources PLC 233,299 8,932 Intercontinental Hotels Group PLC 502,983 8,718 AMEC PLC 635,496 8,702 Admiral Group PLC 382,067 8,676 Tomkins PLC 1,683,398 8,548 3i Group PLC 1,863,256 8,303 Rexam PLC 1,706,699 8,277 Hammerson PLC 1,348,939 8,221 Cobham PLC 2,190,795 8,164 Serco Group PLC 939,111 8,155 Kazakhmys PLC 410,638 7,825 Whitbread PLC 341,597 7,546 * Lonmin PLC 301,235 7,412 Eurasian Natural Resources Corp. PLC 494,668 7,029 Investec PLC 889,580 6,904 Bunzl PLC 631,162 6,833 ICAP PLC 1,064,911 6,692 Invensys PLC 1,545,351 6,477 Home Retail Group PLC 1,682,164 6,303 Segro PLC 1,411,789 6,197 Babcock International Group PLC 700,267 6,086 * ITV PLC 7,113,048 5,769 Fresnillo PLC 347,786 5,620 Firstgroup PLC 922,494 5,325 Cable & Wireless Worldwide PLC 4,963,941 5,199 Balfour Beatty PLC 1,302,257 5,086 Capital Shopping Centres Group PLC 891,213 4,790 Thomas Cook Group PLC 1,646,979 4,700 Schroders PLC 214,870 4,338 *,^ British Airways PLC 1,100,360 3,786 TUI Travel PLC 1,082,309 3,572 London Stock Exchange Group PLC 283,240 2,875 Total Common Stocks (Cost $16,183,102) Market Value Coupon Shares ($000) Temporary Cash Investments (0.8%) 1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund 0.297% 64,241,446 64,241 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 4 Fannie Mae Discount Notes 0.250% 8/25/10 3,000 3,000 4 Fannie Mae Discount Notes 0.300% 11/3/10 2,000 1,999 4 Freddie Mac Discount Notes 0.230% 8/9/10 3,000 3,000 4 Freddie Mac Discount Notes 0.320% 9/7/10 1,500 1,500 4,5 Freddie Mac Discount Notes 0.245% 9/21/10 8,000 7,998 4 Freddie Mac Discount Notes 0.300% 11/1/10 8,000 7,996 4 Freddie Mac Discount Notes 0.321% 12/15/10 11,000 10,991 Total Temporary Cash Investments (Cost $100,716) Total Investments (100.3%) (Cost $16,283,818) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $59,924,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $64,241,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $7,998,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash European Stock Index Fund investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also may enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: European Stock Index Fund ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index September 2010 980 35,047 1,028 FTSE 100 Index September 2010 318 26,121 414 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At July 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 9/22/10 EUR 26,112 USD 34,017 1,924 9/22/10 GBP 16,414 USD 25,700 1,471 EUREuro. GBPBritish pound. USDU.S. dollar. At July 31, 2010, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) European Stock Index Fund Common Stocks 47,514 12,038,143 708 Temporary Cash Investments 64,241 36,484  Futures ContractsLiabilities 1 (284)   Forward Currency ContractsAssets  3,395  Total 111,471 12,078,022 708 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2009 800 Change in Unrealized Appreciation (Depreciation) (92) Balance as of July 31, 2010 708 E. At July 31, 2010, the cost of investment securities for tax purposes was $16,286,891,000. Net unrealized depreciation of investment securities for tax purposes was $4,099,801,000, consisting of unrealized gains of $402,095,000 on securities that had risen in value since their purchase and $4,501,896,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Emerging Markets Stock Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (99.6%) 1 Brazil (16.2%) Vale SA Class B Pfd. ADR 17,110,535 414,588 Itau Unibanco Holding SA ADR 17,931,204 401,480 Petroleo Brasileiro SA ADR Type A 12,460,174 396,857 Petroleo Brasileiro SA ADR 9,153,839 333,200 Vale SA Class B ADR 10,811,740 300,566 Petroleo Brasileiro SA Prior Pfd. 18,203,912 288,563 Banco Bradesco SA ADR 14,626,146 272,485 Vale SA Prior Pfd. 10,356,177 251,368 Petroleo Brasileiro SA 13,003,196 236,066 Investimentos Itau SA Prior Pfd. 30,949,834 228,939 Itau Unibanco Holding SA Prior Pfd. 10,196,338 228,241 Banco Bradesco SA 11,227,931 205,879 BM&FBovespa SA 26,490,293 195,800 Vale SA 7,059,338 194,987 * OGX Petroleo e Gas Participacoes SA 17,639,552 185,743 Banco do Brasil SA 7,696,962 133,038 Cia de Bebidas das Americas ADR 1,194,756 130,491 Cia Siderurgica Nacional SA ADR 6,765,681 113,596 Cia de Bebidas das Americas Prior Pfd. 854,794 92,186 BRF - Brasil Foods SA 6,369,080 89,156 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 3,129,155 87,979 Gerdau SA ADR 5,860,555 85,799 Banco Santander Brasil SA ADR 6,409,477 85,374 Cielo SA 8,290,145 75,086 PDG Realty SA Empreendimentos e Participacoes 7,032,576 74,412 Metalurgica Gerdau SA Class A 3,786,548 66,956 Bradespar SA Prior Pfd. 3,038,001 63,859 Natura Cosmeticos SA 2,374,815 62,111 Cia Siderurgica Nacional SA 3,644,520 60,424 Cyrela Brazil Realty SA Empreendimentos e Participacoes 4,022,059 56,324 Lojas Renner SA 1,624,071 54,499 Redecard SA 3,487,364 53,437 Ultrapar Participacoes SA Prior Pfd. 1,001,188 51,340 All America Latina Logistica SA 5,402,463 50,867 * Hypermarcas SA 3,693,248 48,129 ^ Cia Energetica de Minas Gerais ADR 3,127,892 47,544 Cia de Concessoes Rodoviarias 2,056,824 47,175 Souza Cruz SA 1,011,113 46,336 Gerdau SA Prior Pfd. 3,143,500 45,540 Centrais Eletricas Brasileiras SA Prior Pfd. 2,552,719 39,333 Vivo Participacoes SA Prior Pfd. 1,451,952 38,924 Gafisa SA 5,169,120 38,589 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 581,403 37,826 ^ BRF - Brasil Foods SA ADR 2,610,708 36,863 Centrais Eletricas Brasileiras SA 2,833,161 36,615 Usinas Siderurgicas de Minas Gerais SA 1,231,383 35,783 MRV Engenharia e Participacoes SA 3,962,851 35,713 Empresa Brasileira de Aeronautica SA ADR 1,349,148 35,577 Lojas Americanas SA Prior Pfd. 4,095,138 34,460 Duratex SA 3,271,461 34,411 JBS SA 6,847,250 33,481 Cia Energetica de Minas Gerais Prior Pfd. 2,210,595 32,968 Cia Energetica de Sao Paulo Prior Pfd. 2,100,571 32,032 BR Malls Participacoes SA 2,099,231 31,558 CPFL Energia SA 1,281,549 29,569 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 1,236,023 26,009 Tele Norte Leste Participacoes SA Prior Pfd. 1,751,023 25,716 Tele Norte Leste Participacoes SA ADR 1,692,266 24,758 * Fibria Celulose SA 1,570,716 24,720 Suzano Papel e Celulose SA Prior Pfd. 2,537,808 24,126 Tractebel Energia SA 1,841,587 24,030 Cia Paranaense de Energia ADR 1,088,822 23,867 Cia de Saneamento Basico do Estado de Sao Paulo ADR 596,191 23,734 * Cosan SA Industria e Comercio 1,641,750 23,607 Rossi Residencial SA 2,412,569 22,030 * NET Servicos de Comunicacao SA Prior Pfd. 1,958,391 20,978 Vivo Participacoes SA ADR 760,542 20,337 Localiza Rent a Car SA 1,469,059 20,255 Banco do Estado do Rio Grande do Sul Prior Pfd. 2,337,722 20,190 Porto Seguro SA 1,634,204 18,853 * LLX Logistica SA 3,678,203 18,550 Marfrig Alimentos SA 1,834,895 18,361 AES Tiete SA Prior Pfd. 1,449,420 18,130 Multiplan Empreendimentos Imobiliarios SA 941,469 17,825 Gol Linhas Aereas Inteligentes SA Prior Pfd. 1,266,300 17,603 Banco Santander Brasil SA 1,310,990 17,293 TAM SA Prior Pfd. 1,002,608 16,856 Klabin SA Prior Pfd. 5,633,861 16,240 Brookfield Incorporacoes SA 3,115,000 16,206 * MMX Mineracao e Metalicos SA 2,387,300 16,112 Braskem SA 2,131,624 16,095 * Brasil Telecom SA Prior Pfd. 2,439,068 15,976 Brasil Telecom SA ADR 775,322 15,165 Empresa Brasileira de Aeronautica SA 2,267,149 14,734 EDP - Energias do Brasil SA 713,805 14,395 Sul America SA 1,630,100 14,310 Tele Norte Leste Participacoes SA 753,981 14,104 B2W Cia Global Do Varejo 709,554 13,414 Tim Participacoes SA ADR 455,497 12,995 * Fertilizantes Fosfatados SA Prior Pfd. 1,433,767 12,505 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 451,400 12,363 * Fibria Celulose SA ADR 709,906 11,146 Cia de Saneamento Basico do Estado de Sao Paulo 519,982 10,324 Tim Participacoes SA Prior Pfd. 3,576,482 10,208 Telemar Norte Leste SA Prior Pfd. 356,550 9,307 * NET Servicos de Comunicacao SA ADR 754,891 8,175 Cia Paranaense de Energia Prior Pfd. 365,239 7,897 Centrais Eletricas Brasileiras SA ADR 312,200 4,084 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 62,819 2,054 Chile (1.6%) Empresas COPEC SA 6,112,403 100,085 Empresas CMPC SA 1,514,567 68,573 Centros Comerciales Sudamericanos SA 12,053,159 61,393 Banco Santander Chile ADR 575,843 47,801 Empresa Nacional de Electricidad SA ADR 905,899 44,887 Lan Airlines SA 1,876,286 44,811 Enersis SA ADR 2,079,704 43,133 CAP SA 1,089,696 40,034 Sociedad Quimica y Minera de Chile SA ADR 901,591 34,251 Enersis SA 76,346,224 31,710 SACI Falabella 3,981,866 31,167 Empresa Nacional de Electricidad SA 18,220,683 29,992 Colbun SA 98,738,237 26,899 ENTEL Chile SA 1,510,862 21,594 Banco de Credito e Inversiones 403,507 21,078 AES Gener SA 33,953,453 17,718 Cia Cervecerias Unidas SA 1,629,137 17,174 Vina Concha y Toro SA 6,751,300 16,229 Sociedad Quimica y Minera de Chile SA Class B 356,840 13,551 Banco Santander Chile 57,433,248 4,573 China (18.7%) China Mobile Ltd. 82,014,667 833,439 Industrial & Commercial Bank of China 735,979,659 563,611 China Construction Bank Corp. 612,925,493 520,924 China Life Insurance Co. Ltd. 101,724,470 454,672 Bank of China Ltd. 777,665,525 411,703 CNOOC Ltd. 244,089,752 411,384 PetroChina Co. Ltd. 288,783,679 330,334 Tencent Holdings Ltd. 13,684,372 264,233 Ping An Insurance Group Co. of China Ltd. 22,116,488 183,224 China Shenhua Energy Co. Ltd. 46,494,825 179,613 China Petroleum & Chemical Corp. 218,651,540 176,450 China Merchants Bank Co. Ltd. 53,349,002 142,923 China Overseas Land & Investment Ltd. 56,365,076 121,106 China Unicom Hong Kong Ltd. 81,517,048 111,289 Bank of Communications Co. Ltd. 91,070,950 101,229 China Telecom Corp. Ltd. 191,591,683 96,102 Belle International Holdings Ltd. 58,120,500 89,754 Hengan International Group Co. Ltd. 10,091,500 87,114 *,^ Agricultural Bank of China 182,796,500 82,367 China Coal Energy Co. 48,589,000 68,004 Want Want China Holdings Ltd. 81,547,285 63,994 China Resources Enterprise Ltd. 16,771,460 63,803 China Resources Land Ltd. 27,998,000 59,584 Tingyi Cayman Islands Holding Corp. 23,236,634 59,140 Yanzhou Coal Mining Co. Ltd. 27,288,720 58,866 China Yurun Food Group Ltd. 17,840,149 58,688 China Citic Bank Corp. Ltd. 85,791,933 58,105 China Merchants Holdings International Co. Ltd. 15,225,510 57,824 China Communications Construction Co. Ltd. 58,231,704 55,073 Dongfeng Motor Group Co. Ltd. 37,836,044 52,978 China Resources Power Holdings Co. Ltd. 22,732,548 49,601 ^ Byd Co. Ltd. 7,155,755 49,405 * GOME Electrical Appliances Holdings Ltd. 141,408,805 49,094 China Minsheng Banking Corp. Ltd. 51,720,600 48,316 *,^ Aluminum Corp. of China Ltd. 54,368,840 48,144 China Mengniu Dairy Co. Ltd. 15,379,356 47,917 Beijing Enterprises Holdings Ltd. 7,135,000 47,238 China Pacific Insurance Group Co. Ltd. 11,214,394 44,833 Kunlun Energy Co. Ltd. 34,294,330 44,802 ^ Jiangxi Copper Co. Ltd. 19,727,631 43,955 Lenovo Group Ltd. 68,125,309 43,883 ^ Shimao Property Holdings Ltd. 22,239,257 42,791 Inner Mongolia Yitai Coal Co. Class B 7,913,392 42,686 China Railway Group Ltd. 55,557,608 41,554 ^ Anhui Conch Cement Co. Ltd. 11,438,768 40,033 *,^ China COSCO Holdings Co. Ltd. 35,305,500 39,660 Kingboard Chemical Holdings Ltd. 8,233,126 38,212 ^ Alibaba.com Ltd. 17,620,132 36,502 * Air China Ltd. 31,682,548 36,487 Zijin Mining Group Co. Ltd. 56,046,120 36,282 China Railway Construction Corp. Ltd. 25,999,265 36,225 * China Taiping Insurance Holdings Co. Ltd. 10,687,207 36,118 Chaoda Modern Agriculture Holdings Ltd. 33,145,067 35,651 Denway Motors Ltd. 69,152,148 35,339 *,^ PICC Property & Casualty Co. Ltd. 34,813,551 35,300 Shanghai Industrial Holdings Ltd. 7,598,045 34,697 Nine Dragons Paper Holdings Ltd. 22,785,000 33,219 ^ Sino-Ocean Land Holdings Ltd. 42,359,802 32,425 China National Building Material Co. Ltd. 16,891,180 31,972 ^ Li Ning Co. Ltd. 9,573,568 31,650 Citic Pacific Ltd. 15,299,874 31,576 Parkson Retail Group Ltd. 17,807,779 30,613 ^ Sinopharm Group Co. 8,150,000 30,570 China High Speed Transmission Equipment Group Co. Ltd. 13,138,280 30,079 COSCO Pacific Ltd. 21,878,988 29,923 China Everbright Ltd. 11,092,010 28,978 China Oilfield Services Ltd. 21,696,000 28,587 *,^ China Longyuan Power Group Corp. 26,969,000 28,369 China Shipping Development Co. Ltd. 18,661,181 27,502 Huabao International Holdings Ltd. 21,217,838 27,429 ^ Agile Property Holdings Ltd. 20,329,245 26,541 Huaneng Power International Inc. 44,318,136 25,890 Xinao Gas Holdings Ltd. 10,272,000 24,355 ^ Poly Hong Kong Investments Ltd. 19,788,000 23,917 ^ Angang Steel Co. Ltd. 15,738,374 23,864 Renhe Commercial Holdings Co. Ltd. 109,511,454 23,570 Fushan International Energy Group Ltd. 40,537,984 23,431 ^ ZTE Corp. 7,159,273 22,972 ^ China Agri-Industries Holdings Ltd. 20,262,586 22,902 China Dongxiang Group Co. 39,945,788 22,605 China South Locomotive and Rolling Stock Corp. 27,115,877 22,409 Shandong Weigao Group Medical Polymer Co. Ltd. 4,933,550 22,329 ^ Anta Sports Products Ltd. 12,399,000 21,947 Golden Eagle Retail Group Ltd. 9,185,000 21,869 China Vanke Co. Ltd. Class B 16,678,605 21,788 ^ Guangzhou R&F Properties Co. Ltd. 13,782,400 21,644 Yantai Changyu Pioneer Wine Co. Class B 2,046,175 21,547 Weichai Power Co. Ltd. 2,599,800 21,512 ^ Datang International Power Generation Co. Ltd. 45,840,568 19,694 ^ Geely Automobile Holdings Ltd. 51,868,000 19,423 Zhejiang Expressway Co. Ltd. 20,536,704 19,411 Shanghai Electric Group Co. Ltd. 40,683,796 19,177 ^ Soho China Ltd. 30,522,606 18,860 ^ Country Garden Holdings Co. 58,348,821 18,529 Tsingtao Brewery Co. Ltd. 3,818,000 18,093 ^ Shui On Land Ltd. 39,458,737 18,026 Guangdong Investment Ltd. 35,890,152 17,967 *,^ China Shipping Container Lines Co. Ltd. 45,603,618 16,916 Jiangsu Expressway Co. Ltd. 17,344,139 16,874 ^ Skyworth Digital Holdings Ltd. 22,992,486 16,630 Fosun International 21,313,237 16,339 * Semiconductor Manufacturing International Corp. 234,912,000 16,273 Longfor Properties Co. Ltd. 14,536,181 15,969 Lee & Man Paper Manufacturing Ltd. 21,535,000 15,884 *,^ Metallurgical Corp. of China Ltd. 33,933,000 15,835 ^ Dongfang Electric Corp. Ltd. 4,545,830 15,678 China BlueChemical Ltd. 23,437,405 15,065 Wumart Stores Inc. 6,782,000 14,865 Franshion Properties China Ltd. 50,748,094 14,721 Beijing Capital International Airport Co. Ltd. 27,281,654 14,427 ^ Maanshan Iron & Steel 25,759,134 14,394 BBMG Corp. 11,902,500 14,068 ^ China Zhongwang Holdings Ltd. 22,196,532 13,986 ^ Hopson Development Holdings Ltd. 9,983,840 13,601 Sinopec Shanghai Petrochemical Co. Ltd. 34,623,084 13,538 China Communications Services Corp. Ltd. 26,463,311 13,448 China Shineway Pharmaceutical Group Ltd. 5,032,536 13,406 China International Marine Containers Co. Ltd. Class B 8,719,259 12,704 Hidili Industry International Development Ltd. 13,900,913 12,581 *,^ Sinofert Holdings Ltd. 28,321,917 12,516 Greentown China Holdings Ltd. 9,564,000 11,912 * China Travel International Inv HK 43,218,683 10,701 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 6,535,929 10,000 ^ Sinotruk Hong Kong Ltd. 9,989,500 9,191 * Kingboard Chemical Holdings Ltd. Warrants Exp. 10/31/2012 696,212 277 Colombia (0.6%) BanColombia SA ADR 3,315,017 194,359 Ecopetrol SA 12,945,100 21,785 Grupo de Inversiones Suramericana SA 480,700 8,540 Cementos Argos SA 898,400 5,561 Inversiones Argos SA 503,600 5,530 Almacenes Exito SA 419,100 4,561 Interconexion Electrica SA 554,300 3,929 Czech Republic (0.4%) CEZ AS 2,216,616 101,501 Komercni Banka AS 216,437 42,073 Telefonica O2 Czech Republic AS 1,583,499 36,215 * Central European Media Enterprises Ltd. 445,000 9,547 Egypt (0.3%) Orascom Construction Industries GDR 1,328,908 56,652 Orascom Telecom Holding SAE GDR 7,838,737 36,737 Commercial International Bank Egypt SAE 1,720,000 11,896 Egyptian Financial Group-Hermes Holding 1,121,117 5,518 * Talaat Moustafa Group 3,841,182 4,932 Telecom Egypt 1,487,200 4,482 * Ezz Steel 1,221,724 3,875 Egyptian Kuwaiti Holding Co. 2,531,871 3,666 Egyptian Co. for Mobile Services 95,800 2,698 * ElSwedy Cables Holding Co. 141,500 1,685 Hungary (0.4%) *,^ OTP Bank PLC 3,258,861 78,263 *,^ MOL Hungarian Oil and Gas PLC 583,590 52,486 Richter Gedeon Nyrt. 194,722 39,728 Magyar Telekom Telecommunications PLC 6,401,771 19,798 India (7.9%) Reliance Industries Ltd. 17,782,828 387,590 Infosys Technologies Ltd. 6,238,686 375,676 Housing Development Finance Corp. 2,878,247 185,317 ICICI Bank Ltd. 8,371,831 164,743 Tata Consultancy Services Ltd. 6,318,276 114,708 HDFC Bank Ltd. ADR 693,726 114,173 Larsen & Toubro Ltd. 2,789,132 108,120 ITC Ltd. 14,713,714 98,105 Bharat Heavy Electricals Ltd. 1,607,562 84,620 Axis Bank Ltd. 2,770,432 80,468 HDFC Bank Ltd. 1,662,139 76,924 Oil & Natural Gas Corp. Ltd. 2,646,949 70,910 Sterlite Industries India Ltd. 18,487,201 69,840 Jindal Steel & Power Ltd. 5,121,752 68,886 Hindustan Unilever Ltd. 11,997,433 65,180 Tata Motors Ltd. 2,942,105 53,727 NTPC Ltd. 12,492,184 53,552 Hindalco Industries Ltd. 15,335,966 53,254 Mahindra & Mahindra Ltd. 3,545,201 50,635 Infrastructure Development Finance Co. Ltd. 12,559,784 50,533 GAIL India Ltd. 5,231,829 49,518 Tata Steel Ltd. 3,928,540 45,631 ICICI Bank Ltd. ADR 1,111,614 43,253 State Bank of India 781,381 42,273 Hero Honda Motors Ltd. 1,070,118 41,936 ^ Wipro Ltd. ADR 2,979,858 40,526 Tata Power Co. Ltd. 1,347,988 38,430 * Cairn India Ltd. 5,271,502 38,088 DLF Ltd. 5,666,061 36,956 Sesa Goa Ltd. 4,579,757 35,816 Bajaj Auto Ltd. 595,026 34,464 Jaiprakash Associates Ltd. 13,276,505 33,916 Wipro Ltd. 3,790,420 33,810 Reliance Infrastructure Ltd. 1,408,851 33,767 United Spirits Ltd. 1,104,548 33,105 Sun Pharmaceutical Industries Ltd. 815,081 31,102 Cipla Ltd. 4,411,378 31,050 ^ Dr Reddy's Laboratories Ltd. ADR 1,049,266 30,334 Kotak Mahindra Bank Ltd. 1,801,918 30,071 Unitech Ltd. 16,710,156 29,374 JSW Steel Ltd. 1,165,657 28,169 Steel Authority of India Ltd. 6,361,103 28,077 Reliance Communications Ltd. 7,233,519 27,945 Maruti Suzuki India Ltd. 958,474 24,803 * Reliance Capital Ltd. 1,388,765 23,561 Ambuja Cements Ltd. 8,645,307 21,990 Rural Electrification Corp. Ltd. 3,236,280 21,198 Zee Entertainment Enterprises Ltd. 3,098,244 19,827 Adani Enterprises Ltd. 1,406,300 17,773 Bharat Petroleum Corp. Ltd. 1,245,851 17,220 Siemens India Ltd. 1,136,130 17,169 HCL Technologies Ltd. 1,975,746 16,751 * Indiabulls Real Estate Ltd. 4,614,685 16,348 * GMR Infrastructure Ltd. 13,147,446 16,157 * Satyam Computer Services Ltd. 8,462,049 15,839 * Ranbaxy Laboratories Ltd. 1,456,674 14,150 ACC Ltd. 763,941 13,713 ABB Ltd. 728,097 12,767 United Phosphorus Ltd. 3,155,072 12,546 Piramal Healthcare Ltd. 1,124,677 11,711 Dr Reddy's Laboratories Ltd. 397,337 11,636 * Suzlon Energy Ltd. 9,028,310 11,021 * Housing Development & Infrastructure Ltd. 1,794,644 10,339 Aditya Birla Nuvo Ltd. 548,275 9,157 * Reliance Natural Resources Ltd. 9,676,649 8,662 State Bank of India GDR 47,357 5,099 Indonesia (2.4%) Astra International Tbk PT 27,880,090 158,458 Telekomunikasi Indonesia Tbk PT 138,694,979 130,828 Bank Central Asia Tbk PT 167,713,224 111,833 Bank Rakyat Indonesia 76,001,300 84,355 Perusahaan Gas Negara PT 151,800,980 68,891 Bank Mandiri Tbk PT 100,669,524 67,734 United Tractors Tbk PT 20,887,669 47,162 Bumi Resources Tbk PT 243,345,552 47,030 Semen Gresik Persero Tbk PT 41,180,820 42,681 Unilever Indonesia Tbk PT 21,585,230 40,960 Indocement Tunggal Prakarsa Tbk PT 20,610,603 39,016 Indofood Sukses Makmur Tbk PT 62,168,296 32,211 Gudang Garam Tbk PT 7,999,000 31,317 Adaro Energy Tbk PT 135,454,250 30,376 Bank Danamon Indonesia Tbk PT 38,034,349 22,815 Tambang Batubara Bukit Asam Tbk PT 11,538,938 21,589 Indo Tambangraya Megah PT 4,820,800 20,232 Bank Negara Indonesia Persero Tbk PT 49,208,500 16,684 International Nickel Indonesia Tbk PT 35,727,650 16,540 Aneka Tambang Tbk PT 49,214,659 11,596 Indosat Tbk PT 20,237,273 10,989 Astra Agro Lestari Tbk PT 4,854,180 10,606 Malaysia (2.9%) CIMB Group Holdings Bhd. 52,865,148 123,125 Malayan Banking Bhd. 41,772,023 101,752 Sime Darby Bhd. 36,924,613 90,691 Genting Bhd. 30,570,290 76,930 IOI Corp. Bhd. 45,856,278 73,910 Tenaga Nasional Bhd. 26,886,346 72,669 Public Bank Bhd. (Foreign) 13,806,747 53,070 * Axiata Group Bhd. 35,142,794 47,110 Maxis Bhd. 26,011,950 43,268 * Malaysia International Shipping Corp. Bhd. (Local) 14,803,390 40,996 AMMB Holdings Bhd. 25,152,803 40,751 Digi.com Bhd. 4,864,473 37,784 Genting Malaysia Bhd. 41,196,890 36,968 Kuala Lumpur Kepong Bhd. 6,688,171 35,521 PPB Group Bhd. 5,791,808 31,590 PLUS Expressways Bhd. 21,112,782 25,501 British American Tobacco Malaysia Bhd. 1,785,837 25,221 IJM Corp. Bhd. 14,791,750 23,509 Gamuda Bhd. 22,139,016 23,123 Petronas Gas Bhd. 6,993,694 22,000 YTL Corp. Bhd. 9,161,508 21,607 YTL Power International Bhd. 29,076,327 20,671 Hong Leong Bank Bhd. 6,491,766 18,394 Tanjong PLC 3,170,752 17,598 Telekom Malaysia Bhd. 15,457,840 16,337 UMW Holdings Bhd. 7,833,520 15,391 Berjaya Sports Toto Bhd. 9,897,196 13,079 Petronas Dagangan Bhd. 3,683,000 11,901 RHB Capital Bhd. 5,650,935 11,537 SP Setia Bhd. 8,557,152 11,257 Alliance Financial Group Bhd. 12,224,017 11,237 Parkson Holdings Bhd. 6,377,612 11,096 Lafarge Malayan Cement Bhd. 5,063,820 10,747 Bursa Malaysia Bhd. 4,720,414 10,459 * AirAsia Bhd. 19,851,048 9,314 MMC Corp. Bhd. 10,531,200 8,589 Hong Leong Financial Group Bhd. 3,099,000 8,467 * Malaysian Airline System Bhd. 11,840,900 7,942 Genting Plantations Bhd. 3,511,900 7,736 Berjaya Corp. Bhd. 21,724,900 7,399 * Berjaya Retail BHD 2,172,490 888 * Public Bank Bhd. (Local) 166,128 635 Mexico (4.3%) America Movil SAB de CV 259,037,598 641,211 Wal-Mart de Mexico SAB de CV 80,468,792 186,919 Fomento Economico Mexicano SAB de CV 29,732,708 145,202 Grupo Mexico SAB de CV Class B 52,247,288 138,908 Grupo Televisa SA 32,258,958 123,130 * Cemex SAB de CV 127,420,425 120,809 Grupo Financiero Banorte SAB de CV 19,036,790 74,527 Telefonos de Mexico SAB de CV 73,965,514 53,940 Grupo Modelo SAB de CV 8,805,587 47,803 Kimberly-Clark de Mexico SAB de CV Class A 7,423,156 46,914 Grupo Elektra SA de CV 1,026,000 40,909 Grupo Financiero Inbursa SA 11,285,330 39,848 Grupo Bimbo SAB de CV Class A 4,938,988 37,212 Alfa SAB de CV Class A 4,258,231 33,186 Mexichem SAB de CV 11,402,287 31,630 Grupo Carso SAB de CV 8,061,666 30,261 Industrias Penoles SAB de CV 1,398,563 29,229 Coca-Cola Femsa SAB de CV 3,839,145 26,286 Grupo Aeroportuario del Pacifico SAB de CV Class B 5,313,407 17,225 * Desarrolladora Homex SAB de CV 3,185,290 15,744 * Urbi Desarrollos Urbanos SAB de CV 7,093,193 13,747 Grupo Aeroportuario del Pacifico SAB de CV ADR 140,077 4,551 * Carso Global Telecom SAB de CV 129,200 633 Morocco (0.0%) Maroc Telecom 400,400 7,033 * Douja Promotion Groupe Addoha SA 346,800 4,654 Attijariwafa Bank 83,296 2,985 * Douja Promotion Groupe Addoha SA Rights Exp. 08/12/2010 296,000 69 Peru (0.6%) Southern Copper Corp. (U.S. Shares) 2,392,508 75,149 Cia de Minas Buenaventura SA ADR 1,907,826 73,661 Credicorp Ltd. (New York Shares) 507,282 49,572 Credicorp Ltd. 422,657 41,124 Cia de Minas Buenaventura SA 721,920 28,168 Southern Copper Corp. 547,989 17,097 Philippines (0.5%) Philippine Long Distance Telephone Co. 666,980 35,517 Manila Electric Co. 6,378,662 26,047 SM Investments Corp. 2,692,196 25,740 Ayala Land Inc. 73,514,350 23,734 Bank of the Philippine Islands 18,660,286 19,430 Ayala Corp. 2,507,146 17,463 SM Prime Holdings Inc. 67,789,450 15,815 Jollibee Foods Corp. 6,205,639 10,569 Energy Development Corp. 98,750,753 9,608 Globe Telecom Inc. 496,363 9,591 Metropolitan Bank & Trust 7,037,620 9,276 Banco de Oro Unibank Inc. 8,304,791 8,522 Poland (1.5%) Powszechna Kasa Oszczednosci Bank Polski SA 8,539,216 108,918 Bank Pekao SA 1,592,034 84,928 * Powszechny Zaklad Ubezpieczen SA 538,990 69,083 KGHM Polska Miedz SA 1,941,815 67,536 * Polski Koncern Naftowy Orlen 4,488,559 57,128 ^ Telekomunikacja Polska SA 9,366,406 48,512 Polskie Gornictwo Naftowe i Gazownictwo SA 25,192,635 29,102 Polska Grupa Energetyczna SA 3,678,582 26,496 * Tauron Polska Energia SA 14,609,904 24,334 Bank Zachodni WBK SA 314,276 18,882 Asseco Poland SA 942,392 16,844 *,^ BRE Bank SA 199,789 16,781 *,^ Globe Trade Centre SA 2,029,635 15,939 *,^ Getin Holding SA 4,420,747 14,790 TVN SA 2,193,704 12,716 * ING Bank Slaski SA 41,237 10,502 * Kernel Holding SA 506,805 10,385 * Grupa Lotos SA 971,247 10,226 Bank Handlowy w Warszawie SA 392,698 9,873 PBG SA 117,485 8,798 * Bank Millennium SA 5,481,005 8,336 Cyfrowy Polsat SA 1,225,085 5,880 Russia (6.6%) Gazprom OAO ADR 31,638,694 683,644 Lukoil OAO ADR 6,263,391 357,561 Sberbank of Russian Federation 115,332,483 321,352 MMC Norilsk Nickel ADR 10,304,130 169,581 Mobile Telesystems OJSC ADR 6,857,736 152,242 Rosneft Oil Co. GDR 18,174,094 121,525 Gazprom OAO 19,064,361 102,055 Surgutneftegas OJSC ADR 9,811,556 99,594 NovaTek OAO GDR 1,258,160 94,513 Tatneft ADR 2,656,763 82,174 * RusHydro 1,434,794,306 75,461 * Magnit OJSC GDR 3,062,709 64,857 VTB Bank OJSC GDR 11,249,812 61,037 * Federal Grid Co. Unified Energy System JSC 4,268,255,135 47,372 Mechel ADR 2,022,654 44,053 Surgutneftegas OJSC Prior Pfd. 96,234,679 43,863 Uralkali 10,322,491 43,424 Novolipetsk Steel OJSC GDR 1,280,619 39,853 Sistema JSFC GDR 1,347,003 33,079 Polyus Gold Co. ADR 1,123,815 27,273 Rosneft Oil Co. 3,755,692 25,102 Sberbank of Russian Federation Prior Pfd. 11,814,859 22,186 * Polymetal 1,423,657 18,809 Severstal OAO GDR 1,556,707 18,418 Wimm-Bill-Dann Foods OJSC ADR 928,603 18,340 * Severstal OAO 1,500,000 17,496 Tatneft 3,566,067 17,308 * OGK-4 OJSC 216,473,700 16,827 * Inter Rao Ues OAO 11,499,334,699 16,214 Comstar United Telesystems OJSC GDR 2,408,550 15,548 * TMK OAO GDR 777,268 12,838 * Raspadskaya 2,347,700 9,477 Lukoil OAO 162,546 9,235 Polyus Gold Co. 152,129 6,944 Surgutneftegas OJSC 4,302,300 4,376 MMC Norilsk Nickel 26,438 4,373 * RusHydro Assimilation Line 48,252,970 2,514 VTB Bank OJSC 467,387,000 1,257 South Africa (7.5%) MTN Group Ltd. 22,595,584 362,024 Sasol Ltd. 7,842,226 310,735 Standard Bank Group Ltd. 15,873,948 246,544 Naspers Ltd. 5,279,400 225,130 AngloGold Ashanti Ltd. 4,929,743 199,966 Impala Platinum Holdings Ltd. 6,922,233 187,534 Gold Fields Ltd. 9,633,767 130,228 FirstRand Ltd. 38,704,524 107,270 Sanlam Ltd. 26,649,520 91,299 * Anglo Platinum Ltd. 898,673 86,583 Remgro Ltd. 5,962,733 81,719 ABSA Group Ltd. 4,358,026 81,115 Bidvest Group Ltd. 4,056,975 73,630 Shoprite Holdings Ltd. 5,738,935 71,909 Kumba Iron Ore Ltd. 1,122,868 56,950 Tiger Brands Ltd. 2,200,119 54,595 Harmony Gold Mining Co. Ltd. 5,256,773 52,902 Growthpoint Properties Ltd. 21,509,066 48,925 Truworths International Ltd. 6,017,898 48,096 RMB Holdings Ltd. 10,058,971 47,584 Massmart Holdings Ltd. 2,669,782 46,826 African Bank Investments Ltd. 10,042,617 46,065 Nedbank Group Ltd. 2,393,330 44,371 Vodacom Group Ltd. 5,173,840 43,961 Steinhoff International Holdings Ltd. 16,409,376 42,965 * Aspen Pharmacare Holdings Ltd. 3,587,502 40,050 Redefine Properties Ltd. 35,260,600 36,957 * Sappi Ltd. 7,427,239 35,715 Woolworths Holdings Ltd. 9,904,514 35,280 African Rainbow Minerals Ltd. 1,472,105 34,527 Pretoria Portland Cement Co. Ltd. 7,378,275 32,610 Imperial Holdings Ltd. 2,446,306 32,324 Exxaro Resources Ltd. 1,745,859 28,991 * ArcelorMittal South Africa Ltd. 2,476,911 28,886 Netcare Ltd. 14,900,605 27,750 Foschini Ltd. 2,756,221 26,858 Investec Ltd. 3,272,899 26,680 Aveng Ltd. 5,356,415 26,455 Murray & Roberts Holdings Ltd. 4,468,138 25,750 Reunert Ltd. 2,507,308 20,307 Pick n Pay Stores Ltd. 3,110,011 19,410 Discovery Holdings Ltd. 3,785,882 18,814 Telkom SA Ltd. 3,758,846 17,573 Liberty Holdings Ltd. 1,472,791 15,714 Northam Platinum Ltd. 1,499,245 9,057 South Korea (13.4%) 2 Samsung Electronics Co. Ltd. GDR 1,597,452 551,951 Samsung Electronics Co. Ltd. 722,560 495,609 Hyundai Motor Co. 2,086,556 263,097 POSCO ADR 2,370,469 246,552 LG Chem Ltd. 632,608 176,145 Hyundai Mobis 922,392 159,645 Samsung Electronics Co. Ltd. Prior Pfd. 281,062 132,331 * Hynix Semiconductor Inc. 6,789,250 129,199 POSCO 299,804 124,683 Shinhan Financial Group Co. Ltd. ADR 1,446,913 119,703 Hyundai Heavy Industries Co. Ltd. 512,452 116,474 KB Financial Group Inc. ADR 2,548,823 109,039 LG Electronics Inc. 1,279,611 108,644 Shinhan Financial Group Co. Ltd. 2,588,849 106,266 LG Display Co. Ltd. 3,132,616 95,758 Samsung Electro-Mechanics Co. Ltd. 815,377 94,154 Shinsegae Co. Ltd. 190,202 90,689 LG Corp. 1,275,788 88,121 * NHN Corp. 555,286 86,122 Samsung C&T Corp. 1,712,215 85,854 KB Financial Group Inc. 1,949,726 84,588 SK Energy Co. Ltd. 807,995 84,346 Samsung Fire & Marine Insurance Co. Ltd. 477,279 82,954 Kia Motors Corp. 3,144,084 82,280 Hana Financial Group Inc. 2,605,120 77,476 KT&G Corp. 1,506,320 75,694 Samsung SDI Co. Ltd. 469,587 67,478 Hyundai Steel Co. 759,884 65,748 Korea Electric Power Corp. ADR 4,567,024 64,349 Samsung Life Insurance Co. Ltd. 674,608 62,724 SK Telecom Co. Ltd. ADR 3,153,741 51,658 Hyundai Engineering & Construction Co. Ltd. 906,979 48,557 OCI Co. Ltd. 205,876 48,186 Samsung Techwin Co. Ltd. 511,047 47,565 Woori Finance Holdings Co. Ltd. 3,763,372 46,861 Cheil Industries Inc. 600,023 46,111 Samsung Heavy Industries Co. Ltd. 2,156,020 45,040 Lotte Shopping Co. Ltd. 139,659 42,432 Samsung Engineering Co. Ltd. 399,580 41,647 LG Household & Health Care Ltd. 119,545 37,599 Doosan Heavy Industries and Construction Co. Ltd. 561,947 36,620 Amorepacific Corp. 43,533 35,554 Samsung Securities Co. Ltd. 696,209 35,309 KT Corp. ADR 1,872,612 35,299 Korea Exchange Bank 3,425,360 35,165 Korea Electric Power Corp. 1,245,241 34,899 Daewoo Securities Co. Ltd. 1,694,490 33,054 GS Engineering & Construction Corp. 473,128 32,004 NCSoft Corp. 190,905 30,388 * Korean Air Lines Co. Ltd. 483,962 30,194 S-Oil Corp. 632,020 30,165 Honam Petrochemical Corp. 201,242 29,352 Industrial Bank of Korea 2,163,620 28,626 KT Corp. 767,526 27,687 SK Telecom Co. Ltd. 190,854 26,899 SK Holdings Co. Ltd. 340,807 26,755 GS Holdings 719,778 25,209 Samsung Card Co. 565,108 24,916 Korea Zinc Co. Ltd. 116,471 23,195 Woongjin Coway Co. Ltd. 656,119 23,135 Busan Bank 2,110,360 22,760 Hankook Tire Co. Ltd. 993,816 22,591 Hyosung Corp. 323,249 22,390 Kangwon Land Inc. 1,318,478 22,058 LG Uplus Corp. 3,236,508 21,784 Hanwha Corp. 637,286 21,604 Hyundai Motor Co. 2nd Pfd. 491,417 21,538 Hyundai Mipo Dockyard 156,708 21,474 Daegu Bank Ltd. 1,653,185 21,308 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 1,251,372 21,184 CJ CheilJedang Corp. 105,297 21,069 Daelim Industrial Co. Ltd. 371,185 21,051 Hyundai Department Store Co. Ltd. 205,931 20,541 * Doosan Infracore Co. Ltd. 1,097,392 19,690 LS Corp. 238,451 19,296 Woori Investment & Securities Co. Ltd. 1,220,421 19,198 Hyundai Securities Co. 1,622,891 18,678 ^ Daewoo International Corp. 656,254 18,474 LG Innotek Co. Ltd. 136,665 18,468 Hyundai Development Co. 800,936 18,358 Korea Life Insurance Co. Ltd. 2,485,457 18,298 Hanwha Chem Corp. 1,092,620 17,809 Dongbu Insurance Co. Ltd. 549,251 17,061 Seoul Semiconductor Co. Ltd. 460,224 16,934 Glovis Co. Ltd. 145,002 16,706 KCC Corp. 63,747 16,446 Mirae Asset Securities Co. Ltd. 332,640 16,410 LS Industrial Systems Co. Ltd. 203,376 15,114 STX Pan Ocean Co. Ltd. 1,471,970 14,931 SK C&C Co. Ltd. 192,640 14,655 Yuhan Corp. 108,471 14,511 Korea Investment Holdings Co. Ltd. 500,504 14,305 Daewoo Engineering & Construction Co. Ltd. 1,653,714 14,037 Korea Gas Corp. 338,136 12,651 * Celltrion Inc. 766,568 12,466 Hyundai Motor Co. Prior Pfd. 297,770 12,422 Doosan Corp. 127,433 12,341 Dongkuk Steel Mill Co. Ltd. 548,982 11,129 SK Networks Co. Ltd. 1,261,790 11,035 S1 Corp. 216,030 10,949 Lotte Confectionery Co. Ltd. 8,906 10,151 Tong Yang Securities Inc. 1,059,646 9,692 * SK Broadband Co. Ltd. 2,086,198 9,328 Hanjin Heavy Industries & Construction Co. Ltd. 389,712 9,310 LG Electronics Inc. Prior Pfd. 239,038 8,590 Hite Brewery Co. Ltd. 64,850 7,695 Hite Holdings Co. Ltd. 1  Taiwan (10.5%) * Hon Hai Precision Industry Co. Ltd. 102,967,633 414,750 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 37,231,988 376,043 Taiwan Semiconductor Manufacturing Co. Ltd. 144,697,045 279,335 HTC Corp. 9,359,480 172,347 MediaTek Inc. 12,420,475 168,193 Cathay Financial Holding Co. Ltd. 85,192,202 133,747 China Steel Corp. 135,998,708 128,505 Nan Ya Plastics Corp. 63,490,439 111,625 Formosa Plastics Corp. 52,792,958 110,090 Acer Inc. 33,849,105 90,704 Formosa Chemicals & Fibre Corp. 37,669,164 81,629 Delta Electronics Inc. 23,556,245 81,225 * Fubon Financial Holding Co. Ltd. 65,960,588 80,661 Chunghwa Telecom Co. Ltd. ADR 3,767,599 79,685 Chimei Innolux Corp. 64,113,699 69,115 Chinatrust Financial Holding Co. Ltd. 113,948,526 68,148 Compal Electronics Inc. 49,891,483 65,275 ^ United Microelectronics Corp. ADR 20,286,211 61,467 Mega Financial Holding Co. Ltd. 102,556,568 61,167 Quanta Computer Inc. 32,471,835 58,778 Chunghwa Telecom Co. Ltd. 26,657,016 56,167 AU Optronics Corp. ADR 5,788,934 54,995 Uni-President Enterprises Corp. 44,052,855 52,205 Asustek Computer Inc. 6,874,753 51,811 Taiwan Mobile Co. Ltd. 25,353,085 50,142 Yuanta Financial Holding Co. Ltd. 82,608,773 45,990 Far Eastern New Century Corp. 36,688,008 42,503 AU Optronics Corp. 43,882,669 41,540 Wistron Corp. 25,226,909 40,750 First Financial Holding Co. Ltd. 61,891,361 36,378 Formosa Petrochemical Corp. 15,612,928 36,208 Taiwan Cement Corp. 38,619,283 35,812 Lite-On Technology Corp. 27,946,529 35,652 * China Development Financial Holding Corp. 116,921,785 33,565 Synnex Technology International Corp. 14,124,681 32,175 Far EasTone Telecommunications Co. Ltd. 22,050,043 30,697 Hua Nan Financial Holdings Co. Ltd. 48,964,711 30,451 Cheng Shin Rubber Industry Co. Ltd. 11,798,344 30,152 United Microelectronics Corp. 66,880,970 29,669 Taiwan Cooperative Bank 44,106,450 28,573 Macronix International 42,898,318 28,503 Unimicron Technology Corp. 17,093,754 28,349 Advanced Semiconductor Engineering Inc. ADR 7,418,148 28,115 Taiwan Fertilizer Co. Ltd. 9,678,600 26,733 Foxconn Technology Co. Ltd. 7,575,976 25,795 Chang Hwa Commercial Bank 48,517,094 25,578 SinoPac Financial Holdings Co. Ltd. 72,233,813 24,175 Asia Cement Corp. 24,211,057 23,906 * Shin Kong Financial Holding Co. Ltd. 65,958,095 23,838 President Chain Store Corp. 7,231,547 23,695 Epistar Corp. 8,426,732 23,156 Largan Precision Co. Ltd. 1,207,135 23,086 Pou Chen Corp. 30,143,586 23,018 Powertech Technology Inc. 7,456,056 22,788 * Pegatron Corp. 19,487,785 22,502 Siliconware Precision Industries Co. ADR 4,476,114 21,843 * Taishin Financial Holding Co. Ltd. 47,869,269 21,297 Advanced Semiconductor Engineering Inc. 27,216,479 21,031 * E.Sun Financial Holding Co. Ltd. 39,772,031 18,394 Tripod Technology Corp. 4,835,657 18,373 WPG Holdings Co. Ltd. 8,574,558 17,654 Novatek Microelectronics Corp. Ltd. 6,644,417 17,601 Siliconware Precision Industries Co. 17,696,860 17,283 * Ruentex Industries Ltd. 5,942,115 17,131 Catcher Technology Co. Ltd. 7,166,663 16,130 KGI Securities Co. Ltd. 38,473,000 15,930 Simplo Technology Co. Ltd. 2,819,300 15,572 * Walsin Lihwa Corp. 35,630,770 15,559 * Powerchip Technology Corp. 106,549,716 15,313 Richtek Technology Corp. 1,753,930 14,810 Inventec Co. Ltd. 27,170,533 14,422 * China Airlines Ltd. 26,083,765 14,030 * Prime View International Co. Ltd. 9,497,000 13,755 Giant Manufacturing Co. Ltd. 3,951,200 13,732 Clevo Co. 6,487,938 13,606 Yulon Motor Co. Ltd. 11,531,632 13,249 Polaris Securities Co. Ltd. 28,776,675 13,136 Coretronic Corp. 9,070,000 12,626 * Inotera Memories Inc. 23,230,436 12,260 * Wintek Corp. 13,596,000 12,160 Taiwan Glass Industrial Corp. 12,397,620 11,967 * Eva Airways Corp. 19,707,891 11,818 * Qisda Corp. 20,628,928 11,602 China Life Insurance Co. Ltd. 13,065,000 11,582 * HannStar Display Corp. 59,150,202 11,454 Motech Industries Inc. 3,068,522 11,430 Ruentex Development Co. Ltd. 6,648,000 11,350 Nan Ya Printed Circuit Board Corp. 2,778,623 11,345 U-Ming Marine Transport Corp. 5,990,176 11,337 Realtek Semiconductor Corp. 4,951,887 11,305 * Evergreen Marine Corp. Taiwan Ltd. 15,201,879 11,281 Chicony Electronics Co. Ltd. 5,152,768 11,262 Everlight Electronics Co. Ltd. 3,836,742 10,946 * Tatung Co. Ltd. 59,616,400 10,827 Young Fast Optoelectronics Co. Ltd. 1,229,000 10,584 Yang Ming Marine Transport Corp. 15,914,450 10,281 Far Eastern Department Stores Co. Ltd. 10,446,216 10,194 * Nanya Technology Corp. 14,952,319 10,066 Teco Electric and Machinery Co. Ltd. 20,770,000 9,959 * CMC Magnetics Corp. 36,464,700 9,737 TSRC Corp. 6,564,398 9,543 Phison Electronics Corp. 1,776,297 9,227 Feng Hsin Iron & Steel Co. 6,391,310 9,120 Advantech Co. Ltd. 4,253,546 9,100 * Chunghwa Picture Tubes 139,399,331 9,077 Tung Ho Steel Enterprise Corp. 10,368,144 9,068 * Wan Hai Lines Ltd. 12,931,718 8,695 Pixart Imaging Inc. 1,512,278 8,498 * Winbond Electronics Corp. 33,411,000 8,479 Cheng Uei Precision Industry Co. Ltd. 4,826,148 8,449 * Taiwan Business Bank 28,262,000 8,335 Eternal Chemical Co. Ltd. 8,183,395 8,129 Formosa Taffeta Co. Ltd. 10,406,868 7,927 Transcend Information Inc. 2,429,981 6,765 * Capital Securities Corp. 14,585,000 6,721 Mitac International Corp. 16,318,431 6,662 Kinsus Interconnect Technology Corp. 3,176,029 6,659 Micro-Star International Co. Ltd. 10,718,882 5,955 Formosa International Hotels Corp. 402,936 5,772 Farglory Land Development Co. Ltd. 2,911,688 5,771 * Evergreen International Storage & Transport Corp. 7,422,000 5,767 Chinese Gamer International Corp. 608,000 5,356 Vanguard International Semiconductor Corp. 10,746,396 4,468 Compal Communications Inc. 3,458,374 3,081 * Tatung Co. Ltd. GDR 392,499 1,433 * Ya Hsin Industrial Co. Ltd. 5,306,018  Thailand (1.5%) PTT PCL (Foreign) 10,281,537 81,137 PTT Exploration & Production PCL (Foreign) 15,683,318 72,595 Bangkok Bank PCL (Foreign) 12,990,731 56,058 Siam Commercial Bank PCL (Foreign) 20,213,857 55,835 Kasikornbank PCL (Foreign) 16,547,549 53,469 Siam Cement PCL (Foreign) 4,311,817 37,763 Banpu PCL 1,567,917 30,381 Advanced Info Service PCL (Foreign) 10,456,477 30,301 Bangkok Bank PCL (Local) 6,739,343 28,569 Charoen Pokphand Foods PCL (Foreign) 36,610,300 27,382 CP ALL PCL (Foreign) 26,650,515 26,654 Kasikornbank PCL 6,557,700 20,350 Banpu PCL (Local) 923,100 17,897 Krung Thai Bank PCL (Foreign) 35,871,421 14,472 IRPC PCL (Foreign) 118,720,260 14,295 Thai Oil PCL (Foreign) 10,007,100 13,681 PTT Chemical PCL (Foreign) 4,269,538 13,426 PTT PCL 1,503,100 11,862 Bank of Ayudhya PCL(Local) 18,280,134 11,702 BEC World PCL (Foreign) 10,775,325 10,048 PTT Aromatics & Refining PCL (Foreign) 13,812,411 10,001 Glow Energy PCL (Foreign) 6,592,555 8,233 Advanced Info Service PCL (Local) 2,042,400 5,918 Bank of Ayudhya PCL (Local) 8,070,000 5,162 * CP ALL PCL (Local) 4,386,000 4,387 PTT Chemical PCL 934,900 2,940 Charoen Pokphand Foods PCL 3,634,400 2,718 IRPC PCL 21,564,500 2,596 * Thai Oil PCL (Local) 1,813,200 2,479 PTT Exploration and Production PCL (Local) 366,900 1,698 * PTT Aromatics & Refining PCL 2,341,400 1,695 * Siam Commercial Bank PCL (Local) 309,300 854 BEC World PCL 491,500 458 Glow Energy PCL 166,400 208 Turkey (1.8%) Turkiye Garanti Bankasi AS 28,913,156 149,589 Akbank TAS 16,458,936 91,108 Turkiye Is Bankasi 21,626,095 81,083 Turkcell Iletisim Hizmet AS 10,679,632 62,241 Tupras Turkiye Petrol Rafine 1,754,905 39,924 Haci Omer Sabanci Holding AS (Bearer) 8,558,897 39,748 * Yapi ve Kredi Bankasi AS 12,071,766 36,661 BIM Birlesik Magazalar AS 1,170,270 35,918 Anadolu Efes Biracilik Ve Malt Sanayii AS 2,839,122 35,783 Turkiye Halk Bankasi AS 4,380,060 35,477 KOC Holding AS 8,584,419 33,844 Turkiye Vakiflar Bankasi Tao 10,593,811 28,647 Turk Telekomunikasyon AS 7,607,983 28,506 * Eregli Demir ve Celik Fabrikalari TAS 5,868,373 16,360 * Turk Hava Yollari 5,614,997 16,239 Enka Insaat ve Sanayi AS 4,151,215 15,280 Asya Katilim Bankasi AS 5,848,490 14,604 Arcelik AS 2,104,918 10,389 Dogan Sirketler Grubu Holdings 12,066,802 8,707 Coca-Cola Icecek AS 834,226 8,704 Total Common Stocks (Cost $37,137,714) Market Value Coupon Shares ($000) Temporary Cash Investments (1.7%) 1 Money Market Fund (1.7%) 3,4 Vanguard Market Liquidity Fund 0.297% 755,065,933 755,066 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Fannie Mae Discount Notes 0.300% 9/15/10 1,000 1,000 5,7 Federal Home Loan Bank 0.300% 11/19/10 2,000 1,999 5,6 Freddie Mac Discount Notes 0.320% 9/7/10 300 300 5,6 Freddie Mac Discount Notes 0.320% 9/20/10 3,100 3,099 Total Temporary Cash Investments (Cost $761,462) Total Investments (101.3%) (Cost $37,899,176) Other Assets and Liabilities-Net (-1.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $669,171,000. Emerging Markets Stock Index Fund 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 1.5%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, the value of this security represented 1.2% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $724,117,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $4,399,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $640,000 have been segregated as collateral for open swap contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks Emerging Markets Stock Index Fund associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) MSCI Taiwan Index August 2010 2,700 73,521 (449) D . Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected stocks in the funds target index. Investing through a swap provides a return advantage over buying the individual stocks. Under the terms of each swap, the fund receives the total return (either receiving the increase or paying the decrease) on a reference stock, applied to a notional amount that is the value of a designated number of shares of the stock at the beginning of the swap. The counterparty pays the fund a fixed rate less a specified interest rate spread, that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. The primary risks associated with the swaps are that a counterparty will default on its obligation to pay net amounts due to the fund, or that the fund will incur fees in the event it terminates a swap prior to the scheduled termination date. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Emerging Markets Stock Index Fund At July 31, 2010, the fund had the following open swap contracts: Total Return Swaps Floating Unrealized Notional Interest Rate Appreciation Amount Received (Depreciation) Reference Entity Termination Date Counterparty 1 ($000) (Paid) 2 ($000) Redecard SA Sept. 16, 2010 MSCS 16,342 4.81% 85 1 MSCSMorgan Stanley Capital Services. 2 The contract provides that the fund will receive payment of a 5.00% fixed interest rate, less a 0.19% spread based on the one-month federal fund rate as of July 31, 2010. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 10,301,272   Common StocksOther 1,691,670 32,148,155  Temporary Cash Investments 755,066 6,398  Futures ContractsLiabilities 1 (459)   Swap ContractsAssets  85  Total 12,747,549 32,154,638  1 Represents variation margin on the last day of the reporting period. F. At July 31, 2010, the cost of investment securities for tax purposes was $37,916,485,000. Net unrealized appreciation of investment securities for tax purposes was $6,986,076,000, consisting of unrealized gains of $8,721,005,000 on securities that had risen in value since their purchase and $1,734,929,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total World Stock Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (99.9%) Argentina (0.0%) Petrobras Energia Participaciones SA ADR 2,198 32 Australia (3.3%) BHP Billiton Ltd. 117,688 4,272 Commonwealth Bank of Australia 53,802 2,567 Westpac Banking Corp. 104,375 2,270 Australia & New Zealand Banking Group Ltd. 88,827 1,859 National Australia Bank Ltd. 74,325 1,695 Rio Tinto Ltd. 16,035 1,029 Woolworths Ltd. 42,360 989 Wesfarmers Ltd. 34,289 966 Westfield Group 79,066 875 Woodside Petroleum Ltd. 20,442 772 CSL Ltd. 19,805 594 QBE Insurance Group Ltd. 35,510 537 Newcrest Mining Ltd. 16,715 497 Origin Energy Ltd. 32,915 460 Telstra Corp. Ltd. 151,798 442 Macquarie Group Ltd. 11,420 385 Foster's Group Ltd. 67,704 353 * Fortescue Metals Group Ltd. 88,266 344 AMP Ltd. 71,405 343 Suncorp-Metway Ltd. 44,297 336 Santos Ltd. 27,800 335 Orica Ltd. 13,950 318 Lihir Gold Ltd. 83,035 309 Stockland 81,482 280 Brambles Ltd. 56,771 278 AXA Asia Pacific Holdings Ltd. 54,587 268 Amcor Ltd. 42,010 250 Oil Search Ltd. 46,963 248 Computershare Ltd. 24,190 222 Insurance Australia Group Ltd. 66,738 207 Wesfarmers Ltd. Price Protected Shares 6,977 197 Incitec Pivot Ltd. 66,020 195 AGL Energy Ltd. 14,419 193 WorleyParsons Ltd. 9,049 190 OneSteel Ltd. 68,869 187 Coca-Cola Amatil Ltd. 17,929 186 Transurban Group 44,708 181 Leighton Holdings Ltd. 6,545 175 GPT Group 65,044 169 ASX Ltd. 6,018 158 * Asciano Group 100,250 154 BlueScope Steel Ltd. 68,012 146 Alumina Ltd. 102,682 145 Toll Holdings Ltd. 24,612 132 TABCORP Holdings Ltd. 21,163 131 Mirvac Group 107,833 130 Sonic Healthcare Ltd. 13,677 128 Crown Ltd. 17,087 123 Lend Lease Group 18,220 120 Cochlear Ltd. 1,858 119 Goodman Group 212,611 118 Dexus Property Group 153,558 113 * OZ Minerals Ltd. 101,412 113 CFS Retail Property Trust 64,926 110 Metcash Ltd. 26,944 108 Intoll Group 79,737 106 Sims Metal Management Ltd. 6,492 104 Perpetual Ltd. 3,917 103 Tatts Group Ltd. 46,412 103 Boral Ltd. 24,144 93 Bendigo and Adelaide Bank Ltd. 11,810 88 * James Hardie Industries SE 14,810 87 * Qantas Airways Ltd. 37,665 84 CSR Ltd. 53,018 83 * Iluka Resources Ltd. 14,756 74 Harvey Norman Holdings Ltd. 22,440 71 * Paladin Energy Ltd. 20,151 70 MAp Group 25,619 69 Bank of Queensland Ltd. 6,984 66 Commonwealth Property Office Fund 68,416 57 Aristocrat Leisure Ltd. 17,415 53 Billabong International Ltd. 6,476 53 Ansell Ltd. 4,554 53 * Ten Network Holdings Ltd. 34,205 52 Caltex Australia Ltd. 4,908 46 Adelaide Brighton Ltd. 14,606 42 Goodman Fielder Ltd. 33,508 40 Flight Centre Ltd. 2,301 39 Challenger Financial Services Group Ltd. 10,934 35 Tower Australia Group Ltd. 16,746 33 Consolidated Media Holdings Ltd. 11,572 32 * DuluxGroup Ltd. 13,950 31 * Aquila Resources Ltd. 4,519 30 * AWB Ltd. 32,097 29 Downer EDI Ltd. 6,330 28 SP AusNet 38,822 28 Energy Resources of Australia Ltd. 2,196 27 IOOF Holdings Ltd. 4,540 27 Fairfax Media Ltd. 19,902 27 New Hope Corp. Ltd. 4,725 20 Charter Hall Office REIT 75,546 17 Nufarm Ltd. 4,786 17 * Macquarie Atlas Roads Group 11,957 13 Australand Property Group 5,249 13 Envestra Ltd. 20,533 9 West Australian Newspapers Holdings Ltd. 1,314 8 GWA International Ltd. 2,486 7 APN News & Media Ltd. 2,880 5 Spotless Group Ltd. 2,468 5 Gunns Ltd. 6,004 4 Sigma Pharmaceuticals Ltd. 4,135 2 * Elders Ltd. 247  Austria (0.1%) Erste Group Bank AG 9,812 393 Voestalpine AG 7,084 226 OMV AG 5,423 181 Telekom Austria AG 10,977 141 * IMMOFINANZ AG 34,881 115 Vienna Insurance Group 1,514 72 Raiffeisen International Bank Holding AG 1,315 60 Verbund AG 1,653 58 EVN AG 1,581 27 Strabag SE 916 21 Belgium (0.4%) Anheuser-Busch InBev NV 27,971 1,482 Delhaize Group SA 5,360 396 * KBC Groep NV 5,605 247 Umicore 6,217 210 Ageas 74,823 205 Belgacom SA 4,922 176 Groupe Bruxelles Lambert SA 2,257 175 *,^ Dexia SA 34,718 170 UCB SA 3,696 119 Solvay SA Class A 1,176 115 Colruyt SA 409 101 Cie Nationale a Portefeuille 654 31 Mobistar SA 131 7 Brazil (2.4%) Itau Unibanco Holding SA ADR 80,001 1,791 Petroleo Brasileiro SA ADR Type A 51,746 1,648 Vale SA Class B Pfd. ADR 66,583 1,613 Vale SA Class B ADR 52,954 1,472 Petroleo Brasileiro SA ADR 35,062 1,276 Banco Bradesco SA ADR 66,118 1,232 Cia de Bebidas das Americas ADR 6,910 755 Cia Siderurgica Nacional SA ADR 41,910 704 Investimentos Itau SA Prior Pfd. 92,697 686 Banco do Brasil SA 39,293 679 BM&FBovespa SA 71,150 526 BRF - Brasil Foods SA 30,524 427 Petroleo Brasileiro SA Prior Pfd. 25,537 405 Natura Cosmeticos SA 15,000 392 Gerdau SA ADR 24,699 362 Banco Santander Brasil SA 26,200 346 Petroleo Brasileiro SA 18,800 341 Redecard SA 17,788 273 Cia de Concessoes Rodoviarias 11,700 268 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 8,900 250 All America Latina Logistica SA 24,800 233 Vale SA Prior Pfd. 9,400 228 * OGX Petroleo e Gas Participacoes SA 20,800 219 PDG Realty SA Empreendimentos e Participacoes 18,800 199 Cielo SA 18,889 171 Metalurgica Gerdau SA Class A 9,500 168 Empresa Brasileira de Aeronautica SA ADR 6,357 168 Bradespar SA Prior Pfd. 7,900 166 Cia Energetica de Minas Gerais ADR 10,615 161 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 4,909 160 Cyrela Brazil Realty SA Empreendimentos e Participacoes 10,998 154 Ultrapar Participacoes SA Prior Pfd. 2,968 152 Tim Participacoes SA ADR 5,313 152 Souza Cruz SA 3,200 147 Lojas Renner SA 4,100 138 Tele Norte Leste Participacoes SA ADR 9,170 134 Cia de Bebidas das Americas 1,338 124 Centrais Eletricas Brasileiras SA 9,500 123 Centrais Eletricas Brasileiras SA Prior Pfd. 7,800 120 * Hypermarcas SA 9,112 119 Tractebel Energia SA 9,000 117 Vale SA 4,100 113 Weg SA 10,647 110 Lojas Americanas SA Prior Pfd. 12,200 103 Usinas Siderurgicas de Minas Gerais SA 3,500 102 * Fibria Celulose SA 6,400 101 Vivo Participacoes SA Prior Pfd. 3,600 96 Cia Paranaense de Energia Prior Pfd. 4,400 95 JBS SA 17,398 85 * NET Servicos de Comunicacao SA Prior Pfd. 7,900 85 Suzano Papel e Celulose SA Prior Pfd. 8,833 84 Cia Energetica de Sao Paulo Prior Pfd. 5,385 82 Duratex SA 7,800 82 MRV Engenharia e Participacoes SA 8,200 74 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 3,408 72 Braskem SA 9,400 71 AES Tiete SA Prior Pfd. 5,100 64 * LLX Logistica SA 11,800 60 Marfrig Alimentos SA 5,900 59 Banco do Estado do Rio Grande do Sul Prior Pfd. 6,800 59 Brasil Telecom SA ADR 2,810 55 * MMX Mineracao e Metalicos SA 8,100 55 Porto Seguro SA 4,572 53 Cia de Saneamento Basico do Estado de Sao Paulo 2,400 48 Klabin SA Prior Pfd. 16,000 46 * Brasil Telecom SA Prior Pfd. 7,000 46 TAM SA Prior Pfd. 2,669 45 EDP - Energias do Brasil SA 2,200 44 * Tim Participacoes SA 11,000 43 Amil Participacoes SA 4,900 42 * Cosan SA Industria e Comercio 2,900 42 CPFL Energia SA 1,800 42 Tele Norte Leste Participacoes SA 2,200 41 Cia Energetica de Minas Gerais Prior Pfd. 2,750 41 Gerdau SA 3,700 39 M Dias Branco SA 1,600 36 * Fertilizantes Fosfatados SA Prior Pfd. 3,692 32 Multiplan Empreendimentos Imobiliarios SA 1,700 32 Telecomunicacoes de Sao Paulo SA Prior Pfd. 1,300 28 B2W Cia Global Do Varejo 1,444 27 * Brasil Telecom SA ADR 3,052 27 Telemar Norte Leste SA Prior Pfd. 1,000 26 Light SA 1,973 25 Cia de Gas de Sao Paulo Prior Pfd. 1,000 21 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 673 18 AES Tiete SA 1,149 12 Cia Energetica de Minas Gerais 628 7 Canada (3.7%) Royal Bank of Canada 49,900 2,608 Toronto-Dominion Bank 30,600 2,178 Bank of Nova Scotia 36,060 1,810 Suncor Energy Inc. 54,612 1,800 Barrick Gold Corp. 33,830 1,391 Canadian Natural Resources Ltd. 37,960 1,307 Bank of Montreal 19,428 1,188 * Research In Motion Ltd. 19,522 1,123 Potash Corp. of Saskatchewan Inc. 10,070 1,054 Goldcorp Inc. 26,155 1,025 Canadian National Railway Co. 15,900 1,000 Canadian Imperial Bank of Commerce 14,200 975 Manulife Financial Corp. 60,150 956 TransCanada Corp. 23,450 829 Encana Corp. 26,000 795 Teck Resources Ltd. Class B 21,100 743 Cenovus Energy Inc. 25,974 731 Enbridge Inc. 12,990 632 Sun Life Financial Inc. 21,800 613 Talisman Energy Inc. 35,700 610 Rogers Communications Inc. Class B 16,300 567 Thomson Reuters Corp. 14,501 542 Brookfield Asset Management Inc. Class A 20,900 524 Imperial Oil Ltd. 11,790 461 Canadian Pacific Railway Ltd. 7,044 421 Agrium Inc. 6,600 415 Kinross Gold Corp. 24,500 402 Nexen Inc. 18,756 390 Power Corp. of Canada 14,390 374 Cameco Corp. 14,100 359 National Bank of Canada 5,630 323 Magna International Inc. Class A 3,930 293 Fairfax Financial Holdings Ltd. 700 279 Agnico-Eagle Mines Ltd. 4,959 277 Shaw Communications Inc. Class B 14,020 275 Power Financial Corp. 9,860 270 BCE Inc. 8,700 266 Bombardier Inc. 53,900 244 Great-West Lifeco Inc. 9,900 242 SNC-Lavalin Group Inc. 5,300 240 Shoppers Drug Mart Corp. 6,960 237 Yamana Gold Inc. 25,100 236 Husky Energy Inc. 8,560 210 Brookfield Properties Corp. 13,200 199 Canadian Utilities Ltd. Class A 4,000 190 IGM Financial Inc. 4,600 181 Saputo Inc. 5,300 162 Loblaw Cos. Ltd. 3,800 161 Canadian Tire Corp. Ltd. Class A 2,700 150 TransAlta Corp. 7,160 145 George Weston Ltd. 1,700 130 * CGI Group Inc. Class A 7,950 114 Finning International Inc. 5,800 112 TELUS Corp. 1,400 55 TELUS Corp. Class A 1,100 41 Bombardier Inc. Class A 415 2 Chile (0.2%) Empresa Nacional de Electricidad SA ADR 6,104 302 Empresas COPEC SA 18,171 298 SACI Falabella 33,705 264 Empresas CMPC SA 3,758 170 CAP SA 4,003 147 Sociedad Quimica y Minera de Chile SA ADR 3,477 132 Enersis SA ADR 6,025 125 Centros Comerciales Sudamericanos SA 23,501 120 Banco Santander Chile ADR 1,442 120 Banco de Chile 895,678 111 Lan Airlines SA 2,800 67 Banco de Credito e Inversiones 1,050 55 Colbun SA 177,600 48 Enersis SA 114,300 47 Corpbanca 4,158,795 47 Cia Cervecerias Unidas SA 4,054 43 ENTEL Chile SA 2,800 40 AES Gener SA 46,956 25 Sociedad Quimica y Minera de Chile SA Class B 353 13 Banco Santander Chile 145,800 12 Embotelladora Andina SA Prior Pfd. 2,300 10 China (2.6%) China Mobile Ltd. 210,500 2,139 China Construction Bank Corp. 2,423,000 2,059 Industrial & Commercial Bank of China 2,184,000 1,672 China Life Insurance Co. Ltd. 256,000 1,144 Bank of China Ltd. 1,974,000 1,045 CNOOC Ltd. 619,000 1,043 PetroChina Co. Ltd. 748,000 856 Tencent Holdings Ltd. 31,300 604 China Petroleum & Chemical Corp. 666,000 537 Ping An Insurance Group Co. of China Ltd. 63,500 526 China Merchants Bank Co. Ltd. 164,331 440 China Shenhua Energy Co. Ltd. 112,500 435 China Unicom Hong Kong Ltd. 292,770 400 Bank of Communications Co. Ltd. 358,800 399 China Telecom Corp. Ltd. 682,000 342 Belle International Holdings Ltd. 216,000 334 China Overseas Land & Investment Ltd. 140,480 302 Hengan International Group Co. Ltd. 31,500 272 China Communications Construction Co. Ltd. 231,000 218 China Citic Bank Corp. Ltd. 321,509 218 * Agricultural Bank of China 458,500 207 China Coal Energy Co. 146,000 204 Tingyi Cayman Islands Holding Corp. 78,000 199 *,^ Aluminum Corp. of China Ltd. 224,000 198 Want Want China Holdings Ltd. 227,000 178 Lenovo Group Ltd. 258,000 166 ^ Byd Co. Ltd. 24,000 166 Zijin Mining Group Co. Ltd. 248,000 161 China Resources Enterprise Ltd. 42,000 160 China Merchants Holdings International Co. Ltd. 42,000 160 China Shipping Development Co. Ltd. 102,000 150 China Yurun Food Group Ltd. 43,000 141 China Resources Land Ltd. 66,000 140 China Mengniu Dairy Co. Ltd. 45,000 140 Yanzhou Coal Mining Co. Ltd. 64,000 138 Inner Mongolia Yitai Coal Co. Class B 25,400 137 Weiqiao Textile Co. 195,500 136 * GOME Electrical Appliances Holdings Ltd. 390,720 136 China Minsheng Banking Corp. Ltd. 144,800 135 China Resources Power Holdings Co. Ltd. 61,400 134 * Air China Ltd. 114,000 131 China Pacific Insurance Group Co. Ltd. 32,400 130 Beijing Enterprises Holdings Ltd. 19,500 129 Dongfeng Motor Group Co. Ltd. 90,000 126 Chaoda Modern Agriculture Holdings Ltd. 104,000 112 Kunlun Energy Co. Ltd. 84,000 110 * PICC Property & Casualty Co. Ltd. 108,000 110 China Railway Group Ltd. 146,000 109 Alibaba.com Ltd. 52,500 109 Jiangxi Copper Co. Ltd. 48,000 107 Anhui Conch Cement Co. Ltd. 30,000 105 Kingboard Chemical Holdings Ltd. 22,000 102 China Railway Construction Corp. Ltd. 72,626 101 Denway Motors Ltd. 198,000 101 * China COSCO Holdings Co. Ltd. 89,500 101 * China Taiping Insurance Holdings Co. Ltd. 29,600 100 China High Speed Transmission Equipment Group Co. Ltd. 43,000 98 Shimao Property Holdings Ltd. 49,500 95 Sino-Ocean Land Holdings Ltd. 123,000 94 Li Ning Co. Ltd. 27,000 89 Sinopharm Group Co. 23,200 87 Shanghai Industrial Holdings Ltd. 19,000 87 Tsingtao Brewery Co. Ltd. 18,000 85 Parkson Retail Group Ltd. 48,500 83 Citic Pacific Ltd. 40,000 83 China National Building Material Co. Ltd. 42,000 79 China Everbright Ltd. 28,000 73 China International Marine Containers Co. Ltd. Class B 50,200 73 Guangzhou R&F Properties Co. Ltd. 46,000 72 China Oilfield Services Ltd. 52,000 69 Renhe Commercial Holdings Co. Ltd. 308,000 66 BBMG Corp. 54,500 64 * GCL Poly Energy Holdings Ltd. 271,000 63 COSCO Pacific Ltd. 46,000 63 Poly Hong Kong Investments Ltd. 52,000 63 Huaneng Power International Inc. 106,000 62 Weichai Power Co. Ltd. 7,000 58 China Agri-Industries Holdings Ltd. 51,000 58 Yantai Changyu Pioneer Wine Co. Class B 5,400 57 China Dongxiang Group Co. 99,000 56 Fushan International Energy Group Ltd. 94,000 54 Shanghai Electric Group Co. Ltd. 106,000 50 Nine Dragons Paper Holdings Ltd. 34,000 50 Datang International Power Generation Co. Ltd. 114,000 49 Geely Automobile Holdings Ltd. 130,000 49 Golden Eagle Retail Group Ltd. 20,000 48 Anta Sports Products Ltd. 26,000 46 * China Southern Airlines Co. Ltd. 88,000 43 Dongfang Electric Corp. Ltd. 12,000 41 * Semiconductor Manufacturing International Corp. 580,000 40 Shui On Land Ltd. 86,500 40 Agile Property Holdings Ltd. 30,000 39 TPV Technology Ltd. 60,000 38 Zhejiang Expressway Co. Ltd. 40,000 38 * Sinofert Holdings Ltd. 84,000 37 Huabao International Holdings Ltd. 28,000 36 ^ China Zhongwang Holdings Ltd. 56,800 36 * Metallurgical Corp. of China Ltd. 76,000 35 * China Shipping Container Lines Co. Ltd. 95,000 35 Jiangsu Expressway Co. Ltd. 36,000 35 Yuexiu Property Co. Ltd. 144,000 35 China BlueChemical Ltd. 54,000 35 Lee & Man Paper Manufacturing Ltd. 47,000 35 ^ ZTE Corp. 10,710 34 Fosun International 44,500 34 China Vanke Co. Ltd. Class B 26,100 34 Angang Steel Co. Ltd. 22,000 33 Guangdong Investment Ltd. 66,000 33 ^ Huadian Power International Co. 136,000 33 China South Locomotive and Rolling Stock Corp. 39,000 32 * China Longyuan Power Group Corp. 29,000 31 Maanshan Iron & Steel 52,000 29 Great Wall Motor Co. Ltd. 14,500 29 Sinopec Shanghai Petrochemical Co. Ltd. 74,000 29 Beijing Capital International Airport Co. Ltd. 54,000 29 Franshion Properties China Ltd. 96,000 28 Hopson Development Holdings Ltd. 20,000 27 Soho China Ltd. 40,000 25 Country Garden Holdings Co. 73,000 23 * Shanghai Zhenhua Heavy Industry Co. Ltd. Class B 39,050 22 China Huiyuan Juice Group Ltd. 28,000 22 Jiangling Motors Corp. Ltd. Class B 9,600 21 China National Materials Co. Ltd. 27,000 21 Sichuan Expressway Co. Ltd. 32,000 19 * China Eastern Airlines Corp. Ltd. 32,000 18 Lianhua Supermarket Holdings Co. Ltd. 4,000 17 * Double Coin Holdings Ltd. Class B 22,200 17 Weifu High-Technology Co. Ltd. Class B 12,505 16 CSG Holding Co. Ltd. Class B 17,680 15 Greentown China Holdings Ltd. 11,000 14 Zhaojin Mining Industry Co. Ltd. 6,000 13 Hidili Industry International Development Ltd. 14,000 13 * Hainan Airlines Co. Ltd. Class B 16,200 12 Guangzhou Pharmaceutical Co. Ltd. 14,000 12 * Shenzhen Special Economic Zone Real Estate & Properties Group Co. Ltd. Class B 29,400 12 KWG Property Holding Ltd. 16,000 12 Foshan Electrical and Lighting Co. Ltd. Class B 13,300 12 Shanghai Jinjiang International Hotels Development Co. Ltd. Class B 7,600 11 Shanghai Friendship Group Inc. Ltd. Class B 7,150 10 China Merchants Property Development Co. Ltd. Class B 5,200 10 Travelsky Technology Ltd. 11,000 10 * Sinopec Yizheng Chemical Fibre Co. Ltd. 42,000 10 * Shanghai Waigaoqiao Free Trade Zone Development Co. Ltd. Class B 12,200 10 Shenzhen Investment Ltd. 28,000 10 * Shenzhen Chiwan Wharf Holdings Ltd. Class B 5,800 9 Shandong Chenming Paper Holdings Ltd. Class B 12,300 9 * Shanghai Haixin Group Co. Class B 25,000 9 Tianjin Capital Environmental Protection Group Co. Ltd. 28,000 9 Shanghai Jinqiao Export Processing Zone Development Co. Ltd. Class B 10,100 9 Guangdong Electric Power Development Co. Ltd. Class B 15,300 9 * BOE Technology Group Co. Ltd. Class B 37,300 9 Anhui Expressway Co. 14,000 9 Chongqing Changan Automobile Co. Ltd. Class B 11,700 9 * Jinzhou Port Co. Ltd. Class B 19,920 9 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 5,600 9 * Shanghai Chlor-Alkali Chemical Co. Ltd. Class B 21,800 8 New World China Land Ltd. 23,400 8 * Citic Resources Holdings Ltd. 38,000 8 Beijing North Star Co. 28,000 8 Dazhong Transportation Group Co. Ltd. Class B 11,800 8 Inner Mongolia Eerduosi Cashmere Products Co. Ltd. Class B 9,100 8 Shanghai Mechanical and Electrical Industry Co. Ltd. Class B 8,500 8 China Foods Ltd. 12,000 8 Shanghai Jinjiang International Investment Holdings Co. Class B 7,900 7 * Global Bio-Chem Technology Group Co. Ltd. 44,800 7 Hopewell Highway Infrastructure Ltd. 9,500 7 China Communications Services Corp. Ltd. 14,000 7 * Huadian Energy Co. Ltd. Class B 22,600 7 Bengang Steel Plates Co. Class B 15,300 7 Zhejiang Southeast Electric Power Co. Class B 12,800 7 Guangdong Provincial Expressway Development Co. Ltd. Class B 14,400 7 Shenzhen Expressway Co. Ltd. 14,000 7 * China Travel International Inv HK 26,000 6 Guangzhou Shipyard International Co. Ltd. 4,000 6 Sinotrans Ltd. 25,000 6 China Molybdenum Co. Ltd. 10,000 6 People's Food Holdings Ltd. 11,000 5 Guangshen Railway Co. Ltd. 14,000 5 Harbin Power Equipment Co. Ltd. 4,000 4 Shenzhen International Holdings Ltd. 32,500 2 * Kingboard Chemical Holdings Ltd. Warrants Exp. 10/31/2012 2,200 1 Colombia (0.1%) Ecopetrol SA 156,118 263 BanColombia SA ADR 2,713 159 Grupo de Inversiones Suramericana SA 8,066 143 Inversiones Argos SA 11,316 124 * BanColombia SA 7,150 102 Interconexion Electrica SA 11,504 82 Cementos Argos SA 12,116 75 Corp Financiera Colombiana SA 2,871 49 Almacenes Exito SA 4,482 49 Isagen SA ESP 28,143 34 Czech Republic (0.1%) CEZ AS 6,105 280 Telefonica O2 Czech Republic AS 3,549 81 Komercni Banka AS 388 75 * Unipetrol 3,604 40 Denmark (0.5%) Novo Nordisk A/S Class B 17,250 1,476 * Danske Bank A/S 22,235 522 AP Moller - Maersk A/S Class B 51 430 * Vestas Wind Systems A/S 7,700 374 Carlsberg A/S Class B 4,168 369 Novozymes A/S 1,867 238 Coloplast A/S Class B 1,843 191 AP Moller - Maersk A/S 21 173 Danisco A/S 1,630 124 FLSmidth & Co. A/S 1,000 71 * William Demant Holding AS 500 37 Tryg AS 600 36 H Lundbeck A/S 1,400 21 Rockwool International AS Class B 83 8 Egypt (0.1%) Orascom Construction Industries GDR 4,466 190 Orascom Telecom Holding SAE GDR 34,380 161 Commercial International Bank Egypt SAE 20,514 142 * Talaat Moustafa Group 53,395 69 Egyptian Financial Group-Hermes Holding 13,601 67 * Ezz Steel 14,391 46 Egyptian Kuwaiti Holding Co. 29,640 43 Egyptian Co. for Mobile Services 1,403 39 Telecom Egypt 11,972 36 Finland (0.4%) Nokia Oyj 130,404 1,228 Sampo Oyj 18,936 463 Fortum Oyj 14,645 340 Wartsila Oyj 5,840 308 Metso Oyj 6,803 268 UPM-Kymmene Oyj 17,016 247 Kone Oyj Class B 5,204 237 Stora Enso Oyj 23,684 192 Nokian Renkaat Oyj 4,048 114 Kesko Oyj Class B 2,066 80 Rautaruukki Oyj 2,800 54 Outokumpu Oyj 3,200 53 Neste Oil Oyj 2,500 37 Sanoma Oyj 1,520 30 France (4.3%) Total SA 83,877 4,234 BNP Paribas 36,127 2,470 Sanofi-Aventis SA 34,578 2,010 GDF Suez 57,639 1,911 LVMH Moet Hennessy Louis Vuitton SA 12,883 1,570 Societe Generale 25,993 1,493 AXA SA 80,323 1,475 France Telecom SA 69,669 1,457 Danone 22,724 1,274 ArcelorMittal 41,130 1,259 Carrefour SA 24,685 1,135 L'Oreal SA 10,542 1,105 Air Liquide SA 9,372 1,053 Schneider Electric SA 9,042 1,041 Vivendi SA 43,054 1,033 Vinci SA 16,952 821 Cie de St-Gobain 17,651 751 Pernod-Ricard SA 9,143 715 Unibail-Rodamco SE 3,144 620 Alstom SA 10,112 529 Hermes International 3,029 519 Cie Generale d'Optique Essilor International SA 7,436 465 Veolia Environnement 16,986 451 PPR 3,317 444 Credit Agricole SA 31,928 436 Lafarge SA 7,539 410 Vallourec SA 4,017 391 Bouygues SA 9,243 390 EDF SA 8,996 382 * Renault SA 7,598 340 SES SA 13,686 338 Suez Environnement Co. 17,334 322 Cie Generale des Etablissements Michelin Class B 3,876 295 Technip SA 4,208 280 * European Aeronautic Defence and Space Co. NV 11,704 277 Cap Gemini SA 5,827 277 Accor SA 8,367 271 Christian Dior SA 2,495 270 Sodexo 4,201 264 * Alcatel-Lucent 82,242 246 Publicis Groupe SA 5,134 231 * Peugeot SA 7,238 215 Safran SA 6,718 181 STMicroelectronics NV 21,991 181 Lagardere SCA 4,450 164 * Natixis 30,102 160 Legrand SA 4,523 147 * Edenred 8,367 147 SCOR SE 6,405 140 Eiffage SA 2,660 134 Casino Guichard Perrachon SA 1,498 131 Dassault Systemes SA 2,008 130 Societe BIC SA 1,691 126 CNP Assurances 6,072 125 Bureau Veritas SA 1,896 114 Eutelsat Communications 2,965 110 * Cie Generale de Geophysique-Veritas 5,280 102 Eramet 355 98 * Atos Origin SA 2,281 98 Klepierre 2,998 96 Thales SA 2,699 91 Societe Television Francaise 1 5,471 87 Aeroports de Paris 1,007 74 BioMerieux 692 70 ICADE 725 69 * Air France-KLM 3,980 59 Imerys SA 989 57 Eurazeo 811 52 Gecina SA 502 51 * JC Decaux SA 1,529 39 PagesJaunes Groupe 3,300 37 * Euler Hermes SA 460 36 Wendel 579 33 EDF Energies Nouvelles SA 531 23 Ciments Francais SA 275 22 Iliad SA 247 22 Ipsen SA 383 13 Germany (3.1%) Siemens AG 32,059 3,136 E.ON AG 70,169 2,099 * Daimler AG 37,219 2,011 BASF SE 32,372 1,893 Allianz SE 15,785 1,833 Bayer AG 28,999 1,669 Deutsche Telekom AG 115,162 1,548 Deutsche Bank AG 21,764 1,520 SAP AG 31,967 1,460 RWE AG 13,859 979 Muenchener Rueckversicherungs AG 6,964 966 Volkswagen AG Prior Pfd. 6,158 652 Bayerische Motoren Werke AG 10,491 565 Deutsche Post AG 32,005 558 Linde AG 4,375 514 Deutsche Boerse AG 7,237 507 MAN SE 5,042 469 Fresenius Medical Care AG & Co. KGaA 7,578 416 Adidas AG 7,464 405 ThyssenKrupp AG 13,204 393 K&S AG 6,633 353 HeidelbergCement AG 6,535 330 Henkel AG & Co. KGaA Prior Pfd. 6,169 306 Metro AG 5,499 305 * Commerzbank AG 31,493 285 * Infineon Technologies AG 41,503 281 Fresenius SE Prior Pfd. 2,947 210 Henkel AG & Co. KGaA 4,749 197 Merck KGaA 2,081 185 Beiersdorf AG 2,923 173 * QIAGEN NV 8,463 157 Porsche Automobil Holding SE Prior Pfd. 2,886 147 Lanxess AG 2,917 141 GEA Group AG 5,928 135 * Deutsche Lufthansa AG 8,024 131 Volkswagen AG 1,240 118 Hochtief AG 1,691 110 Hannover Rueckversicherung AG 2,259 108 Salzgitter AG 1,452 97 * Deutsche Postbank AG 2,968 95 * TUI AG 8,737 92 Fresenius SE 1,224 86 Wacker Chemie AG 531 85 Celesio AG 2,981 70 Fraport AG Frankfurt Airport Services Worldwide 1,283 67 Puma AG Rudolf Dassler Sport 178 52 Generali Deutschland Holding AG 298 35 Hamburger Hafen und Logistik AG 830 30 Suedzucker AG 1,351 26 ^ Solarworld AG 1,883 26 * Q-Cells SE 208 2 Greece (0.1%) * National Bank of Greece SA ADR 118,806 345 Hellenic Telecommunications Organization SA ADR 32,404 133 * Alpha Bank AE 17,266 131 OPAP SA 8,261 122 Coca Cola Hellenic Bottling Co. SA 4,864 115 * EFG Eurobank Ergasias SA 12,766 98 Public Power Corp. SA 4,703 75 * Piraeus Bank SA 11,151 74 Titan Cement Co. SA 1,230 26 Marfin Investment Group SA 17,010 26 Hellenic Petroleum SA 2,610 21 Guernsey (0.0%) * Amdocs Ltd. 7,048 193 Hong Kong (1.2%) Sun Hung Kai Properties Ltd. 66,000 971 Cheung Kong Holdings Ltd. 61,000 737 Hutchison Whampoa Ltd. 111,000 734 Hong Kong Exchanges and Clearing Ltd. 37,500 618 CLP Holdings Ltd. 63,000 466 Hong Kong & China Gas Co. Ltd. 184,800 462 Li & Fung Ltd. 96,000 442 Swire Pacific Ltd. 33,500 408 BOC Hong Kong Holdings Ltd. 146,500 377 Hang Seng Bank Ltd. 26,500 367 Jardine Matheson Holdings Ltd. 8,800 349 Bank of East Asia Ltd. 87,440 344 Hongkong Electric Holdings Ltd. 55,500 336 Hang Lung Properties Ltd. 77,000 322 Hang Lung Group Ltd. 53,000 311 Hongkong Land Holdings Ltd. 57,000 306 Esprit Holdings Ltd. 48,231 303 Wharf Holdings Ltd. 47,000 258 New World Development Ltd. 131,000 235 Sino Land Co. Ltd. 122,000 231 Henderson Land Development Co. Ltd. 35,000 218 MTR Corp. 60,000 211 Shangri-La Asia Ltd. 93,930 191 Link REIT 71,500 186 Jardine Strategic Holdings Ltd. 7,500 176 * Sands China Ltd. 84,800 132 Kerry Properties Ltd. 25,000 126 Cathay Pacific Airways Ltd. 51,000 114 Hopewell Holdings Ltd. 30,000 95 Hysan Development Co. Ltd. 26,000 81 Wing Hang Bank Ltd. 7,000 76 First Pacific Co. Ltd. 102,400 73 * Orient Overseas International Ltd. 9,000 70 Wheelock & Co. Ltd. 20,000 62 Cheung Kong Infrastructure Holdings Ltd. 16,000 60 * Mongolia Energy Co. Ltd. 156,000 59 Television Broadcasts Ltd. 11,000 51 PCCW Ltd. 165,000 51 Industrial & Commercial Bank of China Asia Ltd. 17,000 50 Lifestyle International Holdings Ltd. 19,500 41 ASM Pacific Technology Ltd. 4,400 40 Guoco Group Ltd. 4,000 39 Chinese Estates Holdings Ltd. 19,500 36 Yue Yuen Industrial Holdings Ltd. 11,000 36 Hongkong & Shanghai Hotels 22,500 36 Cafe de Coral Holdings Ltd. 14,000 34 Hong Kong Aircraft Engineering Co. Ltd. 2,400 32 * Foxconn International Holdings Ltd. 45,000 32 Great Eagle Holdings Ltd. 11,000 29 Johnson Electric Holdings Ltd. 60,000 28 Techtronic Industries Co. 32,000 27 NWS Holdings Ltd. 14,000 26 Shun Tak Holdings Ltd. 34,000 19 * Dah Sing Banking Group Ltd. 6,800 10 Hutchison Telecommunications Hong Kong Holdings Ltd. 27,000 6 Texwinca Holdings Ltd. 4,000 4 * Galaxy Entertainment Group Ltd. 5,000 3 Hutchison Harbour Ring Ltd. 34,000 3 * Dah Sing Financial Holdings Ltd. 400 2 Public Financial Holdings Ltd. 4,000 2 C C Land Holdings Ltd. 5,000 2 Fubon Bank Hong Kong Ltd. 4,000 2 * Melco International Development Ltd. 3,000 1 Kowloon Development Co. Ltd. 1,000 1 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 7,000 1 Hungary (0.1%) * MOL Hungarian Oil and Gas PLC 3,875 349 *,^ OTP Bank PLC 9,638 232 Richter Gedeon Nyrt. 350 71 Magyar Telekom Telecommunications PLC 9,450 29 India (1.5%) Infosys Technologies Ltd. ADR 20,628 1,248 1 Reliance Industries Ltd. GDR 28,283 1,235 ITC Ltd. 98,295 655 Larsen & Toubro Ltd. 15,570 604 HDFC Bank Ltd. ADR 2,951 486 Housing Development Finance Corp. 7,229 465 ICICI Bank Ltd. ADR 9,247 360 Bharti Airtel Ltd. 53,392 354 Axis Bank Ltd. 10,434 303 Oil & Natural Gas Corp. Ltd. 10,625 285 Bharat Heavy Electricals Ltd. 5,118 269 Bajaj Auto Ltd. 3,992 231 Tata Steel Ltd. 19,097 222 Tata Consultancy Services Ltd. 10,766 195 Hindalco Industries Ltd. 53,380 185 Jindal Steel & Power Ltd. 13,643 184 State Bank of India GDR 1,637 176 Hindustan Unilever Ltd. 32,397 176 NTPC Ltd. 35,078 150 Sterlite Industries India Ltd. 36,068 136 Cipla Ltd. 19,161 135 Jaiprakash Associates Ltd. 50,178 128 Infrastructure Development Finance Co. Ltd. 30,875 124 Punjab National Bank Ltd. 5,016 116 GAIL India Ltd. 12,108 115 JSW Steel Ltd. 4,652 112 DLF Ltd. 16,273 106 * Essar Oil Ltd. 38,230 106 Mahindra & Mahindra Ltd. 7,152 102 Tata Motors Ltd. 5,564 102 Reliance Communications Ltd. 26,022 101 Unitech Ltd. 57,005 100 Hero Honda Motors Ltd. 2,541 100 * Cairn India Ltd. 13,752 99 Sesa Goa Ltd. 12,524 98 Lupin Ltd. 2,368 96 Steel Authority of India Ltd. 21,511 95 Adani Enterprises Ltd. 7,501 95 Tata Power Co. Ltd. 3,306 94 Dr Reddy's Laboratories Ltd. 3,066 90 Reliance Infrastructure Ltd. 3,745 90 Sun Pharmaceutical Industries Ltd. 2,324 89 Wipro Ltd. ADR 6,483 88 Kotak Mahindra Bank Ltd. 5,224 87 Grasim Industries Ltd. 2,188 86 Siemens India Ltd. 5,364 81 Wipro Ltd. 8,986 80 NMDC Ltd. 13,454 76 United Spirits Ltd. 2,514 75 * Idea Cellular Ltd. 49,411 75 Maruti Suzuki India Ltd. 2,758 71 * Reliance Capital Ltd. 4,116 70 Nestle India Ltd. 1,005 66 * Reliance Power Ltd. 17,448 62 ABB Ltd. 3,513 62 Indian Oil Corp. Ltd. 7,740 60 State Bank of India 1,105 60 * Housing Development & Infrastructure Ltd. 10,114 58 Crompton Greaves Ltd. 9,544 57 Reliance Industries Ltd. 2,564 56 Union Bank of India 7,723 53 Bharat Forge Ltd. 7,216 51 HCL Technologies Ltd. 5,856 50 Piramal Healthcare Ltd. 4,744 49 * GMR Infrastructure Ltd. 40,149 49 Torrent Power Ltd. 6,625 49 Bank of Baroda 2,961 48 Aditya Birla Nuvo Ltd. 2,744 46 Hindustan Petroleum Corp. Ltd. 4,736 44 Oriental Bank of Commerce 5,026 44 Bharat Petroleum Corp. Ltd. 3,151 44 Zee Entertainment Enterprises Ltd. 6,758 43 Bajaj Holdings and Investment Ltd. 2,743 43 Mphasis Ltd. 3,320 42 Dabur India Ltd. 9,829 42 Canara Bank 4,018 42 Mundra Port and Special Economic Zone Ltd. 2,615 41 Tata Chemicals Ltd. 5,612 41 Colgate-Palmolive India Ltd. 2,243 41 Bank of India 4,536 40 Rural Electrification Corp. Ltd. 6,020 39 * Ranbaxy Laboratories Ltd. 3,987 39 Power Finance Corp. Ltd. 5,389 37 Ambuja Cements Ltd. 14,479 37 Bharat Electronics Ltd. 915 36 National Aluminium Co. Ltd. 3,887 35 Divi's Laboratories Ltd. 2,113 34 Ultratech Cement Ltd. 1,796 34 * Satyam Computer Services Ltd. ADR 6,743 33 Power Grid Corp. of India Ltd. 15,224 33 * Adani Power Ltd. 11,943 33 * Oil India Ltd. 1,071 33 ACC Ltd. 1,743 31 * Suzlon Energy Ltd. 24,455 30 Indiabulls Financial Services Ltd. 8,744 30 Great Eastern Shipping Co. Ltd. 4,651 29 * Reliance Natural Resources Ltd. 32,234 29 * NHPC Ltd. 39,502 27 Glenmark Pharmaceuticals Ltd. 4,289 25 * Oracle Financial Sevices Software Ltd. 506 23 Ashok Leyland Ltd. 14,952 23 Samruddhi Cement Ltd. 2,188 23 * Lanco Infratech Ltd. 14,460 21 Punj Lloyd Ltd. 6,563 18 Tata Communications Ltd. 3,012 18 * Jet Airways India Ltd. 1,168 17 Corp Bank 1,243 15 Aban Offshore Ltd. 801 15 Hindustan Zinc Ltd. 678 15 Castrol India Ltd. 1,484 15 Tech Mahindra Ltd. 885 13 Sun TV Network Ltd. 1,307 13 Financial Technologies India Ltd. 470 12 Godrej Industries Ltd. 2,902 12 Neyveli Lignite Corp. Ltd. 3,390 11 Shipping Corp. of India Ltd. 2,795 10 Mangalore Refinery & Petrochemicals Ltd. 5,750 10 IDBI Bank Ltd. 3,367 9 * Tata Teleservices Maharashtra Ltd. 10,939 5 Mahanagar Telephone Nigam 2,962 4 Indonesia (0.3%) Astra International Tbk PT 126,500 719 Bank Central Asia Tbk PT 718,000 479 Bank Rakyat Indonesia 307,500 341 Telekomunikasi Indonesia Tbk PT 356,000 336 United Tractors Tbk PT 68,500 155 Bumi Resources Tbk PT 715,500 138 Perusahaan Gas Negara PT 264,500 120 Adaro Energy Tbk PT 448,500 101 Bank Mandiri Tbk PT 94,000 63 Unilever Indonesia Tbk PT 30,000 57 Bank Negara Indonesia Persero Tbk PT 159,000 54 Gudang Garam Tbk PT 13,000 51 Indo Tambangraya Megah PT 12,000 50 Semen Gresik Persero Tbk PT 45,000 47 Tambang Batubara Bukit Asam Tbk PT 24,000 45 Indofood Sukses Makmur Tbk PT 58,500 30 Indosat Tbk PT 52,500 28 Indocement Tunggal Prakarsa Tbk PT 12,000 23 Bank Danamon Indonesia Tbk PT 28,995 17 International Nickel Indonesia Tbk PT 28,000 13 Astra Agro Lestari Tbk PT 5,500 12 Aneka Tambang Tbk PT 50,000 12 Ireland (0.1%) CRH PLC 24,716 515 * Governor & Co. of the Bank of Ireland 133,125 145 Kerry Group PLC Class A 4,336 138 * Elan Corp. PLC 22,816 108 * Ryanair Holdings PLC 15,241 76 * Allied Irish Banks PLC 40,439 50 * Ryanair Holdings PLC ADR 1,145 34 * Anglo Irish Bank Corp. Ltd. 14,385 4 Israel (0.3%) Teva Pharmaceutical Industries Ltd. 31,231 1,545 Israel Chemicals Ltd. 22,089 272 * Check Point Software Technologies Ltd. 7,200 245 Bezeq Israeli Telecommunication Corp. Ltd. 67,721 150 * Bank Hapoalim BM 33,833 137 * Bank Leumi Le-Israel BM 19,230 82 * Israel Corp. Ltd. 76 57 * NICE Systems Ltd. 1,817 52 Cellcom Israel Ltd. (Registered) 1,472 40 * Mizrahi Tefahot Bank Ltd. 4,660 38 Osem Investments Ltd. 2,167 33 Partner Communications Co. Ltd. 1,900 32 * Israel Discount Bank Ltd. Class A 16,898 31 Delek Group Ltd. 129 30 Elbit Systems Ltd. 500 28 * Delek Drilling - LP 7,474 23 Makhteshim-Agan Industries Ltd. 5,400 19 * Clal Insurance Enterprise Holdings Ltd. 900 18 Clal Industries and Investments Ltd. 2,300 14 * First International Bank Of Israel Ltd. 708 11 Discount Investment Corp. 600 11 Delek Automotive Systems Ltd. 1,000 11 * Property & Building Corp. 137 11 Gazit-Globe Ltd. 1,058 10 * Menorah Mivtachim Holdings Ltd. 865 10 Harel Insurance Investments & Financial Services Ltd. 200 9 Oil Refineries Ltd. 19,025 9 Migdal Insurance & Financial Holding Ltd. 5,000 8 Koor Industries Ltd. 400 8 * Hot Telecommunication System Ltd. 900 8 IDB Holding Corp. Ltd. 302 8 * Elbit Imaging Ltd. 579 8 Strauss Group Ltd. 500 7 Paz Oil Co. Ltd. 50 7 Ormat Industries 762 6 Shufersal Ltd. 680 4 * Africa Israel Investments Ltd. 720 3 Italy (1.3%) ENI SPA 95,814 1,958 UniCredit SPA 678,528 1,898 Enel SPA 247,391 1,213 Assicurazioni Generali SPA 52,277 1,051 Intesa Sanpaolo SPA (Registered) 303,710 1,002 Telecom Italia SPA (Registered) 440,056 560 Tenaris SA ADR 11,184 448 Fiat SPA 29,967 384 Saipem SPA 10,299 370 Atlantia SPA 15,471 303 Snam Rete Gas SPA 54,375 255 Telecom Italia SPA (Bearer) 198,803 207 Terna Rete Elettrica Nazionale SPA 49,163 204 * Autogrill SPA 16,370 202 * Mediobanca SPA 22,004 197 ^ Bulgari SPA 24,059 189 Unione di Banche Italiane SCPA 16,934 182 Banco Popolare SC 25,968 165 Finmeccanica SPA 14,822 163 Mediaset SPA 25,005 161 Unipol Gruppo Finanziario SPA Prior Pfd. 198,971 100 Parmalat SPA 38,241 93 * Banca Monte dei Paschi di Siena SPA 67,571 89 Mediolanum SPA 17,636 78 Luxottica Group SPA 2,802 73 Fondiaria-Sai SPA RSP 8,417 56 Pirelli & C SPA 7,813 55 Banca Popolare di Milano Scarl 8,822 47 A2A SPA 30,365 46 Banca Carige SPA 18,844 42 Italcementi SPA RSP 8,438 40 Exor SPA 1,909 38 Edison SPA 18,221 21 Fondiaria-Sai SPA 2,001 21 Lottomatica SPA 1,383 20 Buzzi Unicem SPA 1,855 20 * Saras SPA 8,757 17 Italcementi SPA 2,037 17 Exor SPA Prior Pfd. 942 14 Benetton Group SPA 588 4 Unipol Gruppo Finanziario SPA 4,654 3 Japan (8.2%) Toyota Motor Corp. 90,700 3,184 Mitsubishi UFJ Financial Group Inc. 496,151 2,458 Canon Inc. 46,700 2,023 Honda Motor Co. Ltd. 48,300 1,528 Sumitomo Mitsui Financial Group Inc. 49,548 1,527 Mizuho Financial Group Inc. 739,867 1,199 Panasonic Corp. 85,800 1,134 Sony Corp. 35,000 1,095 Nintendo Co. Ltd. 3,700 1,033 NTT DoCoMo Inc. 616 979 Mitsubishi Corp. 44,600 963 Tokyo Electric Power Co. Inc. 35,000 960 Takeda Pharmaceutical Co. Ltd. 20,900 959 Nippon Telegraph & Telephone Corp. 18,400 765 Komatsu Ltd. 36,000 754 Fanuc Ltd. 6,300 744 Nomura Holdings Inc. 127,000 714 East Japan Railway Co. 10,400 668 Shin-Etsu Chemical Co. Ltd. 12,500 621 Kyocera Corp. 6,900 615 Mitsui & Co. Ltd. 47,700 612 Nippon Steel Corp. 179,000 611 Kansai Electric Power Co. Inc. 24,900 603 * Nissan Motor Co. Ltd. 78,700 603 Toshiba Corp. 115,000 602 Softbank Corp. 20,100 600 KDDI Corp. 118 575 Tokio Marine Holdings Inc. 20,900 571 Japan Tobacco Inc. 176 566 Seven & I Holdings Co. Ltd. 23,500 561 Central Japan Railway Co. 65 529 Mitsubishi Estate Co. Ltd. 37,000 521 JFE Holdings Inc. 16,500 510 Mitsubishi Heavy Industries Ltd. 136,000 509 Chubu Electric Power Co. Inc. 20,300 503 MS&AD Insurance Group Holdings 22,091 489 Mitsubishi Electric Corp. 56,000 487 Dai-ichi Life Insurance Co. Ltd. 343 487 Hitachi Ltd. 117,000 486 Fujitsu Ltd. 66,000 468 Astellas Pharma Inc. 13,800 467 Mitsui Fudosan Co. Ltd. 31,000 459 Kao Corp. 18,700 442 Denso Corp. 15,300 438 FUJIFILM Holdings Corp. 12,900 402 Murata Manufacturing Co. Ltd. 7,900 390 Daiichi Sankyo Co. Ltd. 20,400 379 Daikin Industries Ltd. 10,200 379 Suzuki Motor Corp. 17,800 373 Bridgestone Corp. 20,700 370 ORIX Corp. 4,650 365 * JX Holdings Inc. 64,507 349 Kirin Holdings Co. Ltd. 26,000 346 Sumitomo Corp. 31,900 339 Keyence Corp. 1,460 336 Sumitomo Metal Industries Ltd. 134,000 324 Tokyo Gas Co. Ltd. 71,000 322 ITOCHU Corp. 41,000 319 Mitsui OSK Lines Ltd. 47,000 318 Sharp Corp. 29,000 317 Asahi Glass Co. Ltd. 31,000 316 Mitsubishi Chemical Holdings Corp. 58,500 301 Marubeni Corp. 56,000 300 Terumo Corp. 5,500 289 Tohoku Electric Power Co. Inc. 13,400 289 Sumitomo Realty & Development Co. Ltd. 16,000 288 Secom Co. Ltd. 6,100 280 Kyushu Electric Power Co. Inc. 12,300 278 Ricoh Co. Ltd. 20,000 276 Hoya Corp. 11,500 273 Fast Retailing Co. Ltd. 1,800 271 Daiwa Securities Group Inc. 62,000 268 Sumitomo Metal Mining Co. Ltd. 20,000 266 ^ Sumitomo Chemical Co. Ltd. 61,000 264 Eisai Co. Ltd. 7,700 262 * NKSJ Holdings Inc. 44,900 262 Rohm Co. Ltd. 4,100 258 Yamada Denki Co. Ltd. 3,760 254 Tokyo Electron Ltd. 4,700 252 SMC Corp. 1,900 251 Sumitomo Electric Industries Ltd. 21,200 247 NEC Corp. 89,000 240 Sumitomo Trust & Banking Co. Ltd. 43,000 238 Shiseido Co. Ltd. 10,600 237 Yahoo! Japan Corp. 604 232 Asahi Breweries Ltd. 12,600 223 Aeon Co. Ltd. 20,700 222 Toray Industries Inc. 41,000 220 Dai Nippon Printing Co. Ltd. 18,000 217 Yakult Honsha Co. Ltd. 7,300 211 Electric Power Development Co. Ltd. 6,700 207 Osaka Gas Co. Ltd. 56,000 207 TDK Corp. 3,400 205 Omron Corp. 8,300 200 Chugoku Electric Power Co. Inc. 9,600 199 West Japan Railway Co. 52 192 T&D Holdings Inc. 8,700 190 Nidec Corp. 2,000 188 Olympus Corp. 7,000 188 * Mitsubishi Motors Corp. 143,000 186 Shionogi & Co. Ltd. 9,100 186 Hankyu Hanshin Holdings Inc. 41,000 185 Resona Holdings Inc. 16,800 184 Shikoku Electric Power Co. Inc. 6,200 183 Nikon Corp. 10,400 181 Asahi Kasei Corp. 34,000 178 Odakyu Electric Railway Co. Ltd. 19,000 173 Inpex Corp. 35 171 Ajinomoto Co. Inc. 18,000 170 Kobe Steel Ltd. 81,000 170 Nippon Yusen KK 40,000 169 Kuraray Co. Ltd. 13,500 169 Kubota Corp. 21,000 166 Bank of Yokohama Ltd. 36,000 166 JS Group Corp. 8,100 163 Nomura Research Institute Ltd. 8,200 163 Sekisui House Ltd. 18,000 159 Isuzu Motors Ltd. 54,000 159 Daito Trust Construction Co. Ltd. 2,900 158 Shizuoka Bank Ltd. 19,000 158 Daiwa House Industry Co. Ltd. 16,000 157 * Mitsubishi Materials Corp. 59,000 157 * Sanyo Electric Co. Ltd. 99,000 156 Taisho Pharmaceutical Co. Ltd. 8,000 156 Nitto Denko Corp. 4,500 156 Chuo Mitsui Trust Holdings Inc. 43,000 152 NGK Insulators Ltd. 9,000 152 Yamato Holdings Co. Ltd. 12,200 151 Toppan Printing Co. Ltd. 18,000 148 Konica Minolta Holdings Inc. 14,000 147 Unicharm Corp. 1,200 142 Tokyu Corp. 33,000 142 Aisin Seiki Co. Ltd. 5,100 142 NTT Data Corp. 39 142 Kintetsu Corp. 44,000 142 Chiba Bank Ltd. 23,000 140 Ibiden Co. Ltd. 4,600 137 OJI Paper Co. Ltd. 28,000 135 Chugai Pharmaceutical Co. Ltd. 7,700 135 Keihin Electric Express Railway Co. Ltd. 14,000 130 Ono Pharmaceutical Co. Ltd. 3,100 128 Shimano Inc. 2,500 127 Hokuriku Electric Power Co. 5,700 126 Tobu Railway Co. Ltd. 22,000 126 Fukuoka Financial Group Inc. 30,000 125 Benesse Holdings Inc. 2,800 124 Toyota Industries Corp. 4,500 121 Sojitz Corp. 76,000 121 Hokkaido Electric Power Co. Inc. 5,600 120 Dentsu Inc. 4,800 120 Lawson Inc. 2,600 119 JGC Corp. 7,000 115 Nissin Foods Holdings Co. Ltd. 3,300 115 JSR Corp. 6,600 115 Nippon Electric Glass Co. Ltd. 9,000 114 Keio Corp. 17,000 114 Nippon Express Co. Ltd. 28,000 114 Mazda Motor Corp. 47,000 114 * Yamaha Motor Co. Ltd. 8,700 112 Sony Financial Holdings Inc. 31 112 Advantest Corp. 5,200 112 Fuji Heavy Industries Ltd. 20,000 110 Dena Co. Ltd. 3,900 109 Oriental Land Co. Ltd. 1,300 109 JTEKT Corp. 11,100 107 Kawasaki Heavy Industries Ltd. 43,000 107 Trend Micro Inc. 3,600 106 Fukuyama Transporting Co. Ltd. 22,000 106 Makita Corp. 3,600 104 Brother Industries Ltd. 9,600 103 Panasonic Electric Works Co. Ltd. 8,000 101 Sekisui Chemical Co. Ltd. 15,000 101 Hirose Electric Co. Ltd. 1,000 101 NSK Ltd. 14,000 99 * All Nippon Airways Co. Ltd. 29,000 98 Japan Steel Works Ltd. 10,000 97 Isetan Mitsukoshi Holdings Ltd. 10,200 96 Taiyo Nippon Sanso Corp. 11,000 96 THK Co. Ltd. 4,800 94 Kurita Water Industries Ltd. 3,400 94 Sumitomo Heavy Industries Ltd. 16,000 94 Kyowa Hakko Kirin Co. Ltd. 9,000 92 Toyo Seikan Kaisha Ltd. 5,700 92 Denki Kagaku Kogyo KK 18,000 91 FamilyMart Co. Ltd. 2,500 89 Joyo Bank Ltd. 22,000 89 Mitsubishi Tanabe Pharma Corp. 6,000 88 Keihan Electric Railway Co. Ltd. 20,000 87 MEIJI Holdings Co. Ltd. 2,017 87 Nitori Co. Ltd. 1,000 86 Toho Gas Co. Ltd. 17,000 86 Bank of Kyoto Ltd. 10,000 83 Sankyo Co. Ltd. 1,700 83 Teijin Ltd. 26,000 83 Credit Saison Co. Ltd. 6,400 81 Toho Co. Ltd. 4,900 81 * Kawasaki Kisen Kaisha Ltd. 19,000 81 Furukawa Electric Co. Ltd. 18,000 80 Hachijuni Bank Ltd. 14,000 80 Nippon Paper Group Inc. 3,000 80 Nisshin Seifun Group Inc. 6,500 79 Nippon Meat Packers Inc. 6,000 79 Minebea Co. Ltd. 14,000 77 Santen Pharmaceutical Co. Ltd. 2,300 77 SBI Holdings Inc. 580 77 Mitsui Chemicals Inc. 26,000 77 Mitsumi Electric Co. Ltd. 4,600 77 *,^ Elpida Memory Inc. 5,100 77 Shimizu Corp. 20,000 75 Showa Denko KK 38,000 75 Toyota Tsusho Corp. 4,900 74 NOK Corp. 4,500 74 MediPal Holdings Corp. 6,300 73 Mitsubishi Gas Chemical Co. Inc. 13,000 73 Aeon Mall Co. Ltd. 3,300 72 TonenGeneral Sekiyu KK 8,000 72 Sega Sammy Holdings Inc. 4,900 72 Hitachi Chemical Co. Ltd. 3,600 71 Nagoya Railroad Co. Ltd. 24,000 71 Nissan Chemical Industries Ltd. 6,000 71 ^ GS Yuasa Corp. 11,000 71 Daicel Chemical Industries Ltd. 10,000 71 Daihatsu Motor Co. Ltd. 6,000 71 Chugoku Bank Ltd. 6,000 70 Takashimaya Co. Ltd. 9,000 70 Gunma Bank Ltd. 13,000 70 IHI Corp. 39,000 69 TOTO Ltd. 10,000 68 Seiko Epson Corp. 5,200 68 * Sumco Corp. 3,600 68 Kajima Corp. 28,000 66 Ushio Inc. 3,900 66 Stanley Electric Co. Ltd. 3,800 66 Yamaguchi Financial Group Inc. 7,000 65 Amada Co. Ltd. 10,000 65 Ube Industries Ltd. 26,000 65 Toyo Suisan Kaisha Ltd. 3,000 65 Kagome Co. Ltd. 3,600 64 Obayashi Corp. 15,000 64 Hokuhoku Financial Group Inc. 36,000 64 Shimamura Co. Ltd. 700 63 J Front Retailing Co. Ltd. 14,000 63 Kinden Corp. 7,000 63 Suruga Bank Ltd. 7,000 63 Hiroshima Bank Ltd. 16,000 63 Iyo Bank Ltd. 7,000 62 Shimadzu Corp. 8,000 61 Fujikura Ltd. 13,000 61 Nishi-Nippon City Bank Ltd. 21,000 61 Hitachi Construction Machinery Co. Ltd. 3,000 61 NTN Corp. 14,000 61 Mitsubishi UFJ Lease & Finance Co. Ltd. 1,710 60 Alfresa Holdings Corp. 1,300 60 Citizen Holdings Co. Ltd. 9,900 59 Rinnai Corp. 1,100 59 Namco Bandai Holdings Inc. 6,500 58 Taisei Corp. 29,000 58 Mitsui Mining & Smelting Co. Ltd. 21,000 57 Mitsubishi Logistics Corp. 5,000 57 Nanto Bank Ltd. 11,000 57 Marui Group Co. Ltd. 8,100 57 Nippon Sheet Glass Co. Ltd. 23,000 57 Yamaha Corp. 5,100 57 Mabuchi Motor Co. Ltd. 1,100 55 NHK Spring Co. Ltd. 6,000 55 Kamigumi Co. Ltd. 7,000 55 Tokyu Land Corp. 15,000 54 Idemitsu Kosan Co. Ltd. 700 52 Hakuhodo DY Holdings Inc. 1,020 52 Hisamitsu Pharmaceutical Co. Inc. 1,300 51 Chiyoda Corp. 7,000 50 Don Quijote Co. Ltd. 1,900 50 Higo Bank Ltd. 9,000 49 ^ Shinsei Bank Ltd. 53,000 49 Nippon Paint Co. Ltd. 8,000 47 Hamamatsu Photonics KK 1,600 47 Casio Computer Co. Ltd. 6,500 47 Yamato Kogyo Co. Ltd. 1,900 46 Sotetsu Holdings Inc. 10,000 46 Hitachi Metals Ltd. 4,000 45 Fuji Electric Holdings Co. Ltd. 16,000 44 USS Co. Ltd. 590 44 Koito Manufacturing Co. Ltd. 3,000 44 Air Water Inc. 4,000 43 * Alps Electric Co. Ltd. 4,800 43 Zeon Corp. 6,000 43 Cosmo Oil Co. Ltd. 18,000 43 * Haseko Corp. 53,000 43 Yokohama Rubber Co. Ltd. 8,000 43 Kansai Paint Co. Ltd. 5,000 42 Kikkoman Corp. 4,000 42 Keisei Electric Railway Co. Ltd. 7,000 42 Nisshin Steel Co. Ltd. 25,000 42 Nippon Shokubai Co. Ltd. 4,000 41 Lion Corp. 8,000 41 Sapporo Hokuyo Holdings Inc. 8,500 40 Seino Holdings Corp. 6,000 40 Mochida Pharmaceutical Co. Ltd. 4,000 40 Konami Corp. 2,600 40 Asics Corp. 4,000 39 Wacoal Holdings Corp. 3,000 39 Tsumura & Co. 1,300 39 NGK Spark Plug Co. Ltd. 3,000 39 Suzuken Co. Ltd. 1,100 38 Taiyo Yuden Co. Ltd. 3,000 38 Daido Steel Co. Ltd. 8,000 38 Yamazaki Baking Co. Ltd. 3,000 38 Coca-Cola West Co. Ltd. 2,100 38 Yaskawa Electric Corp. 5,000 38 Onward Holdings Co. Ltd. 5,000 38 77 Bank Ltd. 7,000 37 Oracle Corp. Japan 700 37 Dowa Holdings Co. Ltd. 7,000 37 Disco Corp. 600 36 Nippon Kayaku Co. Ltd. 4,000 36 Tokyo Tatemono Co. Ltd. 11,000 36 Yamatake Corp. 1,400 36 Ezaki Glico Co. Ltd. 3,000 36 Hyakugo Bank Ltd. 8,000 35 Hino Motors Ltd. 8,000 35 Obic Co. Ltd. 180 34 * Mizuho Trust & Banking Co. Ltd. 40,000 34 Kewpie Corp. 2,800 34 Autobacs Seven Co. Ltd. 900 33 Circle K Sunkus Co. Ltd. 2,500 33 Nishi-Nippon Railroad Co. Ltd. 8,000 33 Dainippon Sumitomo Pharma Co. Ltd. 4,400 33 Itochu Techno-Solutions Corp. 900 33 Shimachu Co. Ltd. 1,800 33 MISUMI Group Inc. 1,700 33 Otsuka Corp. 500 33 ABC-Mart Inc. 1,000 32 Toyoda Gosei Co. Ltd. 1,300 32 UNY Co. Ltd. 4,200 32 Rengo Co. Ltd. 5,000 32 Maruichi Steel Tube Ltd. 1,600 32 Tokai Carbon Co. Ltd. 6,000 32 Sumitomo Rubber Industries Ltd. 3,200 32 Hokkoku Bank Ltd. 8,000 31 Ulvac Inc. 1,600 31 Sumitomo Bakelite Co. Ltd. 6,000 31 DIC Corp. 19,000 31 Tokyo Steel Manufacturing Co. Ltd. 2,600 31 Nisshinbo Holdings Inc. 3,000 31 Sumitomo Forestry Co. Ltd. 4,000 31 Awa Bank Ltd. 5,000 31 Shiga Bank Ltd. 5,000 31 Ebara Corp. 8,000 30 Nichirei Corp. 7,000 30 * OKUMA Corp. 5,000 30 Tokuyama Corp. 6,000 30 Keiyo Bank Ltd. 6,000 30 Toyota Boshoku Corp. 1,900 30 Miraca Holdings Inc. 1,000 30 Kobayashi Pharmaceutical Co. Ltd. 700 29 Mori Seiki Co. Ltd. 3,000 29 Tosoh Corp. 11,000 29 San-In Godo Bank Ltd. 4,000 29 Aozora Bank Ltd. 22,000 29 Kokuyo Co. Ltd. 3,600 29 Toyobo Co. Ltd. 17,000 29 Aeon Credit Service Co. Ltd. 2,900 29 Sapporo Holdings Ltd. 6,000 29 Asatsu-DK Inc. 1,200 29 Sysmex Corp. 500 29 Pacific Metals Co. Ltd. 4,000 29 Yokogawa Electric Corp. 4,800 28 Sumitomo Osaka Cement Co. Ltd. 15,000 28 Glory Ltd. 1,200 28 Promise Co. Ltd. 3,500 28 Juroku Bank Ltd. 8,000 27 Mitsui Engineering & Shipbuilding Co. Ltd. 13,000 27 Takara Holdings Inc. 5,000 27 Aoyama Trading Co. Ltd. 1,700 27 Hitachi High-Technologies Corp. 1,400 27 Matsumotokiyoshi Holdings Co. Ltd. 1,200 27 Ito En Ltd. 1,700 27 House Foods Corp. 1,800 26 NTT Urban Development Corp. 32 26 Izumi Co. Ltd. 2,000 26 Ryohin Keikaku Co. Ltd. 700 26 Komeri Co. Ltd. 1,100 26 Canon Marketing Japan Inc. 1,900 26 Toda Corp. 8,000 26 Ogaki Kyoritsu Bank Ltd. 8,000 25 Musashino Bank Ltd. 900 25 Kagoshima Bank Ltd. 4,000 25 Mizuho Securities Co. Ltd. 11,000 25 Kaneka Corp. 4,000 25 Daishi Bank Ltd. 7,000 24 Shinko Electric Industries Co. Ltd. 1,800 24 Japan Petroleum Exploration Co. 600 24 Square Enix Holdings Co. Ltd. 1,200 23 Taiheiyo Cement Corp. 17,000 23 Nomura Real Estate Holdings Inc. 1,800 22 Capcom Co. Ltd. 1,400 21 Showa Shell Sekiyu KK 2,900 21 Jafco Co. Ltd. 900 21 Matsui Securities Co. Ltd. 3,500 21 Nipro Corp. 1,000 19 Kissei Pharmaceutical Co. Ltd. 1,000 19 COMSYS Holdings Corp. 2,000 19 IT Holdings Corp. 1,600 19 Nissha Printing Co. Ltd. 700 19 Nabtesco Corp. 1,000 16 * Dainippon Screen Manufacturing Co. Ltd. 3,000 15 Takata Corp. 700 14 Toho Titanium Co. Ltd. 500 14 Hyakujushi Bank Ltd. 3,000 11 Nagase & Co. Ltd. 1,000 11 Sundrug Co. Ltd. 400 10 Tokai Rika Co. Ltd. 600 10 Point Inc. 170 9 OSAKA Titanium Technologies Co. 200 9 Nidec Sankyo Corp. 1,000 8 Tokyo Style Co. Ltd. 1,000 8 Acom Co. Ltd. 450 8 Lintec Corp. 400 8 NS Solutions Corp. 400 7 * Leopalace21 Corp. 3,300 7 Toshiba TEC Corp. 2,000 7 Culture Convenience Club Co. Ltd. 1,700 7 Funai Electric Co. Ltd. 200 7 Tokai Rubber Industries Inc. 600 7 Nippon Television Network Corp. 50 7 Sumitomo Real Estate Sales Co. Ltd. 170 7 Shima Seiki Manufacturing Ltd. 300 7 Gunze Ltd. 2,000 6 H2O Retailing Corp. 1,000 6 Monex Group Inc. 15 6 PanaHome Corp. 1,000 6 Mizuho Investors Securities Co. Ltd. 6,000 6 Kandenko Co. Ltd. 1,000 6 Heiwa Corp. 500 6 Hitachi Cable Ltd. 2,000 5 Hikari Tsushin Inc. 300 5 Hitachi Koki Co. Ltd. 600 5 Hitachi Capital Corp. 400 5 Sohgo Security Services Co. Ltd. 500 5 * Renesas Electronics Corp. 500 5 Kansai Urban Banking Corp. 3,000 5 Kose Corp. 200 5 Sumisho Computer Systems Corp. 300 5 Fuji Media Holdings Inc. 3 4 TV Asahi Corp. 3 4 Toyota Auto Body Co. Ltd. 300 4 Toppan Forms Co. Ltd. 400 4 Tokyo Broadcasting System Holdings Inc. 300 4 Okasan Securities Group Inc. 1,000 4 kabu.com Securities Co. Ltd. 800 4 SKY Perfect JSAT Holdings Inc. 10 4 Bank of Nagoya Ltd. 1,000 3 Axell Corp. 100 3 Takefuji Corp. 630 2 * SFCG Co. Ltd. 120  Luxembourg (0.0%) Millicom International Cellular SA 3,740 349 RTL Group SA 795 64 Malaysia (0.5%) CIMB Group Holdings Bhd. 247,800 577 Public Bank Bhd. (Foreign) 120,611 464 Malayan Banking Bhd. 186,015 453 Sime Darby Bhd. 158,300 389 * Axiata Group Bhd. 232,566 312 IOI Corp. Bhd. 180,940 292 Genting Bhd. 96,600 243 * Malaysia International Shipping Corp. Bhd. (Local) 61,200 170 AMMB Holdings Bhd. 84,700 137 Maxis Bhd. 76,600 127 Tenaga Nasional Bhd. 43,000 116 Genting Malaysia Bhd. 119,900 108 PPB Group Bhd. 19,600 107 Kuala Lumpur Kepong Bhd. 18,300 97 Digi.com Bhd. 12,300 96 IJM Corp. Bhd. 54,960 87 PLUS Expressways Bhd. 71,500 86 YTL Corp. Bhd. 31,388 74 Gamuda Bhd. 63,300 66 Petronas Gas Bhd. 18,900 59 British American Tobacco Malaysia Bhd. 4,200 59 YTL Power International Bhd. 77,337 55 Telekom Malaysia Bhd. 49,500 52 Hong Leong Bank Bhd. 17,200 49 UMW Holdings Bhd. 24,600 48 Berjaya Sports Toto Bhd. 34,800 46 RHB Capital Bhd. 20,300 41 SP Setia Bhd. 31,400 41 Lafarge Malayan Cement Bhd. 17,900 38 Tanjong PLC 6,700 37 Petronas Dagangan Bhd. 11,400 37 Alliance Financial Group Bhd. 39,200 36 MMC Corp. Bhd. 41,100 34 Parkson Holdings Bhd. 18,786 33 * Proton Holdings Bhd. 9,400 14 * EON Capital Bhd. 5,400 12 * Public Bank Bhd. (Local) 1,614 6 Mexico (0.7%) America Movil SAB de CV 764,697 1,893 Grupo Mexico SAB de CV Class B 284,477 756 Wal-Mart de Mexico SAB de CV 251,400 584 Fomento Economico Mexicano SAB de CV 92,800 453 * Cemex SAB de CV ADR 38,363 362 Grupo Televisa SA 92,400 353 Grupo Financiero Banorte SAB de CV 90,000 352 Telefonos de Mexico SAB de CV 442,400 323 Grupo Financiero Inbursa SA 34,300 121 Grupo Modelo SAB de CV 19,700 107 Industrias Penoles SAB de CV 4,840 101 Grupo Elektra SA de CV 2,070 83 Kimberly-Clark de Mexico SAB de CV Class A 10,800 68 Mexichem SAB de CV 23,615 66 Grupo Carso SAB de CV 16,100 60 Alfa SAB de CV Class A 7,600 59 Grupo Bimbo SAB de CV Class A 7,500 57 Grupo Aeroportuario del Pacifico SAB de CV Class B 11,000 36 * Urbi Desarrollos Urbanos SAB de CV 15,000 29 * Impulsora del Desarrollo y El Empleo en America Latina SAB de CV 7,300 9 Organizacion Soriana SAB de CV Class B 2,300 6 * Carso Infraestructura y Construccion SAB de CV 9,700 5 Morocco (0.0%) Maroc Telecom 4,624 81 * Douja Promotion Groupe Addoha SA 4,418 60 Netherlands (1.0%) Unilever NV 53,042 1,560 * ING Groep NV 131,255 1,259 Koninklijke Philips Electronics NV 33,414 1,039 Koninklijke KPN NV 56,917 791 Koninklijke Ahold NV 43,616 560 Akzo Nobel NV 8,526 502 TNT NV 16,685 497 ASML Holding NV 15,053 483 Heineken NV 9,895 448 Reed Elsevier NV 30,094 390 * Aegon NV 64,834 389 Koninklijke DSM NV 6,362 302 * Randstad Holding NV 4,160 187 Wolters Kluwer NV 8,583 173 Corio NV 2,932 172 Heineken Holding NV 3,960 155 Fugro NV 2,762 146 SBM Offshore NV 3,446 54 New Zealand (0.1%) Fletcher Building Ltd. 22,984 127 Telecom Corp. of New Zealand Ltd. 70,656 102 Auckland International Airport Ltd. 35,852 51 Fisher & Paykel Healthcare Corp. Ltd. 21,665 47 Contact Energy Ltd. 9,078 38 Sky City Entertainment Group Ltd. 14,815 33 Sky Network Television Ltd. 8,760 31 Kiwi Income Property Trust 41,436 29 Air New Zealand Ltd. 8,903 7 Vector Ltd. 4,251 6 Warehouse Group Ltd. 2,427 6 Norway (0.4%) Statoil ASA 43,336 877 DnB NOR ASA 39,743 492 Telenor ASA 29,069 447 Orkla ASA 39,050 323 Yara International ASA 7,750 291 Seadrill Ltd. 12,000 277 Norsk Hydro ASA 40,043 215 * Storebrand ASA 18,800 111 Aker Solutions ASA 7,070 92 * Renewable Energy Corp. ASA 11,404 31 Peru (0.1%) Southern Copper Corp. 8,731 274 Cia de Minas Buenaventura SA ADR 7,044 272 Credicorp Ltd. 2,059 200 Volcan Cia Minera SAA Class B 48,494 50 Philippines (0.1%) Philippine Long Distance Telephone Co. 1,450 77 Ayala Land Inc. 208,100 67 Manila Electric Co. 15,000 61 SM Investments Corp. 5,000 48 Bank of the Philippine Islands 40,136 42 Ayala Corp. 6,000 42 Banco de Oro Unibank Inc. 37,000 38 Metropolitan Bank & Trust 27,500 36 Jollibee Foods Corp. 20,000 34 SM Prime Holdings Inc. 134,000 31 Globe Telecom Inc. 1,000 20 Poland (0.2%) Bank Pekao SA 6,015 321 Powszechna Kasa Oszczednosci Bank Polski SA 24,771 316 * Powszechny Zaklad Ubezpieczen SA 1,500 192 KGHM Polska Miedz SA 4,488 156 * Polski Koncern Naftowy Orlen 10,655 136 Telekomunikacja Polska SA 22,396 116 Polska Grupa Energetyczna SA 7,000 50 * Getin Holding SA 12,268 41 TVN SA 6,300 36 Bank Zachodni WBK SA 596 36 * ING Bank Slaski SA 133 34 Polskie Gornictwo Naftowe i Gazownictwo SA 25,082 29 * BRE Bank SA 141 12 Bank Handlowy w Warszawie SA 362 9 * Globe Trade Centre SA 1,000 8 Portugal (0.2%) Portugal Telecom SGPS SA 35,754 393 EDP - Energias de Portugal SA 96,970 319 Galp Energia SGPS SA Class B 6,888 113 Banco Comercial Portugues SA 123,398 106 Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA 24,987 104 Brisa Auto-Estradas de Portugal SA 14,365 94 Jeronimo Martins SGPS SA 8,083 88 Banco BPI SA 20,861 46 * EDP Renovaveis SA 5,968 36 Cimpor Cimentos de Portugal SGPS SA 4,605 28 Banco Espirito Santo SA 5,640 27 Russia (1.0%) Lukoil OAO ADR 22,370 1,277 Surgutneftegas OJSC ADR 122,941 1,248 Gazprom OAO ADR 44,466 961 Sberbank of Russian Federation 302,798 844 Gazprom OAO 149,807 802 Rosneft Oil Co. GDR 84,225 563 MMC Norilsk Nickel ADR 29,926 493 NovaTek OAO 51,859 374 * Federal Grid Co. Unified Energy System JSC 32,443,105 360 Mobile Telesystems OJSC 34,297 281 Tatneft ADR 8,856 274 Gazprom Neft JSC 49,861 203 * RusHydro 3,685,100 194 Novolipetsk Steel OJSC 58,869 183 VTB Bank OJSC GDR 26,998 146 Polyus Gold Co. 2,640 121 Uralkali 22,779 96 Sistema JSFC 101,482 88 * Severstal OAO 6,977 81 Lukoil OAO 1,420 81 * IDGC Holding JSC 560,785 76 * Inter Rao Ues OAO 38,841,200 55 * OGK-4 OJSC 646,100 50 * Mosenergo OAO 410,351 42 * OGK-3 OJSC 666,100 37 * TMK OAO 8,946 37 * Raspadskaya 8,000 32 * Polymetal 2,155 28 Magnitogorsk Iron & Steel Works 33,131 27 Rosneft Oil Co. 3,288 22 Rostelecom OJSC 3,672 13 Wimm-Bill-Dann Foods OJSC ADR 620 12 Aeroflot - Russian Airlines OJSC 5,336 11 * PIK Group 2,527 9 Singapore (0.7%) DBS Group Holdings Ltd. 60,000 637 Singapore Telecommunications Ltd. 262,000 602 United Overseas Bank Ltd. 38,000 556 Oversea-Chinese Banking Corp. Ltd. 80,000 532 Wilmar International Ltd. 91,972 425 Keppel Corp. Ltd. 55,984 385 Fraser and Neave Ltd. 83,000 336 CapitaLand Ltd. 111,500 325 Singapore Exchange Ltd. 53,737 303 City Developments Ltd. 22,000 196 Singapore Airlines Ltd. 17,000 196 Noble Group Ltd. 145,272 177 * Genting Singapore PLC 171,000 160 Singapore Post Ltd. 189,000 158 Singapore Press Holdings Ltd. 52,000 158 Golden Agri-Resources Ltd. 371,831 158 M1 Ltd. 86,000 134 Singapore Technologies Engineering Ltd. 49,000 117 Jardine Cycle & Carriage Ltd. 4,000 105 Ascendas Real Estate Investment Trust 66,000 103 Parkway Holdings Ltd. 33,455 97 Haw Par Corp. Ltd. 18,000 79 Venture Corp. Ltd. 11,000 74 CapitaMall Trust 50,600 71 Keppel Land Ltd. 23,600 70 ^ Olam International Ltd. 33,000 68 SembCorp Industries Ltd. 19,231 60 ComfortDelgro Corp. Ltd. 47,000 55 SembCorp Marine Ltd. 18,389 54 Yangzijiang Shipbuilding Holdings Ltd. 50,036 53 CapitaCommercial Trust 51,810 50 UOL Group Ltd. 14,000 41 StarHub Ltd. 21,000 36 * Neptune Orient Lines Ltd. 10,500 16 Allgreen Properties Ltd. 16,000 14 * STATS ChipPAC Ltd. 15,000 13 Hotel Properties Ltd. 6,000 13 Yanlord Land Group Ltd. 8,000 11 Wing Tai Holdings Ltd. 8,000 11 Singapore Land Ltd. 2,000 10 Wheelock Properties Singapore Ltd. 7,000 10 Cosco Corp. Singapore Ltd. 8,000 10 Guocoland Ltd. 6,000 10 SIA Engineering Co. Ltd. 3,000 9 SMRT Corp. Ltd. 4,000 7 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 18,588 2 South Africa (1.2%) MTN Group Ltd. 64,880 1,040 Sasol Ltd. 21,913 868 Standard Bank Group Ltd. 54,464 846 Naspers Ltd. 14,987 639 Impala Platinum Holdings Ltd. 21,778 590 AngloGold Ashanti Ltd. 12,458 505 FirstRand Ltd. 167,475 464 * Anglo Platinum Ltd. 4,002 386 Gold Fields Ltd. 27,345 370 Sanlam Ltd. 84,623 290 Bidvest Group Ltd. 15,077 274 Shoprite Holdings Ltd. 20,510 257 Remgro Ltd. 18,622 255 ABSA Group Ltd. 11,570 215 Kumba Iron Ore Ltd. 4,067 206 Steinhoff International Holdings Ltd. 71,438 187 Harmony Gold Mining Co. Ltd. 16,935 170 Nedbank Group Ltd. 8,480 157 * Aspen Pharmacare Holdings Ltd. 13,124 147 Vodacom Group Ltd. 15,717 134 RMB Holdings Ltd. 27,685 131 African Bank Investments Ltd. 28,029 129 Truworths International Ltd. 15,950 127 Tiger Brands Ltd. 4,994 124 Massmart Holdings Ltd. 7,053 124 Growthpoint Properties Ltd. 49,859 113 * ArcelorMittal South Africa Ltd. 9,118 106 Woolworths Holdings Ltd. 29,006 103 Imperial Holdings Ltd. 7,439 98 Murray & Roberts Holdings Ltd. 15,647 90 Aveng Ltd. 17,911 88 * Sappi Ltd. 17,305 83 Netcare Ltd. 43,269 81 Foschini Ltd. 8,042 78 Pretoria Portland Cement Co. Ltd. 16,828 74 Pick n Pay Stores Ltd. 9,221 58 Spar Group Ltd. 4,900 57 Investec Ltd. 7,000 57 Liberty Holdings Ltd. 4,885 52 Nampak Ltd. 19,300 51 Mr Price Group Ltd. 7,108 49 African Rainbow Minerals Ltd. 2,043 48 Clicks Group Ltd. 9,646 48 Reunert Ltd. 5,500 45 Metropolitan Holdings Ltd. 18,085 43 Discovery Holdings Ltd. 8,542 42 Tongaat Hulett Ltd. 2,852 42 Adcock Ingram Holdings Ltd. 4,808 41 Barloworld Ltd. 6,580 41 Medi-Clinic Corp. Ltd. 11,175 39 AVI Ltd. 11,213 38 Exxaro Resources Ltd. 2,225 37 Aeci Ltd. 3,756 35 Fountainhead Property Trust 37,574 35 Mondi Ltd. 4,735 34 Illovo Sugar Ltd. 8,512 33 * Sun International Ltd. 2,760 32 Grindrod Ltd. 13,901 29 * Mvelaphanda Resources Ltd. 4,749 29 Northam Platinum Ltd. 4,708 28 Telkom SA Ltd. 5,420 25 JD Group Ltd. 3,307 21 JSE Ltd. 1,262 12 Santam Ltd. 589 9 Lewis Group Ltd. 974 8 Pick'n Pay Holdings Ltd. 3,111 8 Allied Technologies Ltd. 878 8 Wilson Bayly Holmes-Ovcon Ltd. 426 7 African Oxygen Ltd. 1,948 6 * Evraz Highveld Steel and Vanadium Ltd. 153 2 Group Five Ltd. 300 1 South Korea (2.0%) 1 Samsung Electronics Co. Ltd. GDR 8,809 3,044 POSCO ADR 12,229 1,272 Shinhan Financial Group Co. Ltd. ADR 8,989 744 Hyundai Motor Co. 5,688 717 KB Financial Group Inc. ADR 13,548 580 Samsung Electronics Co. Ltd. 719 493 LG Chem Ltd. 1,721 479 Hyundai Heavy Industries Co. Ltd. 1,973 448 Hyundai Mobis 2,522 436 LG Electronics Inc. 3,756 319 * Hynix Semiconductor Inc. 15,390 293 Samsung Fire & Marine Insurance Co. Ltd. 1,663 289 LG Display Co. Ltd. 9,310 285 Kia Motors Corp. 10,580 277 Samsung C&T Corp. 5,436 273 * NHN Corp. 1,689 262 SK Energy Co. Ltd. 2,484 259 Korea Electric Power Corp. 8,880 249 Shinsegae Co. Ltd. 507 242 Samsung Electro-Mechanics Co. Ltd. 2,075 240 LG Corp. 3,193 221 SK Telecom Co. Ltd. ADR 12,326 202 OCI Co. Ltd. 835 195 Samsung Life Insurance Co. Ltd. 2,000 186 Samsung SDI Co. Ltd. 1,250 180 Samsung Heavy Industries Co. Ltd. 8,540 178 Hana Financial Group Inc. 5,970 178 Woori Finance Holdings Co. Ltd. 13,810 172 KT Corp. ADR 8,960 169 Hyundai Engineering & Construction Co. Ltd. 3,127 167 Samsung Techwin Co. Ltd. 1,690 157 S-Oil Corp. 3,220 154 Cheil Industries Inc. 1,860 143 Samsung Engineering Co. Ltd. 1,319 137 LG Household & Health Care Ltd. 412 130 SK Holdings Co. Ltd. 1,493 117 Hyundai Steel Co. 1,351 117 Amorepacific Corp. 140 114 KT&G Corp. 2,208 111 Samsung Securities Co. Ltd. 2,127 108 Kangwon Land Inc. 6,110 102 Korea Zinc Co. Ltd. 496 99 Honam Petrochemical Corp. 673 98 Hankook Tire Co. Ltd. 4,230 96 Lotte Shopping Co. Ltd. 314 95 GS Engineering & Construction Corp. 1,360 92 Daewoo Securities Co. Ltd. 4,540 89 Doosan Heavy Industries and Construction Co. Ltd. 1,328 87 Woongjin Coway Co. Ltd. 2,450 86 Korea Exchange Bank 8,210 84 LS Corp. 1,025 83 NCSoft Corp. 519 83 Hanwha Corp. 2,380 81 Doosan Corp. 822 80 Hyosung Corp. 1,107 77 Busan Bank 7,060 76 CJ CheilJedang Corp. 378 76 Hyundai Securities Co. 6,470 74 Dongbu Insurance Co. Ltd. 2,370 74 Hyundai Department Store Co. Ltd. 721 72 Daelim Industrial Co. Ltd. 1,243 70 Hyundai Mipo Dockyard 512 70 Industrial Bank of Korea 5,190 69 Daegu Bank Ltd. 5,310 68 Hyundai Merchant Marine Co. Ltd. 2,440 68 Daewoo International Corp. 2,399 68 Woori Investment & Securities Co. Ltd. 4,160 65 * Korean Air Lines Co. Ltd. 1,000 62 Samsung Card Co. 1,413 62 LG Uplus Corp. 8,730 59 Korea Investment Holdings Co. Ltd. 2,010 57 Hyundai Development Co. 2,450 56 Yuhan Corp. 400 53 S1 Corp. 1,020 52 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 3,000 51 * Hanjin Shipping Co. Ltd. 1,802 48 Hanwha Chem Corp. 2,900 47 KCC Corp. 180 46 * Daum Communications Corp. 630 45 GS Holdings 1,270 44 * Doosan Infracore Co. Ltd. 2,330 42 Samsung Fine Chemicals Co. Ltd. 700 40 * STX Corp. Co. Ltd. 2,204 38 CJ Corp. 601 38 STX Pan Ocean Co. Ltd. 3,610 37 SKC Co. Ltd. 1,560 37 Hite Brewery Co. Ltd. 298 35 Lotte Confectionery Co. Ltd. 31 35 Pacific Corp. 277 35 Hanjin Heavy Industries & Construction Co. Ltd. 1,420 34 Cheil Worldwide Inc. 3,175 33 STX Offshore & Shipbuilding Co. Ltd. 2,900 31 SK Networks Co. Ltd. 3,440 30 Daishin Securities Co. Ltd. 2,300 29 Nong Shim Co. Ltd. 150 28 Lotte Chilsung Beverage Co. Ltd. 42 28 Korea Gas Corp. 700 26 Dongkuk Steel Mill Co. Ltd. 1,250 25 Mirae Asset Securities Co. Ltd. 511 25 Daewoo Engineering & Construction Co. Ltd. 2,880 24 Glovis Co. Ltd. 150 17 Halla Climate Control Corp. 1,040 15 Hyundai Hysco 910 14 Lotte Midopa Co. Ltd. 1,020 11 * Korea Express Co. Ltd. 198 11 LG Hausys Ltd. 125 10 Daishin Securities Co. Ltd. Prior Pfd. 950 8 * Hanjin Shipping Holdings Co. Ltd. 305 4 Sindoh Co. Ltd. 48 2 Spain (1.7%) Banco Santander SA 286,626 3,724 Telefonica SA 161,021 3,646 Banco Bilbao Vizcaya Argentaria SA 130,515 1,750 Iberdrola SA 184,539 1,299 Repsol YPF SA 42,886 1,011 Inditex SA 8,631 571 ^ ACS Actividades de Construccion y Servicios SA 8,767 380 ^ Banco de Sabadell SA 50,872 289 Gas Natural SDG SA 16,064 268 Banco Popular Espanol SA 36,963 244 Abertis Infraestructuras SA 13,296 225 Acerinox SA 10,628 182 Ferrovial SA 19,285 169 Criteria Caixacorp SA 34,109 166 Enagas 5,769 106 Mapfre SA 31,014 102 Iberdrola Renovables SA 27,219 95 Bankinter SA 11,325 85 * Gamesa Corp. Tecnologica SA 9,424 82 Indra Sistemas SA 4,905 80 Grifols SA 6,865 77 Endesa SA 2,969 73 Acciona SA 819 72 Red Electrica Corp. SA 1,477 65 Zardoya Otis SA 3,676 57 Corp Financiera Alba 1,198 49 ^ Banco de Valencia SA 8,031 48 Fomento de Construcciones y Contratas SA 1,728 45 Gestevision Telecinco SA 2,496 29 Banco Espanol de Credito SA 1,960 20 * Sacyr Vallehermoso SA 2,378 12 Banco Santander SA ADR 420 5 Sweden (1.2%) Nordea Bank AB 137,758 1,375 Telefonaktiebolaget LM Ericsson Class B 105,608 1,165 * Volvo AB Class B 54,700 682 Hennes & Mauritz AB Class B 20,226 638 Svenska Handelsbanken AB Class A 21,344 612 TeliaSonera AB 77,726 562 Sandvik AB 42,496 549 Skandinaviska Enskilda Banken AB Class A 76,096 522 Atlas Copco AB Class A 21,794 356 * Volvo AB Class A 25,900 305 Investor AB Class B 15,661 295 Svenska Cellulosa AB Class B 20,417 295 Assa Abloy AB Class B 12,667 280 SKF AB 13,832 264 * Swedbank AB Class A 21,984 251 Tele2 AB 14,113 250 Skanska AB Class B 13,803 233 Electrolux AB Class B 10,365 231 Scania AB Class B 12,350 228 Swedish Match AB 8,637 204 Atlas Copco AB Class B 11,962 178 Husqvarna AB 24,830 175 Alfa Laval AB 10,218 158 SSAB AB Class A 10,700 155 Boliden AB 11,485 137 Industrivarden AB Class A 9,417 123 Securitas AB Class B 11,812 120 Industrivarden AB 5,503 69 Holmen AB 1,400 37 SSAB AB Class B 2,200 28 Switzerland (3.0%) Nestle SA 127,995 6,326 Novartis AG 79,368 3,858 Roche Holding AG 24,638 3,204 * UBS AG 133,041 2,258 Credit Suisse Group AG 39,770 1,803 ABB Ltd. 81,454 1,644 Zurich Financial Services AG 5,075 1,184 Syngenta AG 3,446 761 Cie Financiere Richemont SA 19,176 749 Holcim Ltd. 8,857 591 Swiss Reinsurance Co. Ltd. 12,811 590 Swatch Group AG (Bearer) 1,270 394 Swisscom AG 745 279 SGS SA 195 274 Givaudan SA 284 262 Julius Baer Group Ltd. 7,230 253 Geberit AG 1,540 252 Adecco SA 4,573 233 Kuehne & Nagel International AG 2,066 222 Sonova Holding AG 1,717 208 Synthes Inc. 1,665 192 Swatch Group AG (Registered) 2,997 169 Lonza Group AG 1,768 138 Baloise Holding AG 1,611 129 Lindt & Spruengli AG 5 122 * Actelion Ltd. 2,978 120 Swiss Life Holding AG 1,099 115 Pargesa Holding SA 1,345 92 GAM Holding Ltd. 7,230 84 Schindler Holding AG 819 72 Lindt & Spruengli AG 31 70 Nobel Biocare Holding AG 4,005 67 Straumann Holding AG 263 58 Schindler Holding AG (Bearer) 464 42 BKW FMB Energie AG 424 29 EFG International AG 1,588 19 Taiwan (1.5%) Taiwan Semiconductor Manufacturing Co. Ltd. ADR 181,667 1,835 * Hon Hai Precision Industry Co. Ltd. 295,682 1,191 HTC Corp. 29,468 543 MediaTek Inc. 38,118 516 Nan Ya Plastics Corp. 275,330 484 Formosa Plastics Corp. 218,840 456 Chunghwa Telecom Co. Ltd. ADR 19,475 412 Cathay Financial Holding Co. Ltd. 256,400 403 AU Optronics Corp. ADR 36,657 348 China Steel Corp. 355,301 336 Chimei Innolux Corp. 305,569 329 Formosa Chemicals & Fibre Corp. 149,130 323 * Fubon Financial Holding Co. Ltd. 215,000 263 Acer Inc. 93,583 251 Delta Electronics Inc. 61,641 213 United Microelectronics Corp. ADR 67,335 204 Chinatrust Financial Holding Co. Ltd. 339,716 203 Compal Electronics Inc. 147,415 193 Mega Financial Holding Co. Ltd. 309,000 184 Quanta Computer Inc. 99,450 180 Uni-President Enterprises Corp. 145,613 173 Asustek Computer Inc. 22,647 171 Formosa Petrochemical Corp. 70,140 163 Advanced Semiconductor Engineering Inc. ADR 42,657 162 Yuanta Financial Holding Co. Ltd. 284,000 158 Far Eastern New Century Corp. 111,462 129 Taiwan Mobile Co. Ltd. 60,000 119 Hua Nan Financial Holdings Co. Ltd. 172,025 107 Taiwan Cement Corp. 115,030 107 Foxconn Technology Co. Ltd. 30,888 105 * China Development Financial Holding Corp. 357,525 103 Wistron Corp. 61,494 99 Synnex Technology International Corp. 42,020 96 Lite-On Technology Corp. 74,300 95 Taiwan Cooperative Bank 142,900 93 First Financial Holding Co. Ltd. 150,423 88 President Chain Store Corp. 26,952 88 Pou Chen Corp. 112,524 86 Cheng Shin Rubber Industry Co. Ltd. 32,900 84 Unimicron Technology Corp. 49,000 81 SinoPac Financial Holdings Co. Ltd. 235,000 79 Asia Cement Corp. 78,813 78 Siliconware Precision Industries Co. ADR 15,700 77 * Shin Kong Financial Holding Co. Ltd. 209,319 76 Epistar Corp. 27,000 74 * Pegatron Corp. 60,954 70 * Taishin Financial Holding Co. Ltd. 146,374 65 Far EasTone Telecommunications Co. Ltd. 46,000 64 Macronix International 95,721 64 Taiwan Fertilizer Co. Ltd. 23,000 64 Largan Precision Co. Ltd. 3,020 58 Chang Hwa Commercial Bank 108,000 57 Taiwan Glass Industrial Corp. 58,514 56 Inventec Co. Ltd. 101,850 54 United Microelectronics Corp. 119,180 53 * Evergreen Marine Corp. Taiwan Ltd. 66,000 49 * China Airlines Ltd. 87,425 47 * Walsin Lihwa Corp. 100,000 44 * Powerchip Technology Corp. 295,000 42 * E.Sun Financial Holding Co. Ltd. 90,570 42 * Yageo Corp. 93,000 41 Yulon Motor Co. Ltd. 36,000 41 * HannStar Display Corp. 206,749 40 Novatek Microelectronics Corp. Ltd. 15,025 40 Giant Manufacturing Co. Ltd. 11,400 40 Coretronic Corp. 27,000 38 * Inotera Memories Inc. 71,109 38 Advanced Semiconductor Engineering Inc. 48,522 37 Yang Ming Marine Transport Corp. 58,000 37 Chicony Electronics Co. Ltd. 17,058 37 Realtek Semiconductor Corp. 16,050 37 * Nanya Technology Corp. 53,591 36 * Wan Hai Lines Ltd. 52,000 35 * Taiwan Business Bank 118,000 35 Teco Electric and Machinery Co. Ltd. 72,000 34 * CMC Magnetics Corp. 129,000 34 Nan Ya Printed Circuit Board Corp. 8,160 33 U-Ming Marine Transport Corp. 16,000 30 Advantech Co. Ltd. 14,015 30 Catcher Technology Co. Ltd. 13,310 30 * Capital Securities Corp. 62,000 29 Transcend Information Inc. 10,148 28 KGI Securities Co. Ltd. 65,000 27 Polaris Securities Co. Ltd. 57,000 26 D-Link Corp. 31,980 25 Feng Hsin Iron & Steel Co. 17,000 24 * Chunghwa Picture Tubes 357,000 23 Formosa Taffeta Co. Ltd. 29,000 22 Siliconware Precision Industries Co. 21,030 21 * Tatung Co. Ltd. 112,000 20 * Qisda Corp. 25,000 14 LITE-ON IT Corp. 12,060 13 * Winbond Electronics Corp. 53,000 13 China Motor Corp. 19,000 12 * Ritek Corp. 41,039 12 Cathay Real Estate Development Co. Ltd. 23,000 10 Eternal Chemical Co. Ltd. 10,100 10 Faraday Technology Corp. 6,029 10 * Waterland Financial Holdings 32,000 10 * Eva Airways Corp. 15,749 9 * Yuen Foong Yu Paper Manufacturing Co. Ltd. 23,000 9 * Far Eastern International Bank 23,952 9 Vanguard International Semiconductor Corp. 22,000 9 Cheng Uei Precision Industry Co. Ltd. 5,151 9 Oriental Union Chemical Corp. 12,000 9 * President Securities Corp. 15,000 8 Compal Communications Inc. 9,000 8 Ton Yi Industrial Corp. 17,000 8 Inventec Appliances Corp. 8,400 7 Asia Optical Co. Inc. 4,040 6 Micro-Star International Co. Ltd. 10,499 6 Mitac International Corp. 14,000 6 * Tatung Co. Ltd. GDR 1,475 5 Taiwan Secom Co. Ltd. 3,000 5 Thailand (0.2%) PTT PCL (Foreign) 30,300 239 PTT Exploration & Production PCL (Foreign) 42,000 194 Siam Commercial Bank PCL (Foreign) 49,400 137 Bangkok Bank PCL (Foreign) 31,100 134 Bank of Ayudhya PCL(Local) 208,000 133 Kasikornbank PCL (Foreign) 37,100 120 Electricity Generating PCL (Foreign) 44,100 118 Charoen Pokphand Foods PCL (Foreign) 124,300 93 Advanced Info Service PCL (Foreign) 28,000 81 CP ALL PCL (Foreign) 66,500 67 Banpu PCL 3,400 66 Siam Cement PCL (Foreign) 6,100 53 PTT Aromatics & Refining PCL (Foreign) 65,200 47 BEC World PCL (Foreign) 43,200 40 IRPC PCL (Foreign) 329,400 40 Thai Oil PCL (Foreign) 25,800 35 Siam City Cement PCL (Foreign) 3,800 27 PTT Chemical PCL 7,700 24 Thai Airways International PCL (Foreign) 22,400 24 Total Access Communication PCL (Foreign) 13,700 20 Krung Thai Bank PCL (Foreign) 45,700 18 * TMB Bank PCL 294,100 18 PTT Chemical PCL (Foreign) 5,500 17 * Siam City Cement PCL (Local) 2,100 15 Thai Union Frozen Products PCL (Foreign) 9,000 14 Delta Electronics Thai PCL (Foreign) 14,200 12 Airports of Thailand PCL (Foreign) 9,600 12 Siam Makro PCL (Foreign) 2,600 9 Central Pattana PCL 12,200 9 Thoresen Thai Agencies PCL 11,330 8 Land and Houses PCL (Foreign) 45,300 8 Ratchaburi Electricity Generating Holding PCL 4,100 5 Turkey (0.2%) Turkiye Garanti Bankasi AS 42,435 220 Akbank TAS 38,181 211 Turkiye Is Bankasi 47,050 176 Dogan Sirketler Grubu Holdings 216,883 157 * Eregli Demir ve Celik Fabrikalari TAS 51,268 143 KOC Holding AS 31,000 122 Turkiye Halk Bankasi AS 11,932 97 Anadolu Efes Biracilik Ve Malt Sanayii AS 6,888 87 * Yapi ve Kredi Bankasi AS 27,267 83 Tupras Turkiye Petrol Rafine 3,468 79 Asya Katilim Bankasi AS 30,743 77 * Turk Hava Yollari 25,621 74 BIM Birlesik Magazalar AS 2,410 74 Turk Telekomunikasyon AS 15,598 58 Turkcell Iletisim Hizmet AS 9,761 57 Turkiye Vakiflar Bankasi Tao 18,184 49 Haci Omer Sabanci Holding AS (Bearer) 8,900 41 Enka Insaat ve Sanayi AS 9,690 36 Arcelik AS 6,925 34 Coca-Cola Icecek AS 1,480 15 Ford Otomotiv Sanayi AS 1,724 13 United Kingdom (8.3%) HSBC Holdings PLC 610,319 6,206 Vodafone Group PLC 1,845,559 4,303 BP PLC 660,759 4,226 Royal Dutch Shell PLC Class A 124,397 3,426 GlaxoSmithKline PLC 183,767 3,209 Rio Tinto PLC 53,557 2,772 AstraZeneca PLC 50,573 2,536 Royal Dutch Shell PLC Class B 95,272 2,517 British American Tobacco PLC 70,013 2,409 BHP Billiton PLC 77,394 2,371 Barclays PLC 422,203 2,187 Standard Chartered PLC 71,804 2,075 BG Group PLC 118,149 1,895 * Anglo American PLC 46,497 1,839 Tesco PLC 278,859 1,710 Diageo PLC 88,324 1,533 * Lloyds Banking Group PLC 1,384,451 1,494 Unilever PLC 45,115 1,282 SABMiller PLC 41,278 1,253 Reckitt Benckiser Group PLC 25,451 1,248 Xstrata PLC 75,684 1,204 Imperial Tobacco Group PLC 35,672 1,009 National Grid PLC 119,443 957 Centrica PLC 175,538 837 Prudential PLC 86,311 751 BT Group PLC 274,535 613 Tullow Oil PLC 30,605 591 BAE Systems PLC 117,627 577 Rolls-Royce Group PLC 63,340 576 Scottish & Southern Energy PLC 32,276 562 Compass Group PLC 65,229 542 Aviva PLC 95,559 535 British Sky Broadcasting Group PLC 44,625 498 * Royal Bank of Scotland Group PLC 621,267 486 WPP PLC 43,567 463 Shire PLC 19,607 448 Reed Elsevier PLC 50,467 437 Pearson PLC 27,851 433 * Cairn Energy PLC 57,048 418 WM Morrison Supermarkets PLC 95,675 398 Old Mutual PLC 196,592 373 J Sainsbury PLC 66,041 356 Experian PLC 35,725 352 Marks & Spencer Group PLC 64,137 347 International Power PLC 57,128 320 Smith & Nephew PLC 33,246 289 Kingfisher PLC 84,973 287 Legal & General Group PLC 198,913 279 Randgold Resources Ltd. 3,083 277 Carnival PLC 7,614 275 Standard Life PLC 80,658 256 Land Securities Group PLC 26,617 256 RSA Insurance Group PLC 123,367 247 Intercontinental Hotels Group PLC 14,208 246 Capita Group PLC 21,688 245 Smiths Group PLC 13,423 235 British Land Co. PLC 31,538 229 Associated British Foods PLC 13,802 222 United Utilities Group PLC 23,528 216 Next PLC 6,365 215 Antofagasta PLC 13,745 213 * Autonomy Corp. PLC 8,243 213 Man Group PLC 60,861 207 * Wolseley PLC 9,096 205 G4S PLC 49,082 199 Johnson Matthey PLC 7,482 198 * Lonmin PLC 7,779 191 Eurasian Natural Resources Corp. PLC 13,465 191 Vedanta Resources PLC 4,887 187 Burberry Group PLC 13,938 184 Sage Group PLC 46,076 173 Inmarsat PLC 14,714 170 Tomkins PLC 32,420 165 Petrofac Ltd. 8,340 164 AMEC PLC 11,555 158 Admiral Group PLC 6,915 157 Severn Trent PLC 7,589 156 Rexam PLC 30,509 148 Resolution Ltd. 39,118 146 Hammerson PLC 22,939 140 ICAP PLC 22,187 139 3i Group PLC 31,046 138 Cobham PLC 36,534 136 Whitbread PLC 6,159 136 Home Retail Group PLC 33,199 124 Kazakhmys PLC 6,445 123 Bunzl PLC 11,135 121 Fresnillo PLC 7,301 118 Capital Shopping Centres Group PLC 21,674 117 Schroders PLC 5,753 116 Segro PLC 25,739 113 Tate & Lyle PLC 15,978 113 * ITV PLC 136,936 111 Invensys PLC 25,988 109 * Rentokil Initial PLC 63,452 102 Cable & Wireless Worldwide PLC 89,570 94 Logica PLC 54,761 93 Drax Group PLC 13,862 83 Cable & Wireless Communications PLC 89,570 83 Thomas Cook Group PLC 29,127 83 United Business Media Ltd. 9,254 80 Ladbrokes PLC 35,029 74 Hays PLC 48,697 69 William Hill PLC 24,548 64 TUI Travel PLC 19,152 63 Aegis Group PLC 33,526 62 Daily Mail & General Trust PLC 7,792 59 Provident Financial PLC 4,680 59 *,^ British Airways PLC 15,886 55 * PartyGaming PLC 8,089 38 * Capital & Counties Properties PLC 21,674 37 * EnQuest PLC 19,530 36 Schroders PLC 2,087 35 * TalkTalk Telecom Group PLC 3,628 7 United States (41.2%) Consumer Discretionary (4.3%) McDonald's Corp. 37,844 2,639 Walt Disney Co. 68,013 2,291 Home Depot Inc. 59,213 1,688 * Ford Motor Co. 116,975 1,494 Comcast Corp. Class A 71,155 1,385 * Amazon.com Inc. 11,651 1,374 Target Corp. 25,855 1,327 Time Warner Inc. 40,280 1,267 * DIRECTV Class A 32,828 1,220 Lowe's Cos. Inc. 49,634 1,029 News Corp. Class A 63,697 831 NIKE Inc. Class B 10,228 753 Time Warner Cable Inc. 12,071 690 Yum! Brands Inc. 16,401 677 Starbucks Corp. 27,100 673 Viacom Inc. Class B 20,321 671 Johnson Controls Inc. 22,933 661 TJX Cos. Inc. 14,924 620 Carnival Corp. 15,994 555 Best Buy Co. Inc. 15,600 541 Comcast Corp. 26,848 496 Staples Inc. 24,316 494 * Kohl's Corp. 10,130 483 Marriott International Inc. Class A 12,671 430 Omnicom Group Inc. 10,943 408 Coach Inc. 10,973 406 * priceline.com Inc. 1,664 373 CBS Corp. Class B 24,700 365 * Bed Bath & Beyond Inc. 9,184 348 McGraw-Hill Cos. Inc. 11,137 342 VF Corp. 4,169 331 Stanley Black & Decker Inc. 5,628 327 Starwood Hotels & Resorts Worldwide Inc. 6,462 313 * Las Vegas Sands Corp. 11,508 309 Gap Inc. 16,811 304 News Corp. Class B 20,375 301 Macy's Inc. 15,400 287 Ltd Brands Inc. 11,151 286 Wynn Resorts Ltd. 3,195 280 * AutoZone Inc. 1,295 274 Mattel Inc. 12,761 270 Nordstrom Inc. 7,487 255 Virgin Media Inc. 11,481 247 * Liberty Media Corp. - Interactive 21,836 247 Genuine Parts Co. 5,519 236 Cablevision Systems Corp. Class A 8,584 235 Fortune Brands Inc. 5,329 234 Ross Stores Inc. 4,331 228 * Apollo Group Inc. Class A 4,795 221 Harley-Davidson Inc. 8,115 221 Whirlpool Corp. 2,545 212 * Dollar Tree Inc. 4,662 207 Expedia Inc. 9,061 205 Hasbro Inc. 4,819 203 Darden Restaurants Inc. 4,827 202 Family Dollar Stores Inc. 4,865 201 JC Penney Co. Inc. 7,700 190 Tiffany & Co. 4,322 182 H&R Block Inc. 11,567 181 * Discovery Communications Inc. Class A 4,697 181 ^ Garmin Ltd. 6,029 172 * Autoliv Inc. 2,887 166 * Discovery Communications Inc. 4,772 164 * Royal Caribbean Cruises Ltd. 5,428 157 International Game Technology 10,278 157 Wyndham Worldwide Corp. 6,076 155 * GameStop Corp. Class A 7,700 154 * Interpublic Group of Cos. Inc. 16,496 151 PetSmart Inc. 4,799 149 Newell Rubbermaid Inc. 9,397 146 * Sears Holdings Corp. 2,051 146 DISH Network Corp. Class A 7,080 142 Scripps Networks Interactive Inc. Class A 3,322 142 * Urban Outfitters Inc. 4,289 138 DR Horton Inc. 12,400 137 * Sirius XM Radio Inc. 132,152 136 * Liberty Global Inc. Class A 4,573 134 Leggett & Platt Inc. 6,336 132 * Liberty Global Inc. 4,345 127 * NVR Inc. 200 125 * MGM Resorts International 11,451 124 Foot Locker Inc. 8,800 120 * Pulte Group Inc. 13,011 114 * Mohawk Industries Inc. 2,321 114 Abercrombie & Fitch Co. 2,981 110 Gannett Co. Inc. 8,017 106 RadioShack Corp. 4,386 94 Gentex Corp. 4,891 94 American Eagle Outfitters Inc. 7,179 88 * AutoNation Inc. 3,200 78 Lennar Corp. Class A 5,263 78 * Lamar Advertising Co. Class A 2,704 74 * Liberty Media Corp. - Starz 1,312 72 Wendy's/Arby's Group Inc. Class A 15,848 69 * Harman International Industries Inc. 1,700 52 * Toll Brothers Inc. 2,800 49 * Madison Square Garden Inc. Class A 2,137 41 Weight Watchers International Inc. 500 14 Washington Post Co. Class B 30 13 Consumer Staples (4.6%) Procter & Gamble Co. 100,990 6,176 Wal-Mart Stores Inc. 98,657 5,050 Coca-Cola Co. 81,191 4,474 PepsiCo Inc. 56,553 3,671 Philip Morris International Inc. 64,443 3,289 Kraft Foods Inc. 60,554 1,769 Altria Group Inc. 72,958 1,617 CVS Caremark Corp. 47,757 1,466 Colgate-Palmolive Co. 17,199 1,358 Walgreen Co. 34,602 988 Kimberly-Clark Corp. 14,560 934 Costco Wholesale Corp. 15,600 885 General Mills Inc. 22,700 776 Sysco Corp. 20,398 632 Archer-Daniels-Midland Co. 22,500 616 Kellogg Co. 9,963 499 HJ Heinz Co. 11,051 491 Kroger Co. 22,192 470 Avon Products Inc. 14,243 443 Reynolds American Inc. 7,567 437 Lorillard Inc. 5,561 424 ConAgra Foods Inc. 15,503 364 Coca-Cola Enterprises Inc. 12,544 360 Sara Lee Corp. 23,880 353 Dr Pepper Snapple Group Inc. 8,731 328 Clorox Co. 4,840 314 Campbell Soup Co. 8,344 300 Safeway Inc. 14,133 290 Hershey Co. 5,807 273 Estee Lauder Cos. Inc. Class A 4,095 255 JM Smucker Co. 4,041 248 Molson Coors Brewing Co. Class B 5,258 237 Bunge Ltd. 4,743 235 * Whole Foods Market Inc. 5,897 224 Brown-Forman Corp. Class B 3,221 204 Tyson Foods Inc. Class A 10,722 188 McCormick & Co. Inc. 4,120 162 Hormel Foods Corp. 3,524 151 * Energizer Holdings Inc. 2,197 135 * Constellation Brands Inc. Class A 6,694 114 Alberto-Culver Co. Class B 3,450 101 * Smithfield Foods Inc. 5,818 83 SUPERVALU Inc. 6,619 75 * Dean Foods Co. 4,867 56 Energy (4.4%) Exxon Mobil Corp. 179,176 10,693 Chevron Corp. 70,298 5,357 ConocoPhillips 52,279 2,887 Schlumberger Ltd. 41,802 2,494 Occidental Petroleum Corp. 28,400 2,213 Apache Corp. 11,802 1,128 Devon Energy Corp. 15,300 956 Halliburton Co. 31,739 948 EOG Resources Inc. 8,835 861 Anadarko Petroleum Corp. 17,201 846 Marathon Oil Corp. 24,173 809 Baker Hughes Inc. 14,503 700 Hess Corp. 11,205 600 National Oilwell Varco Inc. 14,636 573 * Transocean Ltd. 11,187 517 Chesapeake Energy Corp. 22,826 480 Spectra Energy Corp. 22,560 469 * Southwestern Energy Co. 12,040 439 * Weatherford International Ltd. 25,852 419 Peabody Energy Corp. 9,030 408 Williams Cos. Inc. 20,900 406 Noble Energy Inc. 5,978 401 Murphy Oil Corp. 6,593 361 Smith International Inc. 8,476 352 Valero Energy Corp. 19,734 335 * Cameron International Corp. 8,402 333 El Paso Corp. 24,175 298 Consol Energy Inc. 7,659 287 Noble Corp. 8,313 270 * FMC Technologies Inc. 4,146 262 * Ultra Petroleum Corp. 6,100 258 * Newfield Exploration Co. 4,578 245 Pioneer Natural Resources Co. 3,973 230 * QEP Resources Inc. 5,999 207 Range Resources Corp. 5,445 202 Sunoco Inc. 5,300 189 * Nabors Industries Ltd. 9,851 181 * Petrohawk Energy Corp. 10,549 166 * Pride International Inc. 5,991 143 Diamond Offshore Drilling Inc. 2,395 143 * Plains Exploration & Production Co. 4,890 110 * Rowan Cos. Inc. 3,989 101 Patterson-UTI Energy Inc. 3,950 65 * Continental Resources Inc. 1,251 57 Financials (7.0%) JPMorgan Chase & Co. 139,322 5,612 Wells Fargo & Co. 181,673 5,038 Bank of America Corp. 348,756 4,897 * Citigroup Inc. 833,319 3,417 * Berkshire Hathaway Inc. Class A 28 3,276 Goldman Sachs Group Inc. 18,030 2,719 * Berkshire Hathaway Inc. Class B 33,971 2,654 American Express Co. 42,125 1,880 US Bancorp 67,220 1,607 Morgan Stanley 49,027 1,323 MetLife Inc. 28,703 1,207 PNC Financial Services Group Inc. 18,447 1,096 Bank of New York Mellon Corp. 42,282 1,060 Prudential Financial Inc. 16,161 926 Travelers Cos. Inc. 17,884 902 Simon Property Group Inc. 9,935 886 Aflac Inc. 15,900 782 State Street Corp. 17,594 685 Capital One Financial Corp. 15,400 652 CME Group Inc. 2,330 650 Chubb Corp. 11,825 622 ACE Ltd. 11,628 617 Charles Schwab Corp. 41,675 616 Franklin Resources Inc. 6,121 616 BB&T Corp. 23,500 583 Allstate Corp. 19,790 559 Loews Corp. 14,193 527 Vornado Realty Trust 6,260 518 Progressive Corp. 23,510 462 SunTrust Banks Inc. 17,492 454 Public Storage 4,476 439 Equity Residential 9,560 438 Marsh & McLennan Cos. Inc. 18,089 425 T Rowe Price Group Inc. 8,600 415 Boston Properties Inc. 4,796 393 Northern Trust Corp. 8,200 385 Annaly Capital Management Inc. 21,734 378 Ameriprise Financial Inc. 8,704 369 AON Corp. 9,582 361 HCP Inc. 10,147 360 M&T Bank Corp. 4,083 357 Hartford Financial Services Group Inc. 15,137 354 Fifth Third Bancorp 27,532 350 Discover Financial Services 20,051 306 Host Hotels & Resorts Inc. 21,318 306 Regions Financial Corp. 41,666 305 Invesco Ltd. 15,238 298 AvalonBay Communities Inc. 2,819 296 Principal Financial Group Inc. 11,157 286 Ventas Inc. 5,418 275 Lincoln National Corp. 10,458 272 * IntercontinentalExchange Inc. 2,507 265 New York Community Bancorp Inc. 15,270 264 Unum Group 11,463 262 NYSE Euronext 8,931 259 KeyCorp 30,410 257 XL Group PLC Class A 14,370 255 BlackRock Inc. 1,605 253 Comerica Inc. 6,183 237 * Genworth Financial Inc. Class A 17,125 233 Hudson City Bancorp Inc. 18,016 224 Moody's Corp. 9,188 216 * SLM Corp. 17,820 214 Kimco Realty Corp. 13,908 210 Plum Creek Timber Co. Inc. 5,636 202 Old Republic International Corp. 14,900 186 PartnerRe Ltd. 2,568 186 * American International Group Inc. 4,820 185 Macerich Co. 4,409 183 Legg Mason Inc. 6,300 182 Willis Group Holdings PLC 5,856 179 ProLogis 16,382 178 Weingarten Realty Investors 7,929 168 People's United Financial Inc. 11,968 166 Everest Re Group Ltd. 2,105 163 Protective Life Corp. 7,153 161 * TD Ameritrade Holding Corp. 10,218 161 Cincinnati Financial Corp. 5,648 156 Assurant Inc. 4,133 154 Torchmark Corp. 2,808 149 Huntington Bancshares Inc. 24,473 148 AMB Property Corp. 5,705 142 * Leucadia National Corp. 6,435 142 WR Berkley Corp. 5,235 141 Axis Capital Holdings Ltd. 4,520 141 Hospitality Properties Trust 6,606 135 Liberty Property Trust 4,081 129 Marshall & Ilsley Corp. 18,400 129 RenaissanceRe Holdings Ltd. 2,185 125 Duke Realty Corp. 10,300 123 * Markel Corp. 346 117 Commerce Bancshares Inc. 2,921 114 Zions Bancorporation 5,105 113 Transatlantic Holdings Inc. 2,333 112 Regency Centers Corp. 2,794 105 * Popular Inc. 35,199 101 City National Corp. 1,749 99 Brown & Brown Inc. 4,897 98 White Mountains Insurance Group Ltd. 306 96 SEI Investments Co. 4,897 94 Arthur J Gallagher & Co. 3,633 92 Valley National Bancorp 5,921 86 * St. Joe Co. 3,250 84 Federated Investors Inc. Class B 3,606 77 * First Horizon National Corp. 5,892 68 Janus Capital Group Inc. 6,180 65 Erie Indemnity Co. Class A 1,304 64 Mercury General Corp. 1,481 64 First American Financial Corp. 3,445 51 * Forest City Enterprises Inc. Class A 3,076 39 * CNA Financial Corp. 330 9 Wesco Financial Corp. 20 7 Health Care (4.7%) Johnson & Johnson 97,296 5,652 Pfizer Inc. 282,713 4,241 Merck & Co. Inc. 109,245 3,765 Abbott Laboratories 53,747 2,638 * Amgen Inc. 33,800 1,843 Bristol-Myers Squibb Co. 60,024 1,496 Medtronic Inc. 38,812 1,435 Eli Lilly & Co. 40,293 1,434 UnitedHealth Group Inc. 40,180 1,223 * Gilead Sciences Inc. 30,539 1,018 * Express Scripts Inc. 19,900 899 Baxter International Inc. 20,532 899 * Celgene Corp. 16,200 893 * WellPoint Inc. 16,000 812 * Medco Health Solutions Inc. 16,086 772 Allergan Inc. 10,980 670 * Thermo Fisher Scientific Inc. 14,500 650 Covidien PLC 17,192 642 * Genzyme Corp. 8,860 616 McKesson Corp. 9,230 580 Becton Dickinson and Co. 8,298 571 * Biogen Idec Inc. 9,520 532 Alcon Inc. 3,137 486 Stryker Corp. 10,189 474 * Zimmer Holdings Inc. 8,300 440 Aetna Inc. 15,600 434 Cardinal Health Inc. 13,400 432 * Intuitive Surgical Inc. 1,310 430 * St. Jude Medical Inc. 10,769 396 * Forest Laboratories Inc. 11,542 320 * Boston Scientific Corp. 54,568 306 * Humana Inc. 6,469 304 * Hospira Inc. 5,817 303 AmerisourceBergen Corp. Class A 9,973 299 Quest Diagnostics Inc. 6,274 295 CIGNA Corp. 9,420 290 * Life Technologies Corp. 6,341 273 * Laboratory Corp. of America Holdings 3,702 270 CR Bard Inc. 3,342 262 * Varian Medical Systems Inc. 4,306 238 * Vertex Pharmaceuticals Inc. 6,807 229 * Cerner Corp. 2,770 215 * Waters Corp. 3,278 210 * DaVita Inc. 3,538 203 * Mylan Inc. 10,468 182 * Henry Schein Inc. 3,121 164 DENTSPLY International Inc. 5,263 158 * CareFusion Corp. 7,133 150 * Watson Pharmaceuticals Inc. 3,674 149 * Cephalon Inc. 2,602 148 Patterson Cos. Inc. 4,305 115 Universal Health Services Inc. Class B 3,070 110 Beckman Coulter Inc. 2,375 109 * Coventry Health Care Inc. 5,194 103 * Community Health Systems Inc. 3,165 103 Omnicare Inc. 3,681 91 * Kinetic Concepts Inc. 2,421 86 Lincare Holdings Inc. 3,457 82 * King Pharmaceuticals Inc. 8,754 77 Industrials (4.3%) General Electric Co. 374,160 6,031 United Technologies Corp. 32,877 2,338 3M Co. 24,826 2,124 Boeing Co. 26,617 1,814 United Parcel Service Inc. Class B 25,035 1,627 Caterpillar Inc. 22,029 1,537 Union Pacific Corp. 17,646 1,318 Emerson Electric Co. 26,477 1,312 Honeywell International Inc. 26,142 1,120 Deere & Co. 14,800 987 Lockheed Martin Corp. 13,010 978 FedEx Corp. 10,662 880 Danaher Corp. 22,138 850 General Dynamics Corp. 13,191 808 Norfolk Southern Corp. 13,437 756 Illinois Tool Works Inc. 17,200 748 CSX Corp. 14,100 743 Tyco International Ltd. 17,900 685 PACCAR Inc. 13,500 619 Northrop Grumman Corp. 10,355 607 Precision Castparts Corp. 4,968 607 Cummins Inc. 7,490 596 Raytheon Co. 12,797 592 Waste Management Inc. 16,414 557 Eaton Corp. 5,698 447 CH Robinson Worldwide Inc. 6,460 421 Republic Services Inc. Class A 13,091 417 Ingersoll-Rand PLC 10,999 412 Parker Hannifin Corp. 5,651 351 * Delta Air Lines Inc. 27,049 321 Expeditors International of Washington Inc. 7,384 315 Rockwell Collins Inc. 5,473 313 Goodrich Corp. 4,291 313 Dover Corp. 6,438 309 Fluor Corp. 6,196 299 ITT Corp. 6,293 297 WW Grainger Inc. 2,573 288 Southwest Airlines Co. 23,889 288 L-3 Communications Holdings Inc. 3,755 274 Rockwell Automation Inc. 4,898 265 Cooper Industries PLC 5,772 261 Fastenal Co. 5,194 255 Textron Inc. 11,700 243 * McDermott International Inc. 9,501 223 Pitney Bowes Inc. 7,276 178 Iron Mountain Inc. 7,128 169 RR Donnelley & Sons Co. 9,900 167 Pall Corp. 4,116 157 * Jacobs Engineering Group Inc. 3,995 146 Robert Half International Inc. 5,635 142 Cintas Corp. 5,320 141 Avery Dennison Corp. 3,873 139 Equifax Inc. 4,286 134 Manpower Inc. 2,733 131 Masco Corp. 12,676 130 Dun & Bradstreet Corp. 1,747 119 JB Hunt Transport Services Inc. 3,270 116 Pentair Inc. 3,347 115 SPX Corp. 1,691 101 * Foster Wheeler AG 4,331 100 * Alliant Techsystems Inc. 1,064 71 Ryder System Inc. 1,244 54 * Terex Corp. 2,418 48 Information Technology (7.9%) * Apple Inc. 31,909 8,209 Microsoft Corp. 307,555 7,938 International Business Machines Corp. 44,968 5,774 * Cisco Systems Inc. 200,782 4,632 Oracle Corp. 174,754 4,131 * Google Inc. Class A 8,363 4,055 Intel Corp. 195,044 4,018 Hewlett-Packard Co. 82,236 3,786 QUALCOMM Inc. 57,523 2,190 * EMC Corp. 71,531 1,416 Visa Inc. Class A 17,034 1,249 Texas Instruments Inc. 42,300 1,044 Corning Inc. 54,490 987 * eBay Inc. 45,832 958 * Dell Inc. 68,674 909 Accenture PLC Class A 21,734 862 Mastercard Inc. Class A 3,797 798 Automatic Data Processing Inc. 17,591 726 * Yahoo! Inc. 47,337 657 * Motorola Inc. 81,499 610 * Cognizant Technology Solutions Corp. Class A 10,499 573 Applied Materials Inc. 47,099 556 Broadcom Corp. Class A 15,400 555 * Juniper Networks Inc. 19,077 530 * Adobe Systems Inc. 18,376 528 * NetApp Inc. 11,860 502 Western Union Co. 27,900 453 Xerox Corp. 45,997 448 * Intuit Inc. 11,108 442 Tyco Electronics Ltd. 15,856 428 * SanDisk Corp. 8,968 392 * Citrix Systems Inc. 6,916 381 Fidelity National Information Services Inc. 12,901 370 * Symantec Corp. 28,060 364 Paychex Inc. 13,500 351 * Agilent Technologies Inc. 12,233 342 * Marvell Technology Group Ltd. 21,672 323 * Salesforce.com Inc. 3,179 315 Analog Devices Inc. 10,043 298 * Akamai Technologies Inc. 7,700 295 Altera Corp. 10,153 281 * First Solar Inc. 2,221 279 * Fiserv Inc. 5,386 270 Xilinx Inc. 9,570 267 Amphenol Corp. Class A 5,926 265 Activision Blizzard Inc. 22,009 261 CA Inc. 12,657 248 Linear Technology Corp. 7,649 244 Computer Sciences Corp. 5,268 239 * Micron Technology Inc. 32,300 235 * Flextronics International Ltd. 37,404 233 * Autodesk Inc. 7,700 227 * BMC Software Inc. 6,392 227 * VeriSign Inc. 7,700 217 * Western Digital Corp. 7,876 208 Harris Corp. 4,614 205 * Seagate Technology 16,043 201 * Electronic Arts Inc. 12,500 199 Microchip Technology Inc. 6,340 193 * Teradata Corp. 5,988 190 KLA-Tencor Corp. 5,950 188 * Lam Research Corp. 4,401 186 * NVIDIA Corp. 20,200 186 * McAfee Inc. 5,535 183 * Advanced Micro Devices Inc. 23,248 174 * Avnet Inc. 5,319 134 * WebMD Health Corp. 2,841 131 * Synopsys Inc. 5,132 112 National Semiconductor Corp. 8,106 112 Jabil Circuit Inc. 7,542 109 * Alliance Data Systems Corp. 1,871 108 Lender Processing Services Inc. 3,294 105 * Arrow Electronics Inc. 4,195 104 Total System Services Inc. 6,751 101 * LSI Corp. 22,852 92 * IAC/InterActiveCorp 3,000 75 * MEMC Electronic Materials Inc. 7,584 73 Broadridge Financial Solutions Inc. 3,522 71 CoreLogic Inc. 3,445 69 * Novellus Systems Inc. 2,500 67 * Compuware Corp. 7,975 65 * AOL Inc. 3,113 65 * NCR Corp. 3,630 50 Molex Inc. 2,513 50 Molex Inc. Class A 2,658 45 Diebold Inc. 1,506 43 DST Systems Inc. 1,000 41 Materials (1.3%) EI du Pont de Nemours & Co. 31,300 1,273 Monsanto Co. 19,287 1,115 Dow Chemical Co. 40,104 1,096 Freeport-McMoRan Copper & Gold Inc. 14,728 1,054 Newmont Mining Corp. 16,953 948 Praxair Inc. 10,815 939 Air Products & Chemicals Inc. 7,800 566 Nucor Corp. 10,340 405 Ecolab Inc. 8,184 400 Alcoa Inc. 35,778 400 PPG Industries Inc. 5,724 398 International Paper Co. 14,873 360 Mosaic Co. 6,648 317 Sherwin-Williams Co. 3,924 271 Allegheny Technologies Inc. 5,191 247 Sigma-Aldrich Corp. 4,226 237 United States Steel Corp. 4,617 205 Vulcan Materials Co. 4,285 194 Ball Corp. 3,297 192 * Owens-Illinois Inc. 5,677 157 Eastman Chemical Co. 2,462 154 MeadWestvaco Corp. 6,014 144 * Pactiv Corp. 4,477 136 Ashland Inc. 2,649 135 International Flavors & Fragrances Inc. 2,789 126 Weyerhaeuser Co. 7,700 125 Bemis Co. Inc. 4,064 122 Sealed Air Corp. 5,416 117 Telecommunication Services (1.3%) AT&T Inc. 208,334 5,404 Verizon Communications Inc. 99,963 2,905 * American Tower Corp. Class A 13,990 647 * Sprint Nextel Corp. 99,850 456 * Crown Castle International Corp. 10,165 402 CenturyLink Inc. 10,534 375 Qwest Communications International Inc. 60,449 342 Frontier Communications Corp. 34,708 265 * NII Holdings Inc. 6,400 240 * MetroPCS Communications Inc. 14,000 125 * Level 3 Communications Inc. 61,600 70 Telephone & Data Systems Inc. 1,719 59 Utilities (1.4%) Southern Co. 28,768 1,016 Exelon Corp. 22,900 958 Dominion Resources Inc. 20,423 858 Duke Energy Corp. 46,048 787 NextEra Energy Inc. 14,238 745 American Electric Power Co. Inc. 16,406 590 Public Service Enterprise Group Inc. 17,501 576 PG&E Corp. 12,756 566 Entergy Corp. 6,541 507 Consolidated Edison Inc. 9,840 454 PPL Corp. 16,128 440 Sempra Energy 8,642 430 Progress Energy Inc. 9,882 416 FirstEnergy Corp. 10,689 403 Edison International 11,425 379 Xcel Energy Inc. 15,979 351 * AES Corp. 27,370 282 DTE Energy Co. 5,667 262 Wisconsin Energy Corp. 4,050 220 Constellation Energy Group Inc. 6,933 219 Pinnacle West Capital Corp. 5,713 218 Ameren Corp. 8,182 208 CenterPoint Energy Inc. 13,831 197 * NRG Energy Inc. 8,088 183 Northeast Utilities 6,139 171 NSTAR 4,521 168 EQT Corp. 4,492 165 SCANA Corp. 4,295 165 NiSource Inc. 9,706 160 Alliant Energy Corp. 3,867 134 Allegheny Energy Inc. 5,857 133 Pepco Holdings Inc. 7,712 130 MDU Resources Group Inc. 6,544 129 TECO Energy Inc. 7,119 116 Questar Corp. 5,999 99 * RRI Energy Inc. 15,800 62 * Mirant Corp. 3,317 36 Total United States Total Common Stocks (Cost $847,179) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund (Cost $2,027) 0.297% 2,026,989 2,027 Total Investments (100.1%) (Cost $849,206) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,900,000. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, the aggregate value of these securities was $4,279,000, representing 0.5% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,027,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksU.S. 370,478   Common StocksInternational 74,194 454,003 4 Temporary Cash Investments 2,027   Total 446,699 454,003 4 Total World Stock Index Fund The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common Stocks- International Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2009 5 Change in Unrealized Appreciation (Depreciation) (1) Balance as of July 31, 2010 4 D . At July 31, 2010, the cost of investment securities for tax purposes was $849,606,000. Net unrealized appreciation of investment securities for tax purposes was $51,100,000, consisting of unrealized gains of $91,851,000 on securities that had risen in value since their purchase and $40,751,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard FTSE All-World ex-US Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (99.7%) Argentina (0.0%) Petrobras Energia Participaciones SA ADR 30,187 442 Australia (5.7%) BHP Billiton Ltd. 2,200,843 79,891 Commonwealth Bank of Australia 1,006,124 48,000 Westpac Banking Corp. 1,951,872 42,445 Australia & New Zealand Banking Group Ltd. 1,661,127 34,757 National Australia Bank Ltd. 1,390,378 31,715 Rio Tinto Ltd. 298,460 19,156 Woolworths Ltd. 804,373 18,773 Wesfarmers Ltd. 654,249 18,431 Westfield Group 1,508,597 16,687 Woodside Petroleum Ltd. 382,428 14,438 CSL Ltd. 380,438 11,406 QBE Insurance Group Ltd. 669,067 10,112 Newcrest Mining Ltd. 314,959 9,361 Telstra Corp. Ltd. 2,890,249 8,424 Origin Energy Ltd. 568,039 7,941 Macquarie Group Ltd. 219,031 7,395 Foster's Group Ltd. 1,269,536 6,629 Santos Ltd. 545,510 6,579 AMP Ltd. 1,341,576 6,446 Suncorp-Metway Ltd. 828,666 6,284 * Fortescue Metals Group Ltd. 1,528,282 5,953 Lihir Gold Ltd. 1,559,054 5,794 Stockland 1,568,677 5,389 Orica Ltd. 236,184 5,384 AXA Asia Pacific Holdings Ltd. 1,006,394 4,946 Amcor Ltd. 794,651 4,726 Brambles Ltd. 910,008 4,452 Oil Search Ltd. 841,278 4,450 Insurance Australia Group Ltd. 1,366,049 4,228 AGL Energy Ltd. 290,142 3,883 Coca-Cola Amatil Ltd. 359,771 3,734 Transurban Group 919,229 3,719 Computershare Ltd. 363,097 3,327 WorleyParsons Ltd. 154,155 3,230 Incitec Pivot Ltd. 1,070,438 3,157 GPT Group 1,200,734 3,112 ASX Ltd. 111,552 2,921 * Asciano Group 1,894,937 2,908 Wesfarmers Ltd. Price Protected Shares 101,143 2,856 Leighton Holdings Ltd. 96,732 2,585 BlueScope Steel Ltd. 1,182,035 2,544 Mirvac Group 2,099,013 2,523 TABCORP Holdings Ltd. 392,399 2,433 Toll Holdings Ltd. 446,424 2,404 Sonic Healthcare Ltd. 252,610 2,358 OneSteel Ltd. 864,172 2,343 Cochlear Ltd. 36,187 2,314 Dexus Property Group 3,114,162 2,300 * OZ Minerals Ltd. 2,015,858 2,254 Goodman Group 4,002,112 2,229 Lend Lease Group 336,663 2,221 Alumina Ltd. 1,560,722 2,199 Metcash Ltd. 537,129 2,163 CFS Retail Property Trust 1,232,330 2,097 Sims Metal Management Ltd. 129,581 2,087 Intoll Group 1,529,237 2,031 Tatts Group Ltd. 843,985 1,871 Boral Ltd. 471,618 1,812 Crown Ltd. 241,702 1,745 Bendigo and Adelaide Bank Ltd. 223,967 1,662 Harvey Norman Holdings Ltd. 521,634 1,652 * James Hardie Industries SE 278,648 1,646 * Paladin Energy Ltd. 456,741 1,595 CSR Ltd. 1,022,432 1,595 * Qantas Airways Ltd. 708,260 1,587 * Iluka Resources Ltd. 281,951 1,406 MAp Group 494,280 1,326 Bank of Queensland Ltd. 139,834 1,314 Commonwealth Property Office Fund 1,320,977 1,108 Goodman Fielder Ltd. 911,987 1,101 Billabong International Ltd. 126,854 1,046 Aristocrat Leisure Ltd. 334,118 1,027 * Ten Network Holdings Ltd. 673,453 1,017 Ansell Ltd. 82,853 963 IOOF Holdings Ltd. 158,798 936 Flight Centre Ltd. 51,209 861 Adelaide Brighton Ltd. 299,856 859 Caltex Australia Ltd. 89,577 832 Challenger Financial Services Group Ltd. 258,900 826 Australand Property Group 306,034 737 Charter Hall Office REIT 3,256,262 724 ^ Perpetual Ltd. 27,397 721 Consolidated Media Holdings Ltd. 253,634 712 SP AusNet 959,354 693 Energy Resources of Australia Ltd. 54,149 677 Downer EDI Ltd. 149,950 675 Fairfax Media Ltd. 502,021 670 New Hope Corp. Ltd. 154,629 659 * Aquila Resources Ltd. 87,164 586 * DuluxGroup Ltd. 236,184 530 Tower Australia Group Ltd. 266,983 530 GWA International Ltd. 177,054 485 * AWB Ltd. 503,658 451 ^ Nufarm Ltd. 115,690 401 Sigma Pharmaceuticals Ltd. 891,604 350 Envestra Ltd. 729,809 334 Gunns Ltd. 460,042 287 Spotless Group Ltd. 148,753 276 * Macquarie Atlas Roads Group 244,430 265 ^ West Australian Newspapers Holdings Ltd. 36,010 226 APN News & Media Ltd. 117,338 225 * Elders Ltd. 281,371 114 * ABC Learning Centres Ltd. 44,287 22 Austria (0.2%) Erste Group Bank AG 185,208 7,412 Voestalpine AG 109,001 3,485 OMV AG 98,966 3,309 Telekom Austria AG 220,486 2,836 * IMMOFINANZ AG 677,302 2,227 ^ Raiffeisen International Bank Holding AG 31,428 1,425 Vienna Insurance Group 26,451 1,254 Verbund AG 29,135 1,034 EVN AG 31,559 538 Strabag SE 21,976 505 Belgium (0.7%) Anheuser-Busch InBev NV 523,276 27,720 * KBC Groep NV 115,264 5,073 Delhaize Group SA 65,783 4,857 Ageas 1,629,270 4,464 Groupe Bruxelles Lambert SA 53,075 4,120 Belgacom SA 111,892 4,015 UCB SA 90,048 2,904 Umicore 82,501 2,782 Solvay SA Class A 27,559 2,697 Colruyt SA 8,503 2,094 *,^ Dexia SA 346,989 1,697 Cie Nationale a Portefeuille 22,872 1,095 Mobistar SA 12,412 716 Brazil (4.0%) Itau Unibanco Holding SA ADR 1,373,017 30,742 Petroleo Brasileiro SA ADR Type A 729,260 23,227 Banco Bradesco SA ADR 1,205,094 22,451 Petroleo Brasileiro SA ADR 578,095 21,043 Vale SA Class B Pfd. ADR 865,698 20,976 Vale SA Class B ADR 634,620 17,642 Petroleo Brasileiro SA Prior Pfd. 954,221 15,126 Cia de Bebidas das Americas ADR 122,415 13,370 Investimentos Itau SA Prior Pfd. 1,755,980 12,989 Banco do Brasil SA 744,486 12,868 Vale SA Prior Pfd. 517,175 12,553 Vale SA 429,800 11,872 Cia Siderurgica Nacional SA ADR 615,818 10,340 BM&FBovespa SA 1,326,036 9,801 Petroleo Brasileiro SA 502,000 9,114 BRF - Brasil Foods SA 521,552 7,301 Natura Cosmeticos SA 277,073 7,247 Banco Santander Brasil SA 494,506 6,523 Gerdau SA ADR 362,788 5,311 Redecard SA 330,337 5,062 Cia de Concessoes Rodoviarias 217,676 4,993 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 166,227 4,674 * OGX Petroleo e Gas Participacoes SA 423,892 4,464 All America Latina Logistica SA 449,416 4,231 PDG Realty SA Empreendimentos e Participacoes 360,300 3,812 Cia Energetica de Minas Gerais ADR 232,115 3,528 Cielo SA 357,495 3,238 Metalurgica Gerdau SA Class A 176,118 3,114 Empresa Brasileira de Aeronautica SA ADR 117,709 3,104 Bradespar SA Prior Pfd. 145,340 3,055 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 46,116 3,000 Cyrela Brazil Realty SA Empreendimentos e Participacoes 207,771 2,910 Ultrapar Participacoes SA Prior Pfd. 55,456 2,844 Itau Unibanco Holding SA Prior Pfd. 123,255 2,759 Souza Cruz SA 58,700 2,690 Lojas Renner SA 77,400 2,597 Tele Norte Leste Participacoes SA ADR 162,957 2,384 JBS SA 474,674 2,321 Tractebel Energia SA 176,370 2,301 Cia de Bebidas das Americas 24,390 2,264 * Hypermarcas SA 172,816 2,252 Centrais Eletricas Brasileiras SA 174,234 2,252 Centrais Eletricas Brasileiras SA Prior Pfd. 144,800 2,231 Cia Siderurgica Nacional SA 127,000 2,106 Weg SA 200,256 2,064 Cia Paranaense de Energia ADR 89,500 1,962 Usinas Siderurgicas de Minas Gerais SA 65,710 1,909 Lojas Americanas SA Prior Pfd. 223,300 1,879 * Fibria Celulose SA 119,300 1,878 Braskem SA ADR 109,168 1,668 Cia Energetica de Sao Paulo Prior Pfd. 103,634 1,580 Suzano Papel e Celulose SA Prior Pfd. 162,073 1,541 Duratex SA 146,400 1,540 * NET Servicos de Comunicacao SA Prior Pfd. 143,179 1,534 Gerdau SA Prior Pfd. 95,500 1,384 MRV Engenharia e Participacoes SA 153,400 1,382 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 60,204 1,267 AES Tiete SA Prior Pfd. 98,116 1,227 TAM SA Prior Pfd. 71,281 1,198 Tim Participacoes SA ADR 41,941 1,197 * LLX Logistica SA 220,500 1,112 Klabin SA Prior Pfd. 384,700 1,109 Marfrig Alimentos SA 110,600 1,107 Banco do Estado do Rio Grande do Sul Prior Pfd. 127,500 1,101 Cia de Bebidas das Americas Prior Pfd. 9,639 1,040 * MMX Mineracao e Metalicos SA 150,500 1,016 Gerdau SA 95,584 1,012 Vivo Participacoes SA ADR 37,101 992 * Brasil Telecom SA Prior Pfd. 145,390 952 Porto Seguro SA 81,912 945 * Tim Participacoes SA 227,968 901 Tele Norte Leste Participacoes SA 46,794 875 Vivo Participacoes SA Prior Pfd. 31,800 852 EDP - Energias do Brasil SA 40,200 811 Cia de Saneamento Basico do Estado de Sao Paulo 40,192 798 Amil Participacoes SA 91,900 794 CPFL Energia SA 33,900 782 Light SA 59,564 749 * Cosan SA Industria e Comercio 50,934 732 * Fertilizantes Fosfatados SA Prior Pfd. 81,892 714 BRF - Brasil Foods SA ADR 48,832 689 Brasil Telecom SA ADR 35,200 689 Telemar Norte Leste SA Prior Pfd. 25,100 655 M Dias Branco SA 28,900 654 B2W Cia Global Do Varejo 33,102 626 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 22,400 613 Multiplan Empreendimentos Imobiliarios SA 31,700 600 Banco Bradesco SA 30,855 566 Telecomunicacoes de Sao Paulo SA Prior Pfd. 23,300 504 Cia Energetica de Minas Gerais Prior Pfd. 30,600 456 Cia Energetica de Minas Gerais 34,562 381 AES Tiete SA 33,000 350 Cia de Gas de Sao Paulo Prior Pfd. 15,900 328 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 8,000 262 Tim Participacoes SA Prior Pfd. 62,158 177 * Brasil Telecom SA ADR 18,203 160 Tele Norte Leste Participacoes SA Prior Pfd. 5,300 78 Canada (6.2%) Royal Bank of Canada 933,081 48,757 Toronto-Dominion Bank 572,323 40,729 Bank of Nova Scotia 674,609 33,853 Suncor Energy Inc. 1,021,906 33,687 Barrick Gold Corp. 644,775 26,505 Canadian Natural Resources Ltd. 711,294 24,493 Bank of Montreal 364,800 22,309 * Research In Motion Ltd. 365,937 21,055 Potash Corp. of Saskatchewan Inc. 193,351 20,239 Canadian National Railway Co. 306,614 19,288 Goldcorp Inc. 489,323 19,182 Manulife Financial Corp. 1,150,531 18,287 Canadian Imperial Bank of Commerce 253,383 17,401 TransCanada Corp. 448,959 15,866 Encana Corp. 486,680 14,879 Cenovus Energy Inc. 492,075 13,857 Teck Resources Ltd. Class B 380,172 13,383 Enbridge Inc. 248,456 12,094 Talisman Energy Inc. 664,611 11,346 Rogers Communications Inc. Class B 310,884 10,811 Sun Life Financial Inc. 370,242 10,415 Thomson Reuters Corp. 270,077 10,098 Brookfield Asset Management Inc. Class A 376,057 9,430 Imperial Oil Ltd. 223,535 8,745 Kinross Gold Corp. 459,705 7,544 Nexen Inc. 342,038 7,103 Power Corp. of Canada 268,800 6,981 Cameco Corp. 257,510 6,558 Canadian Pacific Railway Ltd. 109,400 6,533 Agrium Inc. 102,900 6,476 National Bank of Canada 105,543 6,056 Agnico-Eagle Mines Ltd. 103,024 5,755 Magna International Inc. Class A 72,933 5,429 Shaw Communications Inc. Class B 268,300 5,267 Fairfax Financial Holdings Ltd. 13,150 5,238 BCE Inc. 168,605 5,158 Power Financial Corp. 184,100 5,046 Shoppers Drug Mart Corp. 139,600 4,762 Yamana Gold Inc. 488,987 4,599 Great-West Lifeco Inc. 183,471 4,483 SNC-Lavalin Group Inc. 98,900 4,470 Bombardier Inc. 939,815 4,260 ^ Husky Energy Inc. 165,424 4,065 Brookfield Properties Corp. 243,150 3,666 IGM Financial Inc. 85,166 3,350 Saputo Inc. 101,690 3,107 Loblaw Cos. Ltd. 71,897 3,053 TransAlta Corp. 142,143 2,881 Canadian Tire Corp. Ltd. Class A 51,402 2,859 Canadian Utilities Ltd. Class A 55,621 2,641 George Weston Ltd. 34,400 2,627 * CGI Group Inc. Class A 166,578 2,382 Finning International Inc. 112,960 2,173 TELUS Corp. 38,437 1,521 TELUS Corp. Class A 32,283 1,211 Bombardier Inc. Class A 47,233 214 Chile (0.4%) Empresas COPEC SA 336,226 5,505 SACI Falabella 627,501 4,912 Empresa Nacional de Electricidad SA ADR 73,956 3,664 Empresas CMPC SA 70,114 3,174 Enersis SA ADR 149,679 3,104 Sociedad Quimica y Minera de Chile SA ADR 79,612 3,024 CAP SA 73,891 2,715 Centros Comerciales Sudamericanos SA 443,626 2,260 Banco Santander Chile ADR 27,197 2,258 Banco de Chile 16,298,015 2,026 Lan Airlines SA 64,797 1,548 Colbun SA 4,564,691 1,244 Banco de Credito e Inversiones 19,610 1,024 Cia Cervecerias Unidas SA 96,304 1,015 ENTEL Chile SA 63,093 902 AES Gener SA 1,645,598 859 Empresa Nacional de Electricidad SA 438,346 722 Corpbanca 57,979,400 656 Embotelladora Andina SA Prior Pfd. 95,416 418 Enersis SA 877,242 364 China (4.5%) China Mobile Ltd. 3,938,500 40,023 China Construction Bank Corp. 44,204,000 37,569 Industrial & Commercial Bank of China 40,854,000 31,286 China Life Insurance Co. Ltd. 4,864,000 21,740 Bank of China Ltd. 37,389,000 19,794 CNOOC Ltd. 11,680,000 19,685 PetroChina Co. Ltd. 13,792,000 15,776 Ping An Insurance Group Co. of China Ltd. 1,387,500 11,495 Tencent Holdings Ltd. 594,058 11,471 China Petroleum & Chemical Corp. 10,988,000 8,867 China Shenhua Energy Co. Ltd. 2,228,000 8,607 China Merchants Bank Co. Ltd. 2,543,946 6,815 Bank of Communications Co. Ltd. 5,822,200 6,472 Belle International Holdings Ltd. 4,161,000 6,426 China Unicom Hong Kong Ltd. 4,668,182 6,373 China Overseas Land & Investment Ltd. 2,643,760 5,680 China Telecom Corp. Ltd. 10,570,000 5,302 Hengan International Group Co. Ltd. 598,122 5,163 China Citic Bank Corp. Ltd. 6,142,700 4,160 *,^ Agricultural Bank of China 8,722,000 3,930 Tingyi Cayman Islands Holding Corp. 1,472,192 3,747 China Coal Energy Co. 2,659,000 3,721 Want Want China Holdings Ltd. 4,327,000 3,396 China Merchants Holdings International Co. Ltd. 874,000 3,319 ^ Byd Co. Ltd. 463,600 3,201 Lenovo Group Ltd. 4,842,000 3,119 China Resources Enterprise Ltd. 784,000 2,983 China Yurun Food Group Ltd. 855,000 2,813 Yanzhou Coal Mining Co. Ltd. 1,280,000 2,761 China Communications Construction Co. Ltd. 2,849,000 2,694 China Mengniu Dairy Co. Ltd. 840,000 2,617 China Resources Land Ltd. 1,222,000 2,601 Inner Mongolia Yitai Coal Co. Class B 477,720 2,577 * GOME Electrical Appliances Holdings Ltd. 7,388,940 2,565 China Resources Power Holdings Co. Ltd. 1,164,400 2,541 * Air China Ltd. 2,178,000 2,508 ^ China Minsheng Banking Corp. Ltd. 2,647,800 2,474 Beijing Enterprises Holdings Ltd. 368,000 2,436 China Pacific Insurance Group Co. Ltd. 598,200 2,391 Dongfeng Motor Group Co. Ltd. 1,674,000 2,344 *,^ Aluminum Corp. of China Ltd. 2,622,000 2,322 *,^ PICC Property & Casualty Co. Ltd. 2,200,000 2,231 Chaoda Modern Agriculture Holdings Ltd. 2,033,884 2,188 Kunlun Energy Co. Ltd. 1,606,000 2,098 China Railway Group Ltd. 2,742,000 2,051 ^ Jiangxi Copper Co. Ltd. 918,000 2,045 ^ Alibaba.com Ltd. 974,500 2,019 ^ Anhui Conch Cement Co. Ltd. 560,000 1,960 Kingboard Chemical Holdings Ltd. 404,000 1,875 *,^ China COSCO Holdings Co. Ltd. 1,667,800 1,874 Denway Motors Ltd. 3,636,000 1,858 China Railway Construction Corp. Ltd. 1,330,074 1,853 * China Taiping Insurance Holdings Co. Ltd. 548,000 1,852 China High Speed Transmission Equipment Group Co. Ltd. 805,000 1,843 ^ Shimao Property Holdings Ltd. 950,094 1,828 Sino-Ocean Land Holdings Ltd. 2,255,000 1,726 Zijin Mining Group Co. Ltd. 2,664,000 1,725 Li Ning Co. Ltd. 514,500 1,701 Sinopharm Group Co. 446,000 1,673 Shanghai Industrial Holdings Ltd. 344,000 1,571 Tsingtao Brewery Co. Ltd. 330,000 1,564 Parkson Retail Group Ltd. 901,500 1,550 Citic Pacific Ltd. 746,000 1,540 China National Building Material Co. Ltd. 774,200 1,465 Huaneng Power International Inc. 2,380,000 1,390 Nine Dragons Paper Holdings Ltd. 933,331 1,361 China Oilfield Services Ltd. 1,026,000 1,352 Shanghai Electric Group Co. Ltd. 2,846,000 1,342 COSCO Pacific Ltd. 966,000 1,321 China International Marine Containers Co. Ltd. Class B 893,537 1,302 China Everbright Ltd. 494,000 1,291 China Shipping Development Co. Ltd. 872,000 1,285 ^ Agile Property Holdings Ltd. 960,000 1,253 Yantai Changyu Pioneer Wine Co. Class B 113,300 1,193 Renhe Commercial Holdings Co. Ltd. 5,504,000 1,185 Poly Hong Kong Investments Ltd. 963,000 1,164 ^ Datang International Power Generation Co. Ltd. 2,706,000 1,163 China Vanke Co. Ltd. Class B 881,439 1,151 BBMG Corp. 970,000 1,146 Anta Sports Products Ltd. 640,000 1,133 * GCL Poly Energy Holdings Ltd. 4,795,000 1,115 ^ ZTE Corp. 345,022 1,107 Weichai Power Co. Ltd. 133,000 1,100 China South Locomotive and Rolling Stock Corp. 1,304,000 1,078 Zhejiang Expressway Co. Ltd. 1,138,000 1,076 China Agri-Industries Holdings Ltd. 949,000 1,073 Huabao International Holdings Ltd. 803,000 1,038 * China Longyuan Power Group Corp. 984,000 1,035 ^ Angang Steel Co. Ltd. 670,000 1,016 Fosun International 1,315,500 1,008 China Dongxiang Group Co. 1,782,000 1,008 * Sinofert Holdings Ltd. 2,260,000 999 Fushan International Energy Group Ltd. 1,682,000 972 ^ Guangzhou R&F Properties Co. Ltd. 604,000 949 Golden Eagle Retail Group Ltd. 386,000 919 Yuexiu Property Co. Ltd. 3,580,000 868 Lee & Man Paper Manufacturing Ltd. 1,169,200 862 * China Shipping Container Lines Co. Ltd. 2,291,700 850 ^ Geely Automobile Holdings Ltd. 2,270,000 850 * Metallurgical Corp. of China Ltd. 1,784,000 832 China BlueChemical Ltd. 1,270,000 816 * China Southern Airlines Co. Ltd. 1,671,000 808 Soho China Ltd. 1,264,500 781 Jiangsu Expressway Co. Ltd. 802,000 780 *,^ Semiconductor Manufacturing International Corp. 11,049,000 765 ^ Dongfang Electric Corp. Ltd. 216,800 748 Shui On Land Ltd. 1,613,900 737 Lianhua Supermarket Holdings Co. Ltd. 168,000 724 Franshion Properties China Ltd. 2,492,000 723 Country Garden Holdings Co. 2,274,960 722 ^ China National Materials Co. Ltd. 908,000 713 China Huiyuan Juice Group Ltd. 920,000 707 TPV Technology Ltd. 1,082,000 684 ^ China Zhongwang Holdings Ltd. 1,067,200 672 Zhaojin Mining Industry Co. Ltd. 298,500 647 Sinopec Shanghai Petrochemical Co. Ltd. 1,568,000 613 China Communications Services Corp. Ltd. 1,180,000 600 ^ Hopson Development Holdings Ltd. 438,000 597 ^ Maanshan Iron & Steel 1,056,000 590 Guangdong Investment Ltd. 1,172,000 587 Shenzhen Investment Ltd. 1,710,808 583 *,^ China Eastern Airlines Corp. Ltd. 1,036,000 581 Beijing Capital International Airport Co. Ltd. 1,098,000 581 Hidili Industry International Development Ltd. 615,000 557 ^ Great Wall Motor Co. Ltd. 269,500 539 KWG Property Holding Ltd. 722,500 537 Greentown China Holdings Ltd. 401,500 500 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 319,990 490 * China Travel International Inv HK 1,934,000 479 Travelsky Technology Ltd. 500,000 460 Shenzhen International Holdings Ltd. 6,395,000 404 China Foods Ltd. 634,000 401 Hopewell Highway Infrastructure Ltd. 518,600 391 ^ Guangshen Railway Co. Ltd. 1,022,000 375 CSG Holding Co. Ltd. Class B 452,211 374 * Shanghai Zhenhua Heavy Industry Co. Ltd. Class B 669,170 370 China Molybdenum Co. Ltd. 580,000 361 ^ New World China Land Ltd. 1,015,600 354 Sinotrans Ltd. 1,258,000 314 Weiqiao Textile Co. 450,000 314 Sichuan Expressway Co. Ltd. 516,000 306 Chongqing Changan Automobile Co. Ltd. Class B 389,656 291 Harbin Power Equipment Co. Ltd. 328,000 288 People's Food Holdings Ltd. 563,000 278 Shandong Chenming Paper Holdings Ltd. Class B 359,100 272 Shenzhen Expressway Co. Ltd. 552,000 267 Guangdong Electric Power Development Co. Ltd. Class B 458,560 266 China Merchants Property Development Co. Ltd. Class B 134,950 264 *,^ Global Bio-Chem Technology Group Co. Ltd. 1,573,599 255 Zhejiang Southeast Electric Power Co. Class B 448,900 243 Inner Mongolia Eerduosi Cashmere Products Co. Ltd. Class B 282,500 238 * Shenzhen Chiwan Wharf Holdings Ltd. Class B 143,700 232 Dazhong Transportation Group Co. Ltd. Class B 345,500 227 ^ Huadian Power International Co. 924,000 223 * Citic Resources Holdings Ltd. 1,059,300 222 ^ Beijing North Star Co. 620,000 174 Foshan Electrical and Lighting Co. Ltd. Class B 198,820 173 * BOE Technology Group Co. Ltd. Class B 715,600 170 * Sinopec Yizheng Chemical Fibre Co. Ltd. 656,000 156 Jiangling Motors Corp. Ltd. Class B 69,000 154 Anhui Expressway Co. 220,000 139 Shanghai Friendship Group Inc. Ltd. Class B 90,790 131 Guangzhou Pharmaceutical Co. Ltd. 148,000 129 Guangzhou Shipyard International Co. Ltd. 76,000 119 Shanghai Jinjiang International Hotels Development Co. Ltd. Class B 80,300 119 * Shanghai Haixin Group Co. Class B 286,800 106 Shanghai Jinjiang International Investment Holdings Co. Class B 108,700 103 Guangdong Provincial Expressway Development Co. Ltd. Class B 212,800 101 * Double Coin Holdings Ltd. Class B 132,000 99 * Shanghai Waigaoqiao Free Trade Zone Development Co. Ltd. Class B 124,100 99 Shanghai Jinqiao Export Processing Zone Development Co. Ltd. Class B 109,000 97 * Shanghai Chlor-Alkali Chemical Co. Ltd. Class B 243,435 94 * Huadian Energy Co. Ltd. Class B 299,100 94 * Jinzhou Port Co. Ltd. Class B 211,860 92 ^ Tianjin Capital Environmental Protection Group Co. Ltd. 286,000 92 Weifu High-Technology Co. Ltd. Class B 72,000 91 Shanghai Mechanical and Electrical Industry Co. Ltd. Class B 99,640 89 Bengang Steel Plates Co. Class B 172,200 80 * Hainan Airlines Co. Ltd. Class B 35,200 27 * Kingboard Chemical Holdings Ltd. Warrants Exp. 10/31/2012 39,600 16 * Shenzhen Special Economic Zone Real Estate & Properties Group Co. Ltd. Class B 2,100 1 Colombia (0.1%) BanColombia SA ADR 53,357 3,128 Ecopetrol SA 971,000 1,634 Corp Financiera Colombiana SA 60,709 1,039 Grupo de Inversiones Suramericana SA 50,000 888 Inversiones Argos SA 70,000 769 Isagen SA ESP 613,428 750 * BanColombia SA 44,000 627 Interconexion Electrica SA 72,000 511 Cementos Argos SA 75,000 464 Almacenes Exito SA 36,000 392 Czech Republic (0.1%) CEZ AS 138,403 6,338 Telefonica O2 Czech Republic AS 87,880 2,010 Komercni Banka AS 9,941 1,932 * Unipetrol 54,935 614 Denmark (0.8%) Novo Nordisk A/S Class B 336,212 28,767 * Danske Bank A/S 457,410 10,742 Carlsberg A/S Class B 77,651 6,874 * Vestas Wind Systems A/S 133,237 6,466 AP Moller - Maersk A/S Class B 656 5,527 Novozymes A/S 35,512 4,533 AP Moller - Maersk A/S 428 3,517 FLSmidth & Co. A/S 35,019 2,493 Danisco A/S 30,904 2,349 Coloplast A/S Class B 20,594 2,138 * William Demant Holding AS 15,862 1,161 Tryg AS 16,666 1,012 H Lundbeck A/S 35,100 535 Rockwool International AS Class B 3,530 322 Egypt (0.1%) Orascom Construction Industries GDR 75,204 3,206 Orascom Telecom Holding SAE GDR 360,896 1,691 Commercial International Bank Egypt SAE 128,000 885 * Talaat Moustafa Group 332,000 426 Egyptian Financial Group-Hermes Holding 85,000 418 * Ezz Steel 89,000 282 Egyptian Kuwaiti Holding Co. 184,000 267 Egyptian Co. for Mobile Services 9,000 254 Telecom Egypt 74,000 223 * National Societe Generale Bank SAE 24,000 145 * ElSwedy Cables Holding Co. 12,000 143 * South Valley Cement 107,000 104 * Egyptian Iron & Steel Co. 43,000 71 Sidi Kerir Petrochemcials Co. 34,000 69 Medinet Nasr Housing 11,000 60 * Oriental Weavers 7,753 44 Delta Sugar Co. 11,000 29 Heliopolis Housing 5,000 27 Credit Agricole Egypt SAE 11,450 23 * Asek Co. for Mining 2,000 5 Finland (0.7%) Nokia Oyj 2,448,090 23,053 Sampo Oyj 371,732 9,081 Fortum Oyj 288,853 6,711 Kone Oyj Class B 108,677 4,960 UPM-Kymmene Oyj 336,466 4,883 Metso Oyj 96,252 3,795 Wartsila Oyj 64,040 3,372 Stora Enso Oyj 392,477 3,176 Nokian Renkaat Oyj 83,631 2,346 Kesko Oyj Class B 43,845 1,700 Neste Oil Oyj 113,423 1,673 Outokumpu Oyj 89,145 1,479 Rautaruukki Oyj 66,863 1,290 Sanoma Oyj 28,223 561 France (7.3%) Total SA 1,568,547 79,183 BNP Paribas 675,592 46,182 Sanofi-Aventis SA 646,623 37,590 GDF Suez 1,077,884 35,730 LVMH Moet Hennessy Louis Vuitton SA 241,025 29,371 Societe Generale 485,612 27,889 AXA SA 1,502,769 27,591 France Telecom SA 1,303,761 27,269 Danone 425,268 23,838 ArcelorMittal 768,581 23,530 Carrefour SA 460,163 21,156 L'Oreal SA 197,854 20,738 Air Liquide SA 179,053 20,116 Schneider Electric SA 171,856 19,780 Vivendi SA 800,101 19,191 Vinci SA 319,755 15,478 Cie de St-Gobain 336,726 14,331 Pernod-Ricard SA 171,878 13,436 Unibail-Rodamco SE 59,877 11,805 Alstom SA 192,974 10,095 Cie Generale d'Optique Essilor International SA 142,118 8,889 Hermes International 51,610 8,846 Veolia Environnement 323,690 8,593 PPR 62,325 8,343 Credit Agricole SA 605,703 8,267 Lafarge SA 139,318 7,586 Vallourec SA 75,385 7,332 Bouygues SA 173,663 7,329 EDF SA 167,773 7,129 * Renault SA 145,187 6,492 Cie Generale des Etablissements Michelin Class B 72,763 5,537 SES SA 216,298 5,341 Christian Dior SA 47,674 5,161 * European Aeronautic Defence and Space Co. NV 214,305 5,078 Cap Gemini SA 101,840 4,841 Sodexo 76,848 4,838 Accor SA 146,319 4,734 Technip SA 70,699 4,706 * Alcatel-Lucent 1,511,981 4,516 Suez Environnement Co. 242,113 4,505 Publicis Groupe SA 95,813 4,321 Safran SA 135,808 3,664 STMicroelectronics NV 440,012 3,613 * Peugeot SA 112,797 3,345 Lagardere SCA 85,590 3,151 * Natixis 566,455 3,018 Legrand SA 86,850 2,827 SCOR SE 119,161 2,613 Dassault Systemes SA 39,083 2,540 * Edenred 144,185 2,537 Casino Guichard Perrachon SA 29,093 2,535 CNP Assurances 115,820 2,392 ^ Eiffage SA 45,245 2,281 Bureau Veritas SA 34,950 2,111 Eutelsat Communications 56,007 2,070 * Cie Generale de Geophysique-Veritas 102,662 1,982 Klepierre 61,839 1,973 * Atos Origin SA 45,469 1,952 Eramet 6,878 1,901 Thales SA 52,856 1,785 Societe BIC SA 23,872 1,776 Societe Television Francaise 1 107,289 1,706 * Air France-KLM 100,532 1,500 Aeroports de Paris 19,265 1,419 Imerys SA 23,906 1,388 BioMerieux 12,920 1,312 ICADE 13,493 1,283 Gecina SA 12,271 1,255 Eurazeo 19,596 1,247 * JC Decaux SA 43,611 1,119 PagesJaunes Groupe 87,951 974 Wendel 15,934 900 * Euler Hermes SA 8,625 684 EDF Energies Nouvelles SA 13,945 596 Iliad SA 6,475 570 Ciments Francais SA 6,948 560 Ipsen SA 11,006 366 Germany (5.3%) Siemens AG 599,514 58,645 E.ON AG 1,312,211 39,248 * Daimler AG 696,027 37,601 BASF SE 605,367 35,399 Allianz SE 295,198 34,281 Bayer AG 542,294 31,216 Deutsche Telekom AG 2,147,600 28,871 Deutsche Bank AG 407,288 28,439 SAP AG 603,138 27,554 RWE AG 258,039 18,225 Muenchener Rueckversicherungs AG 129,780 18,009 Volkswagen AG Prior Pfd. 111,155 11,777 Bayerische Motoren Werke AG 196,849 10,596 Deutsche Post AG 590,903 10,296 Linde AG 82,773 9,732 Deutsche Boerse AG 128,087 8,975 MAN SE 92,735 8,635 Fresenius Medical Care AG & Co. KGaA 145,296 7,969 ThyssenKrupp AG 251,853 7,502 Adidas AG 137,315 7,448 K&S AG 125,936 6,705 HeidelbergCement AG 122,622 6,188 Metro AG 106,858 5,936 Henkel AG & Co. KGaA Prior Pfd. 114,945 5,709 * Commerzbank AG 582,768 5,276 * Infineon Technologies AG 698,353 4,726 Merck KGaA 42,511 3,789 Fresenius SE Prior Pfd. 52,008 3,697 Beiersdorf AG 59,243 3,509 Henkel AG & Co. KGaA 84,127 3,489 Porsche Automobil Holding SE Prior Pfd. 56,365 2,867 * QIAGEN NV 150,305 2,795 GEA Group AG 119,257 2,707 Lanxess AG 54,474 2,627 * Deutsche Lufthansa AG 150,597 2,456 Hochtief AG 33,846 2,196 Salzgitter AG 29,402 1,969 ^ Volkswagen AG 20,230 1,919 * Deutsche Postbank AG 58,859 1,881 Hannover Rueckversicherung AG 38,747 1,854 Wacker Chemie AG 10,485 1,686 *,^ TUI AG 158,965 1,679 Fresenius SE 21,538 1,506 Celesio AG 57,423 1,342 Puma AG Rudolf Dassler Sport 4,190 1,227 Fraport AG Frankfurt Airport Services Worldwide 23,240 1,208 ^ Solarworld AG 52,770 718 Suedzucker AG 36,679 708 ^ Hamburger Hafen und Logistik AG 17,760 650 Generali Deutschland Holding AG 4,917 585 *,^ Q-Cells SE 29,442 224 Greece (0.2%) * National Bank of Greece SA ADR 1,683,488 4,882 * Alpha Bank AE 339,608 2,581 OPAP SA 156,878 2,322 Hellenic Telecommunications Organization SA ADR 556,995 2,278 Coca Cola Hellenic Bottling Co. SA 92,093 2,172 * EFG Eurobank Ergasias SA 259,583 1,998 * Piraeus Bank SA 201,610 1,334 Public Power Corp. SA 77,040 1,226 * National Bank of Greece SA 60,720 887 Titan Cement Co. SA 38,064 818 Hellenic Petroleum SA 79,904 627 Marfin Investment Group SA 398,015 618 Hong Kong (2.1%) Sun Hung Kai Properties Ltd. 1,257,409 18,501 Hutchison Whampoa Ltd. 2,097,000 13,875 Cheung Kong Holdings Ltd. 1,138,000 13,757 Hong Kong Exchanges and Clearing Ltd. 698,600 11,505 Hong Kong & China Gas Co. Ltd. 3,534,335 8,839 CLP Holdings Ltd. 1,192,500 8,812 Li & Fung Ltd. 1,858,000 8,550 Swire Pacific Ltd. 588,000 7,157 BOC Hong Kong Holdings Ltd. 2,771,737 7,127 Hang Seng Bank Ltd. 501,100 6,946 Jardine Matheson Holdings Ltd. 169,200 6,709 Hongkong Electric Holdings Ltd. 1,043,500 6,321 Hongkong Land Holdings Ltd. 1,107,000 5,943 Hang Lung Properties Ltd. 1,337,000 5,588 Esprit Holdings Ltd. 834,397 5,244 Bank of East Asia Ltd. 1,304,600 5,132 Wharf Holdings Ltd. 901,250 4,938 Henderson Land Development Co. Ltd. 706,466 4,399 MTR Corp. 1,126,500 3,962 Hang Lung Group Ltd. 660,000 3,876 Link REIT 1,419,343 3,689 New World Development Ltd. 1,879,000 3,365 Jardine Strategic Holdings Ltd. 142,000 3,335 Sino Land Co. Ltd. 1,582,000 2,997 * Sands China Ltd. 1,577,600 2,445 Shangri-La Asia Ltd. 1,164,514 2,361 Kerry Properties Ltd. 462,000 2,333 Cathay Pacific Airways Ltd. 1,028,015 2,292 Hopewell Holdings Ltd. 546,000 1,726 Wheelock & Co. Ltd. 530,000 1,653 Wing Hang Bank Ltd. 148,000 1,600 Hysan Development Co. Ltd. 496,000 1,544 First Pacific Co. Ltd. 1,859,200 1,330 * Orient Overseas International Ltd. 156,500 1,224 ASM Pacific Technology Ltd. 124,200 1,136 *,^ Mongolia Energy Co. Ltd. 2,933,000 1,109 Yue Yuen Industrial Holdings Ltd. 331,000 1,077 Cheung Kong Infrastructure Holdings Ltd. 285,000 1,068 ^ Industrial & Commercial Bank of China Asia Ltd. 354,777 1,053 PCCW Ltd. 3,377,000 1,039 Television Broadcasts Ltd. 214,000 993 * Foxconn International Holdings Ltd. 1,296,000 912 Techtronic Industries Co. 1,059,000 876 Lifestyle International Holdings Ltd. 410,000 854 Guoco Group Ltd. 86,000 848 NWS Holdings Ltd. 429,000 803 Hongkong & Shanghai Hotels 445,500 708 Hong Kong Aircraft Engineering Co. Ltd. 52,400 706 Cafe de Coral Holdings Ltd. 272,000 655 Shun Tak Holdings Ltd. 981,000 558 Johnson Electric Holdings Ltd. 1,115,500 525 * Dah Sing Financial Holdings Ltd. 84,000 515 Great Eagle Holdings Ltd. 187,000 487 Texwinca Holdings Ltd. 466,000 478 * Galaxy Entertainment Group Ltd. 699,000 466 Kowloon Development Co. Ltd. 411,000 451 Chinese Estates Holdings Ltd. 227,500 419 C C Land Holdings Ltd. 891,000 365 * Dah Sing Banking Group Ltd. 170,800 250 * Melco International Development Ltd. 594,000 247 Hutchison Telecommunications Hong Kong Holdings Ltd. 1,035,000 238 Hutchison Harbour Ring Ltd. 2,136,000 199 Public Financial Holdings Ltd. 190,000 109 Fubon Bank Hong Kong Ltd. 230,000 104 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 134,693 21 Hungary (0.1%) *,^ MOL Hungarian Oil and Gas PLC 51,868 4,665 *,^ OTP Bank PLC 180,609 4,337 Richter Gedeon Nyrt. 9,945 2,029 Magyar Telekom Telecommunications PLC 253,363 784 India (2.5%) Infosys Technologies Ltd. ADR 332,007 20,080 1 Reliance Industries Ltd. GDR 330,826 14,446 ITC Ltd. 1,849,375 12,331 Larsen & Toubro Ltd. 294,567 11,419 Housing Development Finance Corp. 134,156 8,638 Reliance Industries Ltd. 390,929 8,521 HDFC Bank Ltd. ADR 43,500 7,159 ICICI Bank Ltd. ADR 170,865 6,648 Bharti Airtel Ltd. 991,268 6,578 Axis Bank Ltd. 195,116 5,667 ^ Wipro Ltd. ADR 390,701 5,314 Oil & Natural Gas Corp. Ltd. 195,749 5,244 State Bank of India GDR 48,671 5,240 Bharat Heavy Electricals Ltd. 96,000 5,053 Tata Steel Ltd. 360,060 4,182 Bajaj Auto Ltd. 70,935 4,109 Tata Consultancy Services Ltd. 191,986 3,485 Jindal Steel & Power Ltd. 246,474 3,315 Hindalco Industries Ltd. 941,087 3,268 Hindustan Unilever Ltd. 562,266 3,055 NTPC Ltd. 702,935 3,013 Sterlite Industries India Ltd. 725,716 2,742 Cipla Ltd. 385,517 2,714 Jaiprakash Associates Ltd. 1,017,676 2,600 Infrastructure Development Finance Co. Ltd. 634,332 2,552 Infosys Technologies Ltd. 41,395 2,493 GAIL India Ltd. 243,620 2,306 JSW Steel Ltd. 92,480 2,235 DLF Ltd. 329,064 2,146 * Essar Oil Ltd. 772,121 2,141 Punjab National Bank Ltd. 92,381 2,137 Unitech Ltd. 1,170,021 2,057 Reliance Communications Ltd. 523,578 2,023 Hero Honda Motors Ltd. 51,272 2,009 Sesa Goa Ltd. 254,859 1,993 Tata Power Co. Ltd. 68,483 1,952 Tata Motors Ltd. 101,484 1,853 Grasim Industries Ltd. 45,120 1,781 * Cairn India Ltd. 239,601 1,731 Reliance Infrastructure Ltd. 72,086 1,728 Steel Authority of India Ltd. 388,085 1,713 Mahindra & Mahindra Ltd. 119,400 1,705 Kotak Mahindra Bank Ltd. 96,869 1,617 Sun Pharmaceutical Industries Ltd. 42,203 1,610 Siemens India Ltd. 105,596 1,596 Adani Enterprises Ltd. 125,899 1,591 Lupin Ltd. 39,108 1,584 Dr Reddy's Laboratories Ltd. ADR 52,441 1,516 NMDC Ltd. 255,088 1,439 Maruti Suzuki India Ltd. 54,811 1,418 United Spirits Ltd. 44,242 1,326 * Reliance Capital Ltd. 77,950 1,322 Nestle India Ltd. 20,092 1,311 Crompton Greaves Ltd. 210,480 1,255 * Idea Cellular Ltd. 771,483 1,175 * Reliance Power Ltd. 309,847 1,096 Indian Oil Corp. Ltd. 134,188 1,047 HCL Technologies Ltd. 120,788 1,024 Piramal Healthcare Ltd. 96,255 1,002 Hindustan Petroleum Corp. Ltd. 106,617 996 Union Bank of India 141,143 967 Bharat Petroleum Corp. Ltd. 67,939 939 Torrent Power Ltd. 125,845 936 ABB Ltd. 51,489 903 * Housing Development & Infrastructure Ltd. 156,579 902 Bank of India 97,238 863 Zee Entertainment Enterprises Ltd. 133,034 851 Canara Bank 80,462 833 Tata Chemicals Ltd. 113,440 825 * GMR Infrastructure Ltd. 665,458 818 Mphasis Ltd. 63,958 817 Colgate-Palmolive India Ltd. 44,646 811 Mundra Port and Special Economic Zone Ltd. 51,685 809 Bharat Forge Ltd. 111,643 789 * Ranbaxy Laboratories Ltd. 80,735 784 Power Grid Corp. of India Ltd. 360,633 782 * Adani Power Ltd. 279,128 767 * NHPC Ltd. 1,107,993 759 Bank of Baroda 46,640 759 Ambuja Cements Ltd. 296,161 753 Aditya Birla Nuvo Ltd. 45,025 752 Rural Electrification Corp. Ltd. 114,763 752 * Suzlon Energy Ltd. 600,007 732 Oriental Bank of Commerce 81,909 712 Bajaj Holdings and Investment Ltd. 44,997 703 * Reliance Natural Resources Ltd. 784,136 702 Divi's Laboratories Ltd. 42,470 687 Dabur India Ltd. 157,409 671 Ultratech Cement Ltd. 32,899 613 Punj Lloyd Ltd. 211,766 580 * Oil India Ltd. 18,645 567 Mahanagar Telephone Nigam ADR 184,469 550 Bharat Electronics Ltd. 14,043 549 Power Finance Corp. Ltd. 77,848 535 Glenmark Pharmaceuticals Ltd. 91,245 533 Samruddhi Cement Ltd. 51,834 532 * Oracle Financial Sevices Software Ltd. 11,252 512 Financial Technologies India Ltd. 19,257 509 Great Eastern Shipping Co. Ltd. 77,788 484 National Aluminium Co. Ltd. 52,960 483 ACC Ltd. 26,563 477 Ashok Leyland Ltd. 298,230 456 * Lanco Infratech Ltd. 312,909 451 Indiabulls Financial Services Ltd. 129,689 443 * Satyam Computer Services Ltd. ADR 86,551 428 Godrej Industries Ltd. 102,084 420 Aban Offshore Ltd. 18,816 354 IDBI Bank Ltd. 129,538 333 Castrol India Ltd. 32,482 326 Hindustan Zinc Ltd. 14,709 325 Tata Communications Ltd. ADR 27,249 324 ICICI Bank Ltd. 12,793 252 Sun TV Network Ltd. 24,986 245 Neyveli Lignite Corp. Ltd. 57,061 193 * Tata Teleservices Maharashtra Ltd. 391,536 190 Corp Bank 14,895 184 * Satyam Computer Services Ltd. 98,022 183 Mangalore Refinery & Petrochemicals Ltd. 90,687 150 * Jet Airways India Ltd. 9,411 139 Shipping Corp. of India Ltd. 38,874 136 HDFC Bank Ltd. 2,691 125 Tech Mahindra Ltd. 6,673 101 Indonesia (0.6%) Astra International Tbk PT 1,986,500 11,290 Telekomunikasi Indonesia Tbk PT 6,656,500 6,279 Bank Central Asia Tbk PT 8,074,000 5,384 Bank Rakyat Indonesia 3,949,500 4,383 United Tractors Tbk PT 1,619,500 3,657 Perusahaan Gas Negara PT 6,076,500 2,758 Bumi Resources Tbk PT 12,594,000 2,434 Semen Gresik Persero Tbk PT 1,917,500 1,987 Unilever Indonesia Tbk PT 987,500 1,874 Adaro Energy Tbk PT 8,276,500 1,856 Bank Mandiri Tbk PT 2,639,500 1,776 Gudang Garam Tbk PT 389,500 1,525 Indocement Tunggal Prakarsa Tbk PT 708,500 1,341 Indofood Sukses Makmur Tbk PT 2,579,000 1,336 Tambang Batubara Bukit Asam Tbk PT 615,500 1,151 Bank Negara Indonesia Persero Tbk PT 2,978,500 1,010 Indo Tambangraya Megah PT 218,000 915 Indosat Tbk PT 1,351,000 733 Astra Agro Lestari Tbk PT 323,500 707 Aneka Tambang Tbk PT 2,732,000 644 Bank Danamon Indonesia Tbk PT 1,034,735 621 International Nickel Indonesia Tbk PT 1,215,500 563 Ireland (0.2%) CRH PLC 462,354 9,639 Kerry Group PLC Class A 85,633 2,723 * Ryanair Holdings PLC ADR 85,899 2,573 * Governor & Co. of the Bank of Ireland 2,196,401 2,391 * Elan Corp. PLC 392,037 1,854 * Allied Irish Banks PLC 563,939 689 * Ryanair Holdings PLC 58,749 294 * Anglo Irish Bank Corp. Ltd. 236,607 67 Israel (0.5%) Teva Pharmaceutical Industries Ltd. 582,569 28,827 Israel Chemicals Ltd. 340,591 4,195 Bezeq Israeli Telecommunication Corp. Ltd. 1,284,203 2,837 * Bank Hapoalim BM 639,473 2,581 * Bank Leumi Le-Israel BM 377,849 1,604 * NICE Systems Ltd. 44,770 1,285 * Israel Corp. Ltd. 1,522 1,140 Cellcom Israel Ltd. (Registered) 33,992 935 * Israel Discount Bank Ltd. Class A 501,988 915 Partner Communications Co. Ltd. 53,328 886 Elbit Systems Ltd. 14,535 801 * Mizrahi Tefahot Bank Ltd. 70,483 580 Makhteshim-Agan Industries Ltd. 157,941 554 Osem Investments Ltd. 33,048 504 * Delek Drilling - LP 139,453 420 Delek Group Ltd. 1,340 311 Strauss Group Ltd. 21,363 310 Discount Investment Corp. 14,610 277 Paz Oil Co. Ltd. 1,964 277 Oil Refineries Ltd. 536,391 252 Clal Industries and Investments Ltd. 38,102 233 Shufersal Ltd. 38,964 230 Gazit-Globe Ltd. 23,091 221 IDB Holding Corp. Ltd. 8,014 208 Migdal Insurance & Financial Holding Ltd. 119,900 203 Harel Insurance Investments & Financial Services Ltd. 4,300 198 * Menorah Mivtachim Holdings Ltd. 16,132 180 Koor Industries Ltd. 7,600 158 Ormat Industries 19,269 146 * Hot Telecommunication System Ltd. 12,978 118 * First International Bank Of Israel Ltd. 5,951 96 Delek Automotive Systems Ltd. 8,600 96 * Clal Insurance Enterprise Holdings Ltd. 4,800 94 * Property & Building Corp. 1,142 89 * Elbit Imaging Ltd. 6,450 86 * Africa Israel Investments Ltd. 6,362 29 Italy (2.3%) ENI SPA 1,791,790 36,615 UniCredit SPA 12,688,895 35,488 Enel SPA 4,603,503 22,569 Assicurazioni Generali SPA 1,015,011 20,404 Intesa Sanpaolo SPA (Registered) 5,809,356 19,174 Telecom Italia SPA (Registered) 8,733,222 11,115 Saipem SPA 212,892 7,648 Fiat SPA 521,007 6,673 Atlantia SPA 290,236 5,682 Tenaris SA ADR 136,350 5,461 Snam Rete Gas SPA 1,114,729 5,230 Unione di Banche Italiane SCPA 420,867 4,514 Telecom Italia SPA (Bearer) 3,970,193 4,126 Terna Rete Elettrica Nazionale SPA 985,894 4,098 * Mediobanca SPA 420,477 3,773 Mediaset SPA 564,851 3,630 Finmeccanica SPA 282,817 3,105 Parmalat SPA 1,108,666 2,683 Banco Popolare SC 412,952 2,627 Luxottica Group SPA 91,506 2,379 * Banca Monte dei Paschi di Siena SPA 1,786,294 2,344 Pirelli & C SPA 238,657 1,668 A2A SPA 985,224 1,478 Banca Popolare di Milano Scarl 278,545 1,473 Banca Carige SPA 531,341 1,194 * Autogrill SPA 86,424 1,069 Exor SPA 53,344 1,064 ^ Bulgari SPA 98,326 770 Tenaris SA 34,924 698 Mediolanum SPA 138,907 612 Exor SPA Prior Pfd. 38,421 591 Buzzi Unicem SPA 53,394 583 Fondiaria-Sai SPA 53,631 573 Lottomatica SPA 35,828 530 ^ Unipol Gruppo Finanziario SPA 682,107 515 * Saras SPA 257,874 498 Italcementi SPA 52,684 431 Unipol Gruppo Finanziario SPA Prior Pfd. 830,461 416 Edison SPA 337,598 396 Benetton Group SPA 46,601 327 Italcementi SPA RSP 67,210 319 Fondiaria-Sai SPA RSP 20,747 139 Japan (14.1%) Toyota Motor Corp. 1,695,800 59,529 Mitsubishi UFJ Financial Group Inc. 9,278,264 45,964 Canon Inc. 873,000 37,815 Sumitomo Mitsui Financial Group Inc. 928,114 28,604 Honda Motor Co. Ltd. 903,400 28,582 Mizuho Financial Group Inc. 13,800,899 22,372 Panasonic Corp. 1,607,700 21,244 Sony Corp. 653,000 20,429 Nintendo Co. Ltd. 69,500 19,402 NTT DoCoMo Inc. 11,529 18,316 Tokyo Electric Power Co. Inc. 664,500 18,225 Mitsubishi Corp. 832,800 17,974 Takeda Pharmaceutical Co. Ltd. 387,200 17,768 Nippon Telegraph & Telephone Corp. 343,200 14,274 Fanuc Ltd. 117,800 13,906 Komatsu Ltd. 661,400 13,858 Nomura Holdings Inc. 2,417,800 13,596 East Japan Railway Co. 196,700 12,642 Mitsui & Co. Ltd. 898,500 11,528 Nippon Steel Corp. 3,357,000 11,450 * Nissan Motor Co. Ltd. 1,474,700 11,291 Kansai Electric Power Co. Inc. 463,000 11,213 Kyocera Corp. 124,300 11,074 Toshiba Corp. 2,075,000 10,855 Tokio Marine Holdings Inc. 393,800 10,766 KDDI Corp. 2,196 10,706 Seven & I Holdings Co. Ltd. 443,900 10,596 Softbank Corp. 353,400 10,542 Japan Tobacco Inc. 3,265 10,508 Shin-Etsu Chemical Co. Ltd. 210,300 10,449 Mitsubishi Estate Co. Ltd. 682,000 9,604 Chubu Electric Power Co. Inc. 376,900 9,331 Dai-ichi Life Insurance Co. Ltd. 6,543 9,285 JFE Holdings Inc. 300,100 9,281 MS&AD Insurance Group Holdings 418,515 9,261 Hitachi Ltd. 2,222,000 9,222 Mitsubishi Electric Corp. 1,055,000 9,178 Central Japan Railway Co. 1,056 8,589 Mitsui Fudosan Co. Ltd. 579,000 8,568 Kao Corp. 354,800 8,390 Denso Corp. 290,200 8,309 Mitsubishi Heavy Industries Ltd. 2,216,000 8,293 FUJIFILM Holdings Corp. 254,300 7,919 Astellas Pharma Inc. 232,400 7,860 Murata Manufacturing Co. Ltd. 146,700 7,249 Fujitsu Ltd. 1,019,000 7,221 Bridgestone Corp. 397,300 7,099 * JX Holdings Inc. 1,226,600 6,644 Daiichi Sankyo Co. Ltd. 349,700 6,500 Sumitomo Corp. 611,300 6,488 Kirin Holdings Co. Ltd. 483,000 6,437 Keyence Corp. 27,210 6,256 Tokyo Gas Co. Ltd. 1,333,000 6,045 ITOCHU Corp. 774,000 6,024 Sharp Corp. 548,000 5,999 Asahi Glass Co. Ltd. 580,000 5,907 Suzuki Motor Corp. 275,300 5,762 Sumitomo Metal Industries Ltd. 2,364,000 5,709 ORIX Corp. 72,320 5,678 Sumitomo Realty & Development Co. Ltd. 310,000 5,573 Terumo Corp. 104,500 5,489 Daikin Industries Ltd. 144,900 5,379 Tohoku Electric Power Co. Inc. 246,200 5,308 Fast Retailing Co. Ltd. 35,000 5,262 Kyushu Electric Power Co. Inc. 232,500 5,255 Secom Co. Ltd. 113,800 5,228 Hoya Corp. 215,000 5,103 Ricoh Co. Ltd. 367,000 5,069 Sumitomo Metal Mining Co. Ltd. 381,000 5,067 Eisai Co. Ltd. 144,500 4,926 Daiwa Securities Group Inc. 1,136,000 4,912 * NKSJ Holdings Inc. 827,400 4,836 Rohm Co. Ltd. 75,100 4,733 Tokyo Electron Ltd. 87,900 4,714 SMC Corp. 34,700 4,587 Sumitomo Trust & Banking Co. Ltd. 827,000 4,577 NEC Corp. 1,690,000 4,554 Marubeni Corp. 847,000 4,544 Sumitomo Electric Industries Ltd. 384,300 4,482 Shiseido Co. Ltd. 200,500 4,473 Yahoo! Japan Corp. 11,516 4,416 Yamada Denki Co. Ltd. 63,160 4,263 Asahi Breweries Ltd. 239,400 4,238 Toray Industries Inc. 777,000 4,160 Aeon Co. Ltd. 388,100 4,154 Dai Nippon Printing Co. Ltd. 342,000 4,128 Mitsui OSK Lines Ltd. 588,000 3,974 Osaka Gas Co. Ltd. 1,046,000 3,861 TDK Corp. 63,400 3,820 Mitsubishi Chemical Holdings Corp. 730,500 3,760 Omron Corp. 156,300 3,759 Chugoku Electric Power Co. Inc. 179,800 3,723 Hankyu Hanshin Holdings Inc. 823,000 3,719 T&D Holdings Inc. 168,300 3,672 Asahi Kasei Corp. 691,000 3,609 Olympus Corp. 134,500 3,607 Nidec Corp. 38,200 3,591 West Japan Railway Co. 969 3,583 Nippon Yusen KK 844,000 3,565 Sumitomo Chemical Co. Ltd. 818,000 3,542 Shionogi & Co. Ltd. 173,100 3,539 * Mitsubishi Motors Corp. 2,686,000 3,496 ^ Resona Holdings Inc. 318,600 3,487 Nikon Corp. 197,900 3,447 Electric Power Development Co. Ltd. 109,900 3,400 Shikoku Electric Power Co. Inc. 114,800 3,382 Kubota Corp. 425,000 3,358 Odakyu Electric Railway Co. Ltd. 366,000 3,339 Yakult Honsha Co. Ltd. 114,700 3,316 Ajinomoto Co. Inc. 346,000 3,271 Kuraray Co. Ltd. 258,000 3,228 Daito Trust Construction Co. Ltd. 58,400 3,184 ^ Inpex Corp. 650 3,180 Kobe Steel Ltd. 1,512,000 3,165 Bank of Yokohama Ltd. 681,000 3,134 * Sanyo Electric Co. Ltd. 1,977,000 3,112 JS Group Corp. 154,200 3,107 Sekisui House Ltd. 337,000 2,985 Nitto Denko Corp. 85,700 2,965 Taisho Pharmaceutical Co. Ltd. 149,000 2,900 Yamato Holdings Co. Ltd. 233,400 2,893 Shizuoka Bank Ltd. 345,000 2,867 Daiwa House Industry Co. Ltd. 290,000 2,848 Chuo Mitsui Trust Holdings Inc. 803,000 2,843 NGK Insulators Ltd. 168,000 2,834 Toppan Printing Co. Ltd. 344,000 2,831 NTT Data Corp. 761 2,769 Aisin Seiki Co. Ltd. 97,900 2,724 Konica Minolta Holdings Inc. 258,000 2,703 Tokyu Corp. 624,000 2,684 Kintetsu Corp. 832,000 2,679 Unicharm Corp. 22,300 2,648 Chiba Bank Ltd. 431,000 2,630 OJI Paper Co. Ltd. 523,000 2,524 Chugai Pharmaceutical Co. Ltd. 144,100 2,522 Keihin Electric Express Railway Co. Ltd. 267,000 2,486 Isuzu Motors Ltd. 844,000 2,479 Ono Pharmaceutical Co. Ltd. 59,300 2,450 Tobu Railway Co. Ltd. 425,000 2,435 Dentsu Inc. 96,200 2,398 Hokuriku Electric Power Co. 108,100 2,392 Shimano Inc. 46,900 2,377 Benesse Holdings Inc. 53,200 2,351 Fukuoka Financial Group Inc. 553,000 2,299 Toyota Industries Corp. 84,600 2,275 Hokkaido Electric Power Co. Inc. 106,100 2,272 Lawson Inc. 48,300 2,217 Nissin Foods Holdings Co. Ltd. 62,600 2,187 JSR Corp. 125,400 2,187 Ibiden Co. Ltd. 73,200 2,180 Nomura Research Institute Ltd. 108,800 2,160 Nippon Express Co. Ltd. 531,000 2,153 ^ Advantest Corp. 99,300 2,141 JGC Corp. 129,000 2,126 * Yamaha Motor Co. Ltd. 164,400 2,124 Keio Corp. 315,000 2,118 Fuji Heavy Industries Ltd. 381,000 2,093 Nippon Electric Glass Co. Ltd. 163,500 2,078 Mazda Motor Corp. 860,000 2,077 Kawasaki Heavy Industries Ltd. 817,000 2,039 JTEKT Corp. 208,600 2,019 Sony Financial Holdings Inc. 556 2,014 Trend Micro Inc. 67,900 2,002 Dena Co. Ltd. 71,200 1,984 Oriental Land Co. Ltd. 23,600 1,971 Hirose Electric Co. Ltd. 19,500 1,971 Makita Corp. 68,500 1,970 Brother Industries Ltd. 179,500 1,924 NSK Ltd. 271,000 1,923 Panasonic Electric Works Co. Ltd. 149,000 1,889 * All Nippon Airways Co. Ltd. 543,000 1,836 THK Co. Ltd. 93,100 1,830 Isetan Mitsukoshi Holdings Ltd. 192,740 1,821 Sekisui Chemical Co. Ltd. 267,000 1,801 * Mitsubishi Materials Corp. 661,000 1,758 Joyo Bank Ltd. 435,000 1,757 Taiyo Nippon Sanso Corp. 201,000 1,754 Kurita Water Industries Ltd. 63,400 1,754 Japan Steel Works Ltd. 181,000 1,749 Toyo Seikan Kaisha Ltd. 108,700 1,746 SBI Holdings Inc. 13,047 1,731 FamilyMart Co. Ltd. 47,900 1,711 Nippon Paper Group Inc. 63,700 1,695 Denki Kagaku Kogyo KK 336,000 1,692 Sumitomo Heavy Industries Ltd. 288,000 1,685 TonenGeneral Sekiyu KK 184,000 1,660 Keihan Electric Railway Co. Ltd. 379,000 1,650 Nitori Co. Ltd. 18,950 1,633 MEIJI Holdings Co. Ltd. 37,945 1,628 Mitsubishi Tanabe Pharma Corp. 111,000 1,623 Toho Co. Ltd. 97,000 1,603 Stanley Electric Co. Ltd. 92,400 1,597 * Kawasaki Kisen Kaisha Ltd. 372,000 1,585 Bank of Kyoto Ltd. 188,000 1,566 Nisshin Seifun Group Inc. 127,000 1,551 Obayashi Corp. 363,000 1,546 Sankyo Co. Ltd. 31,600 1,545 Teijin Ltd. 486,000 1,544 Furukawa Electric Co. Ltd. 344,000 1,530 Kyowa Hakko Kirin Co. Ltd. 149,000 1,528 Nippon Meat Packers Inc. 115,000 1,509 Mitsui Chemicals Inc. 508,000 1,502 Credit Saison Co. Ltd. 118,100 1,497 Shimizu Corp. 397,000 1,497 Hachijuni Bank Ltd. 259,000 1,479 Minebea Co. Ltd. 267,000 1,475 Showa Denko KK 737,000 1,456 Santen Pharmaceutical Co. Ltd. 43,500 1,456 Nishi-Nippon City Bank Ltd. 499,000 1,449 *,^ Elpida Memory Inc. 96,300 1,446 Hiroshima Bank Ltd. 365,000 1,434 Toyota Tsusho Corp. 92,700 1,408 Toho Gas Co. Ltd. 278,000 1,403 NOK Corp. 85,800 1,402 Rinnai Corp. 26,000 1,393 MediPal Holdings Corp. 120,000 1,391 Sega Sammy Holdings Inc. 94,200 1,385 Iyo Bank Ltd. 156,000 1,381 Nissan Chemical Industries Ltd. 116,000 1,376 Hitachi Chemical Co. Ltd. 68,700 1,364 Aeon Mall Co. Ltd. 61,200 1,341 Gunma Bank Ltd. 250,000 1,340 Chugoku Bank Ltd. 115,000 1,339 Daihatsu Motor Co. Ltd. 112,000 1,318 Daicel Chemical Industries Ltd. 186,000 1,315 Seiko Epson Corp. 99,600 1,305 Mitsubishi Gas Chemical Co. Inc. 232,000 1,300 ^ GS Yuasa Corp. 199,000 1,285 IHI Corp. 726,000 1,276 Hokuhoku Financial Group Inc. 722,000 1,275 Sojitz Corp. 799,900 1,269 Takashimaya Co. Ltd. 161,000 1,248 * Sumco Corp. 65,800 1,245 Hisamitsu Pharmaceutical Co. Inc. 32,000 1,244 Konami Corp. 80,700 1,243 Yamaguchi Financial Group Inc. 133,000 1,242 Kajima Corp. 519,000 1,232 Nagoya Railroad Co. Ltd. 414,000 1,231 Hamamatsu Photonics KK 41,900 1,227 Ube Industries Ltd. 489,000 1,222 USS Co. Ltd. 16,300 1,221 Kinden Corp. 135,000 1,217 Amada Co. Ltd. 186,000 1,212 J Front Retailing Co. Ltd. 265,400 1,198 Ushio Inc. 70,100 1,189 Toyo Suisan Kaisha Ltd. 55,000 1,187 TOTO Ltd. 174,000 1,187 Alfresa Holdings Corp. 25,700 1,185 Marui Group Co. Ltd. 168,900 1,185 Suruga Bank Ltd. 131,000 1,178 Kagome Co. Ltd. 65,800 1,169 NTN Corp. 270,000 1,169 Hitachi Construction Machinery Co. Ltd. 56,500 1,148 Shimadzu Corp. 150,000 1,147 NHK Spring Co. Ltd. 124,000 1,138 Kansai Paint Co. Ltd. 133,000 1,129 Hitachi Metals Ltd. 99,000 1,124 Shimamura Co. Ltd. 12,400 1,122 Namco Bandai Holdings Inc. 124,500 1,113 Fujikura Ltd. 236,000 1,110 Kikkoman Corp. 104,000 1,099 Taisei Corp. 549,000 1,096 Mabuchi Motor Co. Ltd. 21,700 1,090 Tsumura & Co. 36,200 1,087 Suzuken Co. Ltd. 30,800 1,077 Mitsubishi UFJ Lease & Finance Co. Ltd. 30,540 1,072 Dowa Holdings Co. Ltd. 204,000 1,072 Yamaha Corp. 95,700 1,061 Nippon Sheet Glass Co. Ltd. 431,000 1,059 Air Water Inc. 96,000 1,043 Kamigumi Co. Ltd. 133,000 1,043 Daido Steel Co. Ltd. 218,000 1,041 Fuji Electric Holdings Co. Ltd. 374,000 1,039 Keisei Electric Railway Co. Ltd. 172,000 1,037 Mitsui Mining & Smelting Co. Ltd. 379,000 1,036 Cosmo Oil Co. Ltd. 433,000 1,031 Taiyo Yuden Co. Ltd. 80,000 1,023 Mitsubishi Logistics Corp. 88,000 1,010 Sotetsu Holdings Inc. 219,000 1,009 Asics Corp. 102,000 1,004 Hakuhodo DY Holdings Inc. 19,730 1,001 Citizen Holdings Co. Ltd. 166,000 995 NGK Spark Plug Co. Ltd. 77,000 992 Idemitsu Kosan Co. Ltd. 13,300 991 Nanto Bank Ltd. 187,000 973 Yamatake Corp. 37,800 963 Sapporo Hokuyo Holdings Inc. 203,200 963 Casio Computer Co. Ltd. 133,800 960 Wacoal Holdings Corp. 73,000 955 Nippon Shokubai Co. Ltd. 92,000 953 Sapporo Holdings Ltd. 198,000 951 Tokyo Steel Manufacturing Co. Ltd. 79,500 950 Don Quijote Co. Ltd. 36,400 949 77 Bank Ltd. 179,000 949 Yaskawa Electric Corp. 126,000 947 Kewpie Corp. 78,000 935 Chiyoda Corp. 129,000 927 Tokyu Land Corp. 251,000 911 Mitsumi Electric Co. Ltd. 54,400 908 ^ Shinsei Bank Ltd. 986,000 907 * Mizuho Trust & Banking Co. Ltd. 1,063,000 895 Sumitomo Rubber Industries Ltd. 90,500 894 Yamazaki Baking Co. Ltd. 70,000 887 Nisshin Steel Co. Ltd. 525,000 880 Zeon Corp. 122,000 877 Nisshinbo Holdings Inc. 84,000 868 Ezaki Glico Co. Ltd. 73,000 867 Yamato Kogyo Co. Ltd. 35,600 866 Miraca Holdings Inc. 29,200 866 Maruichi Steel Tube Ltd. 43,400 865 NTT Urban Development Corp. 1,057 857 Nippon Kayaku Co. Ltd. 94,000 845 Yokohama Rubber Co. Ltd. 158,000 844 Oracle Corp. Japan 15,900 842 Rengo Co. Ltd. 130,000 840 Shiga Bank Ltd. 136,000 830 Dainippon Sumitomo Pharma Co. Ltd. 108,300 811 Tokuyama Corp. 161,000 806 Toyoda Gosei Co. Ltd. 32,300 806 * Alps Electric Co. Ltd. 88,700 802 Mitsui Engineering & Shipbuilding Co. Ltd. 385,000 800 Nippon Paint Co. Ltd. 136,000 800 Lion Corp. 157,000 797 UNY Co. Ltd. 102,900 794 Yokogawa Electric Corp. 133,700 789 DIC Corp. 468,000 769 Japan Petroleum Exploration Co. 19,500 767 * Haseko Corp. 944,000 763 Nishi-Nippon Railroad Co. Ltd. 181,000 754 Glory Ltd. 32,200 750 Tosoh Corp. 279,000 745 Ebara Corp. 196,000 745 Toyota Boshoku Corp. 45,900 725 Koito Manufacturing Co. Ltd. 49,000 713 Awa Bank Ltd. 116,000 708 Mizuho Securities Co. Ltd. 310,000 703 Nichirei Corp. 162,000 698 Autobacs Seven Co. Ltd. 18,700 695 Kagoshima Bank Ltd. 111,000 693 Hokkoku Bank Ltd. 173,000 681 Taiheiyo Cement Corp. 502,000 680 Hino Motors Ltd. 154,000 676 Aozora Bank Ltd. 509,000 675 Tokyo Tatemono Co. Ltd. 206,000 670 Ito En Ltd. 42,400 666 Seino Holdings Corp. 99,000 664 Sumitomo Bakelite Co. Ltd. 127,000 662 Onward Holdings Co. Ltd. 88,000 662 Kaneka Corp. 107,000 661 Mochida Pharmaceutical Co. Ltd. 65,000 653 Obic Co. Ltd. 3,440 649 COMSYS Holdings Corp. 67,300 644 Coca-Cola West Co. Ltd. 35,500 643 Disco Corp. 10,600 642 Pacific Metals Co. Ltd. 89,361 640 ^ Nissha Printing Co. Ltd. 23,600 639 ^ Acom Co. Ltd. 36,830 638 Canon Marketing Japan Inc. 46,900 637 Asatsu-DK Inc. 26,400 633 Daishi Bank Ltd. 183,000 633 Komeri Co. Ltd. 26,900 631 Sumitomo Forestry Co. Ltd. 81,900 629 Ryohin Keikaku Co. Ltd. 17,000 627 Juroku Bank Ltd. 183,000 626 Tokai Carbon Co. Ltd. 118,000 622 Matsumotokiyoshi Holdings Co. Ltd. 27,900 622 Higo Bank Ltd. 113,000 618 Kobayashi Pharmaceutical Co. Ltd. 14,600 615 * Dainippon Screen Manufacturing Co. Ltd. 121,000 612 Toyobo Co. Ltd. 352,000 603 ^ Toho Titanium Co. Ltd. 21,500 590 Nomura Real Estate Holdings Inc. 48,000 590 Hyakugo Bank Ltd. 134,000 589 San-In Godo Bank Ltd. 80,000 588 Itochu Techno-Solutions Corp. 16,000 584 Takara Holdings Inc. 108,000 583 Shimachu Co. Ltd. 31,800 579 House Foods Corp. 38,700 565 Shinko Electric Industries Co. Ltd. 42,400 560 Kissei Pharmaceutical Co. Ltd. 29,000 556 Izumi Co. Ltd. 42,900 556 Aeon Credit Service Co. Ltd. 55,500 555 Sysmex Corp. 9,500 545 Jafco Co. Ltd. 23,100 545 Hitachi High-Technologies Corp. 28,500 545 Toda Corp. 169,000 540 IT Holdings Corp. 45,000 536 Square Enix Holdings Co. Ltd. 27,800 535 Showa Shell Sekiyu KK 72,600 534 Ogaki Kyoritsu Bank Ltd. 167,000 531 Hyakujushi Bank Ltd. 139,000 521 Capcom Co. Ltd. 34,000 521 Mori Seiki Co. Ltd. 52,900 518 Promise Co. Ltd. 65,250 516 Otsuka Corp. 7,900 514 ABC-Mart Inc. 15,700 510 Sumitomo Osaka Cement Co. Ltd. 270,000 505 MISUMI Group Inc. 26,300 504 Takata Corp. 24,500 482 * OKUMA Corp. 79,000 475 Nabtesco Corp. 30,000 474 Aoyama Trading Co. Ltd. 29,900 473 Nagase & Co. Ltd. 43,000 471 Lintec Corp. 24,100 466 Kokuyo Co. Ltd. 57,400 464 Keiyo Bank Ltd. 92,000 460 Musashino Bank Ltd. 16,200 457 H2O Retailing Corp. 73,000 453 Nippon Television Network Corp. 3,210 449 Ulvac Inc. 22,700 446 Fuji Media Holdings Inc. 295 428 Shima Seiki Manufacturing Ltd. 18,300 403 Tokai Rika Co. Ltd. 23,600 400 Circle K Sunkus Co. Ltd. 29,200 390 Nipro Corp. 19,800 385 Fukuyama Transporting Co. Ltd. 80,000 385 Tokyo Style Co. Ltd. 48,000 376 ^ OSAKA Titanium Technologies Co. 8,700 371 Bank of Nagoya Ltd. 106,000 370 ^ Kansai Urban Banking Corp. 235,000 369 Monex Group Inc. 888 367 Matsui Securities Co. Ltd. 61,900 365 Sohgo Security Services Co. Ltd. 35,400 358 Sundrug Co. Ltd. 13,200 340 Heiwa Corp. 29,900 333 Kose Corp. 14,300 332 Tokyo Broadcasting System Holdings Inc. 22,600 288 Hitachi Koki Co. Ltd. 32,300 287 Nidec Sankyo Corp. 34,000 279 Hitachi Capital Corp. 20,600 273 Gunze Ltd. 87,000 270 Kandenko Co. Ltd. 45,000 266 Sumisho Computer Systems Corp. 16,600 255 Point Inc. 5,050 254 Tokai Rubber Industries Inc. 20,900 248 Hitachi Cable Ltd. 90,000 246 Toshiba TEC Corp. 67,000 243 Sumitomo Real Estate Sales Co. Ltd. 5,710 234 Mizuho Investors Securities Co. Ltd. 230,000 234 PanaHome Corp. 38,000 233 kabu.com Securities Co. Ltd. 48,800 226 NS Solutions Corp. 12,100 224 ^ Culture Convenience Club Co. Ltd. 52,600 222 *,^ Renesas Electronics Corp. 22,800 217 Okasan Securities Group Inc. 57,000 215 TV Asahi Corp. 148 210 Hikari Tsushin Inc. 11,600 209 Funai Electric Co. Ltd. 5,800 207 Toppan Forms Co. Ltd. 20,700 199 Toyota Auto Body Co. Ltd. 13,600 187 SKY Perfect JSAT Holdings Inc. 483 171 *,^ Leopalace21 Corp. 73,500 162 ^ Takefuji Corp. 47,280 136 ^ Axell Corp. 2,700 90 * SFCG Co. Ltd. 140  Luxembourg (0.0%) RTL Group SA 10,270 829 Malaysia (0.9%) Public Bank Bhd. (Foreign) 2,313,308 8,892 Malayan Banking Bhd. 3,483,396 8,485 CIMB Group Holdings Bhd. 3,471,300 8,085 Sime Darby Bhd. 2,966,894 7,287 * Axiata Group Bhd. 4,118,337 5,521 IOI Corp. Bhd. 3,265,565 5,263 Genting Bhd. 1,815,900 4,570 * Malaysia International Shipping Corp. Bhd. (Local) 1,164,140 3,224 Digi.com Bhd. 385,834 2,997 Maxis Bhd. 1,463,300 2,434 AMMB Holdings Bhd. 1,470,100 2,382 PPB Group Bhd. 389,800 2,126 Tenaga Nasional Bhd. 715,300 1,933 Kuala Lumpur Kepong Bhd. 353,300 1,876 Genting Malaysia Bhd. 1,890,300 1,696 PLUS Expressways Bhd. 1,295,800 1,565 YTL Corp. Bhd. 640,118 1,510 IJM Corp. Bhd. 888,520 1,412 Gamuda Bhd. 1,329,100 1,388 YTL Power International Bhd. 1,865,302 1,326 British American Tobacco Malaysia Bhd. 90,100 1,272 Petronas Gas Bhd. 393,200 1,237 Tanjong PLC 220,100 1,222 UMW Holdings Bhd. 565,300 1,111 SP Setia Bhd. 689,050 907 Berjaya Sports Toto Bhd. 682,157 901 Hong Leong Bank Bhd. 294,800 835 Telekom Malaysia Bhd. 737,700 780 MMC Corp. Bhd. 798,800 652 Alliance Financial Group Bhd. 701,000 644 Petronas Dagangan Bhd. 179,600 580 Lafarge Malayan Cement Bhd. 271,210 576 Parkson Holdings Bhd. 328,798 572 RHB Capital Bhd. 278,200 568 * EON Capital Bhd. 165,800 363 * Proton Holdings Bhd. 159,000 230 * Public Bank Bhd. (Local) 28,231 108 Mexico (1.1%) America Movil SAB de CV 14,369,425 35,569 Grupo Mexico SAB de CV Class B 5,332,097 14,176 Wal-Mart de Mexico SAB de CV 4,701,800 10,922 Grupo Televisa SA 1,823,700 6,961 Fomento Economico Mexicano SAB de CV 1,412,800 6,900 Grupo Financiero Banorte SAB de CV 1,315,500 5,150 Telefonos de Mexico SAB de CV 6,361,780 4,639 * Cemex SAB de CV ADR 463,566 4,376 Grupo Financiero Inbursa SA 667,100 2,355 Grupo Modelo SAB de CV 424,100 2,302 Industrias Penoles SAB de CV 103,234 2,158 Grupo Elektra SA de CV 48,500 1,934 * Cemex SAB de CV 1,939,271 1,839 Kimberly-Clark de Mexico SAB de CV Class A 277,880 1,756 Grupo Bimbo SAB de CV Class A 228,907 1,725 Grupo Carso SAB de CV 458,500 1,721 Alfa SAB de CV Class A 181,170 1,412 Mexichem SAB de CV 475,429 1,319 Grupo Aeroportuario del Pacifico SAB de CV Class B 298,395 967 * Impulsora del Desarrollo y El Empleo en America Latina SAB de CV 595,300 723 Organizacion Soriana SAB de CV Class B 222,100 590 * Urbi Desarrollos Urbanos SAB de CV 300,900 583 * Carso Infraestructura y Construccion SAB de CV 469,300 260 Grupo Aeroportuario del Pacifico SAB de CV ADR 64 2 Morocco (0.0%) Maroc Telecom 29,000 510 * Douja Promotion Groupe Addoha SA 25,500 342 Netherlands (1.7%) Unilever NV 1,013,536 29,811 * ING Groep NV 2,523,185 24,197 Koninklijke Philips Electronics NV 644,603 20,039 Koninklijke KPN NV 1,113,922 15,479 Koninklijke Ahold NV 774,470 9,945 ASML Holding NV 282,185 9,057 Akzo Nobel NV 151,440 8,912 Heineken NV 187,699 8,495 TNT NV 243,234 7,250 * Aegon NV 1,138,449 6,838 Reed Elsevier NV 466,965 6,046 Koninklijke DSM NV 118,961 5,641 Wolters Kluwer NV 191,926 3,874 * Randstad Holding NV 82,539 3,707 Corio NV 57,821 3,394 Heineken Holding NV 75,099 2,944 Fugro NV 51,651 2,728 SBM Offshore NV 107,948 1,704 New Zealand (0.1%) Fletcher Building Ltd. 426,565 2,356 Telecom Corp. of New Zealand Ltd. 1,245,730 1,797 Auckland International Airport Ltd. 615,342 885 Sky City Entertainment Group Ltd. 372,933 821 Contact Energy Ltd. 178,576 740 Fisher & Paykel Healthcare Corp. Ltd. 323,834 709 Sky Network Television Ltd. 121,105 425 Kiwi Income Property Trust 558,710 385 Warehouse Group Ltd. 112,293 288 Vector Ltd. 158,657 240 Air New Zealand Ltd. 205,295 166 Norway (0.6%) Statoil ASA 836,426 16,917 DnB NOR ASA 798,527 9,881 Telenor ASA 540,071 8,312 Orkla ASA 679,438 5,624 Yara International ASA 142,625 5,355 Seadrill Ltd. 196,262 4,537 Norsk Hydro ASA 781,165 4,189 * Storebrand ASA 308,016 1,819 Aker Solutions ASA 135,647 1,755 *,^ Renewable Energy Corp. ASA 313,102 859 Peru (0.1%) Cia de Minas Buenaventura SA ADR 122,670 4,736 Credicorp Ltd. 39,994 3,891 Volcan Cia Minera SAA Class B 681,268 696 Cia de Minas Buenaventura SA 11,836 462 Philippines (0.1%) Ayala Land Inc. 5,407,800 1,746 Manila Electric Co. 286,300 1,169 Philippine Long Distance Telephone Co. 21,630 1,152 Bank of the Philippine Islands 1,041,400 1,084 SM Investments Corp. 101,110 967 SM Prime Holdings Inc. 3,876,899 905 Ayala Corp. 74,280 517 Banco de Oro Unibank Inc. 489,200 502 Globe Telecom Inc. 21,910 423 Metropolitan Bank & Trust 286,800 378 Jollibee Foods Corp. 187,000 319 Petron Corp. 366,000 52 Poland (0.3%) Powszechna Kasa Oszczednosci Bank Polski SA 414,157 5,283 Bank Pekao SA 67,993 3,627 * Powszechny Zaklad Ubezpieczen SA 27,827 3,567 KGHM Polska Miedz SA 96,029 3,340 * Polski Koncern Naftowy Orlen 247,131 3,145 Telekomunikacja Polska SA 439,305 2,275 Polska Grupa Energetyczna SA 162,865 1,173 Polskie Gornictwo Naftowe i Gazownictwo SA 768,137 887 Bank Zachodni WBK SA 14,012 842 * BRE Bank SA 8,249 693 * Getin Holding SA 197,960 662 Bank Handlowy w Warszawie SA 25,654 645 * ING Bank Slaski SA 2,488 634 TVN SA 96,815 561 * Globe Trade Centre SA 64,081 503 Portugal (0.3%) Portugal Telecom SGPS SA 583,568 6,421 EDP - Energias de Portugal SA 1,797,534 5,910 Galp Energia SGPS SA Class B 161,015 2,633 ^ Banco Comercial Portugues SA 2,239,695 1,934 Brisa Auto-Estradas de Portugal SA 283,309 1,848 Jeronimo Martins SGPS SA 163,543 1,787 * EDP Renovaveis SA 158,944 950 Banco Espirito Santo SA 194,166 928 ^ Banco BPI SA 416,610 923 Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA 201,978 839 Cimpor Cimentos de Portugal SGPS SA 123,127 748 Russia (1.7%) Gazprom OAO ADR 1,552,456 33,545 Surgutneftegas OJSC ADR 2,335,423 23,706 Lukoil OAO ADR 412,459 23,546 Sberbank of Russian Federation 5,653,112 15,751 Rosneft Oil Co. GDR 1,267,487 8,475 MMC Norilsk Nickel ADR 496,191 8,166 NovaTek OAO 967,968 6,986 * Federal Grid Co. Unified Energy System JSC 589,704,067 6,545 Tatneft ADR 195,173 6,037 Gazprom Neft JSC 1,008,359 4,107 * RusHydro 68,000,000 3,576 Novolipetsk Steel OJSC 1,110,843 3,449 Uralkali 639,201 2,689 Polyus Gold Co. ADR 105,266 2,555 VTB Bank OJSC GDR 464,710 2,521 Sistema JSFC GDR 88,748 2,180 Mobile Telesystems OJSC ADR 92,735 2,059 * Polymetal 149,841 1,980 Mobile Telesystems OJSC 211,728 1,736 * IDGC Holding JSC 10,464,018 1,421 Severstal OAO GDR 113,359 1,341 Rostelecom OJSC ADR 52,428 1,130 * Inter Rao Ues OAO 724,760,900 1,022 * OGK-4 OJSC 12,056,200 937 * Mosenergo OAO 7,710,171 785 VTB Bank OJSC 276,599,217 744 Magnitogorsk Iron & Steel Works 890,348 731 * OGK-3 OJSC 12,281,600 691 * TMK OAO 166,935 685 * Raspadskaya 149,300 603 * TGK-1 OAO 550,000,000 358 Aeroflot - Russian Airlines OJSC 150,372 301 Wimm-Bill-Dann Foods OJSC ADR 8,666 171 * PIK Group 47,161 169 * IDGC Holding JSC New Shares 68,233 9 *,1 Yenisei Territorial Generating Co. OJSC GDR 5,021 9 Singapore (1.3%) Singapore Telecommunications Ltd. 5,198,000 11,947 DBS Group Holdings Ltd. 1,118,200 11,868 United Overseas Bank Ltd. 753,460 11,023 Oversea-Chinese Banking Corp. Ltd. 1,595,600 10,618 Wilmar International Ltd. 1,665,924 7,696 CapitaLand Ltd. 2,068,998 6,039 Keppel Corp. Ltd. 776,000 5,339 Singapore Airlines Ltd. 389,670 4,483 Singapore Exchange Ltd. 774,000 4,369 City Developments Ltd. 444,000 3,960 Fraser and Neave Ltd. 916,000 3,705 Noble Group Ltd. 2,932,072 3,569 Singapore Press Holdings Ltd. 1,112,000 3,382 * Genting Singapore PLC 3,130,000 2,932 Golden Agri-Resources Ltd. 5,862,251 2,485 Jardine Cycle & Carriage Ltd. 92,000 2,426 Singapore Technologies Engineering Ltd. 980,151 2,340 ComfortDelgro Corp. Ltd. 1,894,000 2,234 CapitaMall Trust 1,559,800 2,195 ^ Olam International Ltd. 973,000 2,016 Ascendas Real Estate Investment Trust 1,175,000 1,835 SembCorp Industries Ltd. 580,000 1,804 Parkway Holdings Ltd. 547,266 1,587 SembCorp Marine Ltd. 533,600 1,574 Keppel Land Ltd. 472,724 1,409 CapitaCommercial Trust 1,338,235 1,302 Yangzijiang Shipbuilding Holdings Ltd. 1,169,964 1,250 Venture Corp. Ltd. 177,000 1,192 UOL Group Ltd. 375,000 1,092 *,^ Neptune Orient Lines Ltd. 624,750 945 SMRT Corp. Ltd. 487,000 796 Singapore Post Ltd. 922,000 773 StarHub Ltd. 439,840 764 ^ Cosco Corp. Singapore Ltd. 549,000 664 Singapore Land Ltd. 105,000 515 Allgreen Properties Ltd. 536,000 462 Yanlord Land Group Ltd. 336,000 461 Wing Tai Holdings Ltd. 347,000 460 SIA Engineering Co. Ltd. 125,000 378 Haw Par Corp. Ltd. 82,000 357 M1 Ltd. 183,900 287 Hotel Properties Ltd. 136,000 285 Wheelock Properties Singapore Ltd. 201,000 280 * STATS ChipPAC Ltd. 313,000 265 Guocoland Ltd. 99,000 158 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 190,356 15 South Africa (2.0%) MTN Group Ltd. 1,209,452 19,378 Sasol Ltd. 416,270 16,494 Standard Bank Group Ltd. 1,038,068 16,123 Naspers Ltd. 263,980 11,257 Impala Platinum Holdings Ltd. 412,421 11,173 AngloGold Ashanti Ltd. 236,758 9,604 FirstRand Ltd. 2,741,928 7,599 * Anglo Platinum Ltd. 70,267 6,770 Gold Fields Ltd. 460,033 6,219 Sanlam Ltd. 1,387,513 4,753 Shoprite Holdings Ltd. 361,818 4,534 ABSA Group Ltd. 236,234 4,397 Remgro Ltd. 316,229 4,334 Bidvest Group Ltd. 228,395 4,145 Nedbank Group Ltd. 172,514 3,198 Kumba Iron Ore Ltd. 61,731 3,131 Steinhoff International Holdings Ltd. 1,082,695 2,835 RMB Holdings Ltd. 595,992 2,819 Harmony Gold Mining Co. Ltd. 277,899 2,797 Vodacom Group Ltd. 296,636 2,520 * Aspen Pharmacare Holdings Ltd. 216,336 2,415 African Bank Investments Ltd. 514,826 2,362 Truworths International Ltd. 289,066 2,310 Massmart Holdings Ltd. 131,404 2,305 Growthpoint Properties Ltd. 1,012,629 2,303 Tiger Brands Ltd. 91,735 2,276 Woolworths Holdings Ltd. 546,128 1,945 Imperial Holdings Ltd. 134,802 1,781 Netcare Ltd. 938,645 1,748 * Sappi Ltd. 358,421 1,724 * ArcelorMittal South Africa Ltd. 146,967 1,714 Pretoria Portland Cement Co. Ltd. 386,034 1,706 Foschini Ltd. 159,535 1,555 Investec Ltd. 170,497 1,390 Spar Group Ltd. 115,205 1,350 African Rainbow Minerals Ltd. 56,540 1,326 Aveng Ltd. 260,030 1,284 Nampak Ltd. 477,834 1,262 Murray & Roberts Holdings Ltd. 206,116 1,188 Mr Price Group Ltd. 164,000 1,134 Adcock Ingram Holdings Ltd. 128,577 1,089 Reunert Ltd. 124,595 1,009 Pick n Pay Stores Ltd. 160,635 1,003 Discovery Holdings Ltd. 200,207 995 Liberty Holdings Ltd. 91,144 972 Tongaat Hulett Ltd. 65,375 963 Barloworld Ltd. 150,266 927 Clicks Group Ltd. 175,309 869 * Sun International Ltd. 74,380 856 AVI Ltd. 237,692 813 Exxaro Resources Ltd. 48,705 809 Medi-Clinic Corp. Ltd. 231,675 803 Metropolitan Holdings Ltd. 338,386 801 Telkom SA Ltd. 161,156 753 Aeci Ltd. 79,087 744 JD Group Ltd. 117,565 737 Mondi Ltd. 88,250 627 * Mvelaphanda Resources Ltd. 98,402 590 Fountainhead Property Trust 616,876 567 Illovo Sugar Ltd. 144,122 553 Northam Platinum Ltd. 89,028 538 Lewis Group Ltd. 59,802 512 JSE Ltd. 51,038 497 Santam Ltd. 31,876 490 Wilson Bayly Holmes-Ovcon Ltd. 28,369 439 Grindrod Ltd. 199,773 420 Pick'n Pay Holdings Ltd. 154,332 406 * Evraz Highveld Steel and Vanadium Ltd. 31,375 371 African Oxygen Ltd. 108,981 331 Group Five Ltd. 64,809 311 Allied Technologies Ltd. 29,181 250 South Korea (3.4%) 1 Samsung Electronics Co. Ltd. GDR 134,385 46,433 POSCO ADR 226,149 23,522 Samsung Electronics Co. Ltd. 28,615 19,627 Hyundai Motor Co. 107,511 13,556 Shinhan Financial Group Co. Ltd. ADR 139,104 11,508 KB Financial Group Inc. ADR 229,964 9,838 LG Chem Ltd. 32,656 9,093 Hyundai Heavy Industries Co. Ltd. 37,182 8,451 Hyundai Mobis 47,864 8,284 LG Electronics Inc. 70,773 6,009 * Hynix Semiconductor Inc. 289,530 5,510 Samsung Fire & Marine Insurance Co. Ltd. 30,969 5,383 LG Display Co. Ltd. 174,780 5,343 Samsung C&T Corp. 101,170 5,073 Kia Motors Corp. 191,550 5,013 * NHN Corp. 31,073 4,819 SK Energy Co. Ltd. 45,567 4,757 Korea Electric Power Corp. ADR 326,395 4,599 Shinsegae Co. Ltd. 9,332 4,449 Samsung Electro-Mechanics Co. Ltd. 36,696 4,237 LG Corp. 57,877 3,998 SK Telecom Co. Ltd. ADR 230,544 3,776 Samsung Life Insurance Co. Ltd. 39,551 3,677 OCI Co. Ltd. 15,071 3,527 Woori Finance Holdings Co. Ltd. 269,610 3,357 Samsung SDI Co. Ltd. 22,547 3,240 Samsung Techwin Co. Ltd. 34,073 3,171 Samsung Heavy Industries Co. Ltd. 151,700 3,169 Hana Financial Group Inc. 104,730 3,115 KT Corp. ADR 154,781 2,918 Hyundai Engineering & Construction Co. Ltd. 52,995 2,837 Samsung Engineering Co. Ltd. 27,161 2,831 Cheil Industries Inc. 33,923 2,607 S-Oil Corp. 54,492 2,601 Amorepacific Corp. 2,977 2,431 Hyundai Steel Co. 27,904 2,414 LG Household & Health Care Ltd. 7,675 2,414 SK Holdings Co. Ltd. 29,866 2,345 KT&G Corp. 44,368 2,229 Samsung Securities Co. Ltd. 42,769 2,169 Korea Zinc Co. Ltd. 9,856 1,963 Doosan Heavy Industries and Construction Co. Ltd. 29,461 1,920 Woongjin Coway Co. Ltd. 53,750 1,895 Daewoo Securities Co. Ltd. 93,230 1,819 Lotte Shopping Co. Ltd. 5,682 1,726 LS Corp. 21,152 1,712 GS Engineering & Construction Corp. 24,881 1,683 Kangwon Land Inc. 100,510 1,681 Korea Exchange Bank 163,670 1,680 Honam Petrochemical Corp. 11,462 1,672 NCSoft Corp. 10,423 1,659 Hankook Tire Co. Ltd. 71,910 1,635 Hanwha Corp. 47,730 1,618 Hyosung Corp. 22,810 1,580 Dongbu Insurance Co. Ltd. 49,910 1,550 Doosan Corp. 15,951 1,545 * Korean Air Lines Co. Ltd. 23,427 1,462 Hyundai Department Store Co. Ltd. 14,414 1,438 Industrial Bank of Korea 106,530 1,409 Hyundai Mipo Dockyard 9,814 1,345 Busan Bank 123,350 1,330 Daewoo International Corp. 47,173 1,328 Shinhan Financial Group Co. Ltd. 31,780 1,304 Hyundai Securities Co. 112,100 1,290 CJ CheilJedang Corp. 6,140 1,229 Daelim Industrial Co. Ltd. 21,505 1,220 * Hanjin Shipping Co. Ltd. 44,509 1,197 Hyundai Merchant Marine Co. Ltd. 41,600 1,154 Hyundai Development Co. 49,200 1,128 LG Uplus Corp. 167,030 1,124 Daegu Bank Ltd. 84,700 1,092 GS Holdings 30,810 1,079 Samsung Card Co. 24,258 1,070 Woori Investment & Securities Co. Ltd. 66,040 1,039 KB Financial Group Inc. 23,663 1,027 Korea Investment Holdings Co. Ltd. 34,750 993 S1 Corp. 19,050 965 Yuhan Corp. 7,026 940 Lotte Confectionery Co. Ltd. 817 931 * Doosan Infracore Co. Ltd. 50,280 902 KCC Corp. 3,448 889 Hanwha Chem Corp. 54,540 889 STX Pan Ocean Co. Ltd. 80,020 812 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 45,970 778 Pacific Corp. 5,308 674 Samsung Fine Chemicals Co. Ltd. 11,460 647 * Daum Communications Corp. 8,185 588 Korea Gas Corp. 15,420 577 Nong Shim Co. Ltd. 3,036 576 Mirae Asset Securities Co. Ltd. 11,372 561 * STX Corp. Co. Ltd. 31,495 544 Dongkuk Steel Mill Co. Ltd. 26,750 542 * Korea Express Co. Ltd. 10,148 539 Lotte Chilsung Beverage Co. Ltd. 807 534 Cheil Worldwide Inc. 51,950 533 CJ Corp. 8,496 531 Glovis Co. Ltd. 4,544 524 Hanjin Heavy Industries & Construction Co. Ltd. 21,727 519 Daewoo Engineering & Construction Co. Ltd. 59,099 502 Hite Brewery Co. Ltd. 4,141 491 Halla Climate Control Corp. 32,630 477 Daishin Securities Co. Ltd. 31,660 394 SK Networks Co. Ltd. 44,590 390 LG Hausys Ltd. 4,342 344 STX Offshore & Shipbuilding Co. Ltd. 30,280 326 * Hanjin Shipping Holdings Co. Ltd. 20,539 296 POSCO 699 291 Hyundai Hysco 14,780 234 SKC Co. Ltd. 9,110 214 KT Corp. 5,471 197 Daishin Securities Co. Ltd. Prior Pfd. 21,130 167 Sindoh Co. Ltd. 3,815 159 Lotte Midopa Co. Ltd. 10,880 112 Korea Electric Power Corp. 3,870 108 SK Telecom Co. Ltd. 28 4 Spain (2.8%) Banco Santander SA 5,367,931 69,736 Telefonica SA 3,011,201 68,190 Banco Bilbao Vizcaya Argentaria SA 2,441,060 32,734 Iberdrola SA 3,433,720 24,161 Repsol YPF SA 797,880 18,813 Inditex SA 163,506 10,816 ^ ACS Actividades de Construccion y Servicios SA 161,582 7,001 Gas Natural SDG SA 299,472 5,000 ^ Banco de Sabadell SA 790,731 4,490 Banco Popular Espanol SA 646,934 4,275 Abertis Infraestructuras SA 243,203 4,105 Criteria Caixacorp SA 652,163 3,182 Ferrovial SA 356,907 3,124 Acerinox SA 167,390 2,869 Enagas 116,921 2,155 Mapfre SA 595,541 1,959 Iberdrola Renovables SA 548,219 1,916 ^ Bankinter SA 231,448 1,731 Indra Sistemas SA 105,283 1,717 ^ Grifols SA 138,369 1,541 Red Electrica Corp. SA 34,228 1,496 Acciona SA 16,836 1,482 Zardoya Otis SA 93,171 1,453 * Gamesa Corp. Tecnologica SA 156,966 1,368 Endesa SA 52,760 1,304 ^ Banco de Valencia SA 154,964 930 Corp Financiera Alba 20,957 862 ^ Fomento de Construcciones y Contratas SA 32,976 856 Gestevision Telecinco SA 66,761 765 *,^ Sacyr Vallehermoso SA 126,572 649 ^ Banco Espanol de Credito SA 51,971 528 Sweden (2.0%) Nordea Bank AB 2,638,708 26,335 Telefonaktiebolaget LM Ericsson Class B 1,977,379 21,819 Hennes & Mauritz AB Class B 381,411 12,023 * Volvo AB Class B 948,406 11,820 Svenska Handelsbanken AB Class A 403,938 11,575 TeliaSonera AB 1,471,411 10,640 Sandvik AB 777,941 10,054 Skandinaviska Enskilda Banken AB Class A 1,421,719 9,758 Atlas Copco AB Class A 411,363 6,728 Svenska Cellulosa AB Class B 397,604 5,735 Investor AB Class B 296,273 5,581 Assa Abloy AB Class B 237,218 5,244 * Swedbank AB Class A 456,993 5,216 * Volvo AB Class A 440,805 5,185 SKF AB 270,131 5,154 Scania AB Class B 262,630 4,841 Tele2 AB 271,176 4,810 Skanska AB Class B 260,418 4,404 Electrolux AB Class B 194,928 4,350 Atlas Copco AB Class B 260,300 3,883 Swedish Match AB 163,681 3,864 Alfa Laval AB 208,142 3,224 Securitas AB Class B 230,371 2,339 SSAB AB Class A 159,348 2,307 Industrivarden AB Class A 172,714 2,264 Boliden AB 175,568 2,087 Husqvarna AB 284,788 2,011 Holmen AB 40,855 1,072 Industrivarden AB 78,742 985 SSAB AB Class B 55,004 707 Switzerland (5.1%) Nestle SA 2,393,589 118,308 Novartis AG 1,484,222 72,153 Roche Holding AG 460,749 59,909 * UBS AG 2,487,956 42,234 Credit Suisse Group AG 743,723 33,711 ABB Ltd. 1,523,781 30,759 Zurich Financial Services AG 96,835 22,599 Syngenta AG 62,494 13,802 Cie Financiere Richemont SA 342,574 13,375 Swiss Reinsurance Co. Ltd. 243,026 11,191 Holcim Ltd. 159,296 10,638 Swatch Group AG (Bearer) 20,262 6,279 SGS SA 3,873 5,441 Swisscom AG 13,733 5,143 Givaudan SA 5,513 5,085 Adecco SA 92,369 4,709 Julius Baer Group Ltd. 134,631 4,708 Geberit AG 27,116 4,434 Kuehne & Nagel International AG 39,294 4,216 Sonova Holding AG 32,420 3,934 Synthes Inc. 31,290 3,601 Swatch Group AG (Registered) 60,773 3,418 Lonza Group AG 34,603 2,691 Baloise Holding AG 32,483 2,603 * Actelion Ltd. 63,768 2,580 Lindt & Spruengli AG 91 2,228 Swiss Life Holding AG 20,968 2,203 Pargesa Holding SA 24,551 1,687 Schindler Holding AG 19,191 1,686 GAM Holding Ltd. 141,278 1,634 Nobel Biocare Holding AG 78,187 1,317 Lindt & Spruengli AG 549 1,237 Schindler Holding AG (Bearer) 13,068 1,172 Straumann Holding AG 5,120 1,122 BKW FMB Energie AG 10,011 692 EFG International AG 26,202 310 Taiwan (2.6%) Taiwan Semiconductor Manufacturing Co. Ltd. ADR 2,903,529 29,326 * Hon Hai Precision Industry Co. Ltd. 5,591,716 22,523 HTC Corp. 535,496 9,861 MediaTek Inc. 716,227 9,699 Nan Ya Plastics Corp. 5,148,370 9,052 Formosa Plastics Corp. 4,014,220 8,371 Cathay Financial Holding Co. Ltd. 4,790,050 7,520 Chunghwa Telecom Co. Ltd. ADR 297,675 6,296 China Steel Corp. 6,530,051 6,170 Formosa Chemicals & Fibre Corp. 2,746,210 5,951 AU Optronics Corp. ADR 590,368 5,608 * Fubon Financial Holding Co. Ltd. 3,912,000 4,784 Acer Inc. 1,758,822 4,713 Chimei Innolux Corp. 4,328,575 4,666 Taiwan Semiconductor Manufacturing Co. Ltd. 2,317,532 4,474 Delta Electronics Inc. 1,216,818 4,196 Compal Electronics Inc. 2,903,822 3,799 United Microelectronics Corp. ADR 1,241,692 3,762 Chinatrust Financial Holding Co. Ltd. 6,008,241 3,593 Quanta Computer Inc. 1,859,480 3,366 Mega Financial Holding Co. Ltd. 5,363,000 3,199 Asustek Computer Inc. 419,642 3,163 Yuanta Financial Holding Co. Ltd. 5,312,845 2,958 Uni-President Enterprises Corp. 2,495,091 2,957 Formosa Petrochemical Corp. 1,214,580 2,817 Far Eastern New Century Corp. 2,249,779 2,606 Foxconn Technology Co. Ltd. 651,978 2,220 Taiwan Mobile Co. Ltd. 1,111,609 2,198 Wistron Corp. 1,358,489 2,194 Advanced Semiconductor Engineering Inc. ADR 575,680 2,182 Synnex Technology International Corp. 906,989 2,066 * China Development Financial Holding Corp. 7,024,736 2,017 Hua Nan Financial Holdings Co. Ltd. 3,229,520 2,008 Taiwan Cement Corp. 2,145,583 1,990 Lite-On Technology Corp. 1,556,940 1,986 Siliconware Precision Industries Co. ADR 397,176 1,938 First Financial Holding Co. Ltd. 3,291,493 1,935 Unimicron Technology Corp. 1,064,975 1,766 Taiwan Cooperative Bank 2,602,037 1,686 President Chain Store Corp. 510,904 1,674 SinoPac Financial Holdings Co. Ltd. 4,474,000 1,497 * Taishin Financial Holding Co. Ltd. 3,203,909 1,425 Far EasTone Telecommunications Co. Ltd. 1,022,643 1,424 Macronix International 2,105,937 1,399 Pou Chen Corp. 1,825,725 1,394 Largan Precision Co. Ltd. 72,068 1,378 Epistar Corp. 483,000 1,327 Taiwan Fertilizer Co. Ltd. 471,000 1,301 Cheng Shin Rubber Industry Co. Ltd. 506,934 1,296 Asia Cement Corp. 1,298,298 1,282 * Shin Kong Financial Holding Co. Ltd. 3,379,298 1,221 * Pegatron Corp. 1,046,038 1,208 Chang Hwa Commercial Bank 2,175,000 1,147 United Microelectronics Corp. 2,308,000 1,024 Yulon Motor Co. Ltd. 889,898 1,022 Inventec Co. Ltd. 1,893,400 1,005 * E.Sun Financial Holding Co. Ltd. 2,089,935 967 Taiwan Glass Industrial Corp. 993,231 959 * Inotera Memories Inc. 1,711,025 903 * Powerchip Technology Corp. 6,094,255 876 * Nanya Technology Corp. 1,295,609 872 Chicony Electronics Co. Ltd. 397,931 870 Catcher Technology Co. Ltd. 386,153 869 * Walsin Lihwa Corp. 1,978,000 864 Realtek Semiconductor Corp. 352,415 805 KGI Securities Co. Ltd. 1,943,000 804 Formosa Taffeta Co. Ltd. 1,007,000 767 * Yageo Corp. 1,713,000 763 * HannStar Display Corp. 3,902,463 756 Yang Ming Marine Transport Corp. 1,137,369 735 Novatek Microelectronics Corp. Ltd. 271,916 720 * Capital Securities Corp. 1,526,055 703 * Evergreen Marine Corp. Taiwan Ltd. 947,000 703 Nan Ya Printed Circuit Board Corp. 160,821 657 * China Airlines Ltd. 1,165,244 627 * CMC Magnetics Corp. 2,346,000 626 * Qisda Corp. 1,087,640 612 Polaris Securities Co. Ltd. 1,329,359 607 Coretronic Corp. 421,386 587 Giant Manufacturing Co. Ltd. 152,020 528 Advantech Co. Ltd. 246,641 528 * Tatung Co. Ltd. 2,904,000 527 * Taiwan Business Bank 1,786,000 527 Cheng Uei Precision Industry Co. Ltd. 300,078 525 Teco Electric and Machinery Co. Ltd. 1,094,000 525 U-Ming Marine Transport Corp. 271,000 513 Feng Hsin Iron & Steel Co. 356,790 509 * Ritek Corp. 1,727,397 495 * Wan Hai Lines Ltd. 679,050 457 * Winbond Electronics Corp. 1,621,000 411 Eternal Chemical Co. Ltd. 387,262 385 * Yuen Foong Yu Paper Manufacturing Co. Ltd. 897,959 366 * Eva Airways Corp. 591,201 354 * Chunghwa Picture Tubes 5,299,000 345 Ton Yi Industrial Corp. 763,000 343 Transcend Information Inc. 122,455 341 * Far Eastern International Bank 876,293 340 Taiwan Secom Co. Ltd. 219,000 336 D-Link Corp. 420,870 324 Cathay Real Estate Development Co. Ltd. 675,000 303 * Waterland Financial Holdings 943,971 290 China Motor Corp. 450,105 283 Oriental Union Chemical Corp. 373,083 279 Faraday Technology Corp. 167,897 274 * President Securities Corp. 499,289 273 Micro-Star International Co. Ltd. 463,929 258 Mitac International Corp. 629,736 257 Asia Optical Co. Inc. 162,381 253 Compal Communications Inc. 222,520 198 Vanguard International Semiconductor Corp. 476,466 198 LITE-ON IT Corp. 120,054 134 Chunghwa Telecom Co. Ltd. 51,818 109 Inventec Appliances Corp. 123,963 103 * Tatung Co. Ltd. GDR 26,447 97 AU Optronics Corp. 99,000 94 Thailand (0.3%) PTT Exploration & Production PCL (Foreign) 846,572 3,919 PTT PCL (Foreign) 493,100 3,891 Siam Commercial Bank PCL (Foreign) 946,586 2,615 Kasikornbank PCL (Foreign) 737,100 2,382 Advanced Info Service PCL (Foreign) 715,650 2,074 Siam Cement PCL (Foreign) 215,512 1,887 Bank of Ayudhya PCL(Local) 2,904,900 1,860 Charoen Pokphand Foods PCL (Foreign) 1,760,100 1,316 Bangkok Bank PCL (Foreign) 304,097 1,312 CP ALL PCL (Foreign) 1,288,300 1,289 PTT Aromatics & Refining PCL (Foreign) 1,298,561 940 Banpu PCL 41,500 804 * TMB Bank PCL 12,480,600 759 Krung Thai Bank PCL (Foreign) 1,740,000 702 Thai Oil PCL (Foreign) 507,900 694 IRPC PCL (Foreign) 5,226,200 629 PTT Chemical PCL (Foreign) 185,600 584 BEC World PCL (Foreign) 573,400 535 Banpu PCL (Local) 25,800 500 Total Access Communication PCL (Foreign) 246,500 361 * Total Access Communication PCL (Local) 238,100 349 PTT PCL 44,100 348 Electricity Generating PCL (Foreign) 130,500 348 Land and Houses PCL (Foreign) 1,780,600 318 Thai Union Frozen Products PCL (Foreign) 207,100 316 Thai Airways International PCL (Foreign) 287,600 309 Airports of Thailand PCL (Foreign) 247,000 297 Delta Electronics Thai PCL (Foreign) 339,900 277 Central Pattana PCL 330,100 233 Ratchaburi Electricity Generating Holding PCL 187,700 217 Siam City Cement PCL (Foreign) 29,100 205 Siam Makro PCL (Foreign) 53,100 191 Thoresen Thai Agencies PCL 209,600 156 Charoen Pokphand Foods PCL 187,200 140 * CP ALL PCL (Local) 118,000 118 * Siam Commercial Bank PCL (Local) 40,400 112 * Siam City Cement PCL (Local) 15,500 109 Advanced Info Service PCL (Local) 37,300 108 PTT Chemical PCL 33,000 104 IRPC PCL 724,700 87 * PTT Aromatics & Refining PCL 111,600 81 Turkey (0.4%) Akbank TAS 787,436 4,359 Turkiye Garanti Bankasi AS 829,508 4,292 Turkiye Is Bankasi 909,138 3,409 KOC Holding AS 643,822 2,538 Turkiye Halk Bankasi AS 252,489 2,045 Anadolu Efes Biracilik Ve Malt Sanayii AS 151,773 1,913 * Yapi ve Kredi Bankasi AS 556,589 1,690 BIM Birlesik Magazalar AS 48,590 1,491 * Turk Hava Yollari 512,321 1,482 Tupras Turkiye Petrol Rafine 64,154 1,459 Asya Katilim Bankasi AS 573,661 1,432 * Eregli Demir ve Celik Fabrikalari TAS 511,534 1,426 Turkiye Vakiflar Bankasi Tao 479,579 1,297 Turk Telekomunikasyon AS 335,705 1,258 Haci Omer Sabanci Holding AS (Bearer) 260,941 1,212 Turkcell Iletisim Hizmet AS 206,785 1,205 Enka Insaat ve Sanayi AS 281,348 1,036 Arcelik AS 129,213 638 Coca-Cola Icecek AS 51,265 535 Dogan Sirketler Grubu Holdings 692,262 499 Ford Otomotiv Sanayi AS 49,167 366 United Kingdom (14.2%) HSBC Holdings PLC 11,413,338 116,065 Vodafone Group PLC 34,513,083 80,474 BP PLC 12,356,605 79,021 Royal Dutch Shell PLC Class A 2,326,297 64,067 GlaxoSmithKline PLC 3,436,559 60,001 Rio Tinto PLC 1,001,552 51,836 AstraZeneca PLC 945,752 47,420 Royal Dutch Shell PLC Class B 1,781,646 47,070 British American Tobacco PLC 1,309,285 45,046 BHP Billiton PLC 1,447,306 44,337 Barclays PLC 7,895,464 40,893 Standard Chartered PLC 1,342,788 38,795 BG Group PLC 2,209,460 35,433 * Anglo American PLC 869,531 34,382 Tesco PLC 5,214,829 31,979 Diageo PLC 1,653,445 28,694 * Lloyds Banking Group PLC 25,911,366 27,967 Unilever PLC 843,263 23,958 SABMiller PLC 772,843 23,465 Reckitt Benckiser Group PLC 475,863 23,332 Xstrata PLC 1,436,062 22,844 Imperial Tobacco Group PLC 665,171 18,822 National Grid PLC 2,271,010 18,192 Centrica PLC 3,333,391 15,888 Prudential PLC 1,654,999 14,402 BT Group PLC 5,052,026 11,287 Tullow Oil PLC 579,001 11,184 BAE Systems PLC 2,279,108 11,174 Rolls-Royce Group PLC 1,209,335 11,006 Scottish & Southern Energy PLC 601,211 10,461 Aviva PLC 1,835,503 10,278 Compass Group PLC 1,228,381 10,213 British Sky Broadcasting Group PLC 860,713 9,602 * Royal Bank of Scotland Group PLC 11,413,873 8,936 WPP PLC 829,651 8,822 Shire PLC 367,838 8,414 Pearson PLC 530,539 8,248 WM Morrison Supermarkets PLC 1,734,437 7,212 Reed Elsevier PLC 789,520 6,841 * Cairn Energy PLC 920,053 6,739 Old Mutual PLC 3,547,527 6,725 Experian PLC 669,712 6,597 J Sainsbury PLC 1,216,658 6,563 Marks & Spencer Group PLC 1,045,895 5,653 International Power PLC 988,777 5,544 Legal & General Group PLC 3,847,089 5,401 Randgold Resources Ltd. 59,090 5,306 Kingfisher PLC 1,529,849 5,167 Smith & Nephew PLC 586,071 5,100 Carnival PLC 138,967 5,019 Land Securities Group PLC 495,143 4,755 Standard Life PLC 1,473,475 4,674 Capita Group PLC 406,448 4,585 RSA Insurance Group PLC 2,248,485 4,496 Smiths Group PLC 256,157 4,484 Associated British Foods PLC 262,444 4,227 * Wolseley PLC 184,267 4,156 British Land Co. PLC 568,853 4,121 Next PLC 120,509 4,062 * Autonomy Corp. PLC 157,056 4,052 United Utilities Group PLC 436,151 4,003 Antofagasta PLC 254,686 3,946 Man Group PLC 1,134,096 3,864 Johnson Matthey PLC 142,468 3,779 G4S PLC 927,754 3,767 Burberry Group PLC 283,709 3,747 Eurasian Natural Resources Corp. PLC 255,370 3,628 ^ Resolution Ltd. 970,431 3,624 Inmarsat PLC 300,466 3,476 Vedanta Resources PLC 90,534 3,466 Petrofac Ltd. 171,913 3,370 Intercontinental Hotels Group PLC 189,522 3,285 Sage Group PLC 869,329 3,258 * Lonmin PLC 130,737 3,217 Severn Trent PLC 153,399 3,151 AMEC PLC 220,570 3,020 Tomkins PLC 579,043 2,940 Admiral Group PLC 128,677 2,922 Hammerson PLC 472,389 2,879 Rexam PLC 582,763 2,826 3i Group PLC 619,995 2,763 Cobham PLC 740,592 2,760 ICAP PLC 435,477 2,737 Kazakhmys PLC 140,794 2,683 Whitbread PLC 114,485 2,529 Bunzl PLC 213,190 2,308 Schroders PLC 112,501 2,271 Fresnillo PLC 140,216 2,266 Invensys PLC 525,367 2,202 Capital Shopping Centres Group PLC 406,556 2,185 Home Retail Group PLC 574,455 2,153 Tate & Lyle PLC 299,707 2,113 Segro PLC 481,074 2,112 * ITV PLC 2,548,304 2,067 * Rentokil Initial PLC 1,159,886 1,862 Cable & Wireless Worldwide PLC 1,696,958 1,777 Logica PLC 1,042,259 1,772 Thomas Cook Group PLC 562,846 1,606 Cable & Wireless Communications PLC 1,707,268 1,586 Drax Group PLC 247,287 1,489 Aegis Group PLC 746,607 1,373 Daily Mail & General Trust PLC 174,614 1,330 United Business Media Ltd. 153,510 1,325 Hays PLC 929,112 1,315 *,^ British Airways PLC 360,242 1,240 Ladbrokes PLC 573,075 1,217 TUI Travel PLC 352,856 1,164 William Hill PLC 442,685 1,159 Provident Financial PLC 85,410 1,081 * PartyGaming PLC 185,857 874 * EnQuest PLC 411,499 755 * Capital & Counties Properties PLC 385,304 665 Schroders PLC 39,058 653 * TalkTalk Telecom Group PLC 258,140 496 Total Common Stocks (Cost $9,895,188) Market Value Coupon Shares ($000) Temporary Cash Investments (0.8%) Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.297% 77,990,000 77,990 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4 Freddie Mac Discount Notes 0.300% 11/1/10 2,500 2,499 4 Freddie Mac Discount Notes 0.321% 12/15/10 4,000 3,997 Total Temporary Cash Investments (Cost $84,487) Total Investments (100.5%) (Cost $9,979,675) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $72,706,000. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, the aggregate value of these securities was $60,888,000, representing 0.6% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $77,991,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation FTSE All-World ex-US Index Fund (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 1,186,413   Common StocksOther 165,854 8,500,791 89 Temporary Cash Investments 77,990 6,496  Total 1,430,257 8,507,287 89 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common StocksOther Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2009 98 Net Realized Gain (Loss) (4) Change in Unrealized Appreciation (Depreciation) (5) Balance as of July 31, 2010 89 D . At July 31, 2010, the cost of investment securities for tax purposes was $9,987,227,000. Net unrealized depreciation of investment securities for tax purposes was $49,594,000, consisting of unrealized gains of $816,335,000 on securities that had risen in value since their purchase and $865,929,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard FTSE All-World ex-US Small-Cap Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (99.9%) Argentina (0.1%) * Grupo Financiero Galicia SA ADR 82,124 517 Australia (4.7%) * Arrow Energy Ltd. 239,078 1,012 Seek Ltd. 111,726 766 MacArthur Coal Ltd. 65,426 743 Centennial Coal Co. Ltd. 133,706 726 David Jones Ltd. 166,403 724 UGL Ltd. 53,582 684 JB Hi-Fi Ltd. 36,194 627 ^ Campbell Brothers Ltd. 22,383 624 * Riversdale Mining Ltd. 67,058 622 * Mount Gibson Iron Ltd. 382,804 578 Healthscope Ltd. 104,653 566 APA Group 163,559 549 Ramsay Health Care Ltd. 42,018 536 Primary Health Care Ltd. 157,526 514 ING Office Fund 910,096 499 * PanAust Ltd. 963,722 498 Transfield Services Ltd. 154,091 449 * Boart Longyear Group 153,449 425 Monadelphous Group Ltd. 33,897 416 * Andean Resources Ltd. 120,146 405 ConnectEast Group 1,091,374 395 Iress Market Technology Ltd. 52,680 393 Whitehaven Coal Ltd. 79,438 390 * Lynas Corp. Ltd. 546,271 376 ING Industrial Fund 856,429 346 Platinum Asset Management Ltd. 71,901 343 GrainCorp Ltd. 66,225 338 Kingsgate Consolidated Ltd. 36,860 327 Bradken Ltd. 45,855 320 Invocare Ltd. 53,674 295 * Karoon Gas Australia Ltd. 45,712 286 * Atlas Iron Ltd. 155,741 284 Charter Hall Retail REIT 581,574 280 Crane Group Ltd. 35,083 266 * Coal of Africa Ltd. 155,919 258 * Pacific Brands Ltd. 313,648 257 * AWE Ltd. 175,589 248 * Murchison Metals Ltd. 145,958 243 * Silex Systems Ltd. 57,651 241 Cromwell Group 371,003 240 Bunnings Warehouse Property Trust 134,079 231 SAI Global Ltd. 63,992 231 * Minara Resources Ltd. 307,830 229 Abacus Property Group 607,430 228 Infigen Energy 314,542 222 Charter Hall Group 403,477 219 FKP Property Group 342,956 218 Western Areas NL 49,024 216 Beach Energy Ltd. 355,367 216 Independence Group NL 42,185 214 * Perseus Mining Ltd. 111,642 212 * Virgin Blue Holdings Ltd. 727,160 205 * Extract Resources Ltd. 33,327 202 * Gindalbie Metals Ltd. 226,350 199 * Cudeco Ltd. 46,010 194 Cabcharge Australia Ltd. 46,965 191 OM Holdings Ltd. 147,849 189 Wotif.com Holdings Ltd. 39,639 185 * Mirabela Nickel Ltd. 96,043 185 GUD Holdings Ltd. 21,346 181 * Linc Energy Ltd. 124,527 180 * St. Barbara Ltd. 655,309 179 * Avoca Resources Ltd. 74,431 178 Seven Group Holdings Ltd. 31,744 176 * Eastern Star Gas Ltd. 222,848 173 * Austar United Communications Ltd. 202,005 172 *,^ Pharmaxis Ltd. 82,538 164 Fleetwood Corp. Ltd. 18,690 164 Panoramic Resources Ltd. 72,576 162 Hills Industries Ltd. 79,256 158 Premier Investments Ltd. 27,078 156 Emeco Holdings Ltd. 250,964 153 * Medusa Mining Ltd. 43,155 151 Mincor Resources NL 79,370 143 Reject Shop Ltd. 9,857 141 * Citadel Resource Group Ltd. 510,825 139 Macmahon Holdings Ltd. 257,689 138 Energy Developments Ltd. 57,860 133 SMS Management & Technology Ltd. 24,430 131 TPG Telecom Ltd. 79,566 130 * Super Cheap Auto Group Ltd. 25,186 129 * Mantra Resources Ltd. 31,379 129 * Mineral Deposits Ltd. 178,056 124 Mermaid Marine Australia Ltd. 50,033 122 * Sundance Resources Ltd. 923,124 121 ^ Centro Retail Group 766,927 118 Straits Resources Ltd. 89,129 115 Oakton Ltd. 45,681 114 STW Communications Group Ltd. 130,535 112 Clough Ltd. 147,189 111 Austal Ltd. 51,746 108 Hastie Group Ltd. 74,500 103 *,^ Nexus Energy Ltd. 357,532 102 Challenger Diversified Property Group 216,765 100 Industrea Ltd. 308,328 99 Australian Pharmaceutical Industries Ltd. 248,324 92 * Carnarvon Petroleum Ltd. 266,443 92 * Energy World Corp. Ltd. 215,255 89 Ardent Leisure Group 95,240 88 * Australian Agricultural Co. Ltd. 64,424 88 * PaperlinX Ltd. 161,642 88 WHK Group Ltd. 97,897 86 * Roc Oil Co. Ltd. 255,736 82 * Dart Energy Ltd. 119,539 82 Aspen Group 180,523 78 * Horizon Oil Ltd. 309,237 77 Alesco Corp. Ltd. 31,978 75 * PMP Ltd. 136,138 74 ^ Ausenco Ltd. 33,160 73 * Platinum Australia Ltd. 105,041 71 Skilled Group Ltd. 59,084 68 Programmed Maintenance Services Ltd. 38,763 67 Biota Holdings Ltd. 72,636 65 Dominion Mining Ltd. 30,669 62 * International Ferro Metals Ltd. 130,455 61 * Kagara Ltd. 101,935 60 Ausdrill Ltd. 38,770 59 NRW Holdings Ltd. 53,825 53 * Sunland Group Ltd. 85,980 51 Cardno Ltd. 14,096 50 ^ Astro Japan Property Group 181,304 49 iSOFT Group Ltd. 252,529 33 * South Australian Coal Corp. 15,191 3 Austria (0.9%) Andritz AG 12,417 778 bwin Interactive Entertainment AG 11,825 657 * Wienerberger AG 41,652 578 Atrium European Real Estate Ltd. 84,938 436 * CA Immobilien Anlagen AG 34,504 422 Conwert Immobilien Invest SE 34,279 409 * RHI AG 11,473 342 Flughafen Wien AG 4,974 287 Schoeller-Bleckmann Oilfield Equipment AG 5,745 278 Semperit AG Holding 7,202 268 Mayr Melnhof Karton AG 2,604 267 Oesterreichische Post AG 9,900 265 * Intercell AG 11,712 241 * Sparkassen Immobilien AG 21,251 144 Agrana Beteiligungs AG 1,388 132 BWT AG 3,018 72 * Kapsch TrafficCom AG 1,697 71 * Palfinger AG 2,956 69 Belgium (1.4%) Bekaert SA 4,753 1,034 Telenet Group Holding NV 26,817 768 ^ Elia System Operator SA 18,845 649 Ackermans & van Haaren NV 8,187 560 Sofina SA 6,136 525 D'ieteren SA 1,061 512 Cofinimmo 3,603 458 Befimmo SCA Sicafi 5,193 391 Nyrstar 31,928 371 Banque Nationale de Belgique 69 330 Omega Pharma SA 6,600 282 * AGFA-Gevaert NV 44,298 268 Warehouses De Pauw SCA 5,718 254 * RHJ International 28,948 246 Cie Maritime Belge SA 7,782 226 Sipef SA 3,519 218 Tessenderlo Chemie NV 7,260 216 Euronav NV 10,664 205 EVS Broadcast Equipment SA 3,573 177 * Barco NV 3,215 161 * Melexis NV 12,650 158 Cie d'Entreprises CFE 3,038 153 * ThromboGenics NV 6,472 128 Gimv NV 2,501 123 Van de Velde NV 2,378 105 * KBC Ancora 4,699 98 * Ion Beam Applications 6,603 65 Intervest Offices 2,049 59 * Wereldhave Belgium NV 673 53 Brazil (1.6%) Gafisa SA 141,100 1,053 BR Malls Participacoes SA 48,800 734 Anhanguera Educacional Participacoes SA 40,300 630 Rossi Residencial SA 65,400 597 CETIP SA - Balcao Organizado de Ativos e Derivativos 70,500 582 Totvs SA 7,860 575 Cia Hering 17,100 573 Localiza Rent a Car SA 32,565 449 Gol Linhas Aereas Inteligentes SA Prior Pfd. 32,100 446 Randon Participacoes SA Prior Pfd. 61,750 411 * Magnesita Refratarios SA 58,800 402 Brookfield Incorporacoes SA 72,519 377 Sul America SA 42,300 371 Diagnosticos da America SA 30,700 297 Cia de Saneamento de Minas Gerais-COPASA 19,900 287 Marcopolo SA Prior Pfd. 49,276 280 Odontoprev SA 27,600 260 Confab Industrial SA Prior Pfd. 86,232 252 Contax Participacoes SA Prior Pfd. 16,200 213 LPS Brasil Consultoria de Imoveis SA 13,200 203 Guararapes Confeccoes SA 4,500 193 Santos Brasil Participacoes SA 18,600 180 * MPX Energia SA 14,000 166 Grendene SA 31,400 144 * Lupatech SA 11,600 140 Unipar Participacoes SA Prior Pfd. 200,200 68 Cia de Tecidos do Norte de Minas - Coteminas Prior Pfd. 23,200 63 Canada (15.9%) Eldorado Gold Corp. 177,437 2,882 Crescent Point Energy Corp. 68,024 2,507 * Ivanhoe Mines Ltd. 121,740 2,148 * Red Back Mining Inc. 84,699 2,144 * Silver Wheaton Corp. 111,974 2,112 * Pacific Rubiales Energy Corp. 86,608 2,077 IAMGOLD Corp. 121,980 1,923 Niko Resources Ltd. 16,544 1,784 ^ Fortis Inc. 59,386 1,690 First Quantum Minerals Ltd. 26,752 1,676 Intact Financial Corp. 35,800 1,631 Metro Inc. Class A 37,180 1,589 RioCan Real Estate Investment Trust 78,722 1,562 CI Financial Corp. 78,843 1,491 * Petrobank Energy & Resources Ltd. 34,341 1,415 Tim Hortons Inc. 38,728 1,322 * Sino-Forest Corp. 80,339 1,237 * Gildan Activewear Inc. 39,800 1,225 Emera Inc. 44,992 1,158 Biovail Corp. 52,633 1,149 Franco-Nevada Corp. 36,940 1,126 * Osisko Mining Corp. 88,700 1,122 Onex Corp. 40,136 1,075 * Equinox Minerals Ltd. 232,640 1,055 * Viterra Inc. 123,322 966 Alimentation Couche Tard Inc. Class B 43,900 915 Inmet Mining Corp. 18,413 900 Industrial Alliance Insurance & Financial Services Inc. 27,900 886 H&R Real Estate Investment Trust 49,400 875 Progress Energy Resources Corp. 68,500 827 Atco Ltd. 16,800 826 CAE Inc. 86,000 820 Pan American Silver Corp. 35,080 808 IESI-BFC Ltd. 34,252 775 * Quadra FNX Mining Ltd. 63,437 768 Tim Hortons Inc. 21,962 750 * Centerra Gold Inc. 58,956 744 TMX Group Inc. 26,000 721 * Open Text Corp. 18,170 719 Trican Well Service Ltd. 47,088 715 Methanex Corp. 31,100 699 * SXC Health Solutions Corp. 10,140 695 ^ Ritchie Bros Auctioneers Inc. 34,808 648 Astral Media Inc. Class A 18,244 646 Boardwalk Real Estate Investment Trust 16,010 644 Calloway Real Estate Investment Trust 30,400 640 * MacDonald Dettwiler & Associates Ltd. 13,700 640 * RONA Inc. 43,135 637 * Celestica Inc. 71,400 635 * New Gold Inc. 128,346 634 Canadian Real Estate Investment Trust 21,410 633 Sherritt International Corp. 95,429 632 * HudBay Minerals Inc. 50,600 631 * Gerdau Ameristeel Corp. 57,100 627 Canadian Western Bank 24,500 619 * Consolidated Thompson Iron Mines Ltd. 76,528 613 Empire Co. Ltd. Class A 11,244 612 * SEMAFO Inc. 87,900 610 Eldorado Gold Corp. 37,398 603 Groupe Aeroplan Inc. 61,500 590 * UTS Energy Corp. 166,400 575 * Lundin Mining Corp. 146,299 569 Ensign Energy Services Inc. 46,140 569 * Bankers Petroleum Ltd. 77,536 566 Alamos Gold Inc. 36,900 555 Home Capital Group Inc. Class B 12,300 550 * Detour Gold Corp. 23,420 546 PetroBakken Energy Ltd. Class A 23,802 522 * Uranium One Inc. 192,200 522 ShawCor Ltd. Class A 20,100 516 Toromont Industries Ltd. 21,380 507 Superior Plus Corp. 38,528 502 Quebecor Inc. Class B 14,783 502 Genworth MI Canada Inc. 19,348 494 ^ Russel Metals Inc. 24,200 461 * European Goldfields Ltd. 65,200 456 * Western Coal Corp. 107,990 441 * Crew Energy Inc. 26,689 428 AGF Management Ltd. Class B 29,350 426 *,^ Birchcliff Energy Ltd. 43,500 423 Jean Coutu Group PJC Inc. 50,200 418 Linamar Corp. 21,980 411 Dorel Industries Inc. Class B 12,100 409 Cogeco Cable Inc. 11,724 397 Silvercorp Metals Inc. 59,900 394 * Silver Standard Resources Inc. 23,972 393 Mullen Group Ltd. 28,600 391 Primaris Retail Real Estate Investment Trust 21,323 386 * Thompson Creek Metals Co. Inc. 41,805 386 Reitmans Canada Ltd. Class A 19,864 385 Cominar Real Estate Investment Trust 19,515 373 * Stantec Inc. 15,684 369 * Celtic Exploration Ltd. 30,026 368 Maple Leaf Foods Inc. 40,600 364 * Dundee Corp. Class A 30,900 363 Canadian Apartment Properties REIT 24,710 362 * Golden Star Resources Ltd. 87,600 358 NuVista Energy Ltd. 30,566 354 Laurentian Bank of Canada 7,872 352 * Advantage Oil & Gas Ltd. 55,600 351 Chartwell Seniors Housing Real Estate Investment Trust 45,820 350 CCL Industries Inc. Class B 12,000 344 Manitoba Telecom Services Inc. 12,740 342 * Novagold Resources Inc. 52,600 326 Transcontinental Inc. Class A 22,451 324 West Fraser Timber Co. Ltd. 9,500 323 TransForce Inc. 32,300 319 * Northgate Minerals Corp. 106,000 314 * MDS Inc. 31,500 298 First Capital Realty Inc. 21,504 295 * Canfor Corp. 37,000 291 ^ Petrominerales Ltd. 10,000 283 * Gammon Gold Inc. 46,500 276 * Gabriel Resources Ltd. 61,400 275 * Aurizon Mines Ltd. 54,700 274 * BlackPearl Resources Inc. 89,800 273 DundeeWealth Inc. 20,236 273 * Paramount Resources Ltd. Class A 12,850 269 * Lake Shore Gold Corp. 87,400 264 Calfrac Well Services Ltd. 11,350 262 * Taseko Mines Ltd. 62,840 256 * Eastern Platinum Ltd. 249,700 253 Allied Properties Real Estate Investment Trust 12,600 252 Dundee Real Estate Investment Trust 10,010 249 * Fronteer Development Group Inc. 40,970 247 Torstar Corp. Class B 24,332 243 Extendicare Real Estate Investment Trust 27,953 240 * Harry Winston Diamond Corp. 19,200 238 Pason Systems Inc. 21,716 232 * Martinrea International Inc. 28,899 232 Corus Entertainment Inc. Class B 12,099 228 *,^ Jaguar Mining Inc. 27,700 226 GMP Capital Inc. 24,200 225 Canaccord Financial Inc. 22,892 217 Aecon Group Inc. 19,890 214 Trinidad Drilling Ltd. 41,100 211 * Storm Exploration Inc. 15,638 208 * Connacher Oil and Gas Ltd. 142,900 207 Morguard Real Estate Investment Trust 16,356 205 *,^ Great Basin Gold Ltd. 110,400 196 Forzani Group Ltd. Class A 12,308 196 * ATS Automation Tooling Systems Inc. 29,592 193 InnVest Real Estate Investment Trust 29,730 188 * Kirkland Lake Gold Inc. 23,500 187 * Rubicon Minerals Corp. 51,900 186 Major Drilling Group International 7,784 185 * Cardiome Pharma Corp. 21,660 177 * Minefinders Corp. 20,300 175 * Great Canadian Gaming Corp. 27,740 174 * Fairborne Energy Ltd. 34,600 174 *,^ Denison Mines Corp. 113,400 173 * Aura Minerals Inc. 46,000 171 * Corridor Resources Inc. 29,700 168 Cascades Inc. 24,900 168 * Transat AT Inc. Class A 14,249 167 * Cott Corp. 27,700 166 * Northern Dynasty Minerals Ltd. 23,400 163 * Atrium Innovations Inc. 10,055 162 * Capstone Mining Corp. 63,300 154 * Hanfeng Evergreen Inc. 23,900 153 Savanna Energy Services Corp. 27,900 152 * OPTI Canada Inc. 94,500 152 * Flint Energy Services Ltd. 11,900 152 * Ventana Gold Corp. 16,900 135 * QLT Inc. 22,700 130 *,^ Mercator Minerals Ltd. 66,600 125 Canam Group Inc. 16,550 118 *,^ Viterra Inc. 14,432 116 * FirstService Corp. 5,200 115 * Galleon Energy Inc. Class A 29,600 110 * Sierra Wireless Inc. 10,250 96 * Absolute Software Corp. 20,489 88 * Norbord Inc. 6,860 79 Melcor Developments Ltd. 6,600 77 * Chinook Energy Inc. 31,794 70 *,^ First Uranium Corp. 54,700 54 Sprott Inc. 15,400 51 * Patheon Inc. 20,200 50 * Transat AT Inc. Class B 1,200 14 Chile (0.3%) Empresas La Polar SA 89,108 542 * Cia Sudamericana de Vapores SA 488,821 513 Inversiones Aguas Metropolitanas SA 255,821 338 Madeco SA 3,438,455 190 * Masisa SA 1,169,283 177 China (3.3%) Zhuzhou CSR Times Electric Co. Ltd. 206,000 552 Dalian Port PDA Co. Ltd. 1,102,000 477 Xinao Gas Holdings Ltd. 198,000 469 Digital China Holdings Ltd. 283,000 460 ^ Skyworth Digital Holdings Ltd. 628,000 454 ^ Minth Group Ltd. 286,000 430 ^ China Gas Holdings Ltd. 842,600 428 *,^ Hunan Non-Ferrous Metal Corp. Ltd. 1,288,000 415 ^ Ports Design Ltd. 150,500 388 China Shanshui Cement Group Ltd. 715,000 385 Tian An China Investment 555,000 362 *,^ Brilliance China Automotive Holdings Ltd. 836,000 349 Kingboard Laminates Holdings Ltd. 347,000 345 ^ Sino Biopharmaceutical 800,000 305 Intime Department Store Group Co. Ltd. 294,000 305 *,^ AviChina Industry & Technology Co. 740,000 303 ^ Sinotruk Hong Kong Ltd. 318,500 293 ^ China Everbright International Ltd. 617,000 284 Daphne International Holdings Ltd. 302,000 280 ^ China Green Holdings Ltd. 261,000 271 *,^ Hi Sun Technology China Ltd. 681,000 266 Bosideng International Holdings Ltd. 846,000 262 VODone Ltd. 804,000 253 Sinotrans Shipping Ltd. 576,500 250 Uni-President China Holdings Ltd. 449,000 250 Lingbao Gold Co. Ltd. 670,000 242 * Tianjin Port Development Holdings Ltd. 972,000 241 New World Department Store China Ltd. 274,000 241 China Wireless Technologies Ltd. 556,000 224 * Shougang Concord International Enterprises Co. Ltd. 1,304,000 221 China State Construction International Holdings Ltd. 499,200 219 ^ Ajisen China Holdings Ltd. 183,624 216 Ju Teng International Holdings Ltd. 288,000 208 ^ China Resources Gas Group Ltd. 142,000 206 ^ Fufeng Group Ltd. 284,000 198 ^ BYD Electronic International Co. Ltd. 353,500 197 REXLot Holdings Ltd. 2,200,000 193 Hengdeli Holdings Ltd. 414,000 190 China Automation Group Ltd. 269,000 188 Sinolink Worldwide Holdings Ltd. 1,190,000 184 * Beijing Enterprises Water Group Ltd. 558,000 183 China Pharmaceutical Group Ltd. 324,000 182 Haitian International Holdings Ltd. 237,000 181 ^ BaWang International Group Holding Ltd. 290,000 177 Lonking Holdings Ltd. 228,000 173 Shenzhou International Group Holdings Ltd. 127,000 168 ^ China Power International Development Ltd. 750,100 165 Silver Grant International 564,000 165 Shanghai Jin Jiang International Hotels Group Co. Ltd. 616,000 164 * Haier Electronics Group Co. Ltd. 233,000 163 ^ SRE Group Ltd. 1,414,000 157 ^ HKC Holdings Ltd. 2,208,360 154 *,^ 361 Degrees International Ltd. 202,000 154 Jiangsu Future Land Co. Ltd. Class B 256,400 153 China Water Affairs Group Ltd. 408,000 152 ^ Comba Telecom Systems Holdings Ltd. 144,980 150 Road King Infrastructure Ltd. 167,000 145 *,^ China Oil and Gas Group Ltd. 1,220,000 145 GZI Real Estate Investment Trust 312,000 142 Livzon Pharmaceutical Inc. Class B 51,500 142 Hangzhou Steam Turbine Co. Class B 87,490 140 * Lao Feng Xiang Co. Ltd. Class B 62,000 129 Shanghai Prime Machinery Co. Ltd. 694,000 128 XTEP International Holdings 177,500 128 Cosco International Holdings Ltd. 234,000 127 * United Energy Group Ltd. 1,282,000 126 China Metal Recycling Holdings Ltd. 126,600 125 Shenzhen Accord Pharmaceutical Co. Ltd. Class B 52,900 123 Wasion Group Holdings Ltd. 152,000 123 China Aerospace International Holdings Ltd. 1,006,000 122 * China Power New Energy Development Co. Ltd. 1,180,000 122 Shanghai Baosight Software Co. Ltd. Class B 69,900 122 *,^ China Grand Forestry Green Resources Group Ltd. 4,896,000 121 Shanghai Forte Land Co. 396,000 120 TCC International Holdings Ltd. 333,000 117 Great Wall Technology Co. Ltd. 266,000 116 First Tractor Co. Ltd. 174,000 114 * Real Gold Mining Ltd. 79,500 114 * CIMC Enric Holdings Ltd. 232,000 114 Tomson Group Ltd. 292,000 113 Huaxin Cement Co. Ltd. Class B 52,300 113 * Sino Union Energy Investment Group Ltd. 1,260,000 110 AMVIG Holdings Ltd. 196,000 109 Anhui Gujing Distillery Co. Ltd. Class B 27,700 107 Tianneng Power International Ltd. 272,000 107 ^ Kingsoft Corp. Ltd. 180,000 106 * Minmetals Resources Ltd. 268,000 104 *,^ Golden Meditech Holdings Ltd. 540,000 104 Luthai Textile Co. Ltd. Class B 128,400 103 * Kingway Brewery Holdings Ltd. 470,000 101 Baoye Group Co. Ltd. 154,000 98 Truly International Holdings 68,000 92 ^ Peak Sport Products Co. Ltd. 130,000 91 Shanghai Diesel Engine Co. Ltd. Class B 127,500 89 ^ Tianjin Development Hldgs 136,000 89 * Kai Yuan Holdings Ltd. 2,180,000 84 * Huangshan Tourism Development Co. Ltd. Class B 61,700 81 Beijing Capital Land Ltd. 244,000 79 Qingling Motors Co. Ltd. 308,000 78 * Synear Food Holdings Ltd. 409,000 77 * Nan Hai Corp. Ltd. 9,800,000 76 * Maoye International Holdings Ltd. 183,000 75 Mingyuan Medicare Development Co. Ltd. 650,000 75 * Wuxi Little Swan Co. Ltd. Class B 64,500 74 * SVA Electron Co. Ltd. Class B 159,733 73 China Hongxing Sports Ltd. 643,000 73 Xiamen International Port Co. Ltd. 380,000 70 * SGSB Group Co. Ltd. Class B 153,400 69 * China Nickel Resources Holding Co. Ltd. 400,000 66 * Hubei Sanonda Co. Ltd. Class B 148,700 65 Sinopec Kantons Holdings Ltd. 134,000 64 TCL Multimedia Technology Holdings Ltd. 140,000 63 * China Mining Resources Group Ltd. 2,288,000 60 * Chongqing Iron & Steel Co. Ltd. 190,000 54 Hainan Meilan International Airport Co. Ltd. 47,000 52 * Kama Co. Ltd. Class B 83,500 48 * China Daye Non-Ferrous Metals Mining Ltd. 794,000 40 * China Milk Products Group Ltd. 140,000 25 Denmark (0.9%) DSV A/S 66,676 1,189 * Jyske Bank A/S 20,725 722 * Topdanmark A/S 5,381 665 * Sydbank A/S 22,435 559 * GN Store Nord 73,019 499 ^ NKT Holding A/S 7,679 378 SimCorp A/S 2,118 352 ALK-Abello A/S 3,745 235 * Torm A/S 22,607 181 East Asiatic Co. Ltd. A/S 6,386 163 * Genmab A/S 12,711 136 * IC Companys A/S 4,127 126 *,^ Bavarian Nordic A/S 3,098 119 D/S Norden 2,967 116 Schouw & Co. 4,210 92 *,^ Bang & Olufsen A/S 8,245 80 Egypt (0.1%) * Six of October Development & Investment 11,708 172 * Palm Hills Developments SAE 200,563 166 Ghabbour Auto 16,107 110 * Canal Shipping Agencies Co. 82,159 110 * Housing & Development Bank 25,902 88 * Olympic Group Financial Investments 12,197 54 * Egyptian for Tourism Resorts 150,079 53 * Egyptian Financial & Industrial Co. 17,158 51 * Arab Cotton Ginning 79,951 51 Finland (1.7%) Elisa Oyj 55,003 1,091 YIT Oyj 41,421 907 Pohjola Bank PLC 60,039 745 Konecranes Oyj 19,896 649 Cargotec Oyj Class B 16,129 579 Orion Oyj Class B 28,397 548 Outotec Oyj 13,963 494 Amer Sports Oyj Class A 43,280 481 Huhtamaki Oyj 35,699 445 Tieto Oyj 23,210 408 Uponor Oyj 25,109 407 Stockmann OYJ Abp Class B 10,685 380 Kemira Oyj 27,944 375 Ramirent Oyj 27,241 293 * M-real Oyj Class B 70,947 269 Sponda Oyj 64,706 243 Vacon PLC 4,912 218 ^ Poyry Oyj 16,062 216 Alma Media Oyj 25,114 207 Oriola-KD Oyj 39,660 199 Citycon Oyj 49,930 171 Lassila & Tikanoja Oyj 9,212 161 Ruukki Group Oyj 70,715 153 *,^ Cramo Oyj 8,329 147 HKScan Oyj 13,418 143 * Tikkurila Oy 6,198 131 * Finnair Oyj 20,880 124 * Lemminkainen Oyj 3,014 104 F-Secure Oyj 16,062 46 France (3.9%) Gemalto NV 28,398 1,165 Groupe Eurotunnel SA 155,668 1,144 Fonciere Des Regions 11,603 1,059 Arkema SA 21,519 939 * Valeo SA 25,375 909 Bourbon SA 20,026 857 Neopost SA 10,414 805 Zodiac Aerospace 13,270 747 Metropole Television SA 31,131 690 Rhodia SA 32,727 675 Havas SA 137,053 664 Nexans SA 9,106 617 SEB SA 8,197 611 Mercialys SA 14,795 483 Etablissements Maurel et Prom 38,916 466 Societe Immobiliere de Location pour l'Industrie et le Commerce 4,074 458 Teleperformance 17,755 450 * Rexel SA 25,117 416 IPSOS 9,566 380 ^ Alten Ltd. 12,001 353 Remy Cointreau SA 6,455 352 Saft Groupe SA 9,351 320 *,^ SOITEC 27,506 297 ^ Mersen 8,043 296 Canal + 40,824 290 ^ Sechilienne-Sidec 10,620 287 Nexity 8,502 285 Ingenico 10,797 273 Rubis 3,086 271 SA des Ciments Vicat 3,969 269 * UBISOFT Entertainment 28,143 266 Virbac SA 2,178 263 * Beneteau SA 16,205 251 * Derichebourg SA 56,784 237 Boiron SA 6,543 234 Rallye SA 6,211 220 Stallergenes 3,076 217 * Faurecia 10,358 204 Groupe Steria SCA 7,300 198 Esso SA Francaise 1,524 195 Bongrain SA 2,512 186 ^ Societe Fonciere Financiere et de Participations FFP 3,566 185 Orpea 4,608 183 Fimalac 4,672 180 Delachaux SA 2,834 177 April Group 6,650 172 Eurofins Scientific 3,454 163 Guyenne et Gascogne SA 1,623 162 Pierre & Vacances 2,400 159 SeLoger.com 3,977 157 Seche Environnement SA 2,201 156 *,^ Altran Technologies SA 36,292 149 Meetic 5,111 145 Plastic Omnium SA 2,915 145 Vilmorin & Cie 1,532 144 Faiveley Transport 1,854 142 * IMS-Intl Metal Service 9,834 139 *,^ Technicolor 26,133 137 Sopra Group SA 1,916 136 *,^ Etam Developpement SA 2,835 134 LISI 2,036 120 Bonduelle S.C.A. 1,314 113 Societe de la Tour Eiffel 1,658 113 Sperian Protection 745 112 Union Financiere de France BQE SA 3,200 101 * Bull 28,195 93 Assystem 5,746 89 * Parrot SA 4,501 88 Sequana 6,038 85 * Manitou BF SA 5,072 85 * Kaufman & Broad SA 3,552 83 * Club Mediterranee 4,563 82 * GameLoft SA 16,656 82 * Trigano SA 3,755 80 Laurent-Perrier 885 79 GL Events 2,813 78 * GFI Informatique 20,155 76 *,^ NicOx SA 25,603 74 * Boursorama 6,504 73 NRJ Group 8,245 68 * Maisons France Confort 1,475 59 Guerbet 494 50 * Recylex SA 4,932 45 * Etablissements Maurel et Prom Warrants Exp. 06/30/2014 38,916 7 Germany (3.6%) ^ Aixtron AG 33,484 1,002 Symrise AG 37,707 940 Software AG 6,860 767 MTU Aero Engines Holding AG 12,707 740 *,^ SGL Carbon SE 21,023 730 Bilfinger Berger AG 11,087 633 Tognum AG 31,140 622 Aurubis AG 13,142 599 Wincor Nixdorf AG 10,566 595 Douglas Holding AG 13,067 589 Stada Arzneimittel AG 17,748 577 ElringKlinger AG 21,038 565 Fuchs Petrolub AG 5,473 525 United Internet AG 40,814 506 Rhoen Klinikum AG 21,243 485 ProSiebenSat.1 Media AG Prior Pfd. 26,826 472 Deutsche Euroshop AG 15,234 468 Freenet AG 42,129 450 ^ SMA Solar Technology AG 3,444 426 Fuchs Petrolub AG Prior Pfd. 4,173 424 Axel Springer AG 3,233 387 ^ Wirecard AG 30,034 323 Vossloh AG 3,082 310 Rational AG 1,855 305 Hugo Boss AG Prior Pfd. 6,747 301 * Leoni AG 9,941 299 Fielmann AG 3,735 295 * Krones AG 4,861 276 * Demag Cranes AG 7,247 259 MLP AG 24,653 258 Gerry Weber International AG 7,908 253 * Deutsche Wohnen AG 25,709 251 Rheinmetall AG 3,994 240 * Sky Deutschland AG 130,502 239 *,^ Deutz AG 38,527 238 *,^ Heidelberger Druckmaschinen AG 23,131 228 GFK SE 5,973 223 Bauer AG 5,177 213 Bechtle AG 7,357 212 * Aareal Bank AG 10,077 211 * IVG Immobilien AG 30,303 211 GAGFAH SA 24,975 204 Pfeiffer Vacuum Technology AG 2,598 204 CTS Eventim AG 3,842 196 Gildemeister AG 13,760 191 BayWa AG 4,864 178 H&R WASAG AG 6,936 177 Kontron AG 22,399 177 KWS Saat AG 1,077 169 Draegerwerk AG & Co. KGaA Prior Pfd. 2,475 168 *,^ KUKA AG 10,605 165 * Kloeckner & Co. SE 7,857 164 Praktiker Bau- und Heimwerkermaerkte Holding AG 20,077 160 MVV Energie AG 3,925 159 * Roth & Rau AG 4,355 144 Phoenix Solar AG 3,145 137 Jungheinrich AG Prior Pfd. 4,690 137 * Morphosys AG 5,910 121 * Solar Millennium AG 4,272 120 * Nordex SE 10,426 107 Alstria Office REIT-AG 8,126 94 Medion AG 7,565 91 Grenkeleasing AG 1,924 87 *,^ Conergy AG 91,373 86 Interseroh SE 1,430 86 * Manz Automation AG 1,139 80 Deutsche Beteiligungs AG 3,334 76 DIC Asset AG 9,005 74 *,^ Air Berlin PLC 15,304 72 * Centrotherm Photovoltaics AG 1,768 72 * Jenoptik AG 11,997 69 Kizoo AG 6,528 66 Carl Zeiss Meditec AG 4,246 66 Takkt AG 5,717 65 * Singulus Technologies AG 11,524 64 * Koenig & Bauer AG 3,285 63 * QSC AG 32,065 60 CAT Oil AG 6,340 58 Sixt AG 2,027 54 * Pfleiderer AG 8,725 54 * Duerr AG 1,908 53 * Sixt AG Prior Pfd. 2,468 51 * CropEnergies AG 10,226 50 Dyckerhoff AG Prior Pfd. 905 47 Greece (0.5%) JUMBO SA 31,786 253 * TT Hellenic Postbank SA 37,562 218 * Folli-Follie SA 9,228 215 Ellaktor SA 45,078 202 * Viohalco 34,126 201 Intralot SA-Integrated Lottery Systems & Services 42,643 189 Alapis Holding Industrial and Commercial SA 59,584 175 Motor Oil Hellas Corinth Refineries SA 14,990 172 * Mytilineos Holdings SA 26,919 167 Hellenic Exchanges SA 22,485 163 Fourlis Holdings SA 12,605 131 GEK Terna Holding Real Estate Construction SA 21,126 129 Metka SA 9,539 113 * Agricultural Bank of Greece 56,660 90 Athens Water Supply & Sewage Co. SA 11,064 82 Frigoglass SA 6,910 82 Diagnostic & Therapeutic Center of Athens Hygeia SA 48,973 76 * Attica Bank 38,786 72 Piraeus Port Authority 3,202 63 Eurobank Properties Real Estate Investment Co. 7,839 61 * Sidenor Steel Products Manufacturing Co. SA 15,889 61 Sarantis SA 11,075 61 * Intracom Holdings SA 54,929 55 * Hellenic Duty Free Shops SA 7,080 45 * Astir Palace Hotel SA 7,959 26 Hong Kong (1.0%) VTech Holdings Ltd. 63,000 671 SJM Holdings Ltd. 759,000 669 AAC Acoustic Technologies Holdings Inc. 290,000 516 ^ Champion REIT 950,000 465 Pacific Basin Shipping Ltd. 566,300 429 Xinyi Glass Holdings Co. Ltd. 708,000 320 * Brightoil Petroleum Holdings Ltd. 600,000 276 Giordano International Ltd. 496,000 257 * G-Resources Group Ltd. 4,740,000 245 Stella International Holdings Ltd. 117,500 225 Chow Sang Sang Holdings International Ltd. 110,000 218 Midland Holdings Ltd. 216,000 204 Dah Chong Hong Holdings Ltd. 285,000 201 TAI Cheung Holdings 289,000 191 SmarTone Telecommunications Holding Ltd. 137,000 142 *,^ China WindPower Group Ltd. 1,370,000 140 K Wah International Holdings Ltd. 371,000 137 China Fishery Group Ltd. 92,000 127 HKR International Ltd. 295,200 126 SA SA International Holdings Ltd. 162,000 124 Regal Hotels International Holdings Ltd. 276,000 107 Sunlight Real Estate Investment Trust 396,000 107 * Titan Petrochemicals Group Ltd. 1,200,000 107 * Apac Resources Ltd. 1,640,000 102 Prosperity REIT 531,000 101 Shui On Construction and Materials Ltd. 70,000 87 Far East Consortium 284,000 83 * Singamas Container Holdings Ltd. 258,000 54 Phoenix Satellite Television Holdings Ltd. 190,000 51 Pacific Textile Holdings Ltd. 87,000 50 * HKC Holdings Ltd. Warrants Exp. 06/09/2011 200,760 2 Hungary (0.0%) * Egis Gyogyszergyar Nyrt 523 51 India (3.3%) Titan Industries Ltd. 11,284 683 Cummins India Ltd. 40,919 562 Yes Bank Ltd. 84,190 538 LIC Housing Finance Ltd. 21,473 527 IndusInd Bank Ltd. 103,685 458 IVRCL Infrastructures & Projects Ltd. 120,153 449 Exide Industries Ltd. 140,852 442 Federal Bank Ltd. 58,214 435 United Phosphorus Ltd. 108,620 432 Indian Hotels Co. Ltd. 199,352 427 Tata Global Beverages Ltd. 163,670 410 Andhra Bank 132,655 410 IFCI Ltd. 285,867 386 CESC Ltd. 43,890 374 Patni Computer Systems Ltd. 34,840 353 * Indiabulls Real Estate Ltd. 98,752 350 Aurobindo Pharma Ltd. 15,008 314 Petronet LNG Ltd. 160,134 313 Jain Irrigation Systems Ltd. 11,705 312 Allahabad Bank 74,548 309 Thermax Ltd. 18,118 297 * Jindal Saw Ltd. 69,477 294 GTL Ltd. 30,472 281 Shree Renuka Sugars Ltd. 202,866 277 * GVK Power & Infrastructure Ltd. 280,331 264 Nagarjuna Construction Co. 68,800 256 Century Textile & Industries Ltd. 25,927 251 IRB Infrastructure Developers Ltd. 34,852 220 Gujarat State Petronet Ltd. 94,531 217 Biocon Ltd. 31,847 213 Alstom Projects India Ltd. 13,891 211 Nava Bharat Ventures Ltd. 22,110 191 Sterlite Technologies Ltd. 85,739 190 Sintex Industries Ltd. 23,127 186 Opto Circuits India Ltd. 30,643 182 Videocon Industries Ltd. 39,351 180 Voltas Ltd. 38,000 175 Rolta India Ltd. 47,529 174 Apollo Tyres Ltd. 124,632 172 * Indraprastha Gas Ltd. 26,072 169 Torrent Pharmaceuticals Ltd. 13,824 169 * Hindustan Oil Exploration 35,004 166 Welspun Corp. Ltd. 30,872 165 Godrej Consumer Products Ltd. 22,229 165 Hindustan Construction Co. 56,128 162 India Cements Ltd. 69,022 160 Usha Martin Ltd. 88,350 158 Gammon India Ltd. 33,716 157 UCO Bank 78,235 157 * Chennai Petroleum Corp. Ltd. 27,137 152 Bombay Dyeing & Manufacturing Co. Ltd. 13,287 150 Gujarat NRE Coke Ltd. 111,256 148 Bank of Rajasthan 38,192 145 BEML Ltd. 6,581 145 Gujarat State Fertilisers & Chemicals Ltd. 23,383 144 Sterling Biotech Ltd. 61,147 141 Indian Overseas Bank 56,512 140 Amtek Auto Ltd. 34,302 139 HCL Infosystems Ltd. 62,098 137 Indian Bank 28,060 136 CMC Ltd. 3,596 136 Monnet Ispat & Energy Ltd. 14,033 135 Syndicate Bank 59,659 135 Educomp Solutions Ltd. 10,208 134 * Hotel Leela Venture Ltd. 127,786 134 Patel Engineering Ltd. 13,790 125 * JSL Stainless Ltd. 54,699 123 Electrosteel Castings Ltd. 116,049 122 Balrampur Chini Mills Ltd. 67,079 120 Karnataka Bank Ltd. 31,759 116 Bajaj Hindusthan Ltd. 45,156 113 Kesoram Industries Ltd. 17,774 112 TVS Motor Co. Ltd. 37,189 112 Cadila Healthcare Ltd. 8,078 111 Chambal Fertilizers & Chemicals Ltd. 77,165 111 Deccan Chronicle Holdings Ltd. 38,018 110 Ballarpur Industries Ltd. 147,656 105 SRF Ltd. 20,313 105 Gujarat Mineral Development Corp. Ltd. 39,629 103 Finolex Industries Ltd. 55,785 103 Great Offshore Ltd. 11,695 103 India Infoline Ltd. 49,163 97 * Parsvnath Developers Ltd. 34,361 97 Gateway Distriparks Ltd. 40,141 95 Gujarat Narmada Valley Fertilizers Co. Ltd. 36,338 90 Praj Industries Ltd. 54,203 90 Areva T&D India Ltd. 14,304 89 Peninsula Land Ltd. 57,972 86 Triveni Engineering & Industries Ltd. 37,869 85 Maharashtra Seamless Ltd. 9,680 84 Nagarjuna Fertilizers & Chemicals 127,492 84 Radico Khaitan Ltd. 30,378 83 Ansal Properties & Infrastructure Ltd. 47,003 81 * Ispat Industries Ltd. 213,042 81 Mercator Lines Ltd. 78,369 79 Ruchi Soya Industries Ltd. 34,533 76 Moser Baer India Ltd. 54,475 76 * Prakash Industries Ltd. 20,137 75 Jaiprakash Power Ventures Ltd. 45,938 69 * Raymond Ltd. 13,060 65 SREI Infrastructure Finance Ltd. 34,121 61 South Indian Bank Ltd. 14,465 60 Everest Kanto Cylinder Ltd. 23,482 60 Indiabulls Securities Ltd. 93,222 52 Indonesia (0.7%) Kalbe Farma Tbk PT 2,990,700 820 Charoen Pokphand Indonesia Tbk PT 638,500 372 * Barito Pacific Tbk PT 2,197,500 261 Medco Energi Internasional Tbk PT 774,000 260 * Holcim Indonesia Tbk PT 831,000 221 Summarecon Agung Tbk PT 2,027,500 211 Jasa Marga PT 694,500 208 Timah Tbk PT 749,500 208 * Lippo Karawaci Tbk PT 3,800,800 206 * Indah Kiat Pulp and Paper Corp. Tbk PT 916,000 181 * Bakrie and Brothers Tbk PT 31,788,500 178 Perusahaan Perkebunan London Sumatra Indonesia Tbk PT 166,000 165 * Ciputra Development Tbk PT 3,778,000 161 Bakrieland Development Tbk PT 10,554,090 158 Bakrie Sumatera Plantations Tbk PT 4,261,500 146 * Bakrie Telecom Tbk PT 8,224,500 142 * Bisi International PT 746,500 123 * Indika Energy Tbk PT 204,500 76 * Energi Mega Persada Tbk PT 5,795,500 66 * Bakrie Sumatera Plantations Tbk PT Warrants Exp. 02/18/2013 94,500 1 Ireland (0.6%) DCC PLC 27,106 666 Paddy Power PLC 11,913 432 C&C Group PLC 100,157 424 * Kingspan Group PLC 59,764 419 Grafton Group PLC 85,993 324 * Smurfit Kappa Group PLC 29,387 303 United Drug PLC 75,743 240 Glanbia PLC 54,872 235 * Irish Life & Permanent Group Holdings PLC 88,805 202 Greencore Group PLC 95,517 166 * Independent News & Media PLC 127,988 119 * Aer Lingus 70,063 85 FBD Holdings PLC 9,208 82 Fyffes PLC 147,806 69 * Smurfit Kappa Group PLC 6,094 63 Total Produce PLC 113,909 53 C&C Group PLC 11,196 47 Israel (0.3%) B Communications Ltd. 9,692 219 Frutarom Industries Ltd. 25,313 205 * Mellanox Technologies Ltd. 10,545 176 FMS Enterprises Migun Ltd. 6,026 166 * Internet Gold-Golden Lines Ltd. 6,172 131 Ituran Location and Control Ltd. 8,568 119 * Hadera Paper Ltd. 1,541 108 Alony Hetz Properties & Investments Ltd. 21,893 96 * Retalix Ltd. 7,204 92 Shikun & Binui Ltd. 40,313 79 * Gilat Satellite Networks Ltd. 14,900 77 * Ceragon Networks Ltd. 9,515 72 * Given Imaging Ltd. 4,343 71 * Elco Holdings Ltd. 5,355 65 * Alon Holdings Blue Square Ltd. 5,842 64 * Jerusalem Economy Ltd. 7,742 53 * Electra Ltd. 488 47 * Delek Real Estate Ltd. 101,622 38 Italy (2.0%) Prysmian SPA 58,485 988 Societa Cattolica di Assicurazioni SCRL 22,328 596 Davide Campari-Milano SPA 92,786 488 Azimut Holding SPA 39,252 393 Iren SPA 242,630 387 Ansaldo STS SPA 28,473 372 Societa Iniziative Autostradali e Servizi SPA 38,292 366 * Impregilo SPA 124,940 332 Hera SPA 174,534 331 * ACEA SPA 28,475 327 Piccolo Credito Valtellinese Scarl 63,342 316 DiaSorin SPA 8,284 306 Tod's SPA 3,747 285 Beni Stabili SPA 320,332 265 Credito Emiliano SPA 38,184 243 * CIR-Compagnie Industriali Riunite SPA 128,558 243 Danieli & C Officine Meccaniche SPA 22,103 239 Recordati SPA 31,502 236 ERG SPA 17,866 233 * Cofide SPA 262,444 221 Italmobiliare SPA 9,713 212 * Banca Popolare dell'Etruria e del Lazio 49,568 211 Maire Tecnimont SPA 53,697 200 Autostrada Torino-Milano SPA 13,955 191 Piaggio & C SPA 66,217 188 * Arnoldo Mondadori Editore SPA 56,748 187 Milano Assicurazioni SPA 88,399 172 Indesit Co. SPA 14,334 170 MARR SPA 19,534 168 Amplifon SPA 34,009 167 * Premafin Finanziaria SPA 142,672 164 * Safilo Group SPA 14,080 153 * Interpump Group SPA 28,354 153 Trevi Finanziaria SPA 9,392 151 * Sorin SPA 76,113 148 Banca Generali SPA 12,906 143 Banco di Desio e della Brianza SPA 26,682 131 Italmobiliare SPA 3,975 131 Geox SPA 22,173 124 * Gemina SPA 175,498 113 Credito Artigiano SPA 57,630 108 * Gruppo Editoriale L'Espresso SPA 51,774 108 Danieli & C Officine Meccaniche SPA 5,081 98 * Gruppo Coin SPA 12,783 98 * Fastweb SPA 5,599 86 * DeA Capital SPA 54,287 84 *,^ Tiscali SPA 579,684 84 Industria Macchine Automatiche SPA 4,516 81 Esprinet SPA 8,354 79 Astaldi SPA 13,069 78 * Snai SPA 19,897 78 ^ Landi Renzo SPA 16,656 76 Brembo SPA 9,945 68 Cementir Holding SPA 21,322 65 Nice SPA 16,106 63 *,^ Pirelli & C Real Estate SPA 127,321 61 * RCS MediaGroup SPA 42,859 61 * Seat Pagine Gialle SPA 285,800 51 * Sogefi SPA 18,986 51 * Datalogic SPA 9,661 51 * Digital Multimedia Technologies SPA 2,995 51 * IMMSI SPA 48,063 50 Immobiliare Grande Distribuzione 29,145 44 * Telecom Italia Media SPA 157,404 39 * Interpump Group SPA Warrants Exp. 10/31/2012 2,440 2 * Tiscali SPA Warrants Exp. 12/15/2014 221,192 1 Japan (11.9%) ^ eAccess Ltd. 828 534 Rohto Pharmaceutical Co. Ltd. 40,000 491 Kyowa Exeo Corp. 48,200 446 KYORIN Holdings Inc. 30,000 419 Sankyu Inc. 99,000 417 Sawai Pharmaceutical Co. Ltd. 4,600 408 OSG Corp. 35,500 390 Japan Airport Terminal Co. Ltd. 25,200 388 ^ Hitachi Zosen Corp. 268,500 382 Park24 Co. Ltd. 35,200 377 Duskin Co. Ltd. 21,000 373 Shochiku Co. Ltd. 54,000 368 Fuji Oil Co. Ltd. 24,900 367 * TOMONY Holdings Inc. 99,000 362 Exedy Corp. 12,100 348 Yamagata Bank Ltd. 74,000 346 FP Corp. 6,500 346 Miura Co. Ltd. 14,200 334 Accordia Golf Co. Ltd. 357 333 Kiyo Holdings Inc. 249,000 332 Iwatani Corp. 117,000 329 K's Holdings Corp. 14,960 329 Horiba Ltd. 12,000 324 Bank of Iwate Ltd. 5,800 323 Hosiden Corp. 30,000 320 Kyudenko Corp. 58,000 318 Takasago Thermal Engineering Co. Ltd. 36,900 317 Hoshizaki Electric Co. Ltd. 17,900 314 Ryosan Co. Ltd. 12,100 309 Maeda Road Construction Co. Ltd. 38,000 307 Nippon Flour Mills Co. Ltd. 59,000 307 Asahi Diamond Industrial Co. Ltd. 19,000 304 ^ Toyo Tanso Co. Ltd. 6,000 302 Okinawa Electric Power Co. Inc. 5,900 302 KUREHA Corp. 60,000 301 *,^ Anritsu Corp. 50,000 299 Sanyo Chemical Industries Ltd. 43,000 298 Hogy Medical Co. Ltd. 6,200 297 Nisshin Oillio Group Ltd. 59,000 295 Nichicon Corp. 22,700 293 Nifco Inc. 12,900 293 Inaba Denki Sangyo Co. Ltd. 11,800 292 Geo Corp. 238 291 Kayaba Industry Co. Ltd. 73,000 288 Sumitomo Warehouse Co. Ltd. 60,000 288 Tokai Tokyo Financial Holdings Inc. 79,000 287 Toho Holdings Co. Ltd. 19,200 286 Pioneer Corp. 78,200 285 Fancl Corp. 18,900 283 Hitachi Kokusai Electric Inc. 35,000 282 Kakaku.com Inc. 60 279 Hanwa Co. Ltd. 69,000 279 Tadano Ltd. 56,000 275 Sanyo Special Steel Co. Ltd. 53,000 274 Nichi-iko Pharmaceutical Co. Ltd. 7,600 273 Aica Kogyo Co. Ltd. 23,800 272 Toagosei Co. Ltd. 61,000 270 Sanrio Co. Ltd. 18,100 266 ^ Mizuno Corp. 59,000 266 Sangetsu Co. Ltd. 12,100 266 Kadokawa Group Holdings Inc. 12,700 265 NSD Co. Ltd. 24,400 264 Ricoh Leasing Co. Ltd. 10,800 260 Resorttrust Inc. 17,900 257 Tsubakimoto Chain Co. 61,000 255 Joshin Denki Co. Ltd. 26,000 254 Toei Co. Ltd. 59,000 253 Nachi-Fujikoshi Corp. 84,000 250 Bank of the Ryukyus Ltd. 22,400 250 Mitsuboshi Belting Co. Ltd. 55,000 249 Meitec Corp. 14,700 248 NOF Corp. 60,000 247 Daiseki Co. Ltd. 12,100 247 Komori Corp. 23,800 246 Saizeriya Co. Ltd. 13,000 244 Okumura Corp. 68,000 243 Okamoto Industries Inc. 59,000 243 Kappa Create Co. Ltd. 11,750 242 Shimizu Bank Ltd. 5,800 241 Morinaga Milk Industry Co. Ltd. 63,000 239 ADEKA Corp. 24,400 238 Sanki Engineering Co. Ltd. 30,000 237 MOS Food Services Inc. 13,700 235 * Makino Milling Machine Co. Ltd. 39,000 235 Nissin Kogyo Co. Ltd. 16,000 233 Hokuto Corp. 11,800 233 Toyo Ink Manufacturing Co. Ltd. 60,000 232 Fuji Soft Inc. 14,200 232 Central Glass Co. Ltd. 60,000 231 M3 Inc. 51 231 Kitz Corp. 46,000 230 Nakamuraya Co. Ltd. 46,000 230 Oiles Corp. 13,900 229 Seikagaku Corp. 22,700 229 Tsuruha Holdings Inc. 5,900 227 ^ Hulic Co. Ltd. 35,100 227 Aichi Steel Corp. 53,000 226 IBJ Leasing Co. Ltd. 12,000 225 Fuyo General Lease Co. Ltd. 9,800 225 Keihin Corp. 12,400 224 Sugi Holdings Co. Ltd. 10,200 224 Nihon Kohden Corp. 12,100 224 Zensho Co. Ltd. 23,900 223 Noritz Corp. 12,200 222 Izumiya Co. Ltd. 50,000 220 Musashi Seimitsu Industry Co. Ltd. 10,600 219 Futaba Corp. 12,100 218 Pigeon Corp. 5,900 217 Itoham Foods Inc. 58,000 215 FCC Co. Ltd. 11,100 215 Nippon Denko Co. Ltd. 36,000 214 Denki Kogyo Co. Ltd. 44,400 211 Aderans Holdings Co. Ltd. 17,200 210 Mitsui Sugar Co. Ltd. 60,000 209 Tokyo Ohka Kogyo Co. Ltd. 12,100 207 Mitsui-Soko Co. Ltd. 59,000 207 * Alpine Electronics Inc. 17,100 206 Yamanashi Chuo Bank Ltd. 51,000 205 Daio Paper Corp. 25,624 205 *,^ Daiei Inc. 42,300 202 Topy Industries Ltd. 90,000 202 Nikkiso Co. Ltd. 26,000 202 Sanken Electric Co. Ltd. 51,000 200 Seiren Co. Ltd. 33,100 200 ^ EDION Corp. 26,100 200 Nippon Soda Co. Ltd. 56,000 199 San-A Co. Ltd. 5,400 198 Fujitec Co. Ltd. 38,000 198 Yamazen Corp. 46,900 198 Akita Bank Ltd. 59,000 197 ^ Tomy Co. Ltd. 24,700 197 TS Tech Co. Ltd. 12,500 196 Sanwa Holdings Corp. 61,000 195 Maruha Nichiro Holdings Inc. 121,000 194 Nippon Suisan Kaisha Ltd. 56,800 193 Noritake Co. Ltd. 54,000 193 Bank of Okinawa Ltd. 6,000 193 Sakai Chemical Industry Co. Ltd. 48,000 193 Shikoku Bank Ltd. 60,000 192 ^ Meidensha Corp. 61,000 190 Taikisha Ltd. 12,000 189 Japan Securities Finance Co. Ltd. 32,300 189 * Furukawa Co. Ltd. 177,000 189 Yodogawa Steel Works Ltd. 44,800 188 * Nippon Light Metal Co. Ltd. 127,000 187 Tokyo Seimitsu Co. Ltd. 13,700 186 Earth Chemical Co. Ltd. 6,000 186 Toho Zinc Co. Ltd. 51,000 185 Nitta Corp. 11,900 185 Hitachi Transport System Ltd. 12,800 185 Toyo Engineering Corp. 59,000 185 Ryoyo Electro Corp. 17,200 184 Daihen Corp. 43,000 183 Ariake Japan Co. Ltd. 11,900 182 Doutor Nichires Holdings Co. Ltd. 13,800 180 AOKI Holdings Inc. 12,000 179 Daibiru Corp. 23,800 179 Nippon Signal Co. Ltd. 23,800 178 Daifuku Co. Ltd. 30,500 178 Kaken Pharmaceutical Co. Ltd. 18,000 178 Nichiden Corp. 5,900 177 Toho Bank Ltd. 60,000 176 * Unitika Ltd. 203,000 176 Maeda Corp. 66,000 176 Sanyo Shokai Ltd. 44,000 176 Mikuni Coca-Cola Bottling Co. Ltd. 21,200 176 Tamron Co. Ltd. 10,500 175 Mandom Corp. 6,300 175 Minato Bank Ltd. 117,000 174 Nippon Gas Co. Ltd. 11,700 174 Marudai Food Co. Ltd. 59,000 174 Bank of Saga Ltd. 59,000 173 * Sumitomo Light Metal Industries Ltd. 165,000 172 Kuroda Electric Co. Ltd. 12,200 172 Nihon Unisys Ltd. 23,800 170 Wacom Co. Ltd. 120 169 Mie Bank Ltd. 58,000 168 Fujimi Inc. 11,900 167 NET One Systems Co. Ltd. 135 165 Eighteenth Bank Ltd. 59,000 165 Shinko Plantech Co. Ltd. 17,800 165 Shibusawa Warehouse Co. Ltd. 49,000 165 Amano Corp. 20,100 164 Nagaileben Co. Ltd. 6,700 164 Century Tokyo Leasing Corp. 13,600 163 Sakata Seed Corp. 12,100 163 Oyo Corp. 21,500 163 Morinaga & Co. Ltd. 71,000 163 Toyo Corp. 14,700 162 Miyazaki Bank Ltd. 59,000 161 Nippon Carbon Co. Ltd. 56,000 160 Tokyo Dome Corp. 60,000 159 Japan Vilene Co. Ltd. 36,000 159 Arcs Co. Ltd. 11,800 158 Daisan Bank Ltd. 54,000 158 * Nippon Steel Trading Co. Ltd. 54,000 157 GMO internet Inc. 40,800 157 *,^ Iseki & Co. Ltd. 60,000 156 Ryoshoku Ltd. 6,300 155 Megachips Corp. 10,200 155 Ehime Bank Ltd. 60,000 155 Canon Electronics Inc. 6,300 154 Akebono Brake Industry Co. Ltd. 33,100 152 Kyoei Steel Ltd. 9,000 151 Hokuetsu Kishu Paper Co. Ltd. 30,500 151 So-net Entertainment Corp. 62 149 Showa Sangyo Co. Ltd. 48,000 149 Foster Electric Co. Ltd. 5,500 148 Heiwado Co. Ltd. 11,800 147 Xebio Co. Ltd. 7,400 147 Atsugi Co. Ltd. 118,000 146 Heiwa Real Estate Co. Ltd. 61,000 146 Paris Miki Holdings Inc. 18,100 144 Tokushu Tokai Paper Co. Ltd. 59,000 144 * Nippon Chemi-Con Corp. 29,000 144 Fukui Bank Ltd. 45,000 143 Aomori Bank Ltd. 59,000 143 Marusan Securities Co. Ltd. 25,600 143 Tokyo Rope Manufacturing Co. Ltd. 56,000 142 Nitto Boseki Co. Ltd. 61,000 140 Sintokogio Ltd. 18,400 139 Asahi Organic Chemicals Industry Co. Ltd. 59,000 138 Nitto Kohki Co. Ltd. 6,200 138 HIS Co. Ltd. 6,000 138 Mitsubishi Paper Mills Ltd. 119,000 137 Iino Kaiun Kaisha Ltd. 27,200 137 ^ Yoshinoya Holdings Co. Ltd. 119 136 Seiko Holdings Corp. 43,000 135 Star Micronics Co. Ltd. 12,700 135 Nippon Beet Sugar Manufacturing Co. Ltd. 60,000 135 Japan Wool Textile Co. Ltd. 18,000 134 Toyo Tire & Rubber Co. Ltd. 58,000 134 Saibu Gas Co. Ltd. 48,000 133 WATAMI Co. Ltd. 6,900 133 Chudenko Corp. 11,700 132 Fuji Seal International Inc. 6,000 132 Parco Co. Ltd. 18,100 132 Max Co. Ltd. 11,000 131 * Ryobi Ltd. 40,000 131 Prima Meat Packers Ltd. 117,000 131 Chofu Seisakusho Co. Ltd. 6,100 131 Tokyo Tomin Bank Ltd. 11,900 130 SHO-BOND Holdings Co. Ltd. 6,100 130 TKC 7,600 130 Fuji Co. Ltd. 7,300 130 Nippon Densetsu Kogyo Co. Ltd. 13,000 129 Nihon Parkerizing Co. Ltd. 10,000 129 Moshi Moshi Hotline Inc. 6,050 126 Kisoji Co. Ltd. 6,000 126 Godo Steel Ltd. 52,000 125 Penta-Ocean Construction Co. Ltd. 90,500 125 ASKUL Corp. 6,300 124 * CSK Holdings Corp. 29,900 123 Nippon Shinyaku Co. Ltd. 10,000 123 Stella Chemifa Corp. 3,100 122 * Oki Electric Industry Co. Ltd. 152,000 121 Toa Corp. 118,000 120 Tomato Bank Ltd. 60,000 120 Michinoku Bank Ltd. 59,000 119 Sasebo Heavy Industries Co. Ltd. 60,000 119 Toshiba Plant Systems & Services Corp. 10,000 119 Nippon Thompson Co. Ltd. 18,000 119 Nichias Corp. 29,000 118 Cosel Co. Ltd. 8,100 118 Itochu Enex Co. Ltd. 23,600 118 * Futaba Industrial Co. Ltd. 17,100 118 * Chiba Kogyo Bank Ltd. 17,600 118 Enplas Corp. 5,500 118 Kato Sangyo Co. Ltd. 7,700 117 Nagano Bank Ltd. 60,000 117 * JVC Kenwood Holdings Inc. 34,160 117 Yachiyo Bank Ltd. 6,000 116 ^ Daiwabo Holdings Co. Ltd. 56,000 116 ^ Unipres Corp. 6,900 115 Sanden Corp. 35,000 115 Jaccs Co. Ltd. 60,000 114 Towa Bank Ltd. 128,000 114 Higashi-Nippon Bank Ltd. 59,000 114 Megmilk Snow Brand Co. Ltd. 6,100 113 TOC Co. Ltd. 30,700 113 Towa Pharmaceutical Co. Ltd. 1,900 112 Nippo Corp. 16,000 111 TV Tokyo Corp. 5,800 111 Okamura Corp. 19,000 111 CKD Corp. 16,700 110 * Daikyo Inc. 66,000 110 Senshukai Co. Ltd. 18,600 107 T-Gaia Corp. 63 107 Nihon Dempa Kogyo Co. Ltd. 6,100 107 Koa Corp. 9,700 107 Transcosmos Inc. 11,700 106 ^ Tsugami Corp. 17,000 106 Aiphone Co. Ltd. 6,300 105 ^ Toda Kogyo Corp. 12,000 104 Shinmaywa Industries Ltd. 28,000 103 * Cedyna Financial Corp. 58,800 103 Mars Engineering Corp. 5,900 102 Kurabo Industries Ltd. 64,000 102 Paramount Bed Co. Ltd. 4,300 101 Coca-Cola Central Japan Co. Ltd. 7,700 100 Seika Corp. 45,000 100 Chugoku Marine Paints Ltd. 14,000 100 Asahi Holdings Inc. 4,800 99 Hokuetsu Bank Ltd. 60,000 99 * Kanematsu Corp. 124,000 99 DCM Holdings Co. Ltd. 19,200 99 AOC Holdings Inc. 20,800 98 Showa Corp. 17,700 98 Life Corp. 6,300 96 Descente Ltd. 17,000 95 Melco Holdings Inc. 2,800 95 Alpen Co. Ltd. 6,000 95 Sankyo-Tateyama Holdings Inc. 78,000 94 Nippon Yakin Kogyo Co. Ltd. 29,500 94 ^ SMK Corp. 19,000 92 Idec Corp. 9,200 92 ^ Aeon Delight Co. Ltd. 4,700 91 Osaka Steel Co. Ltd. 5,900 91 Nippon Synthetic Chemical Industry Co. Ltd. 15,000 91 Japan Radio Co. Ltd. 37,000 91 JFE Shoji Holdings Inc. 22,000 90 Kanto Auto Works Ltd. 12,100 90 Sanyo Denki Co. Ltd. 17,000 90 Japan Aviation Electronics Industry Ltd. 14,000 90 Tokyo Rakutenchi Co. Ltd. 23,000 89 Mitsubishi Pencil Co. Ltd. 6,100 89 Valor Co. Ltd. 11,300 89 ^ Dr Ci:Labo Co. Ltd. 29 88 Royal Holdings Co. Ltd. 8,800 88 Sanshin Electronics Co. Ltd. 10,400 88 Oita Bank Ltd. 28,000 88 Sekisui Jushi Corp. 9,000 87 Goldcrest Co. Ltd. 4,270 87 Temp Holdings Co. Ltd. 10,500 87 ST Corp. 7,500 87 Kanto Denka Kogyo Co. Ltd. 13,000 86 Tachi-S Co. Ltd. 8,400 86 Inabata & Co. Ltd. 18,500 86 Iwai Cosmo Holdings Inc. 11,700 86 Fuji Fire & Marine Insurance Co. Ltd. 63,000 86 Shoei Co. Ltd. 11,600 86 Nissan Shatai Co. Ltd. 12,000 85 Nichii Gakkan Co. 9,800 85 Kaga Electronics Co. Ltd. 8,200 84 Roland Corp. 7,100 84 Takara Standard Co. Ltd. 13,000 84 Riken Corp. 24,000 84 ^ Gulliver International Co. Ltd. 1,700 83 *,^ Daiichi Chuo KK 30,000 83 Nippon Konpo Unyu Soko Co. Ltd. 7,000 83 Aichi Bank Ltd. 1,300 82 Bic Camera Inc. 199 82 Nishimatsu Construction Co. Ltd. 66,000 81 Takaoka Electric Manufacturing Co. Ltd. 23,000 81 Tsutsumi Jewelry Co. Ltd. 3,500 81 * Fujiya Co. Ltd. 41,000 81 Japan Pulp & Paper Co. Ltd. 24,000 81 DTS Corp. 6,800 81 Furukawa-Sky Aluminum Corp. 30,000 81 Mito Securities Co. Ltd. 42,000 81 Nidec Copal Corp. 5,100 81 Taiyo Ink Manufacturing Co. Ltd. 2,900 80 Trusco Nakayama Corp. 5,300 79 Shimojima Co. Ltd. 5,600 79 Bando Chemical Industries Ltd. 24,000 79 Doshisha Co. Ltd. 3,500 79 * Tobishima Corp. 280,500 78 Jeol Ltd. 23,000 78 Osaki Electric Co. Ltd. 9,000 78 Shinko Shoji Co. Ltd. 8,800 78 Nippon Seiki Co. Ltd. 7,000 77 Ines Corp. 11,800 77 Hisaka Works Ltd. 7,000 76 Mitsubishi Steel Manufacturing Co. Ltd. 36,000 75 * Press Kogyo Co. Ltd. 26,000 75 Kyodo Printing Co. Ltd. 31,000 75 Chiyoda Co. Ltd. 6,100 75 Ichiyoshi Securities Co. Ltd. 11,200 74 United Arrows Ltd. 6,100 74 Sankyo Seiko Co. Ltd. 25,900 74 Ministop Co. Ltd. 5,300 73 Yorozu Corp. 5,000 73 *,^ Aiful Corp. 51,800 73 Shindengen Electric Manufacturing Co. Ltd. 19,000 72 Nippon Coke & Engineering Co. Ltd. 48,500 71 Maezawa Kyuso Industries Co. Ltd. 5,900 71 Shin-Etsu Polymer Co. Ltd. 12,000 71 Namura Shipbuilding Co. Ltd. 12,500 70 Aida Engineering Ltd. 17,800 70 Toyo Denki Seizo - Toyo Electric Manufacturing Co. Ltd. 15,000 70 Tamura Corp. 21,000 70 Toyo Securities Co. Ltd. 43,000 70 Calsonic Kansei Corp. 23,000 69 Arisawa Manufacturing Co. Ltd. 9,100 69 Fujimori Kogyo Co. Ltd. 5,100 68 Ryoden Trading Co. Ltd. 12,000 68 Toyo Kohan Co. Ltd. 12,000 68 Asahi Co. Ltd. 4,600 68 Sato Corp. 5,400 68 Yokogawa Bridge Holdings Corp. 10,000 67 Vital KSK Holdings Inc. 11,600 67 Honeys Co. Ltd. 3,960 66 Fujitsu General Ltd. 12,000 66 Internet Initiative Japan Inc. 24 66 * Aplus Financial Co. Ltd. 121,500 66 * Ishihara Sangyo Kaisha Ltd. 88,000 66 *,^ Kenedix Inc. 393 66 Toshiba Machine Co. Ltd. 18,000 65 Union Tool Co. 2,600 65 Vantec Corp. 47 65 Tocalo Co. Ltd. 3,800 64 PGM Holdings K K 104 64 Shinkawa Ltd. 4,800 64 Nihon Nohyaku Co. Ltd. 14,000 64 Avex Group Holdings Inc. 5,000 63 Ship Healthcare Holdings Inc. 94 63 ^ Torishima Pump Manufacturing Co. Ltd. 4,100 63 Hibiya Engineering Ltd. 7,100 62 Hokuriku Electric Industry Co. Ltd. 31,000 62 Nice Holdings Inc. 30,000 61 NEC Networks & System Integration Corp. 4,700 61 Achilles Corp. 43,000 61 NEC Fielding Ltd. 5,300 61 Pilot Corp. 35 60 Nippon Sharyo Ltd. 13,000 60 Best Denki Co. Ltd. 23,000 60 * Mitsuba Corp. 12,000 60 Japan Digital Laboratory Co. Ltd. 5,800 59 Nitto Kogyo Corp. 6,600 59 Pronexus Inc. 11,400 59 Kyokuto Securities Co. Ltd. 7,200 59 Teikoku Piston Ring Co. Ltd. 7,400 58 Daiwa Industries Ltd. 12,000 58 * Invoice Inc. 4,293 57 Nohmi Bosai Ltd. 10,000 57 Taihei Dengyo Kaisha Ltd. 8,000 57 Modec Inc. 3,700 57 Matsuya Co. Ltd. 7,900 57 FIDEA Holdings Co. Ltd. 30,000 57 Toyo Kanetsu KK 36,000 57 * Gakken Holdings Co. Ltd. 27,000 56 Topcon Corp. 11,500 56 Kanto Natural Gas Development Ltd. 11,000 56 ^ Gourmet Navigator Inc. 41 56 T Hasegawa Co. Ltd. 3,600 55 Information Services International-Dentsu Ltd. 8,000 55 Rhythm Watch Co. Ltd. 33,000 55 * Uniden Corp. 20,000 55 Round One Corp. 12,100 54 Nihon Yamamura Glass Co. Ltd. 20,000 54 Kintetsu World Express Inc. 2,200 54 Arnest One Corp. 4,800 54 * Dwango Co. Ltd. 29 54 *,^ Juki Corp. 29,000 53 Colowide Co. Ltd. 10,000 53 Sekisui Plastics Co. Ltd. 10,000 52 * Pal Co. Ltd. 1,300 52 Zuken Inc. 7,600 52 Okabe Co. Ltd. 12,100 52 * Clarion Co. Ltd. 24,000 52 Wood One Co. Ltd. 14,000 51 * Nidec-Tosok Corp. 2,300 51 Token Corp. 1,770 51 * Toko Inc. 30,000 51 Cocokara Fine Holdings Inc. 2,500 51 Dai-Dan Co. Ltd. 10,000 51 Yokohama Reito Co. Ltd. 7,000 50 Shizuoka Gas Co. Ltd. 7,500 50 Cosmos Pharmaceutical Corp. 2,000 50 Nippon Ceramic Co. Ltd. 3,500 50 * Misawa Homes Co. Ltd. 10,200 50 Sinanen Co. Ltd. 12,000 50 OBIC Business Consultants Ltd. 950 50 CMK Corp. 9,400 49 * Konishi Co. Ltd. 4,500 49 * Simplex Technology Inc. 64 49 * Mitsui High-Tec Inc. 7,000 49 Nidec Copal Electronics Corp. 6,000 49 Fuji Kyuko Co. Ltd. 9,000 48 ^ Nippon Metal Industry Co. Ltd. 36,000 48 Yonekyu Corp. 5,500 48 Macnica Inc. 2,200 48 * Origin Electric Co. Ltd. 12,000 48 Nihon M&A Center Inc. 15 48 * Sodick Co. Ltd. 15,700 47 Nissen Holdings Co. Ltd. 12,800 47 Zappallas Inc. 31 47 Arc Land Sakamoto Co. Ltd. 3,600 47 Daiken Corp. 18,000 46 Megane TOP Co. Ltd. 7,100 46 Nippon Chemical Industrial Co. Ltd. 20,000 46 * Ohara Inc. 2,900 45 Tochigi Bank Ltd. 11,000 45 * SWCC Showa Holdings Co. Ltd. 48,000 45 Taiko Pharmaceutical Co. Ltd. 3,100 44 Kentucky Fried Chicken Japan Ltd. 2,000 43 * Kitagawa Iron Works Co. Ltd. 26,000 41 Senko Co. Ltd. 13,000 41 * Kumiai Chemical Industry Co. Ltd. 16,000 40 * Nakayama Steel Works Ltd. 27,000 40 Malaysia (0.9%) Top Glove Corp. Bhd. 197,200 412 Bursa Malaysia Bhd. 148,800 330 Genting Plantations Bhd. 147,000 324 * AirAsia Bhd. 663,200 311 Media Prima Bhd. 407,300 278 Malaysian Resources Corp. Bhd. 485,050 258 Supermax Corp. Bhd. 123,875 243 IGB Corp. Bhd. 388,900 230 Berjaya Corp. Bhd. 637,800 217 Kulim Malaysia Bhd. 84,200 209 Multi-Purpose Holdings Bhd. 328,690 209 Boustead Holdings Bhd. 162,420 199 SapuraCrest Petroleum Bhd. 263,200 190 WCT Bhd. 207,200 184 Dialog Group Bhd. 537,350 183 Wah Seong Corp. Bhd. 235,636 182 TAN Chong Motor Holdings Bhd. 119,400 176 KLCC Property Holdings Bhd. 171,200 172 * KNM Group Bhd. 1,069,500 168 Carlsberg Brewery-Malay Bhd. 100,400 162 Malaysian Bulk Carriers Bhd. 165,700 153 Unisem M Bhd. 190,580 138 * UEM Land Holdings Bhd. 253,300 136 Samling Global Ltd. 1,626,000 134 DRB-Hicom Bhd. 350,100 125 OSK Holdings Bhd. 293,900 120 Sunrise Bhd. 157,000 100 * Mulpha International Bhd. 678,000 95 Uchi Technologies Bhd. 170,200 71 Petra Perdana Bhd. 136,600 56 * Berjaya Retail BHD 63,780 26 * Media Prima Bhd. Warrants Exp. 12/31/2014 9,277 2 Mexico (0.8%) Coca-Cola Femsa SAB de CV 97,000 664 Banco Compartamos SA de CV 110,000 663 * Empresas ICA SAB de CV 218,440 550 Grupo Aeroportuario del Sureste SAB de CV Class B 99,700 531 * Desarrolladora Homex SAB de CV 88,600 438 * Corp GEO SAB de CV 146,600 417 TV Azteca SA de CV 633,100 348 * Genomma Lab Internacional SA de CV Class B 78,400 267 Consorcio ARA SAB de CV 403,600 265 * Industrias CH SAB de CV Class B 66,800 240 * Axtel SAB de CV 331,518 213 * Controladora Comercial Mexicana SAB de CV 141,400 131 Grupo Aeroportuario del Centro Norte Sab de CV 73,802 123 * Grupo Simec SAB de CV Class B 49,805 113 * Gruma SAB de CV Class B 70,600 106 * Grupo Famsa SAB de CV Class A 68,057 94 Netherlands (1.9%) Koninklijke Boskalis Westminster NV 23,366 965 Imtech NV 27,493 767 Nutreco NV 11,061 668 Koninklijke Vopak NV 15,446 628 CSM 21,204 615 * Crucell NV 31,656 609 * ASM International NV 21,265 541 Wereldhave NV 6,331 521 Eurocommercial Properties NV 13,609 514 Aalberts Industries NV 33,036 493 * USG People NV 25,572 393 Mediq NV 20,139 372 BinckBank NV 25,261 354 Vastned Retail NV 5,984 344 Arcadis NV 15,977 310 Ten Cate NV 11,022 294 Koninklijke BAM Groep NV 57,736 279 Nieuwe Steen Investments Funds NV 14,936 274 * Wavin NV 17,238 247 * SNS Reaal NV 44,008 242 Exact Holding NV 9,487 221 TKH Group NV 11,124 220 Unit 4 NV 8,990 198 Sligro Food Group NV 6,690 190 Telegraaf Media Groep NV 9,587 181 * Draka Holding NV 11,295 172 Beter Bed Holding NV 5,647 126 *,^ TomTom NV 20,041 121 Grontmij NV 5,713 110 Macintosh Retail Group NV 5,529 108 Accell Group 2,304 104 * Koninklijke Wessanen NV 24,496 92 Vastned Offices/Industrial NV 6,389 91 Brunel International NV 2,691 85 * Heijmans NV 4,892 78 * Ordina NV 17,273 71 * Kardan NV 14,775 63 * AMG Advanced Metallurgical Group NV 6,141 56 KAS Bank NV 2,966 46 New Zealand (0.2%) Goodman Property Trust 337,240 225 Infratil Ltd. 176,571 209 AMP NZ Office Trust 355,299 181 New Zealand Oil & Gas Ltd. 142,482 128 Nuplex Industries Ltd. 59,291 127 * Fisher & Paykel Appliances Holdings Ltd. 213,122 82 Freightways Ltd. 38,779 80 Tower Ltd. 50,936 69 Norway (1.5%) ^ Acergy SA 48,232 789 Marine Harvest ASA 936,553 704 Schibsted ASA 28,120 628 * Subsea 7 Inc. 36,900 628 * Petroleum Geo-Services ASA 63,884 572 ^ Frontline Ltd. 18,239 557 TGS Nopec Geophysical Co. ASA 36,500 483 *,^ DNO International ASA 321,532 440 ProSafe SE 74,500 345 SpareBank 1 SR Bank 38,594 312 Tomra Systems ASA 62,000 304 SpareBank 1 SMN 39,376 293 Fred Olsen Energy ASA 8,700 255 Cermaq ASA 27,000 247 * Norwegian Property ASA 153,979 239 Atea ASA 32,580 228 Veidekke ASA 31,000 205 ABG Sundal Collier Holding ASA 175,000 188 Aker ASA 9,450 182 * Sevan Marine ASA 163,160 165 * Prosafe Production Public Ltd. 79,176 164 * Norwegian Energy Co. AS 68,830 154 * Songa Offshore SE 41,678 130 Golar LNG Ltd. 11,751 128 Austevoll Seafood ASA 20,300 126 ^ Opera Software ASA 31,000 120 *,^ DOF ASA 14,663 106 Stolt-Nielsen SA 6,700 103 * Dockwise Ltd. 4,007 100 * Pronova BioPharma AS 40,500 99 * Norske Skogindustrier ASA 80,000 98 Leroy Seafood Group ASA 4,100 84 Wilh Wilhelmsen Holding ASA 4,422 81 * Det Norske Oljeselskap ASA 20,264 78 * EDB Business Partner ASA 17,651 45 Rem Offshore ASA 3,800 28 Philippines (0.4%) Energy Development Corp. 4,560,750 444 Aboitiz Power Corp. 823,064 365 International Container Terminal Services Inc. 319,600 222 Alliance Global Group Inc. 1,490,125 188 * First Gen Corp. 872,168 182 Philex Mining Corp. 678,300 157 Robinsons Land Corp. 461,925 135 Manila Water Co. Inc. 363,605 134 Megaworld Corp. 3,536,000 117 First Philippine Holdings Corp. 90,900 110 * Universal Robina Corp. 122,800 89 Filinvest Land Inc. 3,600,000 80 Vista Land & Lifescapes Inc. 1,389,000 74 Poland (0.4%) Asseco Poland SA 18,941 339 PBG SA 4,376 328 Polimex-Mostostal SA 187,917 292 * Grupa Lotos SA 26,479 279 * Synthos SA 416,478 272 * Bank Millennium SA 145,626 221 Eurocash SA 26,693 199 * Netia SA 115,975 186 * AmRest Holdings SE 6,933 158 * Echo Investment SA 100,965 156 * Cersanit SA 29,020 129 Agora SA 10,944 88 Budimex SA 2,700 83 * Bioton SA 1,167,166 80 Portugal (0.2%) Sonae 300,736 316 Portucel Empresa Produtora de Pasta e Papel SA 81,558 234 Semapa-Sociedade de Investimento e Gestao 18,218 180 * Sonaecom - SGPS SA 82,780 161 ^ Mota-Engil SGPS SA 53,972 152 BANIF SGPS SA 124,640 141 * Teixeira Duarte - Engenharia Construcoes SA 90,220 116 REN - Redes Energeticas Nacionais SA 32,220 111 * Altri SGPS SA 19,000 98 Russia (0.5%) AK Transneft OAO Prior Pfd. 538 607 * OGK-2 OAO 9,419,100 482 * DIXY Group OJSC 29,768 303 * OGK-6 OAO 6,166,300 222 Uralsvyazinform 6,396,113 211 * Vsmpo-Avisma Corp. 1,851 184 * AvtoVAZ 331,255 153 Sibirtelecom OJSC 2,412,000 144 * TGK-5 305,094,200 137 * Inter-Regional Distribution Network Co. North-West OJSC 18,829,600 128 * Acron JSC 4,466 119 * TGK-9 OAO 788,466,000 118 Nizhnekamskneftekhim Prior Pfd. 553,700 110 * OGK-1 OAO 2,629,100 94 * RBC Information Systems 12,981 14 Singapore (1.0%) Suntec Real Estate Investment Trust 698,000 735 Singapore Airport Terminal Services Ltd. 289,000 622 Mapletree Logistics Trust 756,000 490 Hyflux Ltd. 166,000 395 Straits Asia Resources Ltd. 219,000 334 CDL Hospitality Trusts 219,195 323 ^ Ezra Holdings Ltd. 201,000 297 Ascendas India Trust 401,000 280 * Indofood Agri Resources Ltd. 147,000 252 Kim Eng Holdings Ltd. 197,000 233 * Biosensors International Group Ltd. 386,000 232 Fortune Real Estate Investment Trust 385,000 181 ^ Midas Holdings Ltd. 244,000 170 CSE Global Ltd. 216,000 153 Goodpack Ltd. 116,000 144 Ascott Residence Trust 159,000 138 Frasers Centrepoint Trust 132,000 133 * Banyan Tree Holdings Ltd. 203,000 130 K-REIT Asia 139,000 122 * Sound Global Ltd. 190,000 116 Raffles Education Corp. Ltd. 541,100 116 *,^ Swiber Holdings Ltd. 151,000 115 Cambridge Industrial Trust 303,000 114 Frasers Commercial Trust 1,026,000 113 Hong Leong Asia Ltd. 40,000 105 * KS Energy Services Ltd. 119,000 95 CH Offshore Ltd. 186,000 75 * Jaya Holdings Ltd. 135,000 65 First Ship Lease Trust 194,000 59 ^ China XLX Fertiliser Ltd. 120,000 46 K1 Ventures Ltd. 448,000 46 South Africa (0.4%) Aquarius Platinum Ltd. 150,609 645 Astral Foods Ltd. 20,610 321 DataTec Ltd. 59,631 302 SA Corporate Real Estate Fund Nominees Pty Ltd. 602,298 257 Capital Property Fund 201,249 221 Emira Property Fund 102,860 190 City Lodge Hotels Ltd. 13,004 139 * Metorex Ltd. 243,538 122 * Omnia Holdings Ltd. 13,635 118 * Freeworld Coatings Ltd. 68,804 90 * Blue Label Telecoms Ltd. 122,319 75 * Palabora Mining Co. Ltd. 5,085 72 DRDGOLD Ltd. 151,138 64 * Eqstra Holdings Ltd. 77,660 55 * Merafe Resources Ltd. 263,392 49 * Simmer & Jack Mines Ltd. 295,308 43 South Korea (2.9%) Seoul Semiconductor Co. Ltd. 14,584 537 Hyundai Marine & Fire Insurance Co. Ltd. 22,360 460 LG Innotek Co. Ltd. 3,380 457 Orion Corp. 1,493 449 * Celltrion Inc. 26,686 434 SK Chemicals Co. Ltd. 6,937 391 Korean Reinsurance Co. 39,407 390 Macquarie Korea Infrastructure Fund 96,420 364 LG International Corp. 13,200 351 Tong Yang Securities Inc. 37,590 344 Dong-A Pharmaceutical Co. Ltd. 3,624 344 LIG Insurance Co. Ltd. 15,240 330 Poongsan Corp. 10,930 293 Hotel Shilla Co. Ltd. 13,410 289 * Korea Kumho Petrochemical 6,420 288 OCI Materials Co. Ltd. 2,625 248 LG Fashion Corp. 9,860 238 Taekwang Industrial Co. Ltd. 383 236 MegaStudy Co. Ltd. 1,640 236 * SK Broadband Co. Ltd. 52,500 235 Seah Besteel Corp. 12,410 222 * LG Life Sciences Ltd. 5,709 222 LS Industrial Systems Co. Ltd. 2,957 220 * Asiana Airlines 28,780 214 * Hanmi Pharm Co. Ltd. 2,435 206 Meritz Fire & Marine Insurance Co. Ltd. 32,267 200 Samyang Corp. 3,877 191 Hana Tour Service Inc. 4,093 182 Hansol Paper Co. 13,930 177 SFA Engineering Corp. 3,536 175 Dongsuh Co. Inc. 6,217 172 * Neowiz Games Corp. 5,218 168 STX Engine Co. Ltd. 7,300 166 Young Poong Corp. 328 166 Korea Plant Service & Engineering Co. Ltd. 3,084 165 * CJ O Shopping Co. Ltd. 1,639 161 Hanwha Securities Co. 23,568 160 Daewoong Pharmaceutical Co. Ltd. 3,931 157 CJ CGV Co. Ltd. 7,944 155 * Taihan Electric Wire Co. Ltd. 17,000 155 Green Cross Corp. 1,304 151 * Jusung Engineering Co. Ltd. 8,093 149 S&T Dynamics Co. Ltd. 9,060 147 Hyundai Greenfood Co. Ltd. 16,350 146 SK Gas Co. Ltd. 4,284 145 Woongjin Thinkbig Co. Ltd. 6,850 145 * Ssangyong Motor Co. 11,706 138 * Korea Line Corp. 3,024 136 Hanjin Heavy Industries & Construction Holdings Co. Ltd. 13,587 135 Jeonbuk Bank 23,489 132 * Woongjin Chemical Co. Ltd. 124,640 132 * Kolon Industries Inc. 2,417 129 Sung Kwang Bend Co. Ltd. 7,062 129 KIWOOM Securities Co. Ltd. 3,486 128 Daeduck Electronics Co. 20,350 128 Handsome Co. Ltd. 9,220 127 Hanil Cement Co. Ltd. 2,770 125 Samchully Co. Ltd. 1,466 123 Dongbu Securities Co. Ltd. 24,040 123 * Eugene Investment & Securities Co. Ltd. 190,570 122 Binggrae Co. Ltd. 2,960 119 NH Investment & Securities Co. Ltd. 14,130 119 Hyundai Elevator Co. Ltd. 2,700 117 * TK Corp. 6,035 117 * Hanwha General Insurance Co. Ltd. 13,830 117 E1 Corp. 2,628 115 Huchems Fine Chemical Corp. 5,080 115 * Posco ICT Co. Ltd. 15,877 114 Namhae Chemical Corp. 8,270 114 Hanjin Transportation Co. Ltd. 3,534 111 Dongbu Steel Co. Ltd. 12,238 106 Namyang Dairy Products Co. Ltd. 234 99 Taewoong Co. Ltd. 2,154 98 Kumho Electric Co. Ltd. 2,581 97 * Woongjin Holdings Co. Ltd. 9,640 96 KP Chemical Corp. 9,950 96 Sam Young Electronics Co. Ltd. 8,670 95 * Ssangyong Cement Industrial Co. Ltd. 21,310 92 * S&T Daewoo Co. Ltd. 4,130 91 Youngone Corp. 11,634 88 SK Securities Co. Ltd. 45,290 88 * Dongbu HiTek Co. Ltd. 11,470 87 Taeyoung Engineering & Construction 21,740 87 Chong Kun Dang Pharm Corp. 5,610 87 * Daesang Corp. 11,520 86 Doosan Engineering & Construction Co. Ltd. 23,730 85 * Komipharm International Co. Ltd. 2,696 84 * SK Communications Co. Ltd. 5,561 84 * Youngone Holdings Co. Ltd. 3,620 83 Kyobo Securities Co. 10,770 83 Humax Holdings Co. Ltd. 11,685 81 * Ilyang Pharmaceutical Co. Ltd. 4,020 79 GS Home Shopping Inc. 1,089 79 Daeduck GDS Co. Ltd. 9,330 78 Bukwang Pharmaceutical Co. Ltd. 7,000 77 Korea Electric Terminal Co. Ltd. 4,600 76 Dae Han Flour Mills Co. Ltd. 577 74 * KTB Securities Co. Ltd. 23,510 73 Kwang Dong Pharmaceutical Co. Ltd. 30,680 71 Daekyo Co. Ltd. 15,370 69 KISCO Corp. 2,556 67 INTOPS Co. Ltd. 3,559 61 CJ Internet Corp. 5,796 57 Hankuk Electric Glass Co. Ltd. 1,930 55 * Osstem Implant Co. Ltd. 4,354 55 Dongbu Corp. 10,090 55 * Pyeong San Co. Ltd. 5,869 54 Hyunjin Materials Co. Ltd. 3,475 53 * ON*Media Corp. 20,530 53 KISCO Holdings Co. Ltd. 1,230 52 * Interpark Corp. 13,533 52 * Ace Digitech Co. Ltd. 2,597 51 Kyeryong Construction Industrial Co. Ltd. 4,110 49 * Korea Digital Communications Corp. 16,871 48 Hite Holdings Co. Ltd. 2,690 48 * Forhuman Co. Ltd. 7,715 44 Sewon Cellontech Co. Ltd. 9,910 42 Insun ENT Co. Ltd. 14,287 40 Hanmi Holdings Co. Ltd. 811 34 * Unison Co. Ltd. 3,492 31 Spain (1.6%) * Iberia Lineas Aereas de Espana SA 229,628 780 ^ Bolsas y Mercados Espanoles SA 27,364 706 Obrascon Huarte Lain SA 25,836 674 Ebro Foods SA 37,057 646 Tecnicas Reunidas SA 9,817 508 Construcciones y Auxiliar de Ferrocarriles SA 1,117 503 Prosegur Cia de Seguridad SA 10,084 496 Viscofan SA 14,743 427 Grupo Catalana Occidente SA 21,464 402 ^ Abengoa SA 14,964 393 ^ Sociedad General de Aguas de Barcelona SA Class A 15,148 390 * Zeltia SA 88,691 388 *,^ NH Hoteles SA 86,134 349 ^ Banco Pastor SA 53,866 283 * Grupo Empresarial Ence SA 76,336 261 ^ Sol Melia SA 30,963 258 Duro Felguera SA 22,906 245 Antena 3 de Television SA 29,601 215 Faes Farma SA 62,770 214 * Tubacex SA 62,838 211 * Tubos Reunidos SA 68,860 174 Almirall SA 16,885 160 Campofrio Food Group SA 16,059 152 Fersa Energias Renovables SA 59,780 103 * Realia Business SA 53,147 101 Caja de Ahorros del Mediterraneo 12,182 97 *,^ SOS Corp. Alimentaria SA 38,467 86 Pescanova SA 3,271 86 *,^ Promotora de Informaciones SA 26,927 77 Miquel y Costas & Miquel SA 3,395 73 *,^ La Seda de Barcelona SA Class B 398,289 61 Fluidra SA 18,019 60 Cementos Portland Valderrivas SA 3,301 56 * Codere SA 5,989 54 * Papeles y Cartones de Europa SA 12,485 52 * Afirma Grupo Inmobiliario SA 220,815 50 * Natraceutical SA 92,651 48 Sweden (3.1%) Getinge AB 72,230 1,599 Kinnevik Investment AB Class B 69,117 1,298 Modern Times Group AB Class B 18,624 1,168 Ratos AB 37,947 1,083 Hexagon AB Class B 62,808 1,054 Elekta AB Class B 21,304 618 Meda AB Class A 71,993 577 Trelleborg AB Class B 79,059 576 Castellum AB 53,414 553 NCC AB Class B 25,141 445 Lundin Petroleum AB 76,874 427 JM AB 25,362 414 Fabege AB 59,152 414 Husqvarna AB 55,695 393 ^ Peab AB 62,967 384 Wihlborgs Fastigheter AB 17,118 384 Hufvudstaden AB Class A 43,491 373 Lundbergforetagen AB Class B 7,086 369 Kungsleden AB 49,523 352 Hoganas AB Class B 12,510 346 Avanza Bank Holding AB 10,190 346 ^ Hakon Invest AB 21,155 328 * Lindab International AB 26,094 314 Wallenstam AB 15,492 300 Oresund Investment AB 17,502 281 Axis Communications AB 20,121 244 Loomis AB Class B 21,838 236 *,^ SAS AB 59,684 216 Cardo AB 7,153 209 Axfood AB 7,222 206 * Nobia AB 34,845 205 AarhusKarlshamn AB 9,471 200 Niscayah Group AB 126,730 194 * Rezidor Hotel Group AB 37,010 189 Billerud AB 28,503 184 *,^ PA Resources AB 247,299 184 Saab AB Class B 14,089 183 SkiStar AB 9,708 164 Intrum Justitia AB 14,120 162 Bure Equity AB 43,736 160 Clas Ohlson AB 9,638 149 * Haldex AB 13,364 148 Klovern AB 39,690 147 * Black Earth Farming Ltd. 45,073 144 Munters AB 18,591 139 Q-Med AB 14,276 128 Betsson AB 9,156 118 Mekonomen AB 4,770 111 Nordnet AB 23,928 95 * BE Group AB 15,420 91 HQ AB 10,019 88 * Gunnebo AB 17,791 75 *,^ Eniro AB 49,531 65 * TradeDoubler AB 15,591 61 KappAhl AB 7,454 51 * Nibe Industrier AB Class B 5,312 50 Switzerland (4.2%) Sulzer AG 11,116 1,153 * Clariant AG 84,843 1,125 Aryzta AG 26,161 1,069 PSP Swiss Property AG 14,876 982 *,^ Logitech International SA 60,469 951 EMS-Chemie Holding AG 5,754 895 Valiant Holding 4,527 880 Swiss Prime Site AG 13,142 824 Sika AG 353 665 Helvetia Holding AG 2,118 657 * Georg Fischer AG 1,649 651 ^ Galenica AG 1,545 621 Bank Sarasin & Cie AG Class B 15,056 558 * Panalpina Welttransport Holding AG 6,168 557 * Dufry Group 6,804 556 Petroplus Holdings AG 32,613 506 * Rieter Holding AG 1,603 494 Partners Group Holding AG 3,366 475 Basler Kantonalbank 3,525 474 Banque Cantonale Vaudoise 1,057 471 Kudelski SA 15,841 467 Bucher Industries AG 3,835 460 Forbo Holding AG 938 449 Kaba Holding AG Class B 1,545 443 * Temenos Group AG 17,129 439 Barry Callebaut AG 625 395 * Meyer Burger Technology AG 14,447 390 Valora Holding AG 1,296 328 Flughafen Zuerich AG 985 323 * Schroder ImmoPLUS 323 311 Vontobel Holding AG 10,315 308 St. Galler Kantonalbank AG 657 304 * Mobimo Holding AG 1,639 300 Metall Zug AG 109 296 * OC Oerlikon Corp. AG 71,437 295 Allreal Holding AG 2,418 284 Belimo Holding AG 239 282 * Schmolz & Bickenbach AG 8,733 258 Implenia AG 9,235 257 Vetropack Holding AG 149 256 Liechtensteinische Landesbank AG 3,710 250 Tecan Group AG 3,892 245 Schweiter Technologies AG 430 236 Burckhardt Compression Holding AG 1,173 225 Huber & Suhner AG 4,815 215 Swissquote Group Holding SA 5,108 213 Kuoni Reisen Holding AG 678 211 Intershop Holdings 633 176 * Orascom Development Holding AG 3,012 173 Phoenix Mecano AG 293 169 * Bobst Group AG 4,277 162 Verwaltungs- und Privat-Bank AG 1,201 156 * Ascom Holding AG 14,730 150 * Charles Voegele Holding AG 3,271 136 Daetwyler Holding AG 2,013 131 * AFG Arbonia-Forster Hldg 5,660 129 Ypsomed Holding AG 2,328 127 Schulthess Group 3,867 123 * Basilea Pharmaceutica 2,135 117 ^ Von Roll Holding AG 21,688 113 Romande Energie Holding SA 74 112 Zehnder Group AG 73 111 Emmi AG 644 99 Bell Holding AG 62 98 Coltene Holding AG 1,633 91 * PubliGroupe AG 848 87 Acino Holding AG 895 82 * Zueblin Immobilien Holding AG 20,963 81 Gurit Holding AG 139 71 VZ Holding AG 833 68 Bellevue Group AG 1,973 66 * Siegfried Holding AG 747 64 Bachem Holding AG 871 53 Cie Financiere Tradition SA 452 46 Taiwan (5.7%) WPG Holdings Co. Ltd. 296,000 609 Tripod Technology Corp. 159,245 605 Powertech Technology Inc. 186,151 569 * Ruentex Industries Ltd. 175,000 504 Clevo Co. 220,773 463 China Life Insurance Co. Ltd. 501,235 444 Simplo Technology Co. Ltd. 74,360 411 Richtek Technology Corp. 47,600 402 Everlight Electronics Co. Ltd. 136,834 390 Far Eastern Department Stores Co. Ltd. 396,020 386 Highwealth Construction Corp. 233,548 360 * Wintek Corp. 370,000 331 * China Petrochemical Development Corp. 591,000 318 Standard Foods Corp. 108,215 314 Ruentex Development Co. Ltd. 184,000 314 * Gintech Energy Corp. 101,964 301 * Nan Kang Rubber Tire Co. Ltd. 223,000 297 TSRC Corp. 204,000 297 Young Fast Optoelectronics Co. Ltd. 33,000 284 Motech Industries Inc. 75,139 280 Phison Electronics Corp. 52,886 275 * Prime View International Co. Ltd. 181,318 263 * Chipbond Technology Corp. 181,000 253 Sino-American Silicon Products Inc. 95,865 246 AmTRAN Technology Co. Ltd. 256,012 245 * Jih Sun Financial Holdings Co. Ltd. 1,504,000 234 Gigabyte Technology Co. Ltd. 219,000 230 * Tainan Spinning Co. Ltd. 514,000 227 LCY Chemical Corp. 179,575 227 Pixart Imaging Inc. 40,177 226 Feng TAY Enterprise Co. Ltd. 239,560 216 Young Optics Inc. 29,478 215 * Shinkong Synthetic Fibers Corp. 610,000 215 * Masterlink Securities Corp. 543,000 208 * Unity Opto Technology Co. Ltd. 110,000 206 Goldsun Development & Construction Co. Ltd. 467,258 202 Kenda Rubber Industrial Co. Ltd. 189,281 202 Elan Microelectronics Corp. 135,410 199 Solar Applied Materials Technology Co. 95,448 199 Tung Ho Steel Enterprise Corp. 227,023 199 Chroma ATE Inc. 98,990 198 King Yuan Electronics Co. Ltd. 438,285 197 Radiant Opto-Electronics Corp. 145,312 197 Pan-International Industrial 125,040 196 Infortrend Technology Inc. 150,885 195 TXC Corp. 108,750 190 * Sintek Photronic Corp. 308,107 189 Greatek Electronics Inc. 191,200 189 Wei Chuan Food Corp. 162,000 186 China Steel Chemical Corp. 62,000 186 Altek Corp. 127,785 185 Depo Auto Parts Ind Co. Ltd. 68,313 184 Yosun Industrial Corp. 110,000 184 * Shihlin Paper Corp. 89,600 182 Tong Yang Industry Co. Ltd. 118,990 181 * Ta Chong Bank Co. Ltd. 748,000 179 Lien Hwa Industrial Corp. 305,095 179 Yieh Phui Enterprise 480,160 178 CTCI Corp. 166,000 178 Formosa International Hotels Corp. 12,300 176 National Petroleum Co. Ltd. 165,000 176 Farglory Land Development Co. Ltd. 88,500 175 Ability Enterprise Co. Ltd. 113,307 174 * USI Corp. 254,000 173 Neo Solar Power Corp. 75,000 173 Huaku Development Co. Ltd. 77,352 173 ALI Corp. 105,056 172 Elite Semiconductor Memory Technology Inc. 89,000 170 China Synthetic Rubber Corp. 174,252 168 St. Shine Optical Co. Ltd. 19,034 166 * China Manmade Fibers Corp. 483,000 165 Silicon Integrated Systems Corp. 253,212 164 * Chung Hung Steel Corp. 400,000 163 Yungtay Engineering Co. Ltd. 149,000 163 * Jess-Link Products Co. Ltd. 49,000 163 * King's Town Bank 388,000 163 Entire Technology Co. Ltd. 35,100 161 * Kinpo Electronics 554,000 159 Kinsus Interconnect Technology Corp. 75,000 157 Ralink Technology Corp. 43,223 156 Test-Rite International Co. 270,067 155 Great Wall Enterprise Co. 154,585 154 Phihong Technology Co. Ltd. 138,000 154 Holystone Enterprise Co. Ltd. 118,672 154 UPC Technology Corp. 258,000 152 Ambassador Hotel 126,000 152 Soft-World International Corp. 31,129 152 * Via Technologies Inc. 175,000 152 Makalot Industrial Co. Ltd. 66,000 149 First Steamship Co. Ltd. 87,463 148 Formosa Epitaxy Inc. 106,000 146 Taiwan Hon Chuan Enterprise Co. Ltd. 77,485 144 Shihlin Electric & Engineering Corp. 133,000 143 T JOIN Transportation Co. 195,000 143 Wafer Works Corp. 97,372 141 Opto Technology Corp. 200,000 141 * Radium Life Tech Co. Ltd. 151,494 140 Taichung Commercial Bank 446,152 140 Global Mixed Mode Technology Inc. 31,199 138 Zinwell Corp. 81,000 138 Tong Hsing Electronic Industries Ltd. 36,165 138 Universal Cement Corp. 283,000 135 Huang Hsiang Construction Co. 82,050 135 * Walsin Technology Corp. 231,000 133 Grand Pacific Petrochemical 303,000 133 Cheng Loong Corp. 357,000 132 Gemtek Technology Corp. 96,472 131 Taiwan Navigation Co. Ltd. 105,000 131 Wah Lee Industrial Corp. 89,732 131 Chin-Poon Industrial Co. 177,072 130 Yung Shin Pharmaceutical Industrial Co. Ltd. 123,617 130 Sonix Technology Co. Ltd. 64,000 130 Cyberlink Corp. 31,169 130 Global Unichip Corp. 33,649 129 Wistron NeWeb Corp. 64,700 128 BES Engineering Corp. 545,000 127 Formosan Rubber Group Inc. 173,035 127 * Shining Building Business Co. Ltd. 127,000 126 Taiwan Life Insurance Co. Ltd. 126,332 125 * Evergreen International Storage & Transport Corp. 160,020 124 * Sanyang Industry Co. Ltd. 263,000 123 Career Technology Co. Ltd. 131,000 123 * Compeq Manufacturing Co. 448,000 122 China Bills Finance Corp. 448,800 122 Systex Corp. 83,000 121 Firich Enterprises Co. Ltd. 56,026 121 CyberTAN Technology Inc. 111,584 121 Shinkong Textile Co. Ltd. 104,000 120 * Visual Photonics Epitaxy Co. Ltd. 56,000 120 King Slide Works Co. Ltd. 23,500 120 * Taiwan TEA Corp. 200,293 119 International Games System Co. Ltd. 19,213 118 Dynapack International Technology Corp. 41,299 118 * ProMOS Technologies Inc. 2,191,000 118 Shin Zu Shing Co. Ltd. 36,224 117 Sincere Navigation 102,000 116 Chong Hong Construction Co. 56,800 116 Merida Industry Co. Ltd. 71,150 116 * Sunplus Technology Co. Ltd. 156,000 116 Continental Holdings Corp. 301,000 115 Asia Vital Components Co. Ltd. 95,000 115 * Prince Housing & Development Corp. 247,000 115 Chinese Gamer International Corp. 13,000 115 United Integrated Services Co. Ltd. 90,000 113 Yung Chi Paint & Varnish Manufacturing Co. Ltd. 83,000 113 Ardentec Corp. 143,978 112 * Mosel Vitelic Inc. 248,988 111 Syncmold Enterprise Corp. 52,000 111 * Etron Technology Inc. 148,000 110 Avermedia Technologies 85,290 110 AcBel Polytech Inc. 141,000 109 Chung Hsin Electric & Machinery Manufacturing Corp. 193,000 108 Taiwan Cogeneration Corp. 188,000 108 Hung Sheng Construction Co. Ltd. 191,000 107 Senao International Co. Ltd. 71,000 106 Getac Technology Corp. 162,000 105 * Mercuries & Associates Ltd. 179,000 104 * TA Chen Stainless Pipe 148,000 102 Shih Wei Navigation Co. Ltd. 71,335 102 ITEQ Corp. 67,000 102 Central Reinsurance Co. Ltd. 212,000 101 Lealea Enterprise Co. Ltd. 256,038 101 * King's Town Construction Co. Ltd. 107,000 98 Elitegroup Computer Systems Co. Ltd. 263,000 97 Accton Technology Corp. 196,000 97 Quanta Storage Inc. 76,160 97 Aten International Co. Ltd. 55,260 97 Everlight Chemical Industrial Corp. 104,000 96 Kindom Construction Co. 133,000 96 Zyxel Communications Corp. 160,000 96 Nien Hsing Textile Co. Ltd. 162,000 95 Sunrex Technology Corp. 96,000 94 Yeun Chyang Industrial Co. Ltd. 136,159 94 China Metal Products 68,939 94 Alpha Networks Inc. 122,919 94 * Kuoyang Construction Co. Ltd. 152,000 93 Sitronix Technology Corp. 53,218 90 Sinyi Realty Co. 59,988 90 MIN AIK Technology Co. Ltd. 53,900 90 Springsoft Inc. 92,000 89 KYE Systems Corp. 96,862 89 * Taiwan Styrene Monomer 204,000 89 * Taiwan Paiho Ltd. 101,000 86 AV Tech Corp. 30,053 85 Silitech Technology Corp. 30,080 85 Pihsiang Machinery Manufacturing Co. Ltd. 51,000 85 HUA ENG Wire & Cable 248,000 84 * Ho Tung Chemical Corp. 167,000 84 Gold Circuit Electronics Ltd. 230,280 83 * Federal Corp. 130,000 83 * L&K Engineering Co. Ltd. 76,000 82 A-DATA Technology Co. Ltd. 48,000 82 Taiwan Fire & Marine Insurance Co. 99,000 81 Chun Yuan Steel 201,280 81 Weltrend Semiconductor 114,000 80 Taiwan Semiconductor Co. Ltd. 105,000 80 * Holtek Semiconductor Inc. 55,000 80 San Shing Fastech Corp. 92,000 80 Tsann Kuen Enterprise Co. Ltd. 43,010 80 Hsin Kuang Steel Co. Ltd. 93,249 80 Globe Union Industrial Corp. 68,000 79 Long Chen Paper Co. Ltd. 250,245 78 Long Bon International Co. Ltd. 194,000 78 ICP Electronics Inc. 61,214 78 Topco Scientific Co. Ltd. 59,600 75 Bright Led Electronics Corp. 60,000 74 * Giantplus Technology Co. Ltd. 143,000 74 E-Ton Solar Tech Co. Ltd. 49,477 74 * Concord Securities Corp. 245,000 73 Sheng Yu Steel Co. Ltd. 111,000 73 Asia Polymer 80,000 73 Chung Hwa Pulp Corp. 155,000 71 Lite-On Semiconductor Corp. 116,000 70 Advanced International Multitech Co. Ltd. 38,000 68 Kinik Co. 52,000 68 Merry Electronics Co. Ltd. 46,000 68 Hsing TA Cement Co. 220,000 68 * Microelectronics Technology Inc. 108,000 66 GeoVision Inc. 20,000 65 Taiwan Mask Corp. 169,000 63 * Chia Hsin Cement Corp. 129,000 62 Southeast Cement Co. Ltd. 162,000 60 * Bank of Kaohsiung 163,000 60 * Jenn Feng New Energy Co. Ltd. 52,000 59 * Sampo Corp. 370,000 58 * Gloria Material Technology Corp. 104,000 57 O-TA Precision Industry Co. Ltd. 42,000 55 Hung Poo Real Estate Development Corp. 47,000 54 Basso Industry Corp. 57,000 52 Forhouse Corp. 49,000 49 Tyntek Corp. 63,000 49 * Etron Technology Inc. Rights Exp 08/06/2010 6,711 1 Thailand (0.6%) * Sahaviriya Steel Industries PCL 8,318,800 413 Glow Energy PCL (Foreign) 277,700 347 Hana Microelectronics PCL (Foreign) 326,300 281 Minor International PCL (Foreign) 718,800 245 Thanachart Capital PCL 247,900 231 Bumrungrad Hospital PCL (Foreign) 177,513 161 Bangkok Expressway PCL (Foreign) 278,700 157 Precious Shipping PCL 269,200 154 * True Corp. PCL 1,037,900 142 Pruksa Real Estate PCL 190,400 141 Thai Plastic & Chemical PCL (Foreign) 241,400 140 LPN Development PCL 462,300 132 Tisco Financial Group PCL (Foreign) 139,500 127 Samart Corp. PCL 574,600 123 CalComp Electronics Thailand PCL (Foreign) 863,700 99 Kiatnakin Bank PCL 104,000 98 CPN Retail Growth Leasehold Property Fund 283,300 95 * G J Steel PCL 14,754,700 92 * Sahaviriya Steel Industries PCL 1,552,700 77 Kim Eng Securities Thailand PCL 129,300 53 Khon Kaen Sugar Industry PCL 140,500 50 * Asian Property Development PCL 259,800 50 * G J Steel PCL (Local) 8,052,500 50 * TPI Polene PCL 117,600 48 * Minor International PCL Warrants Exp. 05/18/2013 71,880 5 Turkey (0.6%) Ulker Biskuvi Sanayi AS 144,894 415 * TAV Havalimanlari Holding AS 74,443 316 * Petkim Petrokimya Holding 215,726 313 * Turk Ekonomi Bankasi AS 140,505 199 Tofas Turk Otomobil Fabrikasi AS 45,799 175 * Fortis Bank AS 133,460 156 * Dogan Yayin Holding AS 139,239 143 Aksigorta AS 109,173 138 * Turk Sise ve Cam Fabrikalari AS 100,736 126 * Tekfen Holding AS 36,793 123 Aygaz A.S. 25,578 113 Albaraka Turk Katilim Bankasi AS 64,816 112 Yazicilar Holding AS Class A 15,985 108 * Akenerji Elektrik Uretim AS 49,987 108 * Trakya Cam Sanayi AS 73,971 107 Cimsa Cemento Sanayi ve Ticaret A.S. 17,057 106 Sekerbank TAS 92,262 100 Turkiye Sinai Kalkinma Bankasi AS 68,663 94 EIS Eczacibasi Ilac ve Sinai ve Finansal Yatirimlar Sanayi ve Ticaret AS 57,261 88 Hurriyet Gazetecilik AS 80,438 84 Akcansa Cimento AS 15,369 75 * Dogus Otomotiv Servis ve Ticaret AS 14,767 72 Aselsan Elektronik Sanayi Ve Ticaret AS 17,202 64 * Kardemir Karabuk Demir Celik Sanayi ve Ticaret AS 154,554 61 * Zorlu Enerji Elektrik Uretim AS 32,490 56 * Is Gayrimenkul Yatirim Ortakligi AS 52,801 55 * Vestel Elektronik Sanayi 35,221 53 * Alarko Holding AS 23,271 51 United Kingdom (14.3%) ARM Holdings PLC 441,365 2,270 Aggreko PLC 91,277 2,194 Serco Group PLC 156,483 1,359 SSL International PLC 71,134 1,317 Intertek Group PLC 52,529 1,300 Weir Group PLC 69,067 1,273 Investec PLC 162,887 1,264 Informa PLC 192,142 1,183 IMI PLC 105,415 1,180 Dimension Data Holdings PLC 575,473 1,112 * GKN PLC 523,079 1,109 Amlin PLC 160,806 1,072 Pennon Group PLC 114,296 1,057 Meggitt PLC 224,563 1,054 Babcock International Group PLC 115,997 1,008 Petropavlovsk PLC 61,405 972 Croda International PLC 44,821 907 * Premier Oil PLC 39,330 900 * Travis Perkins PLC 67,142 888 Firstgroup PLC 153,132 884 IG Group Holdings PLC 116,393 864 Balfour Beatty PLC 215,679 842 Mondi PLC 119,121 842 * Dana Petroleum PLC 31,155 836 Arriva PLC 65,011 785 Homeserve PLC 22,490 769 John Wood Group PLC 133,988 752 Aberdeen Asset Management PLC 340,796 751 * Misys PLC 186,204 737 Derwent London PLC 35,007 736 * Inchcape PLC 156,832 735 * Soco International PLC 108,220 712 Rotork PLC 30,034 711 Catlin Group Ltd. 115,105 694 Hiscox Ltd. 123,738 691 * Mitchells & Butlers PLC 136,817 669 Spirax-Sarco Engineering PLC 26,924 659 London Stock Exchange Group PLC 64,927 659 Northumbrian Water Group PLC 125,445 653 * Cookson Group PLC 92,925 648 Michael Page International PLC 106,195 646 Melrose PLC 174,988 641 * easyJet PLC 102,159 641 * National Express Group PLC 168,860 619 Charter International PLC 54,339 615 Halma PLC 134,807 587 Stagecoach Group PLC 222,164 587 Spectris PLC 41,315 587 Carillion PLC 124,139 586 Britvic PLC 76,410 576 * Berkeley Group Holdings PLC 44,564 567 Electrocomponents PLC 158,571 560 Chemring Group PLC 12,205 553 Victrex PLC 28,774 551 * Persimmon PLC 99,180 550 Halfords Group PLC 72,699 549 Henderson Group PLC 265,566 545 Hikma Pharmaceuticals PLC 47,756 537 Ultra Electronics Holdings PLC 21,077 534 Intermediate Capital Group PLC 125,621 523 Great Portland Estates PLC 108,708 514 Chloride Group PLC 86,578 507 Greene King PLC 72,808 506 Spirent Communications PLC 251,737 506 Premier Farnell PLC 134,266 504 * DSG International PLC 1,194,721 503 Aveva Group PLC 23,802 497 Shaftesbury PLC 78,805 494 Jardine Lloyd Thompson Group PLC 53,107 492 Lancashire Holdings Ltd. 57,567 485 * Barratt Developments PLC 315,707 477 BBA Aviation PLC 153,902 474 Close Brothers Group PLC 44,778 472 * Heritage Oil PLC 71,536 461 * Telecity Group PLC 64,881 441 * Taylor Wimpey PLC 1,047,778 435 Rightmove PLC 41,864 429 Brit Insurance Holdings NV 27,264 427 Micro Focus International PLC 65,845 427 Millennium & Copthorne Hotels PLC 55,741 425 * Debenhams PLC 435,581 420 Ashmore Group PLC 93,500 414 QinetiQ Group PLC 212,946 412 Atkins WS PLC 36,584 410 PZ Cussons PLC 74,794 403 Mitie Group PLC 119,522 392 Tullett Prebon PLC 72,247 386 Hunting PLC 46,273 378 *,^ Talvivaara Mining Co. PLC 58,857 376 De La Rue PLC 32,607 375 Pace PLC 107,430 356 Bellway PLC 39,099 355 Davis Service Group PLC 60,561 355 Kesa Electricals PLC 178,327 351 WH Smith PLC 51,399 342 Beazley PLC 180,552 340 * CSR PLC 62,022 333 DS Smith PLC 147,339 331 Morgan Crucible Co. PLC 98,163 331 International Personal Finance PLC 86,655 330 Forth Ports PLC 16,331 326 Fidessa Group PLC 14,148 325 BSS Group PLC 46,073 323 JD Wetherspoon PLC 45,910 315 * SIG PLC 194,424 309 Regus PLC 255,013 300 * Yell Group PLC 775,291 293 * SDL PLC 34,678 293 * BTG PLC 87,424 292 Filtrona PLC 76,269 287 Hargreaves Lansdown PLC 50,191 285 Restaurant Group PLC 79,238 285 St. James's Place PLC 65,578 284 Dignity PLC 25,781 284 Rank Group PLC 152,243 284 Marston's PLC 184,482 278 * Enterprise Inns PLC 170,950 275 Senior PLC 135,304 271 Wellstream Holdings PLC 33,897 267 Mothercare PLC 32,532 266 Ferrexpo PLC 61,100 265 Ashtead Group PLC 172,418 262 Domino's Pizza UK & IRL PLC 40,609 261 Dairy Crest Group PLC 42,498 257 Hochschild Mining PLC 56,424 256 * Colt Group SA 126,185 255 Cranswick PLC 18,517 253 Go-Ahead Group PLC 14,268 250 * Punch Taverns PLC 216,171 249 Savills PLC 49,342 247 Xchanging PLC 78,476 246 Genus PLC 21,899 246 RPS Group PLC 80,097 245 * Galiform PLC 216,694 244 Bodycote PLC 65,426 243 * Premier Foods PLC 804,744 240 Carpetright PLC 20,519 238 * Bovis Homes Group PLC 43,891 237 Greggs PLC 33,766 235 N Brown Group PLC 65,796 234 Kier Group PLC 14,204 231 JKX Oil & Gas PLC 50,664 230 Lamprell PLC 52,524 225 Big Yellow Group PLC 45,467 221 BlueBay Asset Management PLC 49,832 220 Shanks Group PLC 131,702 216 Fenner PLC 61,538 213 Paragon Group of Cos. PLC 98,747 212 Rathbone Brothers PLC 16,290 212 Helical Bar PLC 43,941 205 Elementis PLC 160,277 195 Keller Group PLC 22,633 195 ITE Group PLC 83,558 195 * Sports Direct International PLC 111,224 192 * Salamander Energy PLC 49,964 188 Synergy Health PLC 17,647 185 Renishaw PLC 13,873 181 Grainger PLC 101,843 181 Dechra Pharmaceuticals PLC 27,401 179 * Gem Diamonds Ltd. 51,789 178 * Redrow PLC 105,704 178 Dunelm Group PLC 28,246 177 Chaucer Holdings PLC 242,414 176 Laird PLC 90,728 175 Computacenter PLC 40,403 174 Novae Group PLC 34,254 172 Brewin Dolphin Holdings PLC 89,484 171 Interserve PLC 52,792 164 Wincanton PLC 43,018 160 * Unite Group PLC 50,895 151 ^ Development Securities PLC 37,592 147 Kcom Group PLC 191,482 147 Mcbride PLC 65,858 144 * Trinity Mirror PLC 86,152 144 Galliford Try PLC 29,519 143 ^ HMV Group PLC 146,197 138 * ST Modwen Properties PLC 48,878 133 Sthree PLC 31,980 131 Euromoney Institutional Investor PLC 13,533 128 Game Group PLC 112,896 126 Morgan Sindall Group PLC 14,690 126 Hampson Industries PLC 130,484 126 Headlam Group PLC 30,747 123 Chesnara PLC 35,821 121 eaga PLC 70,751 118 * Wolfson Microelectronics PLC 42,790 116 PayPoint PLC 22,007 114 Workspace Group PLC 369,604 114 Evolution Group PLC 85,284 112 Smiths News PLC 63,831 112 WSP Group PLC 20,386 112 * Yule Catto & Co. PLC 34,451 111 Collins Stewart PLC 97,022 110 Northern Foods PLC 159,350 109 Spice PLC 121,518 108 Robert Wiseman Dairies PLC 13,415 106 Moneysupermarket.com Group PLC 95,139 104 Severfield-Rowen PLC 30,292 104 F&C Asset Management PLC 130,038 103 Holidaybreak PLC 25,062 102 Marshalls PLC 70,495 100 Robert Walters PLC 27,614 96 PV Crystalox Solar PLC 97,494 91 Melrose Resources PLC 18,482 90 Mouchel Group PLC 39,803 78 Invista Foundation Property Trust Ltd. 119,398 77 * Johnston Press PLC 199,912 63 Speedy Hire PLC 172,205 63 Daejan Holdings PLC 1,645 60 * CLS Holdings PLC 8,189 57 Bloomsbury Publishing PLC 27,945 54 * UK Coal PLC 94,994 53 Mucklow A & J Group PLC 12,609 52 888 Holdings PLC 67,094 51 * Arena Leisure PLC 71,772 42 * JJB Sports PLC 205,924 39 * Southern Cross Healthcare Ltd. 76,862 39 Connaught PLC 50,771 28 Total Common Stocks (Cost $564,750) Market Value Coupon Shares ($000) Temporary Cash Investment (4.1%) Money Market Fund (4.1%) 1,2 Vanguard Market Liquidity Fund (Cost $25,532) 0.297% 25,531,962 25,532 Total Investments (104.0%) (Cost $590,282) Other Assets and Liabilities-Net (-4.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $23,122,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $25,105,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 115,821  Common StocksOther 504,250 61 Temporary Cash Investments 25,532   Total 141,353 504,250 61 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common StocksOther ($000) Amount valued based on Level 3 Inputs Balance as of October 31, 2009  Total Purchases 48 Transfers into Level 3 34 Change in Unrealized Appreciation (Depreciation) (21) Balance as of July 31, 2010 61 D. At July 31, 2010, the cost of investment securities for tax purposes was $592,255,000. Net unrealized appreciation of investment securities for tax purposes was $53,409,000, consisting of unrealized gains of $85,001,000 on securities that had risen in value since their purchase and $31,592,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INTERNATIONAL EQUITYINDEXFUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INTERNATIONAL EQUITYINDEXFUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 23, 2010 VANGUARD INTERNATIONAL EQUITY INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 23, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
